Mr President, having already had the experience yesterday lunchtime of the entrance to the Parliament building being blocked by Strasbourg’s taxi drivers for three-quarters of an hour, I made the discovery this morning that German taxis, evidently on the instructions of our head of security, Mr Suarez, were no longer being allowed to drive onto Parliament’s precincts, so that passengers had to alight from them outside. Moreover, one taxi driver told me that no reason had been given for this.
I regard this sort of thing as an absolute scandal, and as discrimination, and I call on the House authorities to withdraw the order that people are no longer to be allowed in. I will also be ascertaining, in an hour’s time, whether taxis are again being allowed to drive in. I really do wonder how it has come to pass that we in this place should give in to pressure from the street yesterday and prohibit taxis from driving on to Parliament’s precincts in the way they used to.
The first thing I can tell you about that is that the possibility of some sort of instruction from within Parliament can be ruled out with absolute certainty. We cannot exclude the possibility that the French taxi drivers’ organisations have been up to something. There will be official consultations about this, and the administration will be able to deal with it immediately.
The next item is the presentation of the Court of Auditors’ annual report for 2004.
. Mr President, let me thank you, on behalf of the members of the European Court of Auditors, for the invitation to the debate on the Court’s report – its 28th – on the financial year 2004, which I presented to the Committee on Budgetary Control yesterday evening. In this, my first year in office as the President of the Court, I am glad to be able to be present at the commencement of the annual process of giving discharge in respect of the handling of the EU’s Budget.
Among the main sources for the annual report are the financial audits and checks on legality and propriety that the Court has carried out. By way of contrast, the general practice is to publish the Court’s findings on financial soundness in the form of special reports.
What made the financial year 2004 noteworthy was the accession of 10 new Member States, which meant that the estimates for payments rose from EUR 98 billion in 2003 to EUR 105 billion in 2004. Improvements in planning and in management made possible a marked increase in the use of funds in comparison with previous years. The surplus in 2004 – EUR 2.7 billion – was significantly lower than that in 2003, being, indeed, half the amount.
I would now like to consider the main statements in the Court’s Statement of Assurance, also known as the ‘DAS’, starting with the statement on the reliability of the accounts. When considering the financial year 2004, the Court came to the conclusion that the consolidated financial statements gave a faithful picture of the income and expenditure for the year and of the financial position at its end, with the exception of the entry for ‘sundry debtors’. As was the case in the past, the accounting system used to draw up the annual accounts for 2004 is not equal to the task of listing all the assets and liabilities in the balance sheet, although it has to be said that the Commission made distinct progress in introducing accrual accounting in time for the financial year 2005. At the time of the audit, though, it did appear to the Court that further progress would be needed, as the figures needed to draw up the opening balances for 2005 had not yet been validated by the Commission’s authorising officers. If appropriate action is not taken by the end of this year, the reliability of the accounts for 2005 may well be compromised by the defects highlighted by the Court.
As regards the lawfulness and regularity of the underlying transactions, the Court stated, in its Statement of Assurance, that consideration of the financial year 2004 led the Court to the conclusion that the supervision and monitoring systems that had been installed were operating effectively and that the underlying transactions, considered overall in relation to receipts, commitments, administrative expenditure and the pre-accession strategy as part of the payment appropriations were lawful and regular. As regards the other appropriations – agricultural expenditure, structural measures, and both the internal and external policy areas, the Court again finds itself unable to give unreserved confirmation. The supervision and monitoring systems were not yet fully installed, were not yet operating effectively, and payments continue to be largely blighted by errors.
The Court is able to report, and for the first time, that the efforts by the Commission and the Member States in connection with the introduction of the Integrated Administration and Control System– abbreviated to ‘IACS’ – which covers 59% of agricultural expenditure, have had a positive effect. When properly used, IACS is a highly effective instrument for reducing to an acceptable level the risk of irregular outgoings.
I would now like to discuss in greater detail the specific assessments of the individual areas of activity as contained in the Statement of Assurance. The Court came to the view that transactions relating to receipts were conducted lawfully and in good order, but systemic faults were discovered in the handling of GNI own resources, both within the Commission and at Member State level.
In the same way as in previous years, the Court has found more evidence indicating that errors are still endemic in expenditure under the common agricultural policy as a whole. Although the Court has stated that IACS is effective when used properly, there is, in the case of agricultural expenditure not made under IACS or for which IACS was not used in an appropriate manner, a higher risk of irregularities by reason of weaknesses in the monitoring systems.
The Court, having conducted spot-checks on the structural programmes, again found weaknesses in all of their administration and control systems at Member State level. On auditing the Member States, the Court found such weaknesses as the failure to carry out checks or to document them, the failure to check eligibility criteria for funding and lack of evidence of the co-funded services having been performed.
The Member States’ returns of expenditure, on the basis of which the Commission makes payments, have revealed frequent errors. The Court examined a spot-check of 167 projects and discovered a broad spectrum of problems, including a large number of cases in which expenditure was reported on projects not eligible for grants.
In the internal policy areas directly administered by the Commission, the Court discovered that the supervision and control systems – despite the progress achieved in some areas – did not operate in an appropriate manner, and that there was a high incidence of errors in the underlying transactions.
The complexity of regulations is a frequent cause of error. It seems likely that the risk of error will remain high for as long as the legal framework remains unchanged and procedures are not simplified. The main cause for this state of affairs, which shows no improvement over against previous years, was, in the main, the entry of excessive or non-eligible costs or the absence of documentation, for example evidence of services paid for having actually been rendered.
Turning to expenditure on external policy areas, the Court found that the systems had been improved and that few errors were being made in the underlying transactions at delegation level, but weaknesses were again found in the internal monitoring systems of the organisations tasked with the implementation of projects, along with a fairly high incidence of errors.
Overall, the Court was able to pass a favourable verdict on the pre-accession strategy, as the underlying transactions were essentially lawful and in order. The supervision and monitoring systems in the central Commission offices, the delegations and the certifying authorities are fundamentally reliable and function well in practice. The Court did, however, uncover weaknesses at national level in the systems of the implementing organisations in Bulgaria, Romania, Turkey and other Sapard countries.
The underlying transactions in the area of administrative expenditure were essentially lawful and regular, and the supervision and control systems generally worked in an appropriate manner.
What are the most significant statements that can be made on the basis of this? The Court has established that there were, again, fundamental illegalities and irregularities in much of the payment appropriations at the level of the underlying transactions. These were attributable to the risks inherent in the transactions themselves and the fact that the supervision and monitoring systems fail to limit the risk of irregularities with an acceptable degree of effectiveness.
It was, however, evident that improvements had been made to the systems, particularly to IACS, the most important system for supervising and monitoring agricultural expenditure by the Member States, but also to the systems in the Commission, where the process of reforming the administration and finance systems, initiated in 2000, has produced good results. Much, however, remains to be done, particularly at Member State level.
The legislation, rules and procedures applicable to expenditure are still often over-complicated. There are, in any case, risks inherent in much of the expenditure, the sole evidence for which is to be found in statements by its recipients. It has to be said that the European Union has itself expanded to a considerable degree, and has undergone major changes, since the DAS was introduced in 1994.
In the eleven intervening years, annual expenditure on payments has risen from EUR 60 billion to EUR 100 billion, whilst the number of Member States has increased from 12 to 25. It follows that management has expanded and become more complex with the involvement of an ever-increasing number of authorities and organisations. This, in turn, makes ever more effective systems for supervision and monitoring necessary.
In its Opinion No 2/2004 on the ‘single audit’ model, the Court proposed the creation of a common internal audit framework including every level of administration, whether Community institutions, Member States and recipient countries. The Court’s Opinion on the ‘single audit’ model was a contribution to policy debate on the improvement of administration and control of Community funds. The Commission has gone even further by adopting what it called a roadmap for the creation of an integrated internal audit framework. This roadmap will serve as the basis for the extension of the reform to the management of all types of funds, notably to those areas of administration that are shared with the Member States; it is here that cooperation between the Commission and the Member States is indeed crucially important.
The Court welcomes this initiative on the part of the Commission for a roadmap. In its capacity as the EU’s external auditor, the Court will closely observe progress and assess the effects of these changes on financial management and the control of the EU’s finances over the coming years.
It has to be said that the Court’s position on another issue, that of the future of the finance, management and control of the common agricultural policy and the structural measures, should be taken into account in the final formulation of these important pieces of legislation. The provisions relating to the retention of documents in the present draft Regulations on structural measures would make it impossible for the Court to audit some of the items of expenditure concerned.
The Court is well aware of its need, in a constantly changing Union, for continuing self-improvement and for the best possible use of its resources. We aim to work for the interest of the European Union as effectively and efficiently as possible.
Although the view is sometimes expressed that the Court should give no further ammunition to those in whose interest it is that the EU should be depicted in a poor light, I am firmly persuaded that the public interest is best served by the intervention of an external auditing body, one that is capable, objectively and independently, of making clear and even-handed statements on the basis of objective facts.
There are those who see the latest events – the voters’ rejection of the draft constitution in two referenda in two Member States, and the difficulty of coming to any agreement on the 2007-2013 Financial Perspective – as indicating a lack of confidence on the part of the public in the European Union and its institutions. I am quite convinced that the EU’s legitimacy can be guaranteed only if our institutions function smoothly and if management – whether in the making of policy or in its implementation – is of high quality. The Member States, too, must discharge their responsibilities in connection with the administration and control of much of the EU’s Budget. The Court of Auditors has a key role in this respect: it must convey an independent, professional and objective picture of the way in which the EU’s finances are managed and help to ensure that change is in the public interest.
. Mr President, I should like to thank the President of the Court, Mr Weber, for the fair presentation of the 2004 annual report and the Members of the Parliament for giving me the opportunity to give the Commission’s first reaction.
The Court’s report is fair and balanced: it says that the Commission is having success in implementing tangible improvements in its management systems, but that many areas still need to be improved.
The Commission welcomes the Court’s positive opinion on the reliability of the accounts, which faithfully reflect the revenue and expenditure of the Communities for the year and their financial position at the year-end. The Court has only one reservation, which has been resolved through the introduction of the accrual-based accounting system in 2005. This means that the accounts met their primary objective and that the accounts have been drawn up according to the provisions of the Financial Regulation in force.
The Court gives a positive assurance on the accounts, on revenue, on commitments, on pre-accession aid, and on administrative expenditure. It is also satisfied with EDF development aid, some EUR 2.4 billion outside the budget.
The Court also notes two key improvements since last year: in a large part of the common agricultural policy and in aid to candidate countries to the EU. The system used to check much expenditure under the common agricultural policy – the integrated administration and control system (IACS) – is considered an effective control system in limiting the risk of irregular expenditure, when properly applied. This system will be applied to an even greater percentage of agricultural expenditure in the coming years.
So simplifying greatly, in addition to the several positive assurances I have already mentioned, the Court is now reasonably satisfied with the systems of control and spending in an increasing part of the EU budget, roughly estimated to represent one third of the budget. This is tangible and quantifiable progress towards a positive statement of assurance.
The conclusions of the Court have not always been fully understood by the general public and the media. I liked very much the remark in the President of the Court’s speech that makes it clear that the Court’s qualified opinion on certain areas cannot be interpreted as meaning all transactions of the 2004 payment budget are affected by error, nor can it be interpreted as an indicator of fraud. We must all understand the comprehensive nature of this large budget discharge exercise. This procedure shows that the Commission is accountable to directly elected Members of Parliament.
This may be the eleventh consecutive non-positive Statement of Assurance, but I hope it is clear from my initial remarks this does not imply that we are not making progress. Members of Parliament have pointed out repeatedly that the Commission alone cannot ‘produce’ a positive DAS. The 2003 discharge resolution gave very valuable guidance on how to further improve, and we are working to do that. As you know, this Commission has proposed a ‘roadmap to an integrated internal control framework’, looking for support in Parliament and Council.
While I am very grateful for Parliament’s support on the roadmap, the ECOFIN Council’s statement of 8 November was not as radical as the Commission had hoped it would be; political declarations at national level were not accepted. But a cascade of operational management declarations by payment and similar agencies is not an impossible goal, though a national synthesis report for each sector, similar to that which the Commission draws up on the basis of the annual activity reports of its directors-general, will be more difficult to achieve.
We will go ahead with our proposals. Our action plan towards an integrated internal control framework will be published next month. It is based on the results of the ‘gap assessment’ between the control framework in place for all types of budgetary expenditure and the general principles defined by the Court in its opinion No 2/2004 on a single audit. We hope that the legislation being finalised for the new series of programmes in the years after 2006 will reflect the new thinking. The proposed revisions to the Financial Regulation and the implementing rules also reflect this thinking.
Court sampling reveals substantial errors that we are of course concerned to reduce to a minimum. To do so, we are focusing and seeking assurance on the procedures for managing the risk of irregularity. This is the way to ensure, within a limited resource base, that the costs of extra controls provide added benefits in terms of reducing risks of error.
I would especially mention here two quotations from the speech made by the President of the Court: ‘in structural matters, the Court found weaknesses in the management and control systems in the Member States across all programmes’; and the second quotation: ‘in the area of internal policies the Court notes that the errors often stem from complicated rules’.
Certainly I agree with these remarks. Need for simplification of rules was repeated yesterday at the meeting of the Committee on Budgetary Control but, if I look for the individuals who are responsible for the large number and complexity of the programmes and rules, I find hardly anyone. Everybody talks about the need for simplification but, when business goes into detail, it is not so simple any more. A large part of the complexity often comes not from the officials but from clients, policy makers, politicians in Member States and Members of the European Parliament. The changes are often resisted by the same players.
I use this opportunity to call on all policy makers, when the creation of another goal, plan and programme is under consideration, to look critically at aspects of fiscal management and the need to control and audit these programmes.
There is a lot more to be said, but the budget discharge process is now only at the beginning and within the coming months Members of Parliament will have all the answers to their questions. Parliament and the Commission will work together to finalise the process of discharge of the 2004 European budget.
. Mr President, this is the eleventh time that we have been given a non-positive Statement of Assurance.
I no longer know whether I should say that this is scandalous; it has become customary. Efforts have clearly been made all over the place, but, at the end of the day, this is an unachievable goal following the 11 examinations of the accounts by our Court of Auditors.
Things are improving, but not to a sufficient extent. What is the political consequence of this non-positive Statement of Assurance? Well, for our House, for our officials who have to take decisions, it is highly demoralising. It seems a pointless effort to try to comply with the rules, because we never achieve a positive Statement of Assurance. There is a lack of will to take responsibilities and all of the officials are tempted not to spend, in case there is any doubt and they have any problems. It is therefore demoralising on the inside.
And on the outside? A great loss of credibility. What are the European citizens going to think if our Court of Auditors, for the eleventh time, says that the accounts are not managed here properly! A scandal. More of the same. Very bad.
Even when there is a change of Parliament, a change of Commission, a change of make-up of the Council, things carry on in the same way. Perhaps we should cast our minds back to the Santer Commission, which had to resign as a result of this kind of problem: it does not matter, things remain just as bad.
And the Member States? Where is the British Presidency? The Council spends 80%. Where is the British Presidency? It is not here: this really is scandalous, because the Council spends 4 out of every 5 euros but is not even attending this presentation of the accounts. This really is scandalous.
The Member States are happy. While their national courts approve their accounts, it is not their problem whether the Union, the money of all the Europeans, is managed properly or not. There may even be some Member States that actually feel quite happy and say to themselves, ‘my money is getting to the farmers, although I am not conforming precisely to the requirements that the Court of Auditors is demanding of me’. They are pleased with themselves. They are not even here.
Mr President of the Court of Auditors, as you know, at the last discharge, this European Parliament called for national statements of conformity on the part of Finance Ministries. The objective was to help the Court to publish a positive Statement of Assurance. The ECOFIN of 8 November, as Commissioner Kallas has said, has rejected such national statements.
I would like to ask you, Mr President of the Court of Auditors, about what you think of the usefulness of these statements to your work, in terms of your relations with the national authorities, and about the future without such statements.
Finally, Mr President of the Court of Auditors, it is of no use to us for you to say that the average across a class of 25 Member States is a fail. Tell us – and this well help you – which are the three best Member States and which are the three worst.
Mr President, thank you for giving me the floor. I should also like to thank the Court of Auditors for a constructive annual report. One of the areas in which the EU has the biggest image problem of all is specifically in relation to the issue of how the Community’s money is managed. We know from numerous opinion polls that Europe’s populations do not have a particularly high degree of confidence that their money – that is, the money they pay in taxes – is properly managed. This distrust is partly justified and partly based on misunderstandings. I wish to thank the Court of Auditors for an annual report that helps us MEPs fulfil two objectives: firstly, that of eradicating the misunderstandings and, secondly, that of coming up with good advice and helping solve those problems that do in actual fact exist, for problems there undoubtedly are.
With regard to myths and misunderstandings, anyone who takes the trouble actually to read the Court of Auditors’ annual report will be able to see that the scare stories circulated by the press and also by the opponents of the EU here in Parliament are not credible. It will become apparent that all these stories are based on myths and misunderstandings and that matters are not as bad as the frequent horror stories would suggest. Particularly by highlighting the agricultural sphere, in which we have now reached a point at which approximately 60% of the resources are managed properly, the annual report documents the fact that big improvements have taken place. That is obviously a good thing. Some praise is in order, because progress is being made. That being said, it must naturally be emphasised that the mere fact that improvements are taking place in certain areas does not of course mean that we can live with the overall picture. It is simply not good enough. I agree with the previous speaker, Mr Pomés Ruiz, who said that it is scandalous.
That brings me, of course, to the second task. The first task was to explode myths. The second task is, of course, more important, for it consists of finding out how we are to solve these problems. I quite agree, moreover, that, on this subject, a clear picture emerges. It is in those areas in which there is shared administration – in other words, in which the Member States have just as high a degree of responsibility for managing the money – that the problem area in fact lies. The Member States are simply not complying with their responsibilities and are not doing enough. I agree that we must do further work on the recommendation made last year to the effect that there is a need for what have been called political statements from the finance ministers of each individual country every single year. Over the next few months, we must debate the annual report in more detail and implement the discharge procedure. I can now already see that the responsibility of the Member States is one of the issues on which we must focus most of all.
. Mr President, I too would like to add my thanks to the President of the Court of Auditors for his report. I can only echo the sentiments that have already been expressed by other speakers, namely that it is extremely regrettable that, for the eleventh time in succession, a positive Statement of Assurance has not been forthcoming, and that is something that will stick in people’s minds. We must work on turning the DAS into a positive one, and as far as I can see, the root of the problem lies with the Member States.
It is unfortunate that the President did not take the trouble to be here today. The other benches are also exceptionally devoid of representative of the Member States this morning. I do not know whether that is symptomatic of the interest in financial control as a whole. To me, the essence still is last year’s resolution in which we insisted that the highest financial authority of each Member State – and I am pleased that these are listening so intently – should be called to account every year about the spending of funds. This is something to which most of the Member States are opposed.
This is, I think, something that this House must continue to work on. The suggestion mooted in the Court of Auditors’ report, namely that certification bodies be established for all the components of the budget other than agriculture, strikes me as one that needs further exploration.
It is to be welcomed that a positive DAS can be given for pre-accession aid. In 2004, experience in the new Member States had not yet been taken into consideration. We hope that in future, the control mechanisms will remain in place in the new countries too. I welcome the peer review, which the President of the Court of Auditors did not mention this morning, but did announce yesterday, about the running of the Court of Auditors itself. No institution can be without criticism, without constructive criticism that is. If the Court of Auditors’ work over the past few years were to be assessed, that could, to my mind, benefit the whole functioning of the Court of Auditors in Europe.
. Mr President, this debate is kick-starting the 2004 discharge procedure. An initial cursory reading of the annual report tells us that the Commission has organised itself more effectively since the fall of the Santer Commission and since the start of the reform process. The good news is that spending of the European budget has improved for the third year running. The bad news is that, for the eleventh time in succession, the Court of Auditors has failed to issue a positive Statement of Assurance (DAS). There is therefore no certainty about the reliability of the figures.
The reason is clear: the monitoring and control systems have either not yet been implemented, or they are ineffective, or the payments show up errors of significant importance. We are talking about the agricultural and structural policy, as well as the internal and external policy, which involve more than 4/5 of the entire European budget of 105 billion. A central problem in this connection is that 80 to 85% of the management and supervision is shared with the Member States. The Finance Ministers refuse to accept their part of the responsibility in this respect, which is an absolute disgrace. They want money from Brussels, but not the accountability that goes with it.
Once again, the annual report calls attention to the problem of export restitutions which account for EUR 3.6 billion, or 7.5% of the agricultural budget. In terms of value, though, they account for 26% of the irregularities reported to the Commission. The Member States should physically check 5% of the export restitution dossiers, but they fail miserably in that respect too. I was pleased to see that point 4.30 and note 20 of the annual report contained the recommendation to have the inspection take place at the level of the final beneficiaries, and I quote: ‘such a reach would form a stronger and clearer chain in terms of accountability for CAP spending.’
That is why I would make another urgent plea to make the lists of final beneficiaries public. That is precisely what Estonia, Denmark, the United Kingdom and the Netherlands did. Flanders and Belgium, on the other hand, opted for mock transparency by lumping all the figures together, which made proper analysis impossible. We can, however, learn a great deal from those tables in terms of anomalies in our agricultural policy. For example, over the past five years, Philip Morris, the tobacco giant, has received EUR 6.5 million in the Netherlands for adding sugar to cigarettes. Given the high sugar price at EU level, Philip Morris has been compensated for this.
Similarly, the KLM catering service received EUR 646 000, because it uses sugar, dairy products, vegetables and fruit on flights outside of the European Union. They are considered as exports and are therefore eligible for export restitution aid. Surely that is too crazy for words, but it is only the tip of the iceberg. Europe, the European Union and the European agricultural policy will be acceptable to its citizens only if these excrescences are addressed. I wish all rapporteurs in the discharge procedure, and particularly Mr Mulder, much success and I hope that in the next few months, we will be able to carry out our work effectively and issue sound discharge reports in the April part-session next year.
. Mr President, here we go again. I stood here nearly a year ago to comment on the tenth anniversary of the European Court of Auditors’ refusal to sign off the EU accounts. I said then and I will say again that it is time to admit that this form of European government is an abject failure and that it should be abolished. The nation states would be far better off looking after their own interests. Personally I would not trust the European Commission, past or present, to look after my grandchildren’s pocket money. Three weeks ago I made a speech in this House calling for the 2006 budget to be rejected on the grounds that this Parliament has no business authorising further expenditure when we have the shame of a decade of dodgy unapproved accounts behind us.
Well, this is year eleven; it is a shameful situation that cannot continue. The Court’s latest report is another litany of the failings of European Commission bureaucracy. We were promised that a new computer system would close all the loopholes. The reality is that that the accounts will still be about as watertight as a colander.
The Members of this institution should feel a strong obligation to the taxpayers of Europe, for it is their money that is pouring through the holes of the colander. The British Government is under an obligation to spend taxpayers’ money wisely and yet it goes on tamely writing the cheques to the European Union.
Make no mistake, I shall go on being the conscience of this institution. I shall keep pointing out what a disaster it is. My conscience is clear. Is yours, I ask? Incidentally, I look at the attendance of Members here today as an indication of the importance they attach to the handling of the taxpayers’ money by the European Union. Enough said.
Mr President, what Europe could really do with, particularly under present circumstances, is a Court of Auditors like a dynamic tiger, prowling through the landscape and pouncing where necessary. This annual report, though, is yet more evidence that it is not, perhaps, really a predator, but rather a toothless creature sitting in a cage. It is toothless because it is impossible that such an institution should have teeth. If you compare the powers of the European Court of Auditors with those of its Bavarian counterpart, the two are worlds apart. I know of only one institution constituted as a Court of Auditors that is even worse equipped in terms of theoretical and practical powers than the European one, and that is the Audit Office in Vienna. Whenever discussion turns to how it might act transnationally, the constant refrain goes like this: ‘I can assure you that the Court of Auditors welcomes any debate on potential improvements to the audit procedure.’
What I suggest is that you should be constructive. Put out a memorandum in which you, the Court of Auditors, cannot really discharge your duties because you lack the powers, because there are things that you are not allowed to do, and because the way in which your staff are selected – which, politically speaking, is what makes everything happen – means that you are not in a position to perform your functions. Do that, and you really will be doing Europe a service. That would be a first step towards transparency and towards making monitoring possible, both of which we need if we are to help this Union of ours regain its credibility.
Mr President, listening to the UK Independence Party talking about the Commission not being able to manage its grandchildren’s pocket money, I must say that I would rather have the Commission managing it than the UK Independence Party! In any case, I would like to make three main points, firstly a general point, and then two points aimed at the Commission and then the Council.
My first and general point is that I think this is a good report. The aim of the report is to improve the control environment as it stands, to make the use of money more transparent and more understandable and to get rid of fraud and mismanagement. There have been some improvements but, as many have said, a lot remains to be done. Having said that, I do not think any company would receive a positive Statement of Assurance – DAS – using the method that the Court of Auditors does.
My second point is that I would like to congratulate the Commission. I know that it gets a lot of flak for the way in which it uses the money at its disposal, some of which is justified, but most of which is not. It has made a lot of improvements. I like what it has done on establishing a roadmap to a positive DAS and what it has done on accounting.
My final point is a criticism of the Council, not merely of the fact it is not present today but of the fact that – just as the UK Independence Party was doing a second or two ago – it is trying to create the illusion that everything is the fault of the Commission or the other EU institutions. That is simply not the case. Eighty per cent of the money used in the European Union is used in the Member States. That is why I condemn the fact that, at the Ecofin Council two weeks ago, the Finance Ministers once again refused to sign a declaration of assurances. I think we could go very much further in this whole process of the management of finances if the Finance Ministers were to take their responsibility.
To sum up: one, we are improving the system; two, the problem is not the Commission, but the Member States; and three, I am optimistic that in five years’ time we will have a positive DAS.
Mr President, 2004 was the year of enlargement, so the 2004 annual report is the first that relates to all twenty-five Member States. This is another reason why it is good that the report before us gives a positive, realistic and balanced statement regarding how European Union money was spent in both the old and new Member States.
The Court of Auditors’ Annual Report 2004 shows the impact of the reforms launched last year. This was the aim of the report produced by my colleague, Terry Wynn, and adopted by Parliament by a large majority; it is also the aim of the integrated administration and control system announced by the European Commission and Commission Vice-President, Siim Kallas.
The reform is based on mutual trust and close cooperation between the European Parliament, the Commission and the Court of Auditors. In addition to these, to bring the reform about the Council would need to intervene to introduce declarations of assurance at national level, but there seems to be continued resistance to this. Without it, however, we cannot move forward; we need a declaration of assurance from the Council too.
Reviewing the results of the audit of the Community financial accounts for the year 2004, I am delighted to see that the auditors’ evaluation in respect of the administration of pre-accession funding allocated to my homeland, Lithuania, has been positive.
Unfortunately, the same cannot be said about the general evaluation of the status of EU accounts. A paradoxical situation has arisen where the beneficiaries are unable to access the funds appropriated to them since the various supervisory requirements are overly-complex and disproportionate in relation to the benefit obtained, while the auditors maintain that such requirements do not provide sufficient grounds for debate.
It is obvious that the current support accounting system prevents the attainment of the main fiscal objective of the EU – to transparently and efficiently use the funds of the EU budget. Therefore I would like to call on the European Commission and the auditors to urge the implementation of the reform plan and speak more decidedly of the problems that constitute vast and inexhaustible resources. I am optimistic in believing that the reforms and an integrated internal control system may be instrumental in coping with the outstanding problems.
Mr President, I wish to begin by issuing a protest against our having to debate the Court of Auditors’ report without having access to it in advance, a state of affairs that puts us at a big disadvantage. Fortunately, we recognise more or less everything from previous years. We could perhaps have read last year’s report and put forward the same views. What we have here are the same problems and the same accounting deficiencies, and we learn that the problems will remain. We are told that the Court of Auditors ‘cannot guarantee’ etc. The talk is of dicey transactions, defects in the monitoring systems and hosts of errors etc, etc. There is a road map for an internal monitoring system, which I greatly welcome, but matters are mostly as they were before, that is to say in a bad state.
I wish nonetheless to point out that the European institutions are of course audited by the European Court of Auditors, while the national systems are obviously audited by various national auditing bodies. As in so many other areas, there applies, in this context too, a rule whereby an 80/20 ratio applies according to which a fifth of the cashflows may be controlled here and the remaining portion on a national basis. It is incredibly important for us to put forward a proposal concerning the way in which we can produce some structured cooperation on this issue. Otherwise, the Court of Auditor’s task will continue to be impossible in practice.
The main problems we see stem from the common agricultural policy, the Structural Funds and the Committee of the Regions. There is good cause for abolishing the agricultural policy, the Committee of the Regions and the European Economic and Social Committee. These are all things that belong to another era and perform no function in today’s EU. Instead, amounts from the Structural Funds should begin to go directly to the EU’s poorer Member States. All the problems about which we are now talking would then largely disappear.
– At a moment when Europe is not going through a good time in public opinion it is not easy to explain to the people that the European Union, which for many is a model of how things should be done well, is in fact not only not perfect, but it needs to do much more to guarantee that the money passed to it is in fact being used as it should. The report we have in front of us is a case of déjà vu; it told us again that the Court cannot be sure that every Euro spent was in fact spent in a completely regular way, although the report notes as well that some progress has been made in a problematic sector such as agriculture, which after all takes up an enormous share of the budget. However it would be a mistake if we give up looking for a more effective system of budgetary control. On the one hand, we feel a sense of sorrow when we hear that there are still a lot of shortcomings in the control system, however, on the other hand there is the frustration that it looks like we are always seeking further perfection, a perfection represented by the DAS system, up to a perfection which year after year we are continually realising that yes, we can come closer to it, but that we will surely never reach. Now we can either play the game of those who want to make everything look black or else admit that nobody is perfect and everybody shoulder their responsibilities. This applies both to us at the European Parliament, as well as to the European Commission, but also to the Member States themselves.
Mr President, I very much want to congratulate the Court of Auditors on this report. In the short time in which it has been available to us, it has become evident to me that it contains much data that provides us with outstanding criteria for what is, in the final analysis, our task – that of giving or withholding discharge.
So often has it been said that the finance ministers have to sign their accounts, but let us consider the areas where it is the Commission alone that has responsibility for what is spent: it is there that we will see terrible things. In the internal policy sphere, six out of eleven Directors-General are unable to give an unconditional guarantee. Show me a minister of finance who would do so in their position! I have never come across one yet.
This outstanding report leads me to press on the Court of Auditors the urgency of our focusing on the directly-managed expenditure and trying to get that absolutely right. If we do that, we will be much more successful in our dealings with the Member States than we are at present.
Mr President, Mr President of the Court of Auditors, Commissioner, ladies and gentlemen, I can echo what Mr Bösch said. I think we are oversimplifying things if we say that, as 80% of funds are administered by the Member States, it is for them to see to it that everything is in order.
We have indeed had problems over recent years, and it is true to say that they led to the Commission standing down in 1999, but none of them had to do with resources managed at national level – all of them, on the contrary, were administered by the Commission itself.
We, in the Terence Wynn report – and let me make this quite clear – said that we wanted to involve the national and – where they exist – provincial Courts of Auditors in the discharge procedure. Looking today at the way in which things are done at the national and European levels, it is clear to me that the two are incompatible. Do not misunderstand me: I object to the idea that what we in Europe do, those things that you are there to do, Mr President of the Court of Auditors, should be handed over to the national systems; instead, we should be giving some thought, where the auditing framework is concerned, to doing things the other way around. There is room for improvement in Europe, too, and we can certainly learn from the Member States. What is needed is for the Heads of State or Government to be astute enough and wise enough to provide the legal framework that is needed to make that possible.
It is not your problem, Mr Weber; it is a problem for those from whom you receive your mandate, and that is not us, but rather the Heads of State or Government. Speaking, among other things, as a Member of the Committee on Budgets, let me say quite plainly that we need to denounce the attitude they adopt, of not wanting to pay anything into the EU, of wanting their own countries to get as much back as possible out of it, while not wanting to let anyone in Brussels see what is going on. It is this attitude that we have to deal with; that is where we have to make a start. If we do, we will really have done something for Europe, for its credibility and for its people.
The Court of Auditors’ report is important, but not crucial; what is crucial is what we in this House do with it. I look forward to the debates in the Committee on the Control of Budgets and to the discharge procedure, which will be completed early next year.
Mr President, a week ago the Ecofin Council rejected Parliament’s proposals for national declarations, which in effect means that we will not see a positive DAS in the foreseeable future. The Ecofin proposals are a poor substitute for real action and came out of a two-day panel of experts meeting which I attended. It was a meeting that reminded me of Margaret Thatcher’s comments at a similar meeting when she complained of being surrounded by people who found every reason for not doing things and not changing things rather than giving her solutions to the problems she had.
Parliament needs to know which Member States agree, and which disagree, with its position.
In all seriousness, the comment from the UK Independence Party should not be disregarded. Why, indeed, should we agree a new financial perspective when supervisory and control systems are so blatantly flawed within the Member States? That is a message that must be conveyed to the Council loudly and strongly.
. Mr President, our being able to present our report to policymakers, among them the Vice-President of the Commission, Mr Kallas, makes this a great day for the Court of Auditors. We are grateful for the responses our activity elicits from policymakers.
Our report shows that considerable improvements have been achieved. Without doubt, there is a certain amount that remains to be done in some areas, not only by the Commission, but also by the Member States. The importance of the declarations has already been mentioned, and I can only agree with that, but they are not everything. What we really should be doing is pressing on to find the source of the errors and seek there the incentive for reforms. Hundreds of times over, we have done spot-checks and examined transactions. We have discovered hundreds of errors – errors both of form and of substance. The Commission knows about these errors, and it will deal with them. The Member States know about them too. This is where we should start.
I believe – and I am saying this also for Mr Martin’s benefit – that our mandate is an excellent one; we are satisfied with it, and we need no other. International comparisons show us in a very good light. What matters is that our conclusions be taken seriously and acted on in good time. It is not enough for us to bring in a new system; we also need to make use of it and make it practicable.
What has also become apparent is that the legal framework needs to be simplified. There are many areas in which no improvements will be made if procedures continue to be so complicated.
I also have to say that, if we apply such rigorous standards to the offices and departments we audit, then we cannot complain if the same standards are applied to us. It is planned that this should be done through a peer review.
We are always being told that the Court of Auditors wants more audits. On the contrary, we want no such thing. We do not want more audits; we want more effective, more efficient audits, from which lessons can be drawn in due course.
That concludes the debate on this item.
– It is disappointing and frustrating that the Statement of Assurance should once again be negative. This means that there is still no guarantee that spending is legal and above-board and means that doubts persist as to the reliability of the accounting practices.
Who should be held responsible for this? The Member States, for the methodology used and for the poor implementation of the payment system? The Commission which, in accordance with Article 274 of the Treaty, is responsible for executing the European budget?
Let us draw some lessons from the observations made by the Court of Auditors: it is vital to make the national administrations aware of their responsibilities so that the European appropriations may be properly accounted for. The Court also has to provide a clear outline of the practical measures that the Commission has to adopt in order to achieve a positive DAS.
In Europe’s present context of disrepute, the weak points in the management and control systems must not allow the Eurosceptics to undermine the fundamental principles and main policies of the Union, which are aimed at strengthening territorial, economic and social cohesion. The Commission and the Member States must enhance their efforts in order to achieve a positive DAS. The credibility of the Union and the people’s confidence in it depend on this being done.
The next item is the Commission Statement on the Legislative and Work Programme for 2006.
. Mr President, ladies and gentlemen, 2005 has not been an easy year for Europe. Europe has had to face terrorism, social uncertainty and natural disasters. As for the institutions, we have had to face all these difficulties without the help of a Constitution and, until now, without having a multiannual budgetary framework. The Union has been led to wonder about the integration process itself, but we are convinced and our Commission is convinced that there has never been such a need for the European Union as there is today.
We are proud of the determined and clear response that the Commission has been able to give to this situation. Working closely with Parliament, we have all been equal to the challenges. Here are some examples of what we have accomplished together: the renewal of the Lisbon Strategy; a revision of the Stability and Growth Pact that will strengthen the credibility of Europe’s economic governance; more solidarity, thanks to the adoption of a renewed social agenda; full recognition of the key role played by social dialogue and the actors involved in this dialogue; the fight for a cleaner environment, by means of the adoption of thematic strategies and the pursuit of our international action in the sphere of climate change; greater security thanks to the implementation of our ambitious Hague Programme in parallel with a large number of other initiatives, in particular our proposal on data retention; the promotion of European values worldwide – in this regard, let us cite the commitment made to double EU aid for developing countries and the adoption of a strategy for Africa; strengthening our partnerships with our strategic allies such as the United States and pursuing an open dialogue with new and important partners such as China; and, finally, opening accession negotiations with Turkey and Croatia.
The Commission has assumed its responsibilities. Our guiding principle was, and remains, the general European interest. The set of initiatives that we developed in 2005 is the first tangible expression of the strategic objectives that we set ourselves over five years. The programme that we are presenting today remains faithful to the objectives that we adopted at the start of our mandate: prosperity, solidarity in an enlarged Europe, security and a strengthened role for Europe in the world.
These objectives remain pertinent. They are shared by the three institutions which derive their main impetus for action from them. I can see there a sign of the partnership for European renewal that I wanted to place at the centre of our action. The framework agreement is a tangible expression of this partnership between our two institutions. It is a qualitative leap in the development of the policy initiatives. It has enabled a close and targeted dialogue to take place between the parliamentary committees and the Commissioners on the best way to translate the annual policy strategy into practical initiatives. I am keen to tell you that this dialogue has made a positive contribution to the programme that I am presenting to you today. I hope that you will recognise your ideas, including those that you expand upon in today’s debate, in the action that we plan to carry out in 2006.
Mr President, ladies and gentlemen, releasing Europe’s full potential is the approach maintained by the Commission in drafting its legislative and work programme for 2006.
What are the key actions for 2006? First of all, action to bring about prosperity. 2006 will be a crucial year for the implementation of the renewed Lisbon Strategy. The Commission will fully undertake its role in instigating, managing and supporting the Member States’ efforts. The Member States’ national reform programmes, which we are already analysing, will play a fundamental role in this process. We need to link these programmes to our political priorities, to improve the Union’s economic governance and to strengthen national and European efforts in relation to reform and investment – an investment at national level, but also at European level with a view to tomorrow’s economy, to innovation, to knowledge and to new infrastructures. These two types of investment – at national and at European level – must go hand in hand. We have to support these efforts by means of other initiatives, such as the proposals aimed at supplementing the single market, the promotion of geographical and professional mobility and, for example, the creation of a European Technology Institute.
I emphasise in particular the proposals on the single market made by Parliament itself in its resolution on the work programme. I should like to highlight, in this context, the importance of the measures aimed at providing a framework that supports the development of small and medium-sized enterprises, which are the main source of jobs in Europe.
The second aspect relates to solidarity. Solidarity remains a fundamental part of European integration, and I should like to speak in this Chamber about solidarity between employers and employees. I should also like to speak about solidarity between generations, through sound management of natural resources, including marine resources, and the implementation of a new strategy for sustainable development – by the way, we shall present this new strategy in December.
Solidarity between generations is also brought about by creating jobs for young people and by seeking fair solutions for pension funding. Let us not forget, either, solidarity between men and women, solidarity between the most prosperous Member States and the less prosperous ones and solidarity between the European Union and the rest of the world, in particular with regard to developing countries. 2006 will be a crucial year for attacking on all these fronts.
On the subject of security, priority will be given to improving coordination in the fight against terrorism and organised crime. We saw how much influence Community legislation had in these areas. By way of example, I can assure you that one of those accused of having carried out the London attacks was extradited from Italy to the United Kingdom within less than 50 days. Such a procedure would undoubtedly have taken several years in the absence of Community instruments. This is therefore an area in which the people, including people from the countries least enthusiastic about European integration, are clearly asking more, and not less, of Europe and the European Union.
Furthermore, we will be doing a great deal of work in the area of illegal immigration, as we have said. The problems encountered by some of our Member States are not exclusive to these countries: in reality, such problems affect the whole of Europe. We have to stand firm in fighting against this scourge, in collaboration with the Member States. Of course, the immigration issue is not just a security issue. It has a security dimension, admittedly, because illegal immigration has to be fought against. Yet, it is our responsibility to act at the same time with regard to development aid in the countries of origin. We have to combine our approach to immigration with our approach to development and, at the same time, we have to do everything possible to ensure the harmonious integration of communities of foreign origin in our countries.
We also intend to carry out our action in the area of health protection and consumer protection, an area that also comes under the broader sphere of security. One crucial element will also consist in the development of a rapid reaction capacity on the part of those responsible for civil protection.
Mr President, ladies and gentlemen, the 96 priority initiatives that we are presenting to you are together the proof of our commitment to these objectives: prosperity, solidarity, security and the promotion of Europe in the world. Yet, the credibility of these objectives will also depend on their quality. That is why the Commission will be rigorously enforcing the enhanced methods contained in its ‘Better lawmaking’ programme. These methods are not an end in themselves, but a means of turning the intentions, which we share, into a reality; a reality that our people will really be able to experience in their everyday lives.
Our ambition for 2006 extends to Europe’s becoming a more influential global partner. On this subject, furthermore, 2006 must also provide tangible results: tangible results as regards the enlargement process and the stabilisation and association process; tangible results for our neighbourhood policy, which represents a very important policy for stability in Europe and in its closer geographical context; tangible results as regards the fight against poverty, with our promise to double the amount of aid transformed into a tangible reality; and, finally, results as regards promoting European values in the world, in particular through support for the political transition and reconstruction in Afghanistan, Iraq and Palestine.
One issue will dominate the international economic agenda in 2006: the completion of the Doha Development Round.
Pascal Lamy said that adjusting expectations for the ministerial in Hong Kong next month does not mean lowering our ambition for the Doha Development Round. I agree. The round is important to opening markets and freeing up trade. In the European Union strong exports boost our growth. We want the round to succeed. That is why we made our recent strong and conditional – and I should like to underline ‘conditional’ – offer on agriculture. Europe has done more than anyone to keep this round on track. Our commitment remains but now others have to move.
The focus of the round must be broader than just agriculture, important as it is. There must be balance. Therefore I call on our WTO partners to engage in a full negotiation, including on goods and services. Europe does not need more lectures from countries that close their markets to the poorest and, in some cases, keep tariffs on agricultural products higher than our own. I do not accept that some people put the blame on Europe because of this round.
In the European Commission we believe that these negotiations cannot simply be conducted for the benefit of a few large farm exporters in very rich or fast-developing countries. There is a huge difference between the very poorest developing countries and those that are growing rapidly. It is time to stop lecturing and start negotiating.
The costs of failure are high, not just for all trading nations, but also for the fair, rules-based international trading system we have worked so hard to create, as well as for global business confidence. The international economy now needs some good news, especially because of the high costs of energy. So we have an interest in this round succeeding. That is not only in our interest, it is especially in the interest of the poorest countries. That is why the Commission will put forward ideas before Hong Kong on how to make sure this really is a development round.
Tomorrow we will discuss the follow-up to Hampton Court. The new consensus that began to emerge there links up with our debate today. We saw, at the informal summit, a confirmation of the Commission’s analysis on how to safeguard our values in a globalised world. If we want to preserve our values we must modernise our policies.
We saw an agreement on areas where people want Europe to lead: science and innovation, higher education, energy, border management and immigration. We also need a more coherent Europe as a global actor. So many of our internal Community policies now have an external element: environment, migration, transport, energy and others. That is why the Commission will present ideas next year on improving the coherence of the European Union’s external actions. We are now preparing a concept paper on that matter.
The European institutions must play a central role in this process, rebuilding a consensus and reconnecting with citizens. That is why I have announced today that the Commission will come forward with a new truly European energy policy in 2006. It is good that at all levels in the European Union people now understand that it makes no sense to go it alone when dealing with energy challenges. Even those who were most reluctant now see that this is a European issue and that we face the same challenges, such as rising prices, falling reserves, increasing dependency on a few parts of the world, and also the need to protect our environment. We need a coherent energy policy for the 21st century, one that looks at all these issues and options in a calm, determined way.
We often forget what a remarkable accomplishment European integration is. It is all too easy to forget that one of the achievements of 2005 was to make an enlarged European Union work and much of the credit for that must go to the new Member States. I think we can, and will, do even better in 2006. Very often we forget that now our Europe is not the ‘’. Now Europe consists of 25 Member States that are free, independent and living in peace and democracy. The challenge is to make this enlarged Europe work. This year we made a very important contribution to meeting that challenge.
At the end of this week I am going to Prague and Budapest to see and support this new enlarged European Union. I am confident, because there is a growing understanding that the endless debates about widening or deepening and about the market or social protection are at an end and that even in the middle of the difficulties we know, there is a growing awareness that we need a more European dimension if we want to solve the problems facing us.
A new consensus is emerging that a powerful, dynamic Europe cannot have 25 mini-markets in services or 25 mini-markets in energy, but that a single market also needs a powerful, dynamic political and social Europe. The market alone is not enough. The market alone cannot address concerns such as air safety, global warming or the integration of immigrants.
Yes, this is about pragmatic Europe, but pragmatism with principles, adding value in areas where we can make a difference, shaping policies that provide an answer to globalisation and meet the challenges and opportunities of our ageing population, a Europe that is part of the solution and not of the problem.
I see a parallel with the activity relating to the period of reflection in which you, as Members of the European Parliament, are heavily involved. We must show as institutions that we are listening carefully to our citizens and that we are addressing their concerns. That is why we will implement our Plan D for dialogue and democracy and count on open cooperation with Parliament.
I have left perhaps the most important message about the 2006 work programme until last. Let us be frank. The plans for 2006 will count for little without agreement next month on the financial perspectives. That agreement is the test of whether Europe is on the move. How can we deliver for our citizens on prosperity, solidarity and security without the means to achieve them? Agreement on the financial perspectives is a key to unlocking Europe’s potential in 2006. An enlarged, more diverse European Union needs more investment. We have a duty of solidarity to the new Member States that look to the European Union for support in their rapid and remarkable progress in modernisation and reform.
We need a fair sharing of this burden. No Member State can do enlargement on the cheap. I trust in the common sense of the British Presidency to deliver a fair and balanced agreement next month. I hope that it will do so by strengthening, not reducing, the ambition the Commission and Parliament share for an enlarged Europe. I hope and believe that the proposals which I presented to you last month can help to unblock the negotiations.
My call to you today for 2006 is that we consolidate and build on this new consensus, that we restore that shared sense of purpose that will get Europe back on its feet; a united Europe acting collectively on matters that most concern our citizens. In my view this is the best possible response to the ‘no’ votes to the Constitution earlier this year. It is also what lies at the heart of the Commission’s programme for the second year of our partnership. I hope it finds your active support. I can think of no better signal to our citizens that Europe is working for them.
. Mr President, ladies and gentlemen, Mr Barroso, the programme that you are presenting to us is aimed at the key priorities of security, competitiveness, social justice and the internal market, and we emphasise your desire to translate the Lisbon objectives into actions. It is still necessary, though, to provide ourselves with all the resources to achieve these objectives. My fear, however, is that there is a lack of ambition to meet the expectations of a Europe in crisis.
Your plan D methodology promoting democracy, dialogue and debate is also interesting, provided, however, that it does not become the plan of demagogy or of disappointment. For something is missing in this plan D, namely determination: your determination to find practical solutions. What concerns me, Mr Barroso, is knowing what jobs we will have in Europe in five years’ time. Not only jobs in the service sector, but also jobs in industry. What jobs will we still have in Europe in five years’ time?
Growth, employment and security are the three pillars on which Europe has to construct its policy. Yet if we are to do that without a Constitution, we need a policy initiative, bringing together the Council, the Commission and Parliament, so that the measures required for the European institutions to operate can be made effective. Under no circumstances is it a question of flouting the outcomes of the referenda. Quite the contrary. You know that the future enlargements are of concern to a large number of Europeans. Although it is undeniable that Europe has to support our closest neighbours’ efforts to promote democracy, you must nonetheless not give the impression of moving too quickly and of wanting constantly to enlarge the Union when we have resolved neither the problem of our institutions nor that of Europe’s finances.
Mr Barroso, we reiterate our ambition to be able to rely on a strong European Commission. We will support you, but it is up to you to listen to us more. The Council is not the only institution with which you liaise. It would, I might add, be pertinent to enhance the cooperation between the EU Presidency and our Assembly.
During the most recent summit, at Hampton Court, the Council called on you to give fresh impetus to issues relating to migration and internal security. We are delighted by this initiative because, until now, the Council has to some extent put a brake on the judicial cooperation requested by our Parliament. These issues relating to internal security and the fight against terrorism must not only be addressed at intergovernmental level. That is why we are awaiting strong initiatives in this regard and are thus calling for the actions relating to Internet protection to be completely revised. These actions will enable us to establish cyber security, without for all that restricting the freedom of the Internet.
‘Better regulation’ does not mean ‘do nothing’, but ‘do better’: target the EU’s intervention better. Before making proposals, we need to give a great deal of thought to Europe’s plus points. Doing so is important, among other things, for supporting research. We therefore welcome the creation of the European Technology Institute. This plus point also consists in making sure that the European texts are properly enforced. Each Commissioner should issue on a quarterly basis a clear and precise account of the state of play. We also need to review the comitology procedure, just as we also want to be more involved in the essential process of simplifying legislation. The Commission not only wants to tackle the problems faced by Europeans today, but also the issues at stake tomorrow.
Two aspects seem to be particularly important. The first relates to demography and the ageing population. In this regard, a more family-oriented environment needs to be created. Although it is one of the Member States’ powers to create this environment, the European Union can try to gather together the best initiatives within the 25 Member States and propose effective solutions with regard to health policy.
The other aspect relates to the sustainable management of natural resources and, in particular, the impetus given to energy policy. The proposal for an action plan in respect of energy efficiency and the proposal concerning the draft Green Paper, aimed at guaranteeing safe, competitive and sustainable energy sources, are along the right lines. We will see to it that these objectives are reflected on the ground, particularly in terms of the development of biofuels and of inland waterway transport.
Finally, Europe will become all the stronger for putting pressure on international negotiations. We know that we cannot hope for much from the Hong Kong Ministerial Meeting, but we call on you not to question the reform of the CAP, decided in 2003, and to continue to support multifunctional agriculture. Our future prospects will, however, come to nothing if we do not have any financial perspective before the end of the year. How could we possibly function with annual budgets? Mr Barroso, you yourself said that 2006 would be a crucial year for turning words into concrete actions. You know that a good number of projects are awaiting this budget. Parliament has done its duty, by means of the Böge report. It is up to you to put pressure on the UK Presidency to break the deadlock in Europe.
. Mr President, Mr President of the Commission, Commissioners, there is certainly much in the programme and in what President Barroso said today that we can endorse, particularly – and I am picking up on a point made by Mr Barón Crespo when I say this – Commissioner Mandelson’s attempts at keeping the Hong Kong round of talks fair and balanced. Despite his scepticism, I hope that will be achieved.
Your programme, Mr President, in which you express the desire to unlock Europe’s full potential, is a very ambitious one, but I have to say, on the basis of our group’s consideration of it, that there are a few essentials missing from it.
Let me start with the riots in the French cities. Those are certainly French events, but deeper causes underlie them. Perhaps you now understand why our group has always highlighted the importance of social cohesion, for where people are unemployed, where they are not integrated, where they are isolated and discriminated against, upheavals of that kind are not far away. This programme also, in this regard, lacks any clear statement about the importance of public services, which are especially important, particularly in cities, as a means of accommodating and helping people who have fewer chances in life.
Something else you referred to, Mr President of the Commission, was the energy issue. Although I have a high regard for the Energy Commissioner and work well with him, I have to say that we have often pointed out how important it is, in view of current developments, that the Commission as a whole should give a clear commitment to a policy on alternative energy. It is also vital that you should introduce to Europe what is an almost universal practice in America, of obliging the big corporations to plough back more of their disproportionate profits into research and development. We are curious as to what the Green Paper – which should have been available some time ago – will contain, and it will certainly be the subject of vigorous and serious debate.
Thirdly, there is Europe’s research potential, and this we must awaken. We are currently debating the Seventh Framework Programme for Research, but does the Commission have any overall scheme for implementing it? To give one example, your programme makes only vague and cautious reference to the European Institute of Technology, yet this is where there is a need for more boldness and determination on your part, and for you to put forward an overall concept for European universities. We must stop subsidising the Americans by exporting young researchers to them. We educate them and then let them go to America, because they have too few opportunities in Europe. There is also the need for a scheme whereby access to research resources may be improved for small and medium-sized enterprises, in particular. That, too, is an absolute necessity.
I agree with what you had to say about ‘better lawmaking’; it is in the interests of many large businesses, of small and medium-sized enterprises, and of the individual citizen, that we should accomplish this. While we support the Vice-President in what she plans to do, better regulation is also a task for us in this House. We must do far more than we have before to explain, defend and justify every single law-making initiative to the public, and we need to be sensitive in the way we do it. We need to act with a greater sense of purpose. This is not so much about the Commission examining individual measures in terms of their legality, but about whether the Member States are able to achieve the objectives associated with European legislation.
You were right to make reference to social issues, but it is far from clear enough from the programme that economic and social development must go hand in hand. What I would like to see is for you, on behalf of the Commission, to produce a report next year on progress with enlargement – which is a topic to which I should like to return, although I would perhaps attach another meaning to it. There is a great deal of scepticism on the part of the public; many people in the old Member States get the impression that enlargement is being used to lower social standards and cut taxes. Thinking back to the debate that we had with you, Mr President of the Commission, and with Commissioner McCreevy, I do not think we were able to get across just how important this social issue is to us. Now that I read in the – the Commission’s principal mouthpiece – that Commissioner McCreevy is absolutely opposed to tax harmonisation, I find myself wondering whether it really is our aim to keep cutting direct taxes and make ourselves incapable of funding our social and other infrastructure services. Do we want a single, shared Europe with far lower social standards? We – and by that I mean the old and new Member States together – must aim to accomplish a social Europe. I would like to see the Commission produce a report on that next year.
According to a recent report in the , many of the statesmen of major countries – Schröder, Chirac, Blair – can be expected to stand down in the next few years. Poland now has a completely new government. At a time when new governments and new Heads of Government are coming to power, the Commission must take on a leadership role in this Europe of ours, with which these new people are perhaps less familiar, if the European ideal is not to fade still further. If you assume such a leadership role, we will support you, but, if you do so, please make a social Europe one of your objectives!
. Mr President, Mr President of the Commission, Commissioners, the work programme for 2006 is not just any old programme. It must be a programme that makes the EU visible once more to every citizen, and, moreover, visible in a positive light.
The EU’s problems with credibility and acceptance may no longer be the stuff of newspaper headlines, but they have, of course, still not gone away, and they can be back on the front pages at any moment. It is because they are far from having been overcome that the challenge for the EU is all the greater: its policies must show the public that it really is worth it. That will be achieved through comprehensible policies that produce results, and the best possible results at that. What that does not mean is producing as much legislation as possible with the maximum impact on the maximum number of people. On the contrary, the big issue for the politics of united Europe must always be about how we can get Europe to the top.
That is where the title of the work programme, ‘unlocking Europe’s full potential’, gets it exactly right. I might add that that was the keynote of the Liberals’ election campaign in 2004, and I am glad to see you making use of it. It is for that reason, too, that I am glad that the work programme was put together in cooperation with Parliament’s committees. Putting together a common programme for all the EU institutions is a step in the right direction. The fact is that everything else is fragmentary, and the public no longer regard it as justifiable.
The four core areas – to which reference has already been made – are very definitely the right ones. It follows that the claim that this policy is close to the public’s concerns is still very far from being backed up. Neither in structure nor in content, alas, does the work programme meet this requirement of being close to the public; at any rate, it cannot be called better regulation if the two parts presented have nothing whatever to do with one another, so that the programme does not hang together.
I would like to highlight a few areas that are of particular importance to us Liberals and Democrats. It is a very good thing that the highest priority is given to the Lisbon agenda; a consistent policy aimed at education, research and growth will create more jobs and thereby make the EU competitive. That does of course involve the realisation of the single market for services, including financial services. It is also important that we should be ambitious in driving forward the reform of agricultural policy by, among other things, reallocating more funds to agricultural research and technology.
Where internal security is concerned, we believe that two aspects have to be accorded equal importance, one being the need for security and the other respect for freedom. The fact is that we will be no more secure, nor will terrorism be vanquished, if the freedoms of the EU, against which terrorism is fighting, are themselves curtailed.
Europe is an example, unique in the world, of how lasting peace can be established between countries that were formerly enemies. It is also unique in its peaceful export of the market economy, democracy and human rights. Great though this is, if we are to remain successful, it must point us all in one single direction, and, as the question is what that will be, we, as Europe’s legislators, are under an obligation to come up with comprehensible, reliable and prompt answers. That must be part of our workaday lives; it must become our daily labour. Over the coming weeks, with this work programme for 2006, we must set an example of how to do that.
Over and above that, though, there must be a single dream to unite us as Europeans. It was Victor Hugo who once said that nothing is more powerful than an idea whose time has come. Europe was such an idea, and it still is one. The work programme can be a stone in the mosaic of this idea, but it must fit into the picture of a Europe that wants to move forwards, and, most of all, to become stronger.
. Mr President, Mr Barroso, Commissioners, on listening to you, Mr Barroso, and on reading the Commission’s text, the first feeling that comes to my mind is one of wishing you well in your work and of wishing us all well in our work because, for each of the projects, Parliament will, of course, have its say and because Parliament will have power of codecision. When I listen to you say ‘prosperity, solidarity, security’, that has a nice ring to it. There are other kinds of triptych: liberty, equality, fraternity. Another term to be found, in the Charter of Fundamental Rights, is dignity, together with the term justice. One concept is missing, however, and that is sustainability. I, for my part, said to myself: the word ‘sustainable’ in English actually has a nice ring to it. The French equivalent, , has much less of a nice ring to it. While the strange term sounds even worse. Perhaps another triptych could be: live, move and love. Just a suggestion!
On a more serious note, where is the urgency? On listening to you – and you are an eloquent speaker – one says to oneself: ‘He is right’. Something is missing, however, and my group permanently feels somewhat uneasy. This uneasiness would, if I might picture it once again as something visible, truly disappear if the sustainable development strategy that you are announcing for December did not prove to be the poor child of Daddy Barroso because, you know, that notorious image of your three children remains engraved in our memories. I should like to try to make myself understood: you constantly refer to the US economy, but are you aware that the ecological footprint of the US economy is six times greater than what the planet can bear, while for the European economies, this footprint varies between three and four times what the planet can bear? That is what a study carried out by the World Wide Fund indicates, and it would be interesting if, as part of this sustainable development strategy, the Commission were to tell us whether it recognises this finding and if it draws any conclusions from it in terms of European public policies.
As regards the issue of businesses and competitiveness, ecologists are absolutely convinced that businesses are not the main, but the crucial, actors in terms of sustainable development. That is why, in knowing that businesses are torn between the duty to be accountable to their shareholders each quarter and the need to draw up strategies on sustainable development and long-term investment, my group, together with the European Parliament, constantly emphasise the need to set objectives backed up by figures. We therefore want 20% to 25% renewable energy by 2020 and we want cars that consume 2.5 litres of petrol per 100 km by 2020, because 70% of oil consumption is linked to transport in the European Union.
As far as the economic and social issue is concerned, Mr Barroso, it would be wise to convince the people that the single European market cannot be constructed on the basis of social dumping. Let it be known from this moment on – by doing so, you will not exceed your prerogatives – that the compromise put forward by Mrs Gebhardt on the country of origin principle can be acceptable to the Commission. Let the new Member States and, above all, the governments know too that the restriction clauses imposed on labour law for all EU citizens are useless and unacceptable and that, on 1 May 2006, they can be removed.
There you have a number of suggestions that I wanted to share with you. I do not have time to continue but, if you like, I could speak to you about them in another context.
– Mr President, Mr Barroso, ladies and gentlemen, at the start of the parliamentary term I said in this House that this Parliament resulted from elections in which all the government parties were defeated – starting with your country, Mr Barroso, Portugal.
That was the sign of an economic and social crisis that was also related to European policies, that is to say free-trade policies. We needed decisive action but did not get it – not even after the referendum results in France and the Netherlands rejecting the Constitutional Treaty. In fact there was a temptation to ignore the people, instead of changing the policy.
We then had the presidency of Mr Blair, who presents himself as the answer to Europe’s problems when it is clear that he is an integral part of these problems. Indeed, his presidency is coming to an end and we have not even reached agreement on the budget. This is a failure for which you, Mr Barroso, must carry equal responsibility with Mr Blair, in that you and your Commission have gone along with all the stages of the crisis as it unfolded and indeed have ended up by making things worse.
What can we say about your most recent proposals, when you spoke to us about a simplification that in fact would mean not doing the good things, such as the REACH directive, but instead doing the bad things, such as the Bolkestein directive? The point is that the free-trade route is taking Europe down a blind alley. The problem is exemplified not by Europe or by enlargement or by Turkey, but by free trade; and today you have once again suggested that we go down this blind alley.
Instead we need something quite different. We need to draw up a plan to revive qualified development and a form of social cohesion that would be capable of reinstating the European social model as an alternative to the North American model, not as a poor copy of it.
To do this we need a sounder budget that is not pared down to the bone, and a package of regulations that would promote upward harmonisation and not the social ‘dumping’ of the Bolkestein directive.
We need cooperation within Europe and with other countries to relaunch qualified development, not senseless competition or the ruinous dictatorship of the World Trade Organisation. We must give priority to innovation and the environment, not to the absurd and disastrous revival of nuclear energy. We need communication networks that promote respect for the environment and do not connive at its destruction.
We need to give citizenship to immigrants and ensure that there is no repetition of the episodes we have seen in Lampedusa and Melilla. We must guarantee democracy and not the so-called security packages that adversely affect democratic rights and have furthermore been rejected by the UK Parliament. We must choose peace, not war. We should give preference to a democratic Parliament, not just one more bureaucratic authority.
Finally we need governments of the Left which look to change and not to large, unacceptable coalitions. We propose an alternative European Left, more and more closely linked to a European society that wants change.
. Mr President, I congratulate Mr Barroso for producing this remarkable document. Mr Barroso, your determination to create a unitary state of Europe has not been diminished by anything as inconvenient as the referendum results in France and Holland. I even wondered whether Mr Blair’s drive to have less regulation and to scrap unnecessary laws might slow you up a little bit; but no, undaunted you have produced the most ambitious work programme ever seen in the history of the European Union. What a pity that the British Presidency could not be bothered to turn up this morning to listen to you!
On top of the extension of powers over justice and home affairs, the establishment of EU visas, everything down to regulations on children’s toys, I notice that on the budget you say that there must be adequate audit and control systems. That is pretty rich in the very week that the Court of Auditors is refusing to sign off your accounts for the eleventh year in a row.
You lost the Constitution and you are now treating the voters of France and Holland with contempt. Many French people will have felt that by voting ‘no’ they would have stopped the flow of European bureaucracy. However, just as their faith in the Maginot Line failed them in 1940, once again the enemies of free, independent states are coming in around the side and engulfing all.
You proved from this work programme that you have learned nothing and that you simply do not get it.
. Mr President, I wish to thank President Barroso and the entire Commission for being here this morning. It is a pity that Parliament could not reciprocate with an equivalent level of attendance.
One of the key factors in assessing the work programme is to verify that the ideas and proposals put forward in it respond to the current needs of the citizens of the European Union.
I should like to refer briefly to one or two points President Barroso made in his presentation. He rightly spoke about the importance of the Doha Round and the impact that will have, not just within Europe but around the globe, on increasing trade and also on delivering on aspects of social justice, though not a comprehensive package of social justice. However, despite President Barroso’s reassurances, I am somewhat concerned at the attempts being made by people within the Commission and within this Parliament, in preparation for the Hong Kong round of talks, to demand more of European farmers. Farmers are being asked to make further reductions and sacrifices, despite being told that the 1999 reform constituted a final settlement on the CAP. They were then told, in 2003 and 2004, that further adjustments had to be made to take account of the approaching World Trade Organization talks. Suddenly we discover that even more demands are being made on the European agricultural sector. These are demands that cannot be met if we want to maintain a viable, sustainable agricultural sector within the European Union for the future. This is not just about protecting farmers’ interests; it is also a very clear and important issue regarding food security, security of food supply and of the standard and quality of food, and security as regards ensuring that biodiversity and the available alternatives are maintained in the rural areas of Europe.
Moving on to the various proposals within the work programme, I welcome the initiatives now being taken on a communication on children’s rights. It is high time that the European Union took the rights of children seriously, as they constitute over 40% of our population but have no standing or status in European policies or ideas, except in the words we use to express our will to protect them. Owing to technological progress, those ideas on children’s rights must now also be linked into cyber security, as we have seen the Internet – despite its wonderful intent, brilliant innovation and the opportunities it presents to us all – being used by people who wish to corrupt innocent minds and pervert the use of the Internet through trafficking in paedophilia and child pornography.
With regard to sustainability, the rising price of oil and fuel in recent months has sent shockwaves through each and every economy, as well as shocking private consumers. Let us not forget that the price of oil has an impact not just on the economy as a whole, but also on you and me and all individual consumers, not only in the fuel we put into our cars, but also in the price of goods in our shops, our journeys to and from work and so on. The time is ripe to move towards a common European market in energy in which we can utilise the collective strength of the 25 Member States to lever a better price, and to bring together the minds, intelligence and innovation available in those 25 countries to look into alternative fuel supplies, and in particular to look into new ways and new mechanisms for conserving energy. That is why the proposal for a biofuels directive is also to be welcomed. However, greater focus should be placed on solar, wind and water energy, as this can also contribute a great deal towards a final energy plan.
Lastly, no matter what anybody says, the financial perspective is the only game in town. If we do not have the money, we cannot undertake the actions and policies we want. However, in determining what the financial perspective should be, the onus must be on the Member States to come up with a package, because once again they are the paymasters of future European Union action. The decision as to whether to contribute monies to the funds we need to implement these important measures rests with them. The fact that the governments have so far failed to reach agreement on this is unacceptable to everyone. In fact, it is ironic that the governments of the new Member States are the ones giving the lead on how to resolve the financial perspectives issue.
However, we must not use this failure to secure an agreement as an excuse to block, hinder or stymie the efforts that can currently be made. I welcome the opportunity to work with you, President Barroso, and with your Commission to deliver on this programme.
Mr President, Mr Barroso, the Ceuta affair has come and gone, the Melilla affair has come and gone and now it is the suburbs that are on fire. The worldwide media is asking questions and, as for us, what are we doing? Drafting a legislative programme. To deal with what? Global warming, for example, which seems logical; when cars and schools are on fire, there is indeed a problem in terms of global warming and, therefore, in terms of respecting the Kyoto protocol. Alongside Mrs Fischer-Boel, we could, moreover, do slightly more to destroy our agriculture, such as it is; Mr Mandelson would obtain an agreement in Hong Kong and, for our part, we would have slightly higher levels of unemployment. Let us adopt a few more directives, and the mountain of legislation will end up rendering us quite powerless. I would even go so far as to propose a title for Mr Barroso’s legislative programme: ‘Operation smoke and mirrors’, for the programme is a smoke screen, concealing nice ideas, but ones that only mask tragedies.
One final word, Mr Barroso: one Christmas day in the fifth century A.D., the Rhine froze over following a climate change. Thousands of chariots of fire crossed the Rhine, and Rome was plundered. Do you know what the Roman Senate was doing during that winter of 483? It was drafting a legislative programme.
– Mr Cohn-Bendit, please refrain from commenting.
Mr President, Mr President of the Commission, Commissioners, ladies and gentlemen, with 96 priority projects, 32 of which are legislative in character, this Europe of ours cannot be accused of not making plans, so respect to it, especially when one bears in mind the fact that the list does not even include the legislative programming that actually should be a priority for 2006, in the shape of some 50 legal bases for the multiannual programmes for the 2007-2013 period.
Basically, then, the package we are discussing today gives little outward indication of its true contents, and what has become of subsidiarity or of the test for it? The Council, which today is conspicuous by its absence, has, once again, embarrassingly failed to take part in this planning work, let alone set priorities for it. The two presidencies for next year, Austria and Finland, have even, in a letter dated 19 October, gone so far as to announce their own work programme for 2006, so that is something for us to look forward to, as also to seeing how all these things can be brought together.
It was the Council that could, by means of and in the course of this consultation procedure, have given a fine indication of its commitment to subsidiarity by involving the national parliaments in the manner provided for by the Constitution. It could have left its mark on this procedure, by approaching Parliament and the Commission, instead of leaving us all in the dark about what is meant to happen next and what proposals the Council itself is going to make.
Parliament has set up a reserve for posts in the Commission, which will be paid out only if the work programme is agreed to. It would be a good thing if this work programme really were to include all the projects that we know even now to be on the agenda for 2006, and if it paid greater heed to the idea of subsidiarity as regards procedures and substance.
Mr President, the Commission said that the Lisbon Strategy was reflected in this work programme. It is indeed partly reflected in it, but not fully. You perhaps remember that we had a debate about the balance in the Lisbon Strategy. We in Parliament expressed the view that social policy, social justice and social cohesion should not be seen as add-ons after growth and employment. I believed we had agreed that we should see social policy as an integrated part of the Lisbon Process. This is not reflected in this work programme. The social dimension is very small.
We have talked about the fact that better legislation does not by definition mean less legislation. I note that, in the social area, there is no legislation at all. There are three communications and a Green Paper, and these are things I welcome; but there is no legislation at all. It is not the case that Parliament has not come up with proposals. Allow me to discuss a couple of these. The first concerns the new forms of employment: what are known as the atypical forms of employment, of which there is now an avalanche and which involve less security, reduced influence and probably more stress in workplaces. We have demanded a directive that addresses these new forms of employment.
Secondly, you, Mr Barroso, and I have been at a conference on restructuring. I understood that we were agreed that, if we were to be able to carry out the restructuring, we had to do it in a way that involved employees in the process. We have instruments at European level. We have the European Works Councils, and we in Parliament have demanded an overhaul of the European Works Councils. We have seen nothing of all this.
Finally, I just want to address the issue of a programme for integrating people with disabilities. This would be a non-discrimination programme, applicable not just in the labour market sphere, but everywhere. That too is conspicuous by its absence.
Mr President, I would like to thank the President of the Commission for delivering the Commission’s programme very much in a political context.
I want to take up one small point: when I arrived in this House six years ago, unlocking the potential of Europe’s internal market was seen in the context of taking full advantage of e-commerce and the arrival of the euro. To that end, there were many initiatives in the field of civil justice, ensuring that where we give the possibility to move, to do business, to work, to innovate, to trade and to buy, we deliver the balancing legal framework that would give security and access to justice.
The war on terrorism has intervened and the whole criminal justice area has become paramount, but should it be to the exclusion of civil justice, which merits just one paragraph and no new initiatives or even consultations in this programme? You only have to look at our postbags to see that we are not delivering in the area of civil justice. You need only look at the agenda of the Committee on Petitions. The lives of more of our citizens are blighted by the lack of access to civil justice or cross-border redress mechanisms than, fortunately, are directly touched by terrorism. Please concentrate on civil justice.
I have familiarised myself with the document from the Commission. My conclusion is unambiguous: a lot of talk and not much action. Globalisation, which is in reality an updated version of capitalism, is taken as a given, as if it were a law of nature. EU legislation promotes the notion that European work should become cheap labour, the export of jobs abroad and flying the flag of convenience in the Member States’ job markets.
I searched the work programme with interest for a legal basis for the President of the Commission’s announcement that France is to be given an additional subsidy of EUR 50 million on account of the vehicles that have been burnt in the streets in recent weeks. I do not believe that the current legislation is a legal basis for this form of financial assistance and nothing like it is being proposed in the Commission’s work programme either. Is the intention to bribe France to adopt the EU’s financial plans using illegal subsidies?
The Commission proposes to manipulate public opinion in such a way that it takes a more favourable view of it. This is propaganda and indoctrination, although the Commission speaks of a communications deficit. In the way it disseminates information, the Commission represents dictatorship by the majority, or democracy is measured by the attitude the majority adopt when lending an ear to the minorities. In any case, the majority in the referenda in France and the Netherlands voted against the Commission’s communication and propaganda dictatorship.
Rejecting the Constitution was democracy and did not drive the EU into a crisis. The failure to adopt the financial framework for 2007-2013, however, is holding up the work of the EU. As this is possibly a state of emergency, the Commission should start drafting one-year Structural Fund programmes and other programmes in other words plan B.
Mr President, the national and regional parliaments should now go through the whole of the annual programme and, under the heading ‘Less and better’, monitor it on the basis of the principles of proximity and proportionality. We want to tackle fewer subjects and, in return, do better-quality work. The EU should only adopt binding legislation in cross-border areas in which the national parliaments themselves cannot legislate effectively. In that way, voters would have nothing to lose but everything to gain, and we should have the right of codecision instead of being powerless. If, however, the EU arrogates power to itself in areas in which the national parliaments themselves can legislate, we lose in terms of both influence and democracy.
Monitoring on the basis of the principle of proximity should begin in Parliament’s specialist committees, so that the social committees deal with proposals in the social sphere and the transport committees with transport proposals etc. – a procedure adopted in Denmark’s European Affairs Committee last Friday. Subsequently, the European Affairs Committees should issue opinions and meet at the Conference of Community and European Affairs Committees of Parliaments of the European Union (COSAC) in order to adopt the annual programme and to do so, preferably, in such a way that we can see who has voted for what. The annual programme should then be respected by, and debated in, the European Parliament and the Council. Only then shall the Commission be invited to prepare legislation, which would then have support from the bottom up. This would contrast with the present situation in which the Commission itself assumes the power and uses its monopoly on initiatives, its 3 000 secret working parties and its access to the Court of Justice to centralise ever more power in Brussels.
There is nothing so bad that it is not good for something. Centralisation has fortunately led the voters to withhold their assent, as we saw in the Netherlands and France. The annual programme nonetheless contains a lot from the rejected Constitution. The ‘no’ votes should be respected. Everything from the Constitution should be excluded. Thank you, Mr President – if there is, in fact, anything to say thank you for.
Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Europe is faced with demanding, clear and urgent challenges. There is no doubt that the 20th century has seen the old continent achieve levels of freedom, progress and prosperity that had never been previously reached. Nevertheless, this remarkable growth has also created new problems that give rise to inequalities, dangers and tensions.
The recent events affecting the French suburbs are a clear signal that security problems no longer relate solely to dangers originating outside our frontiers. Once again, in fact, current events force us to look at what is happening on our own doorstep and invite us to seek solutions to everyday problems that are so frequent and familiar that all too often they escape our notice.
Our present age is one of remarkable development coupled with infuriating stagnation; of possibilities that open up a better future but also of threatening germs; of an increase in wellbeing that nevertheless has led to the emergence of new diseases. It therefore seems clear that we still have a long way to go.
We agree with the salient points of the proposal that we are considering. The Commission’s work programme, presented accurately and with conviction by Mr Barroso, is rightly centred on certain key objectives: prosperity, solidarity and security as well as the role of the Union as a global partner. These are issues that require unremitting commitment, an effective strategy and by extension adequate resources for measures that will have a genuine impact on the European socio-economic situation.
Mr President, as my group’s coordinator in the Committee on the Internal Market and Consumer Protection, I would like to welcome the attention given by the Commission to completing the internal market in a number of important areas and to thank the Commissioner and his team for that. We will follow it up very closely.
Having said that, I am very critical of this document overall. It is a strange document. Colleagues were talking about priorities. I just want to quote from it: ‘The top priority today is to restore sustainable dynamic growth and jobs in Europe’. That is on page 27 of the document. In what sense do we have any priorities when we have a disconnected list of 96 items assembled together in arbitrary order, not making it clear which is legislative and which is non-legislative? In any case I say this to you, Mr Barroso, that in any sense of work planning I want to know what is already in progress. I do not just want to know about 96 things that you are starting, I want to know how you are getting on with the existing work we have asked you to do and what priorities you are allocating to that.
There is another thing I want to know, because I have no sense of this whatsoever. It is great to see all the members of your Commission here, but we want to see you working much better together, in more integrated policy-making, in order to tackle that crucial issue that you yourself put at the top of your agenda, which is that of competitiveness, jobs and growth in Europe. That is not going to be delivered by 96 separate proposals, but by your Commission working together to tackle that. Why can we not see that in your programme? I say that also to Mrs Wallström who is sitting here and who is supposed to be helping us communicate these things – to be helping us. How can I go to my constituents and businesses in my constituency to say that the Commission is going to work on competitiveness and jobs with this set of 96 disconnected proposals?
I would say, however, that it is worth looking at what is going on in Commissioner Verheugen’s work on cars in the context of an integrated competitiveness initiative. I want to commend him for this initiative and for many others. Let us see more of that type of work and not this shopping list of disconnected proposals.
Mr President, various previous speakers have already drawn the comparison with the United States. I am involved in the Committee on Economic and Monetary Affairs, which also has many transatlantic contacts. What I have noticed is that there is a kind of reversal in the assessment of developments, particularly on the financial market.
I do not know whether you saw the headline of this morning’s , which once again read that the United States envies us for what this House achieved in the last part-session. In October, we tackled an 800-page tome of regulations on the banks’ capital requirements, which is placing us well ahead of the United States. People are not sufficiently aware of this. I do not know whether you are familiar with the book by Jeremy Rifkin about but that book too indicates that our perception in this respect is sometimes incorrect.
What strikes me is that the Commission lacks the awareness that we could do much more with the Lisbon Strategy and with macro-economic policy. In Europe, we talk each other into the doldrums when a number of things go wrong, but we forget that they also present us with opportunities. We could, for example, capitalise on the surrounding the Stability and Growth Pact in order to achieve better macro-economic policy now and we could use our advantage in the area of financial markets regulations to effectively deploy the investments that this could produce and get the Commission to steer this macro-economic policy.
I am afraid that the attitude that the market will manage on its own is also attributable to your liberal view. I think that the Americans could help you dispel this notion. The market cannot manage on its own. We will need to show the way, and in this we expect leadership from the Commission.
European integration will not succeed unless it is founded on joint responsibility. It is not enough merely to establish a single market and single currency, even if they do further integration. The Commission’s priorities of prosperity, solidarity and security are important and right.
There are 18.8 million unemployed in Europe – almost 20 million. What does the EU mean to them and what does it offer? Not solidarity, prosperity or security at any rate. Mere words are not enough: we need concrete action.
Mr President, the EU has to focus on the essential. The Commission’s decision to do away with unnecessary regulation and bureaucracy and simplify EU law should be supported. In addition, I hope that the principle of subsidiarity will at last be implemented. That would also bring our citizens closer to the EU and would provide the EU with a mandate to carry out its work.
– Mr President, the Commission work programme reflects its honourable efforts to serve, in the best possible way, the imperialist interests of the European Union and the choices of big business.
Despite the objections voiced in the Council, an agreement is being promoted with sweeping changes for the financial perspectives for 2007 to 2013 at the expense of farmers and workers in general.
The Commission is trying to adjust its legislative programme for 2006 to new circumstances not with changes of political direction, but on the basis of its commitments for its 5-year term of office and the choices of the monopolies. The main axis of its policy is communications policy. Corruption, bribery and class cooperation are becoming the means to encage the grass-roots masses and accept the most reactionary, anti-grass roots measures.
More liberalisation of the markets, with electricity and natural gas in their sights. Integration of the internal market in services, post offices and so forth, privatisation of public utilities, new shipping policy measures and the promotion of new tax measures to the detriment of the workers.
A uniform strategy to promote the anti-grass roots Lisbon objectives on the basis of the national action programmes and the promotion of anti-labour plans for young people women and the workers in general.
This Commission programme is completely opposed to the ambitions and aims of the workers, which is why their struggles over coming months will escalate for the right to work, for a better standard of living, to defend grass-roots freedoms, for peace and for equality.
Mr President, even though I am somewhat taken aback by the Commission’s indulgence in this kind of denial, and the fact that it is – to all intents and purposes – completely ignoring the blatant warning emanating from the French and Dutch ‘no’ at the European referendums, 2006 will, above all, be the year of the definitive start of the accession negotiations between the Commission and Turkey, which is further proof not only of the Commission’s complete insensitivity to the democratic will of the majority of the Europeans, but also of its willingness to disregard own legal rules, the otherwise so sacred .
I am in any event curious to find out what tricks, lies and falsehoods will be peddled by the Commission, despite the prediction by the former Commissioner for Agriculture, Franz Fischler, that Turkey would, ultimately, be capable of being integrated into European agricultural policy after all, and that the costs would not be intolerable. It will not stop us from reiterating that Turkey’s accession to the European Union is both untenable and undemocratic.
Mr President, one of President Barroso’s themes this morning was the need for us to inspire the people of Europe, too many of whom have become disillusioned with the whole concept of our European Union. To do that, we need to give voice to the reasons for Europe in terms of how Europe is relevant to people’s lives and their worries, their hopes and their ambitions. We must help Europe rediscover its drive towards economic growth and competitiveness, ruthlessly cutting out waste and bureaucracy and concentrating on the prerequisites for that agenda.
Those prerequisites are, admittedly, deregulation and lower taxes, but they are also healthier people living in a healthier environment. Above all, we must afford efforts to sustain those less able to cope with challenges and opportunities of life, those who live with disabilities or life-threatening diseases and poverty. Therefore, we look to the Commission to step up its responsibilities for health, health promotion, public health, health emergencies, mental health, disability, patient mobility and information for patients.
We also need to press on with our agenda for the environment, with climate change, emissions trading, air quality, waste reduction, reuse and recycling, noise and the urban environment, the protection of wildlife and habitats, and a reduction in animal testing.
What we have to say with regard to Europe is equally relevant to our policies for the developing world, but none of this is possible without adequate monitoring and enforcement or proper budgetary control. Those aspects so often let down our good intentions in Europe and contribute to the public doubts about Europe’s ability to be good news for them.
Mr President, I would ask you to raise the question of the poor attendance today at the next meeting of the Conference of Presidents. I think we owe respect to the Commission: all the Commissioners who could be here are here. The poor attendance in this House is simply unacceptable and shows a lack of respect for the Commission. I will certainly bring that up in my own group tonight.
Mr Barroso, the problem is not what is in your programme. In the little time available to me, I should like to outline the problem in a number of major points.
In your oral presentation today, you said:
‘We need to link these programmes to our political priorities, to improve the Union’s economic governance and to strengthen national and European efforts in relation to reform and investment’ and you continued: ‘an investment at national level, but also at European level with a view to tomorrow’s economy, to innovation, to knowledge and to new infrastructures. These two types of investment must go hand in hand’.
Good. Agreed. President of the Commission, let us make a deal today in which you tell this Parliament that, in the next weeks and months, you and your Commission will formulate a strategy to ensure that, when we meet at the European Employment Council in spring, we have this message as a common approach from the European Council. You, together with the Economic Affairs Commissioner and the Commission as a whole, will inspire the governments to make a deal, promising in the next two, three or four years to invest simultaneously and to be coordinated. I am not taking powers away from you. I merely want us to coordinate our investments so that we can use our economic interdependence proactively.
In essence, my dream is the same as the Commission’s: this wonderful Europe could achieve further growth. Yes, we should reform, but we need more investment, growth and jobs, and that demands coordination, so let us make a strategy together. I await your response.
As you requested, Mr Rasmussen, I will pass on your comments on the poor attendance here to the competent bodies of Parliament. Of course, the session Presidency appreciates the fact that the Commission is here in force for this important debate, even though the Council benches are rather empty.
Mr President, a year ago, President Barroso promised us during the Buttiglione case that he would make European fundamental rights a key priority. That is just as well, for that is also what the public expects. Unfortunately, there is no trace of this promise in the work programme. There may be a communication in 2006 about gender equality, which we welcome, but what about the other categories of discrimination? What has become of horizontal anti-discrimination legislation? All citizens must be able to have their rights upheld before the court; if not, the EU anti-discrimination policy is not worth the paper it was written on. Why, in fact, has the promised feasibility study into new Article 13 legislation not been included and what is the latest on the proposals requested by Parliament with regard to the free movement of married same-sex couples?
Will President Barroso’s Commission really promote fundamental rights? Will we get a real Union of values or will we not move beyond empty promises?
Mr President, Mr President of the Commission, Members of the Commission, I am here representing the Committee on Legal Affairs, and I have to say that, even in terms of our Committee’s very modest expectations, the Commission’s legislative and work programme is undemanding and highly disappointing.
In all the areas in which we have made our interest known, and which you, verbally at any rate, have declared to be priorities – among them civil law, copyright, human rights, children’s rights, consumers’ rights – none of the proposals are legislative in character. In some areas on the importance of which we always agree – patent law being one of them – we can see no initiatives that are likely to get Europe any further forward – even though we have always agreed that patent law is crucial to innovation. Nor can I see any initiative being taken on services of general economic interest.
At the same time, though, we cannot fail to note that you are withdrawing proposals for legislation that matter a great deal to us, although we have to admit that there are problems with them, for example the statute on companies established on a mutual basis, and European law on voluntary associations. We have, for years now, been endeavouring to endow the commercial sector with European statutes of its own, yet we are evidently denying the cooperative sector, the social economy and civil society the reliefs that European law could provide.
We have ourselves proposed areas in which we can withdraw legislation and in which we do not regard European regulation as necessary, yet the Commission has not responded to our proposals. One example that springs to my mind is mediation, where we were given a draft directive to examine even though we had said, when the Green Paper came out, that this was an area to which subsidiarity applied and there was no need for legislation on it at European level. My overall view is that you have listened too little to what this House has been telling you in the preparatory phase.
Mr President, I welcome many aspects of the Commission programme but I am disappointed that there is not more reference to disabled people or elderly people. I would have like to have seen a specific disability directive that outlawed discrimination in access to goods and services and similarly one on age.
With regard to health and safety at work, I would also like to see an amendment to the 2000 biological agents directive, to protect health workers from contracting HIV and Hepatitis C from needle-stick injuries. There are over one million such injuries across the EU every year.
However, I welcome the Commission President’s commitment to cutting down on unnecessary legislation, which of course is a burden on business. In that spirit, could he look again at the 2004 electromagnetic fields directive and the serious impact it could have on the use of state-of-the-art MRI scanners and see his way to bringing forward an amendment to this directive to make sure that MRI scanners will be protected in the future?
Mr President, ladies and gentlemen, I too would like to congratulate Mr Barroso on the report he has given us this morning. However, like many of my colleagues I too ask him to bring together its priorities, so as to define clearly the package of proposals and the objectives that we wish to achieve during the next five years.
We all remember that the previous Commission under Mr Prodi managed in the event to achieve only 50% of what was initially envisaged in its programme. I do not think that initiatives of that type are useful, especially for a Europe that needs to believe in itself. The first thing that I should like to suggest is that you should collate and prioritise the objectives that we wish to achieve as soon as possible.
Next we must certainly dedicate ourselves to other important issues. A great many points are addressed in the report that you presented this morning. Speaking as the internal coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats and of the Committee on Women’s Rights and Gender Equality, I should like to emphasise one point in particular on which you are no doubt committed to doing something important: namely the creation of a ‘road map’ on gender equality.
As well as this point, I should also like us to consider the theme of work. As you know, there is a conflict in Europe today between those who have more rights and those who have fewer, those who have jobs and those who do not, those who have access to good schools and teachers and those who have no such access, as is the case in the suburbs of Paris. This is a problem that affects one country today, but could affect others tomorrow.
In this connection the role of women in the Community and above all the role of women in the workplace is of fundamental importance. It is therefore necessary, in the framework of the Lisbon Strategy, to address the issue of the under-representation of women in the workplace and the fact that they are often forced into badly paid jobs that require no qualifications.
Mr President, I also wish to welcome the presence of the whole Commission and deplore the absence of many colleagues, which is in part because we all have TV monitors in our offices and it is so easy to watch the debates whilst working in your office. However, it would be far better if Members were here. Nevertheless, what is being said is not being lost, of course: it is being heard outside.
I welcome the reference in the Commission’s work programme to Plan D for democracy, dialogue and debate. That is not the focus of our discussion now. We must remember that this work programme is very important but that it is taking place in a wider context, which is a profound debate about where our European Union is going, what its future is.
We are in a period of reflection – and in a period of reflection about the Constitution – which has begun not on the text but on the context. This work programme is part of that wider context. The future of our social economic model with the special summit at Hampton Court is part of that context. The need to find in December that crucial deal that we were close to in Luxembourg on the medium-term budget is part of that context. If we can get the context right, including the work programme, then we will be able to come back and look at the text of the Constitution in one or two years’ time and see how we can best move forward on that.
Let me quickly take up one other point: better regulation. We are all behind you on that, Mr Barroso. However, in the context where those anti-Europeans in my country and others portray the European Union as one massive bureaucracy-producing machine spewing out regulations, it is incumbent upon all of us to point out that, when we get it right, European legislation is an exercise in cutting red tape, relieving burdens on business, providing one set of rules for the common market, one patent, one registration for a trademark, one form to fill in, one fee to pay instead of 25. Good European regulation cuts bureaucracy and red tape. That point must also be made in this debate.
Mr President, Mr Barroso, Commissioners, today’s debate proves that a real culture of dialogue has been established between the Commission and Parliament. With regard to the programme, which, far from being a bureaucratic or statistical exercise, is a vital political element – and I, as the Chairman of the Conference of Committee Chairmen, am delighted by that – I would like to thank Mrs Wallström for her many appearances before our Conference, and I also thank the Commissioners who conducted bilateral discussions with the relevant parliamentary committees throughout the procedure. Of course, some improvements are still needed, including in Parliament, as regards our attendance in this Chamber.
Subject to the analysis of the work programme that the political groups proposed and will conduct, with a view to adopting a proposal for a resolution, during the part-session in December, I think I can say that this programme contains the principal priorities set out by the parliamentary committees in its main chapters, namely priority, solidarity, security and external responsibility.
On the other hand, two points of fundamental disagreement have come to light concerning the area of freedom, security and justice with regard to human rights. Certain proposals have not been retained by the Commission. However, the important thing is that Parliament, as co-legislator, must be kept fully informed of the reasons why the Commission, in exercising its right of initiative, has not followed up on Parliament’s wishes.
I would also like to mention the objective of the Lisbon Agenda: with regard to employment and competition, cohesion and research, we need a budget and a financial perspective.
Finally, the programme represents only one aspect of a broader agenda under the rubric ‘better regulation’ and, in this regard, we attach considerable importance to the transposition and simplification of European legislation. A decent solution is required in terms of comitology and I would like to stress the need, next year, to include simplification measures and withdrawal proposals in the legislative and work programme, in order to give this exercise greater visibility and transparency. I am delighted with the commitment that Mrs Wallström made in this regard during our last meeting on 13 October and I am convinced that all of the parliamentary committees will be active in ensuring that this programme is implemented.
Mr President, the Commission programme represents an attempt to assess the situation of Europe and the European Union, and to identify the threats we are facing. I suggest that we should therefore take a look at what is new and original about the Commission’s proposals. They relate to the achievement of prosperity through knowledge, of solidarity through work, and of security through the restriction of civil liberties and law enforcement. I would ask whether this is an appropriate plan of action for an institution that acts as the guardian of the Treaties, and whether these are in fact your priorities, or rather a series of promises and pipe dreams that you hope will be self-fulfilling.
I should now like to get down to business, and to begin by examining the Commission’s proposals concerning the Constitutional Treaty. In the programme description, the Commission regrets that the Constitution will not be ratified in the foreseeable future. It goes on to say that it intends to play an active part in national debates, and to support these debates. Mr Barroso, this approach leaves much to be desired. It is not enough to express one’s regret and to wait for national debates to provide a solution. The Commission needs to provide an impetus.
The second issue I should like to focus on is better lawmaking. We all want better legislation that is more effective and also easier for citizens to understand, but I have my doubts as to whether this is in fact what the Commission is likely to achieve. For example, it is patently obvious that withdrawing 68 legislative proposals will not make the remaining legislation initiated by the Commission better or more comprehensible. It will not bring it closer to the citizens either. This is not what is meant by simpler legislation.
My final point is that in my opinion the Commission’s stated intention to set up a ‘new structure’ responsible for implementing better legislation has an ominous ring to it, since it would mean replacing the current system, where proposals are judged on their content, by a formal procedure. My impression is that the Commission is acting in accordance with Parkinson’s Law, and following the principle whereby a new institution is set up every time the course of action becomes unclear. Mr Barroso, we expect fewer lofty words, fewer promises, and a greater number of courageous and effective actions. It is not just the Members of this House who expect such things, but also the citizens of the European Union.
Mr President, the European Commission’s work programme for 2006 is going in the right direction as regards social responsibilities, labour law and jobs. This can certainly be said of the initiatives relating to working hours, delocalisation and people who are disadvantaged for a variety of reasons, and the initiatives in the area of health and safety at work.
At the same time, however, we must see that citizens, the players in economic life, object to the excessively bureaucratic procedures. We must therefore make sure that we give small and medium-sized enterprises the most effective help possible, namely by simplifying the legislative environment for SMEs in the European Union and making it more transparent.
I was very pleased to hear Commission President Barroso’s clear commitment to creating a unified market for services. I believe this is necessary in equal measure for competitiveness and success, and for creating new jobs. At the same time, I would also like to add that the Commission will have a special role to play when, in the course of the year, it assesses experiences relating to the free movement of labour. We are confident that it will not simply produce an objective analysis, but it will act as a genuine engine and catalyst in ensuring that transitional restrictions are lifted as soon as possible. This step is an important one in terms of completing the single market and will lead to the creation of many new jobs.
We are therefore confident that the Commission will make progress simultaneously in the areas of competitiveness and of creating an internal market that will guarantee growth, and also in terms of developing a legislative environment in the social sphere based on European values. These are the most important challenges. We need balanced policy in these areas to ensure that we do not miss the 2012 express connecting service for Lisbon.
Mr President, the work programme for 2006 gives the European institutions a great opportunity. It gives us the chance to show the people that we have understood them; that we have understood that the negative outcomes to the referendums in France and the Netherlands had something to do with Europe’s habit of over-regulating and denying people their right to take decisions as adults; that we have understood that all that Europe is meant to do is to set the framework conditions and that it must not get obsessed with detail and interfere in the nation states’ powers and responsibilities.
I welcome the Commission’s promise of better regulation in 2006. I welcome the references in the introduction to the work programme to better regulation, subsidiarity, cost-efficiency and impact assessments. I do see the beginnings of good things in the work programme, notably in the fields of growth and security policy, but the overall impression that I get from it is, unfortunately, more of ‘business as usual’ than of ‘better regulation’.
There are three things I would like to mention. The first is the Financial Perspective. I find it regrettable that the Commission is taking no active part in resolving this conflict. I regret the absence of proposals as to how we might, even with less money, pursue an effective structural policy, perhaps with joint funding by the private sector or by means of interest rate subsidies.
Secondly, there are the new directives on the protection of the environment and on the saving of energy. There are over a dozen items of European legislation on energy efficiency alone. We ought really to delete three old directives for every new one planned, but nothing is being done along these lines.
Why, thirdly, is Europe laying claim to more and more powers in social matters? Do we really need a European Green Paper on the rights of married and unmarried couples, such as the one that is planned? That will make us look ridiculous in the eyes of everyone from Lithuania to Greece. Despite the many positive approaches that it contains, I have to say, with regret, that work programme does not give the overall impression that we have understood the signals that the people of Europe have been sending.
I call for a more in-depth debate on the legitimacy of European legislation, and for a real start to be made on making over-regulation a thing of the past.
Mr President, Mr President of the Commission, we are here to discuss the work programme on which we want to embark in 2006. The first thing I want to say – and I say it not only to the Commission, but also to my fellow-Members of the European Parliament, is that less and better regulation, which we put on our own agenda and demand of ourselves, is also something that we should take seriously in our demands on the Commission as regards what it is due to present on the subject of the internal market and efficiency. We must not regularly frustrate our own demands by calling for the European legislator as soon as we decide something is needed, so a bit more self-discipline is called for.
As far as better regulation is concerned, although the Commission’s first actions are very positive and constitute a first step in the right direction, we would ask it to be more consistent in its future actions and to set a benchmark for comparison of transposition in the countries that are notorious for ‘gold plating’, so that it may be made perfectly clear which are transposing European legislation effectively and well and which are imposing additional burdens.
I have another request to make of the Commission: our response to the Basel II report was to set up the ‘Friends of the Presidency’ to work on comitology and bring about agreements on Parliament’s rights between the Commission, the Council and Parliament itself. This work is now beginning. The forthcoming legislation will, as regards the comitology especially of financial services have essential clauses permitting it to lapse. It is at this point that I will ask the Commission – for Commissioner McCreevy has done some preparatory work on this – to help us reach an agreement to make the comitology between Parliament and the Council more manageable. The Council is in the sort of position in which it does not always show itself to be particularly cooperative.
. Mr President, I will start by making a few general comments, and I will then try to answer the specific questions that I have been asked.
First of all, I am delighted, as Mr Daul said in his capacity as Chairman of the Conference of Committee Chairman, at the cooperation that has been established between the Commission, on the one hand, and Parliament and its various committees, on the other, during the preparation of this work programme. This is important, because we have endeavoured to respond to many of your expectations. We must recognise, as one Member of this Parliament said, that this has resulted in 96 specific measures. You thought that this was too many, but, listening to you all this morning, it seems that some of you would have liked even more. On this subject, we must be honest. We must reach a balance, and this balance means that, whilst setting ourselves clear priorities – and we have clear priorities for the renewed Lisbon Strategy – we must respond to the very varied nature of the expectations expressed here in our discussions with you.
I have called on the Commission as a whole and all of the commissioners to be serious, realistic and objective in preparing this programme. I want a much higher implementation rate than in the past, and I am proud to be able to tell you that, this year, we are already going to achieve a much higher implementation rate than in the past with regard to the Commission’s work. We have concentrated on certain objectives that we really want to achieve. Of course, our general programme extends over five years. We are now going to present the programme for 2006. Not everything will be achieved in 2006, but what I would ask is that you analyse our work in terms of realistic, concrete objectives.
I would also like to thank you for the generally favourable reception that our initiative on ‘better regulation’ has received. This is a concern, as has just been said, that is not restricted to the Commission, but must be shared by all the institutions, including Parliament.
Now, ladies and gentlemen, I will turn to your specific questions. With regard to the sustainable development strategy, Mr Jonckheer, I must tell you that it is not my poor child, quite the opposite. When, at Gleneagles, I, on behalf of the European Commission, submitted to our US partners and to others the importance of climate change as a major priority, it was certainly not a poor child to which I was referring. When we announce a new strategy for sustainable development, which we are going to present in December, that also shows our commitment to this problem. When we adopt, as we have just done, a set of thematic strategies for the environment, that once again shows our commitment to environmental protection. That, therefore, is what we are going to do. We will do so whilst of course attempting, as I have already said, to make our various objectives compatible with each other and to ensure that they reinforce each other.
Mr Swoboda, you raised, amongst other things, two questions: one on tax harmonisation and one on the European Institute of Technology. On tax harmonisation, we must of course respect the consensus reached between our Member States: namely that we must work to draw up a common tax base. That is why we are endeavouring to reach an agreement on a common base for taxation in Europe. We are convinced that this will enable us to make significant reductions in the costs of business and investment in our countries, whilst still giving each Member State the freedom to set levels of company taxation. That is the European Commission’s position.
With regard to research, we believe that centres of excellence in research must be strengthened throughout the EU. We believe that European universities should be at the top of the global rankings in terms of research, education and innovation. We must work to make our universities more attractive so that the best minds in the world turn to Europe, instead of going to the United States, as is the case today. We can have centres of academic excellence in Europe. That is why we must establish a stronger mechanism for cooperation between European universities, so that we can make the most of the potential of knowledge in Europe. That is why the efforts invested in creating a European Institute of Technology constitute an important aspect of our strategy for growth and jobs.
With regard to the questions you raised on enlargement, Mrs Grossetête, we respect the commitments made unanimously by the Member States, by the European Council. That said, I want Parliament to know that the Commission will be rigorous and systematic in its evaluation of the progress made by all the candidate countries.
With regard to the policy on demographics and the family, we are the ones who put this subject on the agenda of the Hampton Court summit and we now have a clear mandate from the European Council to contribute to these considerations, or, even better, to the specific measures that we are planning to announce. Thus, we will be taking action in this field, too.
Coming to the concerns expressed by many of you, especially Mr Crowley, regarding agriculture and the multilateral negotiations, I can assure you that Europe will not allow itself to be forced into a defensive position in this context. We do not think that we need to take any more lessons on the opening up of markets from those whose markets are much more closed than ours, which is one of the most open markets in the world, if not the most open. We will be there to defend the interests of Europe.
Children’s rights were also a problematic matter brought to our attention by Mr Crowley. We are fully committed to this agenda. Vice-President Frattini is now preparing proposals – to be discussed in the Commission very soon – for a communication that we hope to present in March 2006. Admittedly, the legal basis for legislation in this matter is not very clear, but we believe that we should not refrain from looking forward to better coordination between the European Union and Member States on children’s rights. You can count on our commitment to children’s rights and on all issues relating to civic rights, including the non-discrimination concerns that you have expressed.
I should like to comment on Mr Rasmussen’s remarks. We agree that we need both elements: economic reform and investment. Indeed, we are starting to do that, and Hampton Court was a first important step in that direction. Member States, at the highest level, agreed there that we should now choose some specific areas for investment and a coordinated approach at European Union level, trying to combine the European Union level with the Member State level, for instance on energy and research.
We now have some areas in which we can give a strong signal of commitment and a coordinated approach towards economic governance in Europe. We agree on that. The difficulty, Mr Rasmussen and colleagues, is largely that we are now working in the last year of the financial perspectives for this period. Now it is impossible to rearrange all the priorities for this year. As regards our analysis of the national reform programmes of the Member States, what we are doing now and – I promise this to you – what we will be doing is within the framework of the new Lisbon Strategy; we are trying to forge ahead not only based on an approach that reinforces our efforts in terms of economic and structural reform, but also based on a more common and integrated approach for investment so that we can boost growth and employment in Europe. I want to underline it because it is a good example of an approach at European Union level bringing added value to the efforts of the Member States. This idea of partnership between the Member States, the Commission and Parliament is the very basis on which we want to continue working with you for a renewed, stronger, more committed European Union project.
Parliament would like to thank the President of the Commission and all of the Commissioners, who, as I said, are here in force.
The debate is closed.
The vote will take place on 14 December 2005.
Mr President, having just come through, I find myself momentarily rather beside myself because there is, in the passageway from the Winston Churchill building – through which I have just come – an exhibition that lumps together the termination of pregnancy and concentration camps. I am outraged that such a thing is again being allowed in the European Parliament.
Even if this exhibition has been authorised, I ask that a stop be put to it at once. There are pictures there that dishonour all women, and I ask that they be removed right now.
Thank you, Mrs Gröner. I promise that, to the extent that it lies within the competence of the Bureau, we shall pass on this request immediately to the office of the Quaestors, in order to establish first of all whether this exhibition was officially authorised and to ascertain whether, given its contents, there are grounds for requesting its immediate removal.
Mr President, I beg the indulgence of the House in bringing to its attention the latest appalling developments in the case of the Bulgarian nurses imprisoned in Libya. This morning, the Libyan Supreme Court delayed a decision on their case until January 2006. Colleagues will know that this is a most appalling case. The nurses have been in custody for more than six years now, and have been under sentence of death for over a year. It is disgraceful that this case is dragging on in the way that it is.
I therefore call on the Council and the Commission to do everything within their powers to exert pressure and influence on the Libyan authorities in order to bring this case to a satisfactory conclusion and secure the release of the Bulgarian nurses, and indeed of the Palestinian doctor.
We accept the motion pursuant to the Rules of Procedure.
Mr President, I shall keep this very brief. As what Mr Van Orden has described to the House is something that affects all the groups equally, I would like to give him my wholehearted backing and ask not only the Commission, but also the President of this House, to act at once to help secure these nurses and the Palestinian doctor their freedom at long last.
Mr President, further to what Mrs Gröner has said, I would like to ask the Bureau not to exercise any kind of censorship, but rather to give us the opportunity to have a look at this exhibition – with which I am not familiar – and then take a majority decision tomorrow, as is customary in a democracy.
As far as the last speech is concerned, I assure Mr Posselt that the Bureau has no intention whatever of exercising any form of censorship. We merely have the duty of verifying, through the Quaestors, whether the practices and procedure for authorisations have been effectively complied with and if so, whether the initiative and the exhibition conform, in content, form and pictures, with the rules of Parliament and with the practices that we follow on every such occasion. I imagine that the Quaestors will carry out this verification meticulously without transforming themselves into censors.
. Mr President, ladies and gentlemen, it is my duty to inform the House that agreement on this text has been reached with the Council, if it is to be adopted in its present version. It could therefore be adopted at first reading.
I nevertheless call upon the Commission to take account, in its work on other regulations, of some amendments tabled by members of the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats which, for legal reasons, we have not been able to include in this phase. They are amendments that relate to birth and adoption allowances and thus to the possibility of introducing these forms of social support within the Union and promoting mobility of labour. I therefore request that these topics, on which a common position has already been reached, should be included in the next regulations.
. Mr President, it is a special honour to present this report to you. It is an own-initiative report, and, moreover, a very justified one in view of the fact that eel stocks in Europe have dwindled by 95%. Even without a European constitution, we in the Committee on Fisheries can ensure that an own-initiative proposal such as the one before us now is translated into a directive. I thank the Commission for having given this its prompt attention. At the moment, a new directive has been tabled on the basis of this report and it shows that we in the Committee on Fisheries are given the opportunity to achieve decisive policy for European fisheries and to ensure that eel stocks remain steady, that the exports of glass eel to Central Asia are restricted and that control measures are put in place so that Member States can finally address this problem.
Mr President, I have a one-word oral amendment, which has the support of the rapporteur and hopefully other parties and which I hope is not controversial. It concerns corporate social responsibility.
The current amendment reads: ‘Supports the Commission’s efforts to raise awareness among multinational companies of their social responsibilities, which have as yet had little effect’. The oral amendment is to change the word ‘little’ to ‘limited’, so it would read: ‘... which have as yet had limited effect’.
That concludes the vote.
.  Given the enormous importance of the wine market to Portugal, both politicians and those more directly involved should give this issue the prominence that it deserves. I voted in favour of this proposal, as Portuguese farmers have not raised any underlying objections to it and there is broad support for it.
Mr President, ladies and gentlemen, the aim of the technical amendments that the Daul report proposes to introduce in the regulation concerning the common organisation of the market in wine is to develop further the practices relating to the treatment of wine. In my opinion, therefore, the amendments seem to lead, as I would wish, to a major increase in the European supply of products in this sector.
We have furthermore a mandatory obligation to protect the consumer, now that fraud and imitations of foodstuffs are on the increase despite the efforts of the institutions and relevant control bodies. We must also safeguard the competitiveness of European products, which can hold their own in the international market only by rising to the challenge of quality. That being so, it is vital to guarantee better control of the production process and the subsequent stages of product storage.
I also approve of the proposed derogations concerning sparkling wine production since they favour not only the Italian wine market but also culture and rural tradition, both of which I shall continue to defend vigorously. Finally, I consider that the proposal to add to the information on product labelling is very useful. I have therefore supported it and have also requested the Non-attached Group to support Mr Daul’s excellent report.
We have voted against the three Daul reports. True, they involve fewer alterations to existing regulations. We wish, however, to emphasise our opposition on principle to common organisations of the markets in seeds, hops and wine. The whole of the common agricultural policy is an absurd creation and must be abolished.
. I support my colleague Mrs Berès' report amending the Agreement establishing the European Bank for Reconstruction and Development (EBRD) enabling the bank to finance operations in Mongolia. I had the opportunity in May this year to visit Mongolia for the first time as a participant in the Socialist International's Asia-Pacific Committee in Ulan Bator.
In Mongolia since the fall of Communism, unlike in many of the other countries of Central Asia, we have seen the establishment of a vigorous democracy where political power was transferred from one party to another on several occasions in a peaceful manner. It is a poor country where recent droughts have posed enormous problems. It urgently needs help with the current government's ambitious development programme. Today's vote will help this process and I strongly support it and hope it will mean funds will flow.
.  The Athens Olympic and Paralympic Games in 2004 were the first to take place in an EU Member State, part of the Schengen area, without internal border controls.
Regulation 1295/2003 was therefore adopted aimed at simplifying both the procedures for applying for and issuing Schengen visas for members of the Olympic family participating in the 2004 Olympic and Paralympic Games in Athens.
In practical terms, it was designed to enable them to enter the territory of the State where the Games were held without being subject to other procedures or formalities, and to hold an Identity and Accreditation Card, alongside passports or other official travel documents.
The report on its implementation in Greece concluded that the derogation system was successful and constituted a flexible and efficient process, which would not compromise the level of security required in the Schengen area.
I therefore lend my backing to this proposal, which adopts an almost identical system, albeit this time by the codecision procedure, with some changes designed to adapt it to the Winter Olympic and Paralympic Games in Turin.
. The adjustment of visa requirements for athletes taking part in the 2004 Athens Olympics to allow Greece to meet both its Schengen requirements and its obligations to respect the Olympic Charter proved a great success. I am delighted to see this proposal to grant the same conditions to the athletes taking part in the 2006 winter olympics and the paralympics.
.  We voted in favour of this report, which improves upon the Commission’s proposal to update Regulations Nos 1408/71 and 574/72 to take account of changes made in national social security legislation, particularly those introduced in the new Member States after the accession negotiations had been concluded. It also seeks to update the list of provisions of social security agreements which continue to apply and have not been replaced by Regulation 1408/71, and proposes technical modifications.
Broadly speaking, the proposals that have just been adopted improve upon the existing legislation, guarantee legal certainty until the new regulation enters into force, and help to enhance the protection extended to workers who opt for mobility within the EU.
. I supported this report which, although of a technical nature, draws attention to circumstances which can inhibit the fundamental right of free movement which EU citizens supposedly enjoy.
While I am not in favour of the EU having competence over Social Security provisions, I do believe that more could be done to facilitate the portability of certain entitlements.
For example, disabled people are effectively denied their right to free movement - to seek employment for example - because the level of support currently provided may not be available in a new location. This is one of many issues which require to be addressed.
. The object of the amendment of Regulation 1408/71/EEC is to carry out an annual update in order to improve EU citizens’ standard of living and the conditions under which they work. I voted in favour of it.
We must not, however, forget to consider the substantive amendments that are so urgently needed.
It is, then, to give one example, contrary to the spirit of the Regulation for German employers to be required to grapple with an intolerable amount of red tape in order to remit to Poland social security contributions totalling 47.85% (20.64% from the employer, 27.27% from the employee) of the earnings of Polish seasonal workers, particularly when, under German law, no such contributions were payable in respect of their work prior to the accession of Poland to the EU.
For the businesses that employed them, the outcome has been dramatic increases in costs, liable to put the businesses’ continued existence at risk, and which they cannot offset by increasing prices. For their part, the seasonal workers will be unwilling to work for net wages reduced by 27%. The consequence is that few of them are recruited, and that has a negative financial impact on the development of the new Member States.
Experience has shown that the demand for seasonal labour cannot be met on the German labour market, and so people are losing out on every side. The simplification that is so urgently needed could, with the Commission’s help, be accomplished either directly, by means of bilateral agreements, or by a derogation completely removing such traditional seasonal work as helping with the harvest from the scope of Regulation 1408/71 or its successor, Regulation 883/2004/EC, and that of the implementing regulation that is yet to be adopted.
. While this report is largely a technical adjustment it should not be underestimated in terms of its importance to obtaining genuine free movement of individuals in the internal market. The report will assist with the simplification of regulations concerning social security schemes across the EU. Its purpose is also to complete the simplification of procedures on receiving medical care abroad by extending some of those modifications to the identical procedures regarding benefits for accidents at work and occupational diseases.
.  As the explanatory statement to this report rightly points out, ‘the regulation plays the important role of establishing one of the four fundamental freedoms of the EU, namely the free movement of European citizens. The possibility of living, working and moving freely within the EU, and the removal of as many financial and administrative obstacles to doing so as possible, is indeed a tangible benefit conferred on the citizens of Europe by EU membership’.
This is indeed the case. The inherent possibilities in the social protection afforded to citizens of EU Member States has been a key factor in the promotion of genuine freedom of movement.
The issue here is not one of social security models or the rules governing different systems, but is, rather, one of adapting and updating what needs to be adapted and updated in the current regulation. I voted in favour, given that this adaptation is consistent with the objectives and principles of the regulation in question.
. I voted in favour of the Maat report with a degree of disappointment as it really fails to go far enough. In the Forest of Dean, which I represent, 40 years ago elvers (glass eels) were fished in abundance by the local population and sold on the streets for consumption as part of a traditional breakfast with bacon and eggs. More recently, while stocks have declined, demand from primarily the Far East, the Baltic states and the rest of Europe have removed elvers from the local menu as they have been exported to eel farms. This is unlikely to change, but a small but important industry can be helped and aided.
The major problems seem to be: first, a lack of scientific information on the life cycle of elvers - we are not even sure where their breeding grounds are, although the Sargasso Sea is the prime suspect; second, increased levels of pollution and barriers to the eels accessing the streams, rivers and ditches where they flourish and grow. Stocks of elvers wax and wane even if there is a downward overall decline. What works best is not clear. What is wanted is more research.
I hope this report will ensure that the European Commission finally starts to do what it can to help.
.  In recent years, eel stocks in Europe have declined dramatically. Given the European eel’s complex reproduction process, it is crucial that steps be taken to reverse the increasingly apparent trend towards the extinction of this species.
Alongside a number of emergency measures that need to be taken immediately, there is also a range of medium- to long-term measures that should also be adopted, in order to ensure that eel stocks are first recovered and then properly managed. To this end, this report puts forward a range of proposals, which have my wholehearted support.
.  We welcome the Community action plan to support the recovery of eel in the form in which it is proposed. The plan takes account of the need for socio-economic measures to help fishermen, the Community financing of measures – note, with their own budgetary heading – reliable data on the state of fish stocks, and research into other reasons behind the decline in stocks, such as pollution.
These are measures which, as we have been proposing, should be transposed to form part of the wider body of recovery programmes, a move that was incomprehensibly rejected by the majority in Parliament.
With regard to the national plans in individual Member States, however, we should like to emphasise three aspects:
- the precautionary nature of the plans, given the lack of scientific knowledge regarding eel stock numbers and the spatial distribution of successive generations of eel;
- the need to integrate practical measures to combat the development of physical obstacles that may hinder or limit the migration of eel in waterways;
- the need for increased scientific research and gathering of data on fish, aquaculture and exports.
. This report outlines the dramatic decline in European eel stocks. This does not appear to be the result of over fishing but linked to environmental factors. It is clearly important to know the precise cause be it pcbs, global warming or fish diseases. We need this information not just so that action can be taken to protect eel stocks but because of the wider environmental concerns and problems this might highlight.
. Under the pretext of protecting European eels and legitimately ensuring that they can migrate to the sea, following a reduction in stocks, the European Commission presented, on 1 October 2003, a management plan for yellow eels and silver eels.
In France, for example, 399 tonnes of eels were caught, compared with 2 064 tonnes in Egypt. On top of that, though, came eel farming in the Netherlands, with production of 3 800 tonnes. It is quite understandable for Mr Maat, as a Dutchman, to take an interest in this and to produce a report.
However, given that Dutch eel farms live off alevins and glass eels caught in the coastal lakes of the Mediterranean, we have cause for concern.
The fishermen of Languedoc-Roussillon, for example in Palavas or Pérols, are worried that they will see their traditional practices, which conserve future stocks, brought into question. They want to fish for adult eels, not glass eels, the ban on the fishing of which 10 years ago enabled stocks to recover.
The bureaucratic proposals on controls, restrictions, supervision, declarations and fishing bans are threatening the survival of traditional fishermen. I therefore oppose this report to save this free men’s trade.
.  The issue before us is of major importance to Portugal and to Portuguese fishing communities, and I share the concerns voiced by the rapporteur. Among other equally important points, I feel that there are valid reasons to support the presentation of proposals on forms of socio-economic compensation for those affected by fishing restrictions and limits on exports of European eel.
I therefore voted in favour.
Mr President, I have a request to give an oral explanation of vote on the Gargani report. The criminal division of the French Court of Cassation, which more than ever is living up to its name, has committed what can only be described as an absolute abuse of authority. The judgment delivered by the president, Mr Cotte, by the court reporter Mrs Caron, and by council members Mr Le Gall, Mr Pelletier, Mr Corneloup, Mrs Ponroy and Mrs Koering-Joulin, seriously and deliberately ignores Article 26 of the French constitution on parliamentary immunity by refusing to grant this immunity with regard to the illegal phone tapping committed against our former fellow Member Mr Marchiani. It goes without saying that I make no comment on the background to the case.
By acting in this way, these judges have seriously and deliberately violated the Protocol of 8 April 1965 and the Act of 20 September 1976, both of which are international treaties that, in accordance with Article 55 of the French constitution, take precedence over Acts, even internal ones. The judge’s shameless disregard for the law must be condemned as such and we hope that the unanimous resolution by Mr Gargani and the Committee on Legal Affairs will play a part in this.
Mr President, I would like – if at all possible – to make an oral statement on the way I voted on the Brejc report.
It was we who created the political conditions that made globalisation possible in the first place; we did so by our constant dismantling of trade barriers, combined with the advance of communications technology and reduced transport costs. Of all the goods transported around the world, one-third is accounted for by traffic between different workshops belonging to the same companies. We have been zealous in using EU funds to support their transportation across Europe, which has had such adverse effects as damage to the environment and danger to people along the transit routes, and, while so doing, have culpably neglected small and medium-sized businesses, which are Europe’s real providers of work. What I also regard as objectionable is that the Commission should set up a globalisation fund while seeking to curtail support for farmers, who are also affected by globalisation’s negative impact. Globalisation will continue to have us by the throat for as long as we, by means of our support programmes, send far too much money up in smoke, make it inevitable that jobs will go elsewhere, fail to apply proper sanctions to those who refuse to play by the rules and turn a blind eye to its real causes. It is for that reason that I voted against the Brejc report.
Mr President, the Brejc report is yet another somewhat Utopian document and yet another typical example of the documents emerging from this institution and seeking all the answers in new international standards within new international institutions. In this respect, we cannot help but wonder if we have not got enough of these as it is and who will continue to pay for them all.
Moreover, on a practical note, I note that this year, we will be conducting accession negotiations with an Islamic country where child labour and discrimination against women is the norm. I think it would be better if we were to continue to focus on this instead of expressing noncommittal views about the social dimension of globalisation.
If we have to talk about this, we should actually mention China, that country we are so chummy with, that country from which parliamentary institutions of all European countries merrily travel back and forth. Well, that country belongs to the World Trade Organisation but rides roughshod over all fundamental social standards and rules whilst not being hindered in this in any way. It is a falsehood that we would be able to transform the social dimension of globalisation while we choose to do nothing about China. That will be the day.
Mr President, I shall be brief. I voted against the Brejc report for the very reasons that some of my colleagues have outlined. This House does not appear to read its own documents. The common agricultural policy has been radically reformed, and this morning’s vote basically gives truth to the lie that if we reduced all EU agriculture subsidies the poor in Africa would be better off. Nothing could be further from the truth, and I have therefore voted against this report.
The Swedish Conservatives have today voted against the report on the social dimension of globalisation because its basic approach to globalisation is wrong. Globalisation is an ongoing process of change that helps bring about freedom and prosperity for ever more people. Globalisation provides better preconditions for economic growth through free trade, increased international investment and the transfer of knowledge. Together with democratic development, opportunities are created for the developing countries to emerge from poverty. The EU is a positive example of globalisation, involving the free movement of goods, services, people and capital.
Dictatorships perceive the transformative power of globalisation as a threat to their own closed societies. We Conservatives welcome globalisation and its role as a catalyst for democracy.
.  Unfortunately, the majority in Parliament rejected our most important proposals, which would have improved upon a report that was riddled with inconsistencies and deeply unsatisfactory, on an issue as important as the social dimension of globalisation.
Our proposals aimed at changing the current neoliberal economic and monetary policies in the field of international trade, and the proposal to combat financial speculation in the world’s capital markets, whilst promoting investment and wealth creation in the real economy were thus rejected.
Our proposal to condemn the mid-term review of the Lisbon Strategy and the Stability and Growth Pact, which have been instruments within the EU to foster liberalisation and privatisation of public utility services, to make labour markets more flexible and more adaptable, wage moderation and to open up most areas of social security, such as pensions and health, to private firms, was also rejected.
Nevertheless, the proposal emphasising the need for a social policy agenda geared towards development of cities focused on inclusion and cohesion, implying measures to foster sustainable development and respect for workers rights was adopted in part.
Hence our abstention from the final vote.
The resolution on ‘the social dimension of globalisation’ contains proposals that, in most cases, would lead to the EU being given more power. We object to this routine EU centralisation, carried out without proper analysis or justification.
A common EU policy on ‘the social dimension of globalisation’ cannot be drawn up because the EU Member States are so different from one another. This is true where, for example, tax levels and social protection are concerned. Instead of being forced to carry out a policy imposed from above, the EU countries should instead learn from each other through institutional competition. We believe that reforms need to have grass-roots support in each country.
We also believe that the less developed countries can be given the right to regulate their imports of agricultural products for the time being.
In view of the above, we choose to vote against the resolution in the final vote. However, we support the amendments to the effect that the common agricultural policy must be radically reformed and that export subsidies must be abolished. We also support the proposal that the EU must open up its market to goods from less developed countries.
. I voted for the position of the Employment [amp] Social Affairs Committee, which had been improved by amendments at Committee stage.
Today I also supported amendments which sought to make social and environmental reporting obligatory and supported the kind of reform of the CAP which would "make poverty history".
. The People’s Party for Freedom and Democracy (VVD) delegation felt that it had to vote against the amended Brejc report concerning the social dimension of globalisation.
One amendment adopted, tabled by the Confederal Group of the European United Left, urges the Commission and the Council to promote a social policy agenda at European level. The VVD takes the view that social policy is something that falls within the remit of Member States. The Dutch referendum on the Constitutional Treaty was further proof that interference from Brussels is not wanted. Furthermore, an amendment by the Group of the Greens/European Free Alliance has been adopted in which a case is made in favour of the EU promoting socially responsible entrepreneurship. The VVD is convinced that this can be done far more effectively through the market, and EU action in this respect is totally unnecessary and, indeed, unwanted.
.  I should like to congratulate Mr Brejc on his timely report on the Commission communication entitled ‘The Social Dimension of Globalisation – the EU’s policy contribution on extending benefits to all’.
In the report, he advocates the idea that the EU model has always emphasised the strong social dimension in economic integration, as reflected in the Lisbon Agenda, and that, accordingly, certain aspects of good practice within the European social model should be transposed to other parts of the world.
It agrees that the EU can make a valid contribution, through both its external and internal policies, by shaping the process of globalisation and making it fairer for all.
. I welcome this report on the social dimension of globalisation which is Parliament's initial response to the report by the World Commission on the social dimension of globalisation. It is important that those who are disadvantaged by globalisation are assisted to adapt to new circumstances. This applies to citizens of the EU as well as countries and citizens throughout the world. It is therefore pleasing to see this report recommend a number of internal and external policy actions.
.  There are two possible approaches to the issue of globalisation. One is that it is an avoidable (and unwanted) reality, that if the workers of the 19th century had been more successful in their protests there would not have been industrialisation (which would have been a good thing), and that technological innovation is inherently a bad thing. The other, more realistic, approach is based on knowledge of history and an awareness of the responsibilities of each generation, and consists of making the most of the opportunities that globalisation brings. Globalisation is neither a good nor a bad thing in itself; it is a reality that can be used to positive or detrimental effect. In free and democratic societies such as ours, in which economic freedom prevails, the conditions are in place for globalisation to become an opportunity for worldwide growth and development; and not just an opportunity but a duty. This is the spirit in which globalisation should be approached.
Mr President, this report is yet further crazy proof of this Parliament’s conceited, damaging and vacuous claim to be unaware of and far removed from the feelings of the ordinary people of Europe whom they claim to represent.
Instead of ‘social dimension of globalisation’ it should read ‘defence of the criminal dimension of globalisation’. Rather than voting ‘No’, I should perhaps have simply left the room.
. I support the principle that the Common Agricultural Policy must be reformed, and that in line with the aims of the Make Poverty History campaign, which I strongly support, we must not export our own poor policies into the wider world. Of course, we must also safeguard the welfare of European farmers and the security of Europe's food supply, though this is compatible with a more sensible Common Agricultural Policy, the status quo is untenable.
. I fully support this report. The impact of globalisation has positive and negative consequences. We cannot forget the 20 million people unemployed in the EU at the moment, nor the fact that one in five children in the EU lives on the brink of poverty. We have a responsibility in this House to deal with these issues.
I believe that Mr Wojciechowski wishes to speak in response to personal comments.
Mr President, I am absolutely outraged at an incident that occurred in connection with the exhibition. I am deeply offended by the comments of both Members, and in particular by those of Mrs Gomes, who called myself and Mr Chruszcz ‘Nazis’ and ‘fascists’. Such a thing should not be tolerated or permitted in this House.
My family was murdered by the Nazis in my home country, and I object to such comments being made in my direction. I understand Mrs Gomes’ point of view, but I must insist that comments of this kind should not be made in Parliament, whether they are directed at myself or at any other Member. This holds particularly true in situations like the exhibition. There really should be no question of such a thing happening.
Thank you, Mr Wojciechowski, you have spoken in accordance with Rule 122 and your comments will be recorded in the Minutes.
The next item is the joint debate on
- the report by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency and amending Directive 1999/45/EC and Regulation (EC) No .../... [on Persistent Organic Pollutants] (COM(2003)0644 C5-0530/2003 2003/0256(COD)) (A6-0315/2005), and
- the report by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 67/548/EEC in order to adapt it to Regulation (EC) No .../... of the European Parliament and of the Council concerning the registration, evaluation, authorisation and restriction of chemicals (COM(2003)0644 C5-0531/2003 2003/0257(COD)) (A 6-0285/2005).
. Mr President, honourable Members of the European Parliament, let me begin this debate by congratulating all those committees, and their many individual members, who have participated in the discussions on REACH, which is one of the most far-reaching proposals that the Commission has ever adopted. The committees and their members have had an enormous amount of work to do in analysing its details and in drafting amendments to improve it.
I am particularly obliged to Mr Sacconi, who, as rapporteur for the lead committee and as a stalwart defender of improvements to the protection of health and the environment, was open to the possibility of compromise. I also wish to thank Mr Nassauer, the draftsman of the opinion of the Committee on the Internal Market and an advocate of competitiveness and innovation as goals for policy, who was equally open to reasonable compromise, and Mrs Ek, who drafted the opinion of the Committee on Industry, Research and Energy, and was equally active in putting forward the objections of industry, albeit without losing sight of the vital importance of protecting health and the environment.
Not least in your House, this legislative project has made enormous demands in terms of organisation, and the Commission itself found it difficult to respond to over 1 000 amendments and come to an agreement. We will be able to explain in detail our position on the compromise package put forward by Mr Sacconi and Mr Nassauer, and also to respond in detail to the amendments that were handed well in advance of the deadline, but I do ask you to understand that the Commission will not be able to consider in full the amendments tabled immediately prior to the deadline for submission, and that, for this reason, I cannot yet give you the Commission’s position on them. We will, however, delay as little as possible in stating our position on those amendments that gain a majority at the vote.
I will now turn to the fundamental questions to which the amendments refer.
The Commission supports Mr Sacconi’s and Mr Nassauer’s proposed compromises on registration and on the exchange of information. We take the view that they strike a very good balance between the demands of our industry’s competitiveness on the one hand and advances in the protection of health and the environment on the other. On the subject of the exchange of information, I would like to stress that any such system must offer the maximum possible incentives, although there will be situations in which – for reasons, among others, of cost – it will not be in businesses’ interests to cooperate and in which the exchange of information could be detrimental to their essential interests. It is for that reason that I am grateful that a system has been devised for the conditions applicable to data exchange to minimise inconvenience for businesses and the Agency.
There is, I would say, a threefold motivation behind the amendments relating to the regulation’s scope. One has to do with substantive clarification of it. A second has to do with creating a derogation from it for a number of other substances that are not regarded as presenting any risk, and a third has to do with the avoidance of duplication of rules.
The Commission accepts the clarifications relating to derogations from the scope of the regulation, notably for waste, food, biocides and pesticides. We also accept the clarification to the effect that REACH cannot alter or circumvent the rules in the cosmetics directive for the avoidance of animal experiments.
We accept the need for the requirements relating to specific substances – that is, minerals, ores, ore concentrates and chemicals occurring in nature – to be expressed with greater clarity.
Turning to the requirements to be imposed on what are termed downstream users, the Commission is in favour of introducing a threshold of one tonne per annum where such users are required to submit a chemical safety report on their own account. This is necessary if they are not to be put at a disadvantage over against their own suppliers and also in order for the system to be made more compatible with their needs.
It is evident that various committees are making strenuous efforts to enhance the Agency’s role in assessing risk. The Commission accepts that such an approach has its merits in terms of more even and more consistent application of the Regulation’s rules, although we must be very cautious as regards the tangible form that this will take. The fact of the matter is that there is only a limited reserve of expertise, much of which is to be found in the Member States – whether in their competent authorities or in their scientific institutions. It is vital that the best possible use be made of these resources for the common good.
The authorisation procedure is one of the most important aspects of the whole REACH Regulation, if not, indeed, its cornerstone. On the one hand, we want to find an efficient way of giving businesses an incentive to substitute viable alternatives for substances of very high concern, but, on the other, we do not want to set up a system that puts chemicals producers within the EU at a competitive disadvantage. This affects a large number of high-tech companies, and the innovative benefit of chemical substances is crucial if they are to remain able to compete with those in the USA, China and other Asian countries. We must also be careful not to overstrain the Agency or the Commission to too little real effect.
The risk element must remain crucial in the authorisation procedure if we are to continue to endeavour to monitor it in an appropriate way. Firms must also be able to demonstrate that they are succeeding in doing that.
We can agree to a procedural step in which the Agency publishes information on its work programme for authorisation, that is to say, relating to its choice of chemicals to be proposed to the Commission as candidates for authorisation within a foreseeable timeframe. That is good for the industry, in that it will give businesses greater confidence in planning ahead. We can also accept the idea of attaching a review clause to the Agency’s authorisation of substances in individual cases.
Discussion of substances in products, to which Article 6 relates, has been made difficult, not through its being in any way politically controversial, but because of the objective facts, in that it involves, on the one hand, creating equal competitive conditions for manufacturers and importers of products, and, on the other, countering the problems arising through the import of products the chemical constituents of which do not have to comply with the same conditions as products manufactured from registered chemicals. These include many components that European industry processes into end products. In the final analysis, compliance with the WTO rules requiring risk-based regulations is unavoidable.
It is for this reason that the Commission is in favour of those proposals that are practicable and conform to WTO requirements. The intended rules for substances intended to be released from products appear to the Commission to be reliable. Other substances in products will require the creation of a system that companies will find easy to use and the primary purpose of which is the identification of risks.
Moving on to the confidentiality of data, a number of amendments have as their objection the enlargement of the list of items of information that should always and in principle be regarded as confidential. Others seek to shorten this list and facilitate the publication of more information on the Internet.
The Commission takes the view that, at the end of the day, its compromise proposal strikes the right balance. Our aim should be to ensure access to information that is really needed to protect public health and the environment. In the course of time, the Agency will have an important part to play in terms of communication and also in informing consumers, even though that is not the express objective of the REACH Regulation.
On the other hand, we must not be naive. Both Europe and the companies have great knowledge and experience in the use of chemical substances, knowledge that would certainly be of great value to competitors outside Europe. Within Europe, too, we must ensure that the competitive position of individual enterprises is not undermined.
We cannot therefore rule out the possibility of having to make a number of amendments to the text in order to bring REACH’s practical implementation into line with the provisions of the Aarhus Convention. I am thinking here, in particular, of the tight deadlines required for appeals decisions.
The amendments also address many other individual issues. Although time does not permit me to mention them all, I would like to draw your attention to the amendments relating to the Agency, which cover a multitude of issues relating to its mandate, the way its committees work together within it, the composition of the Management Committee and the appointment of its Executive Director. The Commission’s view of these amendments is founded on a pragmatic approach. We have an open mind about, and will deal constructively with, proposals aimed at making the Agency more efficient, but we must avoid heaping additional burdens upon it. The more tasks we expect it to perform, the greater the risk that it will not enjoy initial success.
Let me also emphasise to the budgetary authority that giving the Agency additional tasks must, self-evidently, be accompanied by a corresponding increase in its financial resources.
The Commission hopes, then, that the compromise package presented by Mr Sacconi and Mr Nassauer is one to which Parliament will feel able to give its approval. We believe that this package can help to foster widespread support for a piece of legislation that is among the most problematic, complex and, certainly, most controversial in the history of the European Union.
From the very beginning of the discussion of REACH, the Commission has always seen itself as having the role of helping to find a rational and pragmatic solution that struck the right balance between the demands of the economy and the objectives associated with health and the environment, and we do believe that these compromise proposals achieve it rather – and let me make this perfectly clear – than weakening the Commission’s original proposal. We believe that this compromise package makes the proposal more workable, more efficient and also more cost-effective; a better way, indeed, of achieving the environmental and health objectives. It is for this reason that the response from the Commission’s meeting today was so positive, and I hope that will also encourage the Council to adopt the whole package before the year is out. The proposals to which the Commission has given such a favourable response are watertight by comparison with those submitted earlier by the UK Council Presidency, so I do now believe that we have an extraordinarily good chance of successfully wrapping up this very difficult legislative package by the end of the year.
Mr President, I should like to start by thanking the European Parliament, which has worked very intensively on this proposal at first reading.
I should like to congratulate in particular the chairman of the Committee on the Environment, Public Health and Food Safety and the committee itself and, of course, the rapporteur Mr Sacconi, whose untiring and consistently constructive efforts have made a decisive contribution towards promoting this proposal. I also thank the Committee on the Internal Market and Consumer Protection and the Committee on Industry, Research and Energy and their rapporteurs, Mr Nassauer and Mrs Ek, for their constructive proposals.
They have all worked together, submitted proposals and reached this compromise which they propose on one of the main elements of the REACH system: registration.
REACH is a very important legislative initiative to improve environmental protection and human health and, when it is applied, it will significantly increase the knowledge which we have about chemicals, improve their safety and strengthen consumer confidence in the chemicals with which they come into contact. In addition, it will give impetus to innovation and will encourage the substitution of products by safer products.
I am particularly satisfied by the fact that the European Parliament and the Council have finalised their positions on the proposal. In this way, the two Community institutions converged in their opinions and now have similar approaches to numerous questions relating to REACH issues.
The compromise package on the question of registration proposed by Mr Sacconi and Mr Nassauer and countersigned by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe constitutes positive progress on one of the most complex chapters of the REACH dossier. The compromise package constitutes a balanced proposal. By focusing the proposal on the substances which have the highest risk level, this compromise improves the functionality of the REACH proposal, especially as regards substances produced or used in small quantities. At the same time, it safeguards a high level of environmental protection, by demanding more information where the risk is greatest.
Despite the fact that the approach for substances produced or used in small quantities differs from the Commission proposal, it is nonetheless a significant improvement for the protection of health and the environment compared with the current situation. The Commission supports this package within the framework of efforts to find a compromise.
The compromise package aims in the same direction as the discussions being held in the Council. Similarly, it has many points in common with the compromise proposal tabled by the British Presidency on 28 October, which was broadly accepted in the Permanent Representatives Committee last Friday. The Commission fully supports the objective of the British Presidency to achieve political agreement before the end of the year and to make every possible effort in this direction and to make a positive contribution to this objective.
There are numerous important aspects in the REACH initiative but, due to lack of time, I should like to refer to two of them: the scope of the proposal and the provisions on authorisation.
The scope of the proposal is fairly complicated, mainly due to the large number of Community legislative texts on specific products which contain chemicals. The Commission is in a position to accept several of the amendments proposed by Parliament, such as the exemption from registration of waste, food and ores. However, we cannot accept a number of other amendments which would create a vacuum in the application of the legislation.
As far as authorisation and substitution are concerned, I see with satisfaction that the Members of Parliament have proposed a large number of valuable amendments which set time limits on authorisation and increase the pressure for substitution, thus strengthening protection of human health and the environment. The Commission agrees with the need to authorise substances which cause a similar level of concern about risk as the most dangerous substances referred to in the Commission proposal: carcinogenic, mutagenic, persistent bioaccumulative and very persistent and very bioaccumulative substances. We also agree with the setting of a time limit for authorisations, but this limit will be decided on a case-by-case basis by the European Chemicals Agency.
At the same time, we believe that this arrangement, in conjunction with Article 52, as amended by the British Presidency, will have a positive effect on substitution, as there will be pressure on companies to step up their efforts to find substitutes and safer substances.
To close, I should like once again to thank all the members of the European Parliament who have worked so intensively over the past nine months in order to make progress on the REACH proposal. In this way, the European Parliament is making a decisive contribution to improving the level of protection of health and the environment in Europe, while at the same time maintaining the competitiveness of European industry.
. Mr President, I would like to begin by thanking the Members of this Parliament for their hard work on REACH, and in particular the key committees and their members. It is an honour to be invited here to speak on behalf of the UK Presidency.
Firstly, I would like to emphasise that REACH is a very important dossier for the UK Presidency. This legislation offers a once-in-a-lifetime opportunity to achieve proper protection for humans and the environment while at the same time being workable and maintaining the competitiveness of European industry. We all want to find a good solution on REACH, one that both enhances protection of public health and the environment and maintains industrial competitiveness. This objective can only be attained with the cooperation of all Member States, the European Parliament and stakeholders. REACH will feature strongly at the Competitiveness Council on 29 November, where we plan to hold a serious and substantive policy debate, so your views will be important in feeding into that. We recognise that we are very close to a deal, and we still intend to achieve political agreement before the end of the UK Presidency.
I am heartened by the commitment shown by the European Parliament in having its first reading this week. We welcome the work done by the rapporteurs to achieve a balanced and workable compromise on the key aspect of REACH, namely registration. The main elements of this compromise, co-signed by the three main political groups, are very close to the ideas that the Council is working on. Therefore, adoption of a European Parliament opinion along these lines should pave the way for an early adoption of REACH. This would be good news for the environment and for industry, bringing an end to uncertainty, and indeed good news for everyone. It would finally provide a more effective system for managing the risks presented by chemicals in order to protect human health and the environment.
The Presidency’s compromise text aims to represent a balanced consideration of the views expressed by Member States in the discussions to date. It acknowledges the concerns of industry and meets them. It maintains the objectives of REACH in the field of protecting human health and the environment. We look forward to taking on board contributions from the European Parliament once you have completed your considerations. In explaining the direction the Presidency is taking I hope to further inform this debate.
Let me start at the beginning, with registration. The challenge for us all is to agree a registration package that collects the information necessary to assess the risks. At the same time it must be proportionate. We must avoid forcing companies to provide data just for the sake of it. We all share the same concerns and want to ensure REACH does not adversely impact on small firms.
The following number among our shared proposals on registration: firstly, having a single pre-registration phase to simplify the procedure; secondly, requiring data sharing through ‘one substance, one registration’. This could deliver savings of up to EUR 600 million. We have also introduced flexibility by proposing clear criteria for companies to opt out of submitting a joint information package. It is generally accepted that the sharing of animal test data should be mandatory. However, to simplify the system, the sharing of non-animal data has been made mandatory only if requested by a potential registrant.
Like Parliament, the Council is concerned about the impacts on small firms. To reduce these impacts, a proposal for targeted information requirements for low volume substances has been put forward. Below ten tonnes, a full data set only needs to be provided on a substance if it meets simple criteria identifying it as high risk. Under this approach, not as much information will be provided about the substances as in the original Commission proposal, but it does mean that we can apply a simplified risk-based approach for the 20 000 low volume substances, and focus on those of concern in the first instance. In order to reduce the burden on industry, and particularly on small firms, the Chemicals Agency will provide tools to facilitate the submission of data.
We have reduced the cost of registration in the higher 10-100-tonnage band by removing an expensive test from the data requirements. This led to a saving of around EUR 80 million. In addition, the ability to waive certain tests under Annex VI has been strengthened to minimise the burden for testing at the higher tonnage bands. I want to emphasise that this can be done in a way that still delivers the necessary information about the hazards and risks of substances.
I now turn to evaluation. Here the registration is checked for compliance or referred for further scrutiny. The compromise text gives the Chemicals Agency, based in Finland, a more central role in this phase of REACH. We want to ensure that evaluation is carried out more efficiently and consistently across the EU and that the Agency has the tools and resources to ensure this happens. Again, I do not think that the Council’s position is too far from that of Parliament on this. A similar approach has been taken in the reports from the parliamentary committees which have given their opinion.
A key part of this proposal, of course, is the authorisation stage. REACH requires any substance of very high concern to be banned unless a strong case for authorisation is made justifying its continued use. In the Council, we have clarified the scope and have strengthened the authorisation provisions to provide a greater drive towards substitution.
The compromise proposal retains the possibility of a first authorisation based solely on adequate control – that is, you can continue to use a hazardous substance if you can demonstrate that the risks are contained. But – and it is a big ‘but’ – adequate control must be tightly defined. It is now tighter in our proposal. It is clearer. It is right that all decisions should be made on a case-by-case basis. Therefore, an amendment has been introduced in our proposal to require all authorisations to be subject to a review. This would enable further consideration of the availability of alternatives in the future. In addition, substitution has been further encouraged in our proposal by the requirement to provide an analysis of possible alternatives. I look forward to the opinion from Parliament.
If I have not managed to persuade you of the vital importance to all the citizens of Europe of securing an early agreement on REACH, then I have failed. I hope I have been able to give you an insight into the discussions taking place in Council.
For our part, we will continue working in our role as the Presidency to do all we possibly can to get agreement this year. We believe we can. We look forward to receiving the contribution of the European Parliament.
Let me repeat, this is a once-in-a-lifetime opportunity. Let us not throw it away.
Mr President, ladies and gentlemen, while listening to the speeches of the two Commissioners and Lord Bach, who represented the UK Presidency, I was reflecting on the distance we have had to travel in order to arrive at this point.
You yourself have heard how close together the respective positions of the three institutions now are. I believe I can say that concerning the themes of registration, authorisation and other aspects that have been mentioned, there are no significant differences of opinion on points of principle. It is difficult to summarise this lengthy process in a few minutes, even though this is the longest time limit that I have been given since I became a Member of this Parliament.
I shall therefore devote only a few words to two key concepts: balance and responsibility. These are words that came to my mind this weekend, which I spent almost entirely doing some soul-searching. Particularly in the light of the attacks last week on the compromise that I initialled, I wondered in truth whether I had taken the right decision and whether a balance really had been achieved; in all conscience I had to reply in the affirmative. We have not only safeguarded but also reinforced the balance between those two essential factors that are close to all our hearts: namely protection of human health and the environment on the one hand and the maintenance of industrial competitiveness in Europe on the other.
It is easier to arrive at such a balance when one is approving a political resolution, since in that instance one is working solely with words. To reach a balance in a regulation of such importance, when so many often-conflicting interests are affected, is, in contrast, rather more difficult. In such circumstances, it is in fact also necessary to take account of technical data of considerable weight and importance.
From this perspective I feel that my conscience is clear. As far as human health and the environment are concerned – and I will confine myself to quoting only a few improvements to the Commission’s proposal to which I attach particular importance – we can bring forward the registration of persistent bioaccumulative substances. Subject to Parliament’s approval, of course, we shall also introduce the chemical safety report for the lower tonnage band, if only for the most hazardous substances. If Parliament endorses on Thursday the positions adopted by the Committee on the Environment, Public Health and Food Safety, we shall define an authorisation mechanism for the substitution of the most hazardous substances, very similar to the mechanism that the UK Presidency referred to a short while ago. I am particularly proud of this.
As for enterprises, I shall mention only the most important things that have been done. While maintaining the burden of proof, we have made the registration mechanisms more flexible for the low tonnage bands and have introduced a very important feature for small enterprises: namely data sharing, which has become obligatory apart from certain mechanisms for opting out.
I should also like to recall that, together with Mr Nassauer, we have at the eleventh hour extended the period envisaged for data protection and for research and development. I believe that these are all concrete actions that are moving in the right direction. In this connection, Mr Nassauer, may I say that during my weekend of reflection and soul-searching I was somewhat struck by the fact that, after the compromise we initialled together, you saw fit to table your earlier block of amendments as well. In this connection I must declare that should our compromise unhappily not be approved, I will naturally support the other block (number 2). I am optimistic about this.
I now turn to my second key concept: responsibility, to which I would add the word autonomy. We have been subjected to much pressure, albeit legitimate pressure, concerning the interests that we all have to represent in some way while seeking the best possible compromise that is acceptable to a majority in Parliament. We have come close to this objective; and meanwhile the positions of various institutions, in particular the two legislative ones, namely the Council and Parliament, have moved very close together. I believe that the ball is now in Parliament’s court, so to speak.
We are aware that many aspects of European integration are in difficulty at present. Nevertheless Parliament could today send out a strong, clear message on such an important subject to its citizens, enterprises and trade unions concerning its ability to decide and to reach a compromise that would by definition be as representative as possible of the wishes of all interested parties.
Mr President, my work comes to an end at this point. I will naturally pay attention to the voting list in the next few hours, but let us say that the greater part of my job is done.
As Lord Bach and Commissioner Verheugen said earlier, we now have to seize the opportunity to speed up the decision-making and legislative process on this matter that has engaged so much of our attention. I said recently that an agreement is like a fruit: if it is not picked at the right time, when it is ripe, it rots and goes bad. Since this morning I have been carrying an apple in my pocket. It is not beautiful; it is small and covered with blemishes, because it was organically grown and contains no fungicides; but I think that it will taste very good and for this reason I shall eat it later.
I accordingly call upon Parliament to pick this fruit; in so doing we shall also help the other institutions, especially the Council, finally to close this file and to send out the message that I spoke of earlier.
Mr President, I have just a small point of order to raise. It has previously been the custom of this House that rapporteurs present the positions of their committees. As Mr Sacconi is in fact the rapporteur for the Committee on the Environment, Public Health and Food Safety, I would have been glad if what he said had reflected that committee’s attitude. I would ask you in future to indicate from the Chair whether speeches are made in a personal capacity or in the capacity of rapporteur.
You have expressed your concern, but the Presidency cannot treat it as a point of order. The order is established, the rapporteur has the right to the floor and he has spoken as he saw fit, and now the representatives of the committees concerned will speak. The order of the debate will not be altered as a result of your comment.
Mr President, chemicals are important, indeed vitally so. They are part of our everyday life and basic to much of our modern human activity. At the same time, there is a general unease about chemicals. What are they doing to us and to our environment? A certain concern is justified, and I am therefore pleased that we in Parliament are to vote through new European chemicals legislation whereby we shall get to know which chemicals expose us to high risks and which do not do so. I am also pleased that we shall be able to ban chemicals that we need to get rid of and that we shall be able to keep those that we need.
We have helped make REACH give priority to having more attention given to those substances that constitute a serious threat, and we have obtained exemptions for substances we know are not hazardous, such as wood pulp and iron ore. This means that we shall avoid bureaucracy and unnecessary costs but, above all, it means that we shall use our limited resources to bring about the highest possible level of safety.
In Europe, many goals are set which we do not in actual fact achieve. Decisions in this Chamber often promise more than they can deliver. The old chemicals legislation was an excellent example of this. It was supposed to make us safe but has achieved almost nothing. Sometimes, the failures are merely embarrassing but, in the case of chemicals policy, they may be highly dangerous. That is why we need REACH, but a REACH that manages to deliver what it promises.
The great challenge for REACH is to design a policy that does not create barriers to trade and that does not limit other countries’ ability to sell their products on the European market. For it to do otherwise would be a disservice not only to the world around us but also to European consumers. It would be absurd if we in Parliament were to design legislation that was later declared unlawful by the WTO. I therefore hope that the Chamber will take on board the proposals put forward by the Committee on International Trade for reducing trade barriers.
Quite a few members, including the Swedish Social Democrats, appear inclined to stand aloof from the proposal and to vote against it in its entirety while, in the next breath, they accuse the whole Parliament of not bothering about the environment. The Swedish Social Democrats’ most important newspaper even describes Mr Schulz, the chairman of the political group here in Parliament that it supports, as a defector. I find that accusation cowardly, and it does not help improve the environment. Instead, the Social Democrats should ask themselves why they are standing aloof from the proposal. The overwhelming majority, from the right of centre political groups – the Group of the European People’s Party and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe – to the Socialist Group in the European Parliament and now the Commission as well are in agreement, and it is we who shall keep the proposal afloat. I am very pleased to have been involved and to assume responsibility for voting new, firm European chemicals legislation into existence.
. – The objectives of reducing chemical damage to the environment and to health, raising awareness of the consequences of the use of chemicals, improving consumer access, gradually eliminating and replacing the least safe chemicals and banning tests on vertebrate animals all touch the lives of the citizens whom we represent in this Chamber.
Parliament must therefore welcome the Commission’s initiative and play a proactive and constructive part in improving on what it is proposing. This is what we have done. That a broader undertaking in this regard has been achieved is down to collective responsibility and, more importantly, to Mr Sacconi’s outstanding report. Supporting these proposals will lead to a marked improvement in the Commission’s text and will facilitate its implementation. The core of the text remains intact, namely adopting the principle of responsibility, reducing costs for SMEs, focusing on the most problematic chemicals and the uses thereof, clarifying the Agency’s role, and giving greater precedence to assessing and monitoring the system.
As shadow rapporteur for the Committees on International Trade and Economic and Monetary Affairs, I am delighted that many examples of consensus reached on the text to be submitted for the vote have been included. In this connection, ladies and gentlemen, I wish to draw your attention, and that of the Commission and the Council, to the fact that the EU needs to use its status as the largest trading bloc in the world, and the largest producer of chemicals in the world, to ensure that the rules it adopts internally on environmental and health protection are applied internationally and are seen as prerequisites for free trade.
With regard to REACH, just as many other laws, it should be emphasised that Europe cannot continue to make laws on its internal market as though there were no such thing as globalisation. Unless we keep this in mind, we will destroy Europe as a productive base, destroy its jobs and, hypocritically, export environmental damage outside its territory to other more vulnerable parts of the world. This will be tantamount to shooting ourselves in the foot and Article 6 does not go far enough in addressing this problem.
In this area, as in others, the agreement will fall short of being perfect; it will need to be improved gradually on the basis of practical assessment. This, however, is the agreement that we have managed to reach, and is sufficiently good to warrant Parliament’s clear support. This is the only way in which a balanced institutional solution in the short term can be guaranteed. I therefore lend my backing to it.
. Mr President, REACH, one of the most complex legislative procedures – and not just because it runs to 1 200 pages – kept ten of this House’s committees occupied, and the Committee on Employment and Social Affairs, whose opinion I have drafted, was one of them.
The chemical industry in the EU employs 1.7 million people, while some 3 million more are associated with it as suppliers. In order to get some idea of REACH’s effects on day-to-day working life, I visited 50 companies – not just in Germany – working in the fields of paints and coatings, ceramics, textiles, electrical goods, automobiles and chemicals. The unanimous view expressed by both managers and shopfloor workers was that there was no alternative to protecting health and the environment, and that a clear distinction had to be drawn between hazardous and non-hazardous substances, not least for the employees’ sake.
It has to be said, though, that the costs stated in the Commission proposal are so high, and bureaucracy involved so extensive, that there is the threat of competition with non-EU businesses being distorted, and the possibility of businesses relocating is not to be excluded.
It was our Committee on Employment and Social Affairs that conducted the first of this House’s Hearing’s on REACH; this it did in October 2004, with 200 experts on labour law and health protection, not to mention representatives of the social partners, present. We were also – on 12 July 2005 – the first committee to vote on it, thereby, no doubt, giving important indications as to the future progress of deliberations in the European Parliament.
We are in favour of pre-registration and prioritisation as standard. If there is a batch of core data relating to the actual risk rather than to the quantity of the substance in question, as well as categories for exposure and use, registration with the Chemicals Agency can be accomplished professionally and at no less speed, avoiding not only vast amounts of dead data but also needless red tape, to the benefit of small and medium-sized businesses in particular. Most of us voted in favour of derogations for substances used in research and development and for the new Agency’s powers to be extended.
A modified REACH will make superfluous two dozen European labour law regulations in the field of health and safety at work alone. Priority has to be given to the drafting of safety data sheets and their precise use in places of work, thereby obviating accidents resulting from the improper handling of substances.
Mr President, chemicals in Europe are regulated by very poor legislation in the case of the 30 000 or so older chemicals and relatively good legislation in the case of the approximately 3 000 new chemicals. The new proposal replaces 43 directives, as well as national legislation in 25 countries – legislation that varies a very great deal, from quite poor to quite good, in terms of quality and of the way in which its application is monitored. At the same time, it is 100 years since we had national markets that were closed. Swedes wishing, for example, to buy toys for their children will find that, although a few are produced in their own country, most are imported.
For all these reasons, new chemicals legislation means a great opportunity for the environment, people and companies. The Committee on Industry, Research and Energy was the first committee to take a decision. We were able to transform the draft Chemicals Directive – lifeless as it was, and very much called into question - into an opportunity actually to reach a decision. I wish to thank the members of the committee for their very constructive and helpful cooperation.
The Committee on Industry, Research and Energy has responsibility for industry, small enterprises and research and has therefore, in accordance with its remit, concentrated on changes that pave the way for new, modern technologies, innovations and modern environmental technology. In Europe, environmentally driven industry is growing twice as fast as industry as a whole and is an incredibly important tool for creating jobs and sustainable growth in a knowledge-based economy.
If REACH is to be this engine of sustainable growth, the proposal needs, however, to be simplified, strengthened and made clearer. It needs to be simplified in order that small enterprises might survive; strengthened in order to bring about a better environment; and made clearer because, in certain respects, it is very unclear indeed. It cannot, for example, be the intention that every load of minerals be analysed individually.
Ladies and gentlemen, we have four major issues in the EU, including the fact that the financial perspective and draft Services Directive are each a mess and that the draft Constitutional Treaty is subject to a ‘period of reflection’. Following seven years’ discussion, we now in actual fact need a decision on the fourth important proposal, namely that concerning European chemicals legislation.
Ladies and gentlemen, uncertainty is very expensive. Therefore, let us vote ‘yes’ on Thursday to the compromises that are on the table.
. Mr President, ladies and gentlemen, that the environment and the protection of the consumer stand to gain if this REACH law is adopted is not a matter of doubt. If it is, then we will, within eleven years, be in possession of knowledge and information that we have not been able to collect before on some 30 000 substances used by European businesses. That is what makes this such a crucial leap forward.
What brings it about is the fact that we will, in future, be transferring to businesses the responsibility for obtaining information and carrying out tests, along with the costs incurred in doing so. Businesses will be responsible for the safe handling of the substances that they produce and with which they have dealings. That is the crucial change over against the law as it was before, and I think it has to be mentioned that it involves considerable costs, for these tests cost money – up to EUR 200 000! Businesses would in future be required to bear these costs themselves in the interests of the environment and consumer protection, and that means that we have to give some thought to what effect this would have on competitiveness.
Reference has already been made to the compromise that Mr Sacconi and I have been able to hammer out, and to which our respective groups have been good enough to give their approval. It makes the requirement for data in the range between one and one hundred tonnes, which is of particular importance for small and medium-sized enterprises, more dependent on the potential risk from a substance, rather than only on the quantity in which it is produced. That is a vitally important development for small and medium-sized producers and users; I am very pleased indeed that we have been able to achieve it, and it does of course have our unconditional backing. We have tabled old amendments only against the possible eventuality of our not getting a majority for it.
It has to be said, though, that this compromise relates only to registration, which is the most important part of REACH, and certainly not to the whole thing. Matters relating to authorisation and scope are still outstanding, and I hope we will manage to come to an agreement on them too.
. Mr President, ladies and gentlemen, in the brief two minutes available to me, I shall have to focus on only a few points.
I will start with a general comment on the package as a whole. Europe, with what will soon be a population of 500 million people, constitutes a considerable economic area, and it is right that we should be forerunners in giving this area a single binding legal framework in the field of environmental protection. Europe is not, however, some isolated part of the world and there is no intention that it should become one; on the contrary, it has to compete with other major industrial areas, and it is of no benefit to our objectives, of which the protection of the environment is one, no matter how good our intentions, if, in future, production is removed to other parts of the world with the potential for making their environmental problems even worse, for we would be no less affected by them while sustaining considerable economic damage as well.
The economic damage to which I have referred affects by no means only the production of chemicals, but rather all goods in the production of which chemicals are used, and they are certainly not few in number.
This aspect is also relevant to one important topic in the Regulation, that being the protection of intellectual property and of confidential data, which loomed particularly large in the Legal Affairs Committee, and about which I should like, briefly, to say something. The Commission proposal as it stands at present does not take adequate account of this and does not go far enough. Commission Verheugen did mention it earlier on, and, on the assumption that I did not misunderstand him, I think he got it broadly right. The fact is that guaranteed mutuality is completely absent.
If European businesses disclose a lot of data, outsiders can see them and infer things from them; the reverse is not the case, and it is because that state of affairs goes against the idea of globally fair competition that the Legal Affairs Committee decided to adopt a series of amendments to take that into account. Some of them found their way into the overall package, notably the ones relating to the extension of deadlines, to which Mr Sacconi made brief reference earlier. Amendments aimed at improving the confidentiality of data – specifically Amendments 43, 45, 46 und 48 – did not make it, and I would like to take the opportunity to ask that they be incorporated now.
. Mr President, I do indeed intend to put forward the position of the Committee on Women's Rights and Gender Equality rather than do as some Members have done and misuse my speaking time to express my personal views.
The Women’s Committee endorses, by a large majority, the Commission’s proposal on REACH. Women are particularly affected by chemical pollution, because the fat in their bodies more readily absorbs dangerous substances. Chemicals build up in the body and can cause cancer. The incidence of breast cancer has doubled in Europe over the last twenty years; one woman out of every nine in Europe suffers from cancer, and this is in many cases attributable to chemicals. Chemicals can also harm embryos and impair fertility; 15% of all couples want children but cannot have them. Men’s sperm quality has halved over recent years; genes can be altered and allergies triggered.
Chemicals have an effect on children’s health, too. The incidence of cancer in children is increasing by 1% per annum, and it has become the second most common cause of death in childhood. Women, without wanting to do so, pass on the whole chemical cocktail to their children during pregnancy and breast-feeding.
The Women’s Committee therefore regards REACH as a unique opportunity to better protect people and their environment from hazardous chemicals. Not only has it endorsed the idea that REACH should be clear, but it has made a particular point of calling for rigorous registration, going on, indeed, to propose that chemicals should be registered from a lower limit of 10 kilograms right up to one tonne. The Women’s Committee wants substitution to be made mandatory, and imported products to be registered as well. It is in no doubt about its desire for limited registration and demands a clear substitution ...
. Mr President, the Committee on Petitions received the signatures of a million British women. Lord Bach, a million British women wrote to Parliament concerned about the effect of chemical substances on their bodies and on their lives.
The European trade unions have called for a strong REACH, as have several million European health workers and doctors. You have said that this Regulation may be our only opportunity. Let us not spoil it.
Nevertheless, I fear that we are going to spoil it, because there has been unacceptable pressure here, some shameful positions, which are turning their backs on millions and millions of Europeans who are expecting this Parliament, these institutions, to provide measures that have a positive impact on their daily lives.
We cannot – as has been said – apply a system for the risk assessment of substances, according to the compromise proposal, when, as a result of that compromise, we will never know anything about more than 90% of the substances. Never. With all of the exemptions, with all the loopholes, with all the opt-outs, we will never have any information.
This compromise only promotes ignorance and obscurity. Let us put an end to toxic ignorance once and for all, please. Today, this week, we have the opportunity to do so. We cannot spoil it.
. Ladies and gentlemen, chemicals legislation was supposed to protect the public’s health, but it appears to be turning into a great disappointment, a watered down result and a victory for the chemical industry lobby, using its enormous wealth as a weapon. The agreement between conservatives and socialists will mean that no chemicals in consumer products will be tested. This is a scandal, as we know that chemicals cause a third of occupational diseases and a significant proportion of allergies, asthmas, infertility and cancer.
The role played by the Commission, and in particular by the Directorate-General that Commissioner Verheugen heads, has been truly curious. It has been like a Kinder Easter Egg: you never know what surprise will pop out this week. Nearly every week we have had totally conflicting messages in the name of the Commission: the Commission supports its original proposal, does not support it, does support it, does not support it. A lot of information has come from the Commission that runs counter to its official decisions.
Ladies and gentlemen, this is not good management and it does not set a good example to Turkey, which is aspiring to membership. I would ask you all to support the proposal by the Committee on the Environment, Public Health and Food Safety and the example set by the Group of the Greens/European Free Alliance, which would guarantee that chemicals used in consumer products have been tested. Then we would be creating a competitive edge for European industry. Everywhere in the world people would know that European products are safe, and small companies could also safely use chemicals protecting their own employees.
. Mr President, I will start by expressing my respect for the rapporteur’s – Mr Sacconi’s – working spirit and resolve, but I am also indebted to the tenacious attitude displayed by a number of Members, including Mr Nassauer, Mr Vidal-Quadras Roca, Mrs Herczog, Mrs Erika Mann, Mr Thomas Mann, Mr Langen, Mrs Roth-Behrendt, Mr Goebbels, Mr Manders and others, because without them as fellow fighters for a workable REACH, we would not have reached a result.
In our modern-day society, chemicals are all around us. Chemical substances or techniques are used for body care, food and health products. Chemicals in Europe are of major significance, accounting, as they do, for EUR 440 billion of the GNP. Since 1.3 million workers are employed in 27 000 companies in that industry, it has a positive impact on the economy, but that does not take away the fact that there is a sense of unease among the European public about the effects and risks of chemicals on our everyday life, the work place and our environment. With this mammoth legislative project, we can instil renewed confidence and provide convincing arguments.
The regulation as originally proposed by the Commission was too bureaucratic, involved too much documentation and was costly without it being able to actually improve the result. I think that we must offer guarantees for a workable project that in eleven years’ time will provide society with products that are absolutely safe.
One thing still causes me concern. A number of compromises have been struck, and I welcome them. With regard to the authorisation, new compromises have been tabled, including some compromises by four of the groups. The Members of the Group of the Alliance of Liberals and Democrats for Europe, and possibly those of the Socialist Group in the European Parliament may think that there is a little more room to manoeuvre in those compromises, but nothing could be further from the truth. Rules have been stepped up in the compromises, so much so that in some respects, they are even stricter than those that were voted on in the Committee on the Environment, Public Health and Food Safety. I would therefore ask you not to get the wool pulled over your eyes, but to have another good look at the documents.
Mr President, I wanted to point out that Mrs Hassi was not presenting the opinion of the Committee on Economic and Monetary Affairs, but solely her own personal opinion, on which it was not possible for a majority to vote.
. Mr President, let us review REACH calmly, being careful to avoid both naïve green optimism and industrial pessimism. Chemistry is neither left-wing nor right-wing. It is an indispensable element of the universe. Certain chemical compounds are harmful to humans, whether they occur naturally or are man-made.
The most basic prudence demands a cautious approach to new chemical substances. I prefer prudence to the precautionary principle, which is too frequently used to evade all responsibility. According to the publications of organisations such as Greenpeace, the truly dangerous substances are already known, because they are condemned day in, day out. Why, therefore, do we want to make REACH a cumbersome, bureaucratic system; why do we not concentrate on attacking the extremely worrying carcinogenic, mutagenic, toxic and bioaccumulative substances? For all of these substances, the substitution principle is a necessity.
The compromises drawn up by Mr Sacconi safeguard this objective. The flexibility condemned by some will still involve the responsibility of the European Chemicals Agency, whose powers will be extended. It is not giving in to the industrial lobbies to want to take account of the legitimate interests of SMEs and to limit expensive and often useless tests. Hence the need for the principle of ‘one substance, one registration’.
The language of chemistry is universal, and each chemical formula is unique. Protection of the environment and protection of health remain prime objectives. However, whatever the fear merchants may claim, the natural environment in Europe is constantly improving and, each year, the life expectancy of Europeans increases by, on average, three months. Humans are, nevertheless, mortal. It is therefore wrong to claim that a stricter REACH system will save thousands of lives and create, so to speak, immortality.
REACH is necessary, if only for the benefit of workers in the sector. It is a matter of protecting not only their health but also their jobs. The European chemical industry is the best in the world. The preservation of a competitive European chemicals sector remains an honourable objective, even though we need to remind the industrial lobbies that cleaner production procedures and non-problematic products would constitute a real competitive advantage on the global market.
Faced with often extreme claims, our rapporteur, with the help of others, has been able to strike a balance between the imperatives of health, the environment and the economy. Even those who will not vote for the compromises proposed by Mr Sacconi cannot fail to recognise that Europe is in the process of developing, on the subject of chemistry, the most progressive and most ambitious legislation in the world.
Mr President, the background to why we need new chemicals legislation in Europe has been eloquently described. I shall not therefore go into more detail about it. In the Group of the Alliance of Liberals and Democrats for Europe, we have identified ten thorny political issues. I wish therefore, instead, to describe some of these.
Credible evaluations of the draft legislation have been undertaken, and these have shown that there are special problems for small enterprises where 1-10 tonne volumes are concerned. There is therefore a need for simplified registration for small enterprises when it comes to non-hazardous chemicals. At the same time, stricter requirements need to be made of those chemicals suspected of being dangerous. The compromise means that further information is required about approximately 30% of the substances, while simplified registration is enough for the remaining substances. I think that this is a good balance – perhaps not perfect, but acceptable – and, when it comes to such important matters, something good should not be jeopardised by pursuit of the ideal. It is often said that what characterises a good compromise is the fact that everyone is equally dissatisfied with the result. I believe that the opposite is, in actual fact, true in this case, that is to say that most people are reasonably satisfied with the result.
The proposal needs also to be strengthened in a number of ways. Each individual consumer must have the right to know whether there are any dangerous chemicals in the goods that he or she purchases. Therefore, our compromise also contains rules concerning the duty of care, which clearly lies with companies. The ALDE Group also proposes an addition clearly stating that the burden of proof should lie with companies.
One important issue concerns authorisation, that is to say the actual decisions concerning chemicals. It is important to have a strong substitution principle for hazardous chemicals that can be replaced by less hazardous alternatives. Those chemicals that need to be authorised are not just any old ones. They are chemicals that can cause cancer, that damage people’s reproductive functions and that become concentrated in the human body – in other words, the worst of the worst offenders. Those companies lowest down in the chain, known as downstream users, need also to have access to better information, and consumers need to have the right to be informed. I am therefore pleased that the relevant provisions are included.
REACH needs, moreover, to be made clearer. The mining industry is wrong to believe that it has to test every lorry-load of iron ore taken out of a mine. The proposal contains similar grey areas and odd features which all three of the major political groups have been very much in agreement about removing.
I should like to thank Commissioners Verheugen and Dimas. For a moment, I was concerned when they came up with this ‘room paper’, but I am very pleased that the Commission has now decided to support the main policy represented by the big three groups in Parliament.
I should also like to congratulate Great Britain on the sterling work it has done and continues to do and also to congratulate Luxembourg on the work it did earlier on when it held the Presidency. The decision I hope we shall vote through on Thursday here in the Chamber greatly resembles the proposal put forward by the Presidency. This means that we now have the opportunity both to stabilise the whole issue and to reach a decision considered by the ALDE Group to be incredibly important. We shall support the compromise proposals on the table.
Mr President, I wish to thank Mr Sacconi for his work on REACH and for the compromises that, with our help, he has brought about on the subjects of authorisation etc. The attacks on REACH by Mr Nassauer, Mr Schulz, Mr Poettering and Mrs Ek are, however, a policy of appeasement of the German chemicals industry, which destroys the environment and public health and makes things impossible for workers and all small enterprises that want actually to know about the effects of the chemicals they are buying and about their consequences for us.
As long as four years ago, the European Parliament, through Mrs Schörling’s report, demanded that REACH be couched in stronger terms. For a year, the Committee on the Environment, Public Health and Food Safety has worked in an efficient and balanced way with a view to protecting public interests, health and the environment. Now, the whole of Parliament appears to be hypnotised by the German chemical industry’s lobbying ploy, with Mr Nassauer as the first wielder of the magic wand.
How can you in the Group of the European People’s Party (Christian Democrats) and European Democrats defend the Nassauer compromise’s attack on small enterprises whereby data is not fully shared with them and whereby they have an extra five years in which to pay for information available to the large companies? How can you defend no longer having the registration fee dependent on volume and justify the lack of clarity there now is in connection with costs? You should snap out of the spell you are under and vote in favour of the alternative compromise.
How can you in the Socialist Group in the European Parliament defend the way in which the testing of low volume chemicals has been hugely undermined? How can you defend woolly criteria according to which high volume chemicals too can be exempted from tests designed to detect cancer risks? How are we to protect workers when we have no information and no clear requirements governing the working environment? Stop being so bewitched and vote against Mr Nassauer and in favour of the alternative compromise.
As for you Liberals, you should break the spell and stand up for a liberal policy. Allow consumers the opportunity and the knowledge to vote hazardous chemicals out of existence. Vote against the Nassauer compromise and the way it undermines consumer protection. It is in danger of making guinea pigs of us all by removing the explicit protection that exists against consumers being exposed to research chemicals. Moreover, the compromise bases consumer protection on risk assessment being required to be carried out using available data, but it was precisely this lack of data that REACH was supposed to remedy. That does not constitute your compromise. I would therefore ask you to break the spell of the German chemical industry’s misleading siren calls concerning growth. If REACH is undermined, all that will grow are cancerous tumours in our citizens. It would take me an hour to list all the organisations that want to see REACH couched in stronger terms. You should, emphatically, listen to them. You will only be given the opportunity to vote in favour of a stronger REACH if you vote against the Nassauer compromise and in favour of the alternative proposal.
Before I continue, I would like to point out that Rule 145 of the Rules of Procedure concerning personal statements enables Members whose names are mentioned in the speeches to request the floor, which would be granted to them at the end of the debate. If everyone mentions Mr Nassauer’s name, it is clear that at the end of the debate he could ask to make dozens of personal statements.
Mr President, I speak on behalf of the overwhelming majority in my political group. The Left in the EU want to see REACH couched in strong terms. We want to see a REACH whereby we are told about the effects of chemicals, including those manufactured in smaller volumes. We want to see a chemicals policy that makes it compulsory to phase out and ban the most hazardous chemicals of all. We want companies to have clear responsibility for their products. This is in the interests both of public health and of employees’ safety. Every serious analysis shows that the benefits of an efficient chemicals policy greatly exceed the often hugely exaggerated costs of chemicals policies in general. It should be self-evident that REACH is a good thing. Companies need to know what they are doing and to accept responsibility for what they do.
In the Committee on the Environment, Public Health and Food Safety, we arrived at what in the main was a constructive compromise. I deeply regret the fact that socialists and liberals have run away from that compromise and chosen instead to reach a settlement with the Right. The Nassauer/Sacconi compromise drastically weakens what we aspired to achieve in terms of an efficient REACH. It means that we shall not learn about the effects of chemicals. A full 90% of low volume chemicals may be exempted, and chemicals within the higher volume band are also exempt from proper tests. This means that we shall not be able to obtain the knowledge required for an efficient chemicals policy.
We believe that this is wholly unacceptable. Our political group will never be able to agree to chemicals policy being weakened in such a way. We have therefore chosen to join with the Group of the Greens/European Free Alliance in putting forward the alternative proposal.
Many Members of this Parliament have in practice acted as mouthpieces for the chemical industry’s lobbyists. I think that this has sometimes been depressing to see.
To Mrs Ek I should like to say the following: you talk about the environment but, at every possible opportunity, you have consistently made efforts to weaken and impair this draft legislation. This is the most important proposal on environmental issues that we have dealt with for many years in the EU system. What you are advocating is not an environmental policy.
To the European Commission I should like to say the following. You have lost credibility on environmental issues. You are running away from your own proposal. You are not even standing up and defending what you yourselves proposed as recently as a few years ago. That is weakness, in my view. You no longer have any credibility on environmental policy.
Finally, Sacconi’s apple. If you have been given this apple by Mr Nassauer, then I would look out. It is probably chock-full of dangerous chemicals and insecticides and presumably rotten inside.
. Mr President, rarely will a proposal be discussed here that is as complicated as this one. The Commission’s REACH proposal must be improved. We are all agreed on this, but, when it comes to how this improvement is to be carried out, opinion in this House is very much divided. On 4 October, we in the Committee on the Environment, Public Health and Food Safety reached an acceptable compromise. Although aspects that are important to me, including risk and volume-based registration, have not made it to the finishing line, I still voted in favour at the final vote. I am now also endorsing in the plenary the compromise that was reached in the Committee on the Environment, Public Health and Food Safety. In my view, the ‘Sacconi-Nassauer compromise’ is inadequate. With this approach, we lose the results achieved in the Committee on the Environment, Public Health and Food Safety to some extent. Nevertheless, I should like to express my appreciation to the rapporteur for his approach and good cooperation. Given the little support it received at the final vote, I can understand why he chose his approach after the vote in the Committee on the Environment, Public Health and Food Safety.
I can endorse the thrust of the Rescue Reach Plan of the Group of the Greens, although I do not support the removal of use and exposure categories. I should like to draw you attention to a number of points again, because I consider them so important. An appropriate solution must be found to the problem of inorganic substances. Metals, ores and concentrates cannot be dealt with in the same manner as organic chemical substances. I expect the Council to address this problem and to have resolved it by second reading.
The burden on small and medium-sized enterprises must be manageable. Following the vote, another cost and benefit analysis must be carried out in order to map out the effects of the vote on the burden on SMEs. The forming of consortia must be promoted, partly in order to keep the costs down. Volume and risk go hand in hand. It is precisely about the most dangerous substances that most information is required, and these need not involve large volumes. That remains a major problem.
Finally, whilst animal tests must be avoided where possible, progress remains necessary. If this wish list is fulfilled, I think we will be well on our way of achieving our goal.
. Mr President, I am sure there is nobody in this House who disputes the need for REACH, whose primary concern is the health of the people of Europe, its future generations, its young people in particular, and the environment. Today there are more than 100 000 chemical products on the European market, a large majority of which have never been evaluated with regard to their long-term effects. More and more scientific research shows that modern-day illnesses such as asthma, allergies, certain types of cancer and work-related illnesses are often the result of chemical products in the environment.
REACH will make it easier to develop and market new and safer substances and it will greatly reassure European consumers as manufacturers, producers and importers register chemicals and supply information about their properties. REACH will encourage the replacement of most hazardous substances. It will apply not only to products within all EU Member States, but will also apply to imported products.
While there is unanimous approval for REACH’s aims, there is far less agreement over the means of achieving them, especially regarding the obligations it imposes on the chemical and pharmaceutical industries. In my own country, Ireland, pharmaceutical industries account for EUR 37.4 billion in exports and account for almost 40 000 jobs directly and indirectly. We must therefore avoid crippling small and medium-sized European industries with over-stringent obligations and regulations. In modern life, chemicals play an essential role in the economy. We all need chemicals as part of everyday life, but we also need to guarantee their safety. REACH can provide that guarantee and information, but we must be careful not to destroy these industries as well.
The key to this debate is balance. I believe that, with the amount of effort that various members of committees have put in, particularly my own committee, the Committee on the Environment, Public Health and Food Safety, we have achieved that balance and I believe that this proposal should be acceptable to the House.
Ladies and gentlemen, I would like to pay tribute to the painstaking work undertaken by the rapporteur Mr Sacconi in preparing this report. As a doctor, I am aware of the considerable rise in the incidence of serious diseases recorded over the last decade, much of which is due to the hazardous use of chemicals. Often, however, problems arise from a failure on the part of manufacturers to provide information concerning the effects of chemicals.
It is important to realise that the REACH directive is not only about the conflict between the chemical industry and the environment, but also about the competition between large corporations and small to medium-sized enterprises in the chemical sector. I welcome the fact that the REACH directive will ban some substances and have them replaced by less dangerous substitutes. However, most of the chemical substances mentioned in the report will not be eliminated from the environment. I hope that people will be directly informed, on the basis of tests, of the dangers they pose. Needless to say, I am also thankful for the fact that people will be more careful when handling such substances.
I do, however, have one serious reservation regarding a kind of discrimination against the ten new Member States. These states have been party to the discussions on the REACH directive for only one year, as a result of which their level of readiness is lower than that of the EU-15, which have been discussing the issue for three years. The Slovak Republic supports and recommends the approval of the ‘one substance, one registration’ system because it contributes to reducing overall testing costs and eliminating unnecessary bureaucracy.
Since the objective of REACH is to reduce the risks posed by chemical substances while avoiding price increases in final products brought about by high testing costs, I believe that it would be appropriate also to standardise testing charges, due account being taken of the weaker economies of the new Member States.
Mr President, the Commission proposal is both too bureaucratic and too expensive; it harms small and medium-sized businesses and, unless substantially amended, is utterly indefensible. As it was not these two Commissioners, but rather their predecessors, who presented the proposal, the new change in attitude is to be welcomed.
The second thing I want to say is that the additional proposals brought in by the Committee on the Environment, Public Health and Food Safety may well keep big businesses happy, but they will have no such effect on small ones. The line taken by the Greens and others, again and again, exemplifies their hostility to small businesses.
There are a number of principles on which certain committees have agreed by large majorities. The first is that businesses bear responsibility, but must also take precautions. The second is that the minimum requirements and the available data are more readily accessible; it takes up to 18 months. Thirdly, assessments should be flexible and on the basis of risk; the exposure and use categories must be accessible right down to the end of the user chain. Fourthly, voluntary cooperation must be encouraged; there must be no mandatory consortia of the kind that the British Presidency keeps on proposing. Fifthly, repeated experiments on animals should be avoided. I shudder at the thought of all the thousands of animal experiments – all of them unnecessary – that would have to be carried out if the proposals from the Greens were to be adopted.
Fair competition must be safeguarded, and one particular way in which this may be done is through the handling of imports, which is the subject of Article 6. There must be no time limit to authorisation, which must be capable of being reviewed under certain circumstances. Greater attention needs to be paid to the needs of small and medium-sized businesses. I would indeed argue that it is only these changes that will make the whole thing a defensible proposition, and I wish to express my gratitude to all those who, in various committees and in various capacities, have worked on it. It is only when we have a sensible compromise that enjoys general support that this House will be able to wield the clout to which it is entitled, for neither the Commission nor the Council have hitherto been in a position to do so.
Mr President, ladies and gentlemen, in France, almost 10% of cancers developed by workers each year are related to their exposure to chemicals at their place of work. In the absence of useable data on these chemicals, however, only a tiny proportion of these cancers are recognised as occupational diseases and dealt with as such. More generally, we are seeing an exponential increase in the incidence of cancer affecting the whole of the population, particularly children, which has led many scientists to conclude that these cancers are directly related to chemical production. That demonstrates the importance attached to the entry into force of a system of assessment, authorisation and substitution of chemicals.
All of us here are keen to guarantee the competitiveness of the European chemical industry and thus to protect jobs. For my part, I have always advocated the idea that the system adopted should be technically and economically sustainable for business and, to this end, promote consortiums. However, we do not want a REACH on the cheap.
In order for REACH to make it truly possible to eliminate harmful substances from the European market, there are two conditions. First, the determination of the nature and the potential risks of substances is directly dependent on the quality of the information supplied during registration. No amendment must result in the registration aspect being rendered powerless and, in this regard, derogations from the obligation to provide data must be exceptional and strictly limited, including for substances produced in small quantities. The burden of proof must lie with the companies.
Secondly, we must give all the citizens of Europe, and all workers, the assurance that harmful substances will be removed from circulation and replaced with safe products. The implementation of a substitution requirement, and not just a recommendation, is non-negotiable. Thus, a harmful substance must not be granted authorisation for placing on the market if an alternative product exists.
In my view, it is in the light of these requirements that we must consider our vote at first reading. The socialists in the Committee on the Internal Market and Consumer Protection for whom I am the shadow rapporteur were satisfied with a compromise fairly similar to the one we have before us today. On the other hand, other members of our group, particularly the French socialists, would have liked a more ambitious compromise.
To conclude, I would like to thank our rapporteur, Mr Sacconi, for the hard work he has put in.
Mr President, there have been two early casualties of REACH, the first of which is truth. Too many in the chemicals industry, and particularly its German lobbying arm, seem to believe that if you are going to tell a lie, then lie big; the costs of REACH have been grossly exaggerated from beginning to end. The second casualty has been the Commission’s claim to be neutral in its support both for economic developments and for environmental protection at one and the same time.
After Commissioner Verheugen’s quite disgraceful attempts even to undermine the position taken by the British Presidency, we are entitled to believe that the balance in the Commission is now firmly anti-environment. A word of praise from our political opponents for the British Presidency: it has done well to secure an agreement between the 25 Member States without sacrificing nearly as many of the original objectives as some of us feared. I hope it secures a common position before the end of December and I hope that this Parliament votes on Thursday in a way that will bring it close to the Presidency’s position. However, we cannot yet be certain. There are still Members here who reject the very idea that industry should bear the burden of proving that the chemicals it puts on the market are safe.
There are still Members here who would strip away the testing requirements almost completely: ‘Trust us, they are chemical companies’ is their argument. There are Members here who still believe that chemicals of high concern should continue to be sold even when safer substitutes are readily available.
Mr Sacconi and Mrs Ek have negotiated compromises that will meet the genuine concerns of industry while still setting high standards of environmental protection. However, we have yet to see if they command majority support.
There is one matter that has hardly been considered: we are leaving a host of issues here to the new Chemicals Agency, but we have no idea what criteria it will adopt or whether it will be lax or rigorous in its interpretation. So, if you think the lobbying over the past year or more has been intense, wait until the industry starts trying to stuff the Agency with its own people. We will have to watch that process like hawks.
Mr President, many in my group have highlighted the enormous weaknesses in the Sacconi-Nassauer compromise in terms of health and the environment and of course I agree with them. However, I want to focus on the additional weaknesses of that compromise from an animal welfare perspective. Concerning data sharing, for example, the compromise provides far too many loopholes. While groups of companies would be permitted to bring forward a single registration, separate registrations would still be allowed, making it much more likely that repeat animal tests will take place.
The proposal would allow data over ten years old to be freely shared, reducing if not eliminating the possibility that repeat tests would take place. The compromise, by contrast, only allows data over 15 years old to be shared, again increasing the likelihood that repeat tests would be undertaken. This is completely unacceptable since, as well as being extremely cruel, animal testing is crude and inefficient. The problems of extrapolating test results from animals to people and from laboratory doses to real life are now well documented. Just last week an article in the scientific journal described regulatory animal testing as being ‘stuck in a timewarp, largely based on wasteful and poorly predictive animal experiments’. That is why I tabled amendments to Annexes V to VIII of REACH. Many of these were adopted in the Committee on the Environment, Public Health and Food Safety, a move that has already helped to increase the pressure on the Commission and industry to push for further work on non-animal tests.
However, if we are to seek a better approach we must not let this opportunity to force greater scrutiny of animal tests to pass us by. We must challenge conventional assumptions about animal test methods and scrutinise test methods with as much rigour as we scrutinise other aspects of this proposed new chemicals policy, because exposing animal tests to scrutiny will prompt the kind of debate we cannot afford to ignore. If we ignore it, then REACH and all future chemicals regulation will be tied to test methods that deserve only to be consigned to history.
Lord Bach said that the vote on REACH is a once-in-a-lifetime opportunity. I agree and that is why it is so important we get it right.
– Mr President, the history of REACH is a history of constant weakening of the Commission's initial proposal and every time the Commission comes along and celebrates a different proposal from the initial proposal it submitted.
A month ago, the Committee on the Environment, Public Health and Food Safety voted by a very large majority for a strong REACH, worthy of its name. Today, under pressure from the chemical industry lobby – which no one here can pretend they know nothing about – and certain Member States, led by Germany, we have before us a poor compromise by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, a compromise which, with a gun to Mr Sacconi's head, weakens the proposal by the Committee on the Environment.
With this negative agreement, not only is the protection of public health and the environment not being put first; on the contrary, it is being subjugated to the demands of a poor perception of competitiveness.
We in the Confederal Group of the European United Left/Nordic Green Left do not intend to vote for this poor agreement.
Mr President, we believe that the House should reject this draft. Even the abbreviation by which it is known makes it sound as if it has come about purely for the benefit of the rich. After giving much thought to the matter, these latter have thought up a procedure that is authoritarian and centralist in its very concept. It goes without saying that they have packaged it as a noble attempt to protect health and the environment, yet it will mean bankruptcy for small and medium-sized enterprises, and cannot fail to deprive hundreds of thousands of people of their jobs.
Few will benefit from the market being taken over by large chemical companies. Furthermore, any hypothetical health benefits from environmental improvements, which themselves are pure theory at present, would be vanishingly small compared to the health problems suffered by those who have been left unemployed. These people would be frustrated by the loss of their livelihood, their means of existence, their opportunities for development and their hope. More information and a supposed increase in consumer confidence in products are not worth having if the cost in economic and social terms is so large.
Proof of this cunning scheme to ruin the weaker members of society can be seen in the fact that chemical companies have pre-empted the proposal for a directive by carrying out the recommended tests on toxic substances, without any consensus having been reached on whether their findings should be shared. Tests should be performed centrally on the most toxic substances in order to obtain reliable data, and these substances should be withdrawn from the market, in particular if they are carcinogenic or harmful to the reproductive system or other systems.
We support the international campaign ‘Objection!’, which has been launched in protest at the costs that will be incurred for no good reason due to REACH. A proposal that is genuinely aimed at protecting human health and the environment should be drafted to replace the current proposal, which is primarily concerned with business-related factors. Another question I should like to ask is how anyone with a clear conscience can be in favour of a proposal for a directive to which only somewhat over 1 000 amendments have now been tabled, out of a former total of 2 000 or 3 000. On top of that, establishing which amendments have gained the approval of the House during the course of the debate is physically and mentally impossible.
Mr President, ladies and gentlemen, I should like to take my cue from Mr Sacconi’s reflections: he spent last Sunday thinking over this measure, which is certainly a compromise but which also entails considerable responsibility.
In my view, however, Mr Sacconi has made some fundamental mistakes, especially in terms of relations with others. Thus to reach a compromise he should have shared his reflections with the Committee on the Environment, Public Health and Food Safety: otherwise his position is a purely personal one, not one shared by the committee. That is why, Mr Sacconi, I think you have taken the wrong route in deciding not to seek a solution of the most general application possible.
In this connection I should like to make some observations concerning the OSOR (one substance, one registration) system. I think that we ought to try to find a solution that separates the OSOR system from the REACH package, because as things stand, as has been emphasised several times, small and medium-sized enterprises are not protected.
It would furthermore be useful to speak about tonnage in cases where costs become too high. I nevertheless believe that in the case of hazardous products, the costs of tonnage should be duly taken into account without ever losing sight of the danger aspect. Moreover, I do not agree with the decision to split the list of products into two parts, since this would discriminate against some hazardous products and some firms.
Mr President, once again we are faced with legislation designed for one purpose but dressed up as something else. Who could argue with the need for control of the use of chemicals and the protection of public safety? Registration – maybe; evaluation by scientists – of course; but authorisation by officials in a chemicals agency? A nightmare!
REACH is not about the control of chemicals; it is about bureaucrats responding to the multinationals, both sides of an unspoken agreement happy to exploit the insatiable desire for yet more social engineering and centralised control. REACH has been sold to a naive public as a panacea for a better world, ‘switch selling’, I suggest, of the shoddiest kind.
If REACH passes, even as it stands, with the compromise, any small enterprise with a new idea or a product that might really make this world a better place is likely to find the price of entry into the marketplace impossibly high. The law of unintended political consequences already says that the effect of REACH will be to export jobs. Enterprise in this sector will be stifled in the European Union and will emerge in other countries that are not hamstrung by crushing legislation. That will be the effect and it is the antithesis of what is needed.
Mr President, the day after tomorrow the European Parliament will vote on the REACH Regulation, following two long years of legislative procedure.
From the moment when we got to work until today, all the Members involved have spent vast numbers of hours in order to achieve a result that, with the greatest possible consensus within this House and with the other institutions, adequately protects consumer health and improves the quality of the environment, all without jeopardising the competitiveness of our industry.
I must admit that, at the outset, such a result seemed very difficult to achieve, but I am pleased to note that, a few hours before the vote, the positions of the main political groups are relatively close.
The compromise on registration, signed by the Socialist Group, by our group and by the Liberals, demonstrates that the European Parliament can be a match for the circumstances and take responsible decisions with regard to our citizens and our industry. Because, at the end of the day, that is what we are talking about: sending a message of confidence to the citizens, demonstrating that their welfare is a priority for the Union’s institutions.
It is also our duty to legislate to promote the competitiveness of our industry, in accordance with the commitment we made in Lisbon and as we repeated a few months ago.
Mr President, many Members here today, representing various political groups, have jointly presented amendments which we believe to be essential in order to ensure that REACH is an example of how European legislation can be coherent, take responsibility for the health of the citizens and promote innovation and competitiveness at the same time.
I hope that the great majority of this House supports them.
Mr President, I can certainly endorse what Mr Vidal-Quadras Roca has said. In the Committee on Industry, External Trade, Research and Energy, we devoted ourselves to hammering out compromises, and it is evident to us from looking at the compromise package negotiated by Mr Sacconi and Mr Nassauer that they and we have in fact been thinking along similar lines. By that I mean that, on the one hand, we wanted to do everything possible to manage a proper energy policy, to develop it and to maintain competitiveness, while, on the other hand, not forgetting the second pillar, with its protection for health, the environment and people at work. The two are directly connected. I believe that these things are present in the compromise, but they are all becoming difficult, and we shall see how our negotiations proceed tomorrow, for we have another day to go before we vote.
While we do, indeed, have a compromise package, it covers only registration, and we shall have to see what we can achieve in the other areas, with everything from authorisation to the issues about how to handle data protection and many other aspects. The Council Presidency has made suggestions. I would be happy if these negotiations could bring us, before the end of the year, to a proper compromise both here and in the Council, so that the topic does not end up being shelved.
I would also advise all those Members who have made comments about Germany today to stop and consider for a moment the fact that there is a connection between the pursuit of a proper national energy policy in a particular Member State – which, I would add, applies in the case of the Nordic countries – and the sort of proper energy policy that we are constructing in Europe, and it can be summed up in the word ‘competitiveness’. Germany is the third-greatest chemicals producer in the world – behind the USA and Japan, but ahead of France, China and Italy; within the European Union, it accounts for over 25% of the turnover from chemical products and for one in every four jobs in the chemicals sector. These are figures of which you simply have to take note, for they are important, not only for Germany, but also for the European Union, when it comes to maintaining jobs.
In 2004 alone, EUR 7.7 billion were invested in research. We are always talking expansively about how much we want research and how we want businesses to invest in it – so let us go ahead and support it! Let me just give you one, final, figure, on the size of chemicals businesses in Europe: 92.5% of them are small or medium-sized. That is another statistic of which we should take note.
– Mr President, when we come to vote on REACH, we do so at the end of a debate that has lasted almost two years and was, at its outset, conducted along strongly ideological lines. I say that with reference not only to the previous Environment Commissioner’s inglorious sensationalism, but also to some of the views emanating from the Greens today. They need to be told, gently, that there is more to politics than the Committee on the Environment, Public Health and Food Safety, that there is more to Parliament than the Group of the Greens/European Free Alliance, and that there is more to the European Union than Scandinavia.
I would like to say that I agree with Mrs Mann in so far as we, in this House, are working in Europe’s interest. I assume that that is what my fellow Members from other countries are doing and would claim that for myself. It has to be said, though, that ideology was initially introduced into the debate by the business world as much as by anyone else, for there were many in it who felt obliged to prophesy that REACH would be industry’s downfall, exaggerated though that certainly was. The debate has since become more rational, and it was indeed necessary that it should. In particular, I would like to thank Mr Nassauer and Mr Sacconi for having managed this difficult dossier really well.
It must be abundantly clear to us that most small and medium-sized businesses, in particular those at the end of the production chain, will be significantly overstretched if the legal requirements are not simplified, if they get no outside support – which will be expensive, if the means of implementation are not practicable, and if the Commission draft remains in its original form. That is why we support ‘Objection!’, a European alliance of SMEs, which has taken an active part in the debate and demonstrated in practical terms what REACH will really mean at grass-roots level.
Even now, the legislation we pump out of Brussels has become so complex that it is often beyond the capacity of SMEs to handle it. It follows, then, that if we do not succeed, in the course of implementing REACH, in making the information and assessment processes less complex, the existing transposition deficit will become all the greater, and that really is not in the interests of anyone in this House.
In moving over to an approach to registration that focuses more on risk, the compromise proposal accomplishes a necessary paradigm shift, and rightly too, for that is where the crucial weakness is to be found in the Commission’s draft. The fact is that this would give cause to fear that requiring data without reference to risk would result in substances being lost to the market solely for reasons of cost. Were that to happen, REACH would not only have failed to achieve an essential objective, but would also have weakened European industry’s capacity for innovation. So let us get serious, let us have better regulation, let us be discerning in adopting REACH. I might add that I believe that we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, the draft REACH regulation would lose its bite if it were watered down in any way, shape or form. The misguided compromise hammered out between Mr Schulz and Mr Poettering is nothing less than a wish come true for the German chemical industry. Industry would win the day, while the environment and consumer protection would lose out. The compromise would be the final nail in the coffin for this reform of chemicals policy.
We need a hard-hitting REACH and the equivalent of an MOT for chemicals, and we must not consent to companies being rewarded for their failure to provide information or for their lack of transparency. Surely it cannot be right that of the 30 000 substances that the regulation was originally intended to cover, only 12 000 are left. This would represent a complete abandonment of the fundamental principle underpinning REACH, namely that no substance may be marketed unless safety data is available.
One of the mainstays of REACH is the reversal of the burden of proof, yet there are those in this House who even want to do away with this idea. I would call on Members to free themselves from the clutches of the German chemical industry, and to avoid setting yet another precedent that would mean that we would be treated in future as a carbon copy of the grand coalition in Berlin.
Without a hard-hitting REACH, people will become guinea pigs for untested chemicals, and the principle of flying blind, guided only by ignorance, would be enshrined in law. Without REACH, the risk of cancer and the incidence of environmental illnesses will increase. I would therefore call on you to voice your support for a hard-hitting REACH. Industry must not be left to decide for itself what data it does and does not provide. It is a curious fact that all those Members of the House who have claimed to be acting out of concern for small and medium-sized enterprises have tabled amendments that would make matters worse for these latter.
As a member of the Committee on the Environment, Public Health and Food Safety, and in particular as a doctor, I should like to voice my support for a hard-hitting version of the new REACH regulation on chemical substances. During my time as a doctor, I have seen many cases of illness caused by chemical substances, and I am well aware of the fact that such substances have become so widespread that they are to be found in our children as well as in cleaning products. A great many of them also still need to be tested in order to ascertain the effect they may have in the future on humans or on the environment.
In my opinion, the amendment seeking to ensure that industry would not have to provide information on small-volume substances undermines the very essence of REACH. As rapporteur on the Framework Directive on Health and Safety at Work (89/391/EEC), I believe we must adopt a hard-hitting version of REACH if we are to implement this Directive in practice. I am quite sure that we will not improve people’s health by means of a REACH that has lost its bite.
Mr President, it is regrettable that powerful forces in this Parliament are working hard to ensure that chemicals legislation is as watered down as possible. REACH is a cross-border issue affecting both the environment and the internal market. EU measures are thus justified. I believe that the requirements to provide information about chemical substances in lower volumes must be strengthened. If that is not done, much of the point of REACH will be lost. I also support a strong substitution principle. Sweden has already introduced this, and to a large degree it is operating well.
I believe that consumers should be entitled to information about the chemicals present in goods. That is a precondition of consumers being able to make active and informed choices. It is also important for us to make it clear that it is industry, and not the authorities, that must be responsible for evaluating the registered chemicals and assessing the risks they may present. There is no contradiction between a REACH couched in strong terms and an efficient market. Taking a lead on this issue will mean a competitive advantage in the long term. Hence, I shall vote against the compromise proposal devised by the Socialist Group in the European Parliament, the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe.
Mr President, it is unacceptable that, in our relatively enlightened times, we permit a huge number of chemical substances in our environment, without having registered them and without being aware of their harmful effects. It is unacceptable that we have no clear rules for replacing dangerous substances with less dangerous ones. We are in a situation in which this Parliament is divided, and the whole complicated proposal constituted by REACH could collapse into nothing. I belong to a party that would like to have seen action taken on the basis of the Committee on the Environment, Public Health and Food Safety’s position, as it stood before the compromises that have now been entered into. We must note with regret that there is no majority in favour of the original proposal by the Committee on the Environment. Negotiations regarding a compromise have, however, been conducted in a truly democratic way. I do not believe that REACH is the last piece of legislation we shall adopt in this area because we are always acquiring new knowledge about the need to protect our planet’s environment. The proposal now acceptable to Parliament’s large groups represents clear progress, however, and is far better than the present lack of clear legislation. I am therefore able to support the compromise proposal.
Mr President, the debate that has been held so far on REACH, both within the House and outside it, has revealed that Europe is not yet ready to adopt this directive in its present hard-hitting form.
We would all like to lead healthier and safer lives in greater harmony with nature, but financial realities and common sense should not be left out of the equation. At the same time, however, we do not want to turn down this opportunity to improve the situation for Europeans in legislative terms. Fortunately, the rapporteur has drafted a compromise proposal, which reconciles the interests of small, medium-sized and large enterprises, as well as those of consumers and workers who care about the environment. I will vote in favour of it for the sake of future generations, although it will mean financial losses for my country.
Europe needs common regulations that are observed both by its Member States and by its foreign partners.
Mr President, I should like to thank the rapporteur. Sir Tom Blundell, Chairman of the Royal Commission on Environmental Pollution, said that, given our understanding of the way chemicals interact with the environment, you could say we are running a gigantic experiment with humans and other living things as the subject. That was the reason for bringing forward this proposal. However, he said that if we followed the initial proposal, this huge backlog would take 50 years and see some 6 million animals destroyed.
Therefore, the key is to get prioritisation, to make the system workable, to protect health, to reduce the number of animal tests and to achieve it all in ten years. We are embarking on this because most chemicals are safe and we depend on them, but some must be handled with care, some are so dangerous that we need to find safe alternatives.
However, we do not know which is which. Since 1981 we have regulated new chemicals, but that covers only some 3 000 substances out of the 100 000 in existence and it has taken 40 different regulations and directives to do that. Hence we want to make it simpler: we want a single regulation, more understandable ways of establishing which substances are among the estimated 20% that will need proper assessment and authorisation. Industry needs certainty and clarity. So, with our compromises and our amendments, we go for prioritisation, pre-registration, ‘one substance, one registration’, data sharing, a balance between volume and risk, special account of the needs of small firms without sacrificing public safety, and mandatory data sharing to reduce and phase out animal testing.
We also need to ensure that our European industries are not disadvantaged, so we must go as far as we can to ensure that substances in articles imported to Europe are covered by the same rules as those produced here, without infringing WTO rules. We must also take account of the very real worries among developing countries, especially on the issue of minerals and mining, and ensure that we do not damage their fragile economies.
Mr President, very seldom in the history of this Parliament has there been such a high level of interest in our legislative work. Quite rightly so, because this legislation, along with the other points mentioned in this debate, provides us with a tremendous opportunity to lead the world in the regulation and authorisations of chemicals, and to influence what goes on not only within the European Union, but also beyond our borders with other chemical producers across the world. This is something that we need to take seriously because we really can have an impact. That is why it is so important to support the Sacconi-Nassauer compromise and ensure the passage of this legislation through Parliament, so that we can improve human health and the environment across the world, while at the same time maintaining our own industrial competitiveness.
Mr President, ladies and gentlemen, when one is faced with a measure as wide-ranging as this one it is important to establish the right balance between on the one hand the overriding necessity to protect the health of citizens, workers and consumers and on the other hand the need to sustain the importance of the European chemicals industry in the economy and the labour market. This industry is represented not only by the large enterprises of some countries but also by the small, sometimes very small, and medium-sized enterprises of countries such as my own, Italy.
That is why I believe that the work towards achieving convergence and narrowing the gap between positions that were originally far apart, work that has consisted of compromises, can be considered in a positive light since it takes on board all the many reasons and realities in question.
In my view the important points are the need to protect people’s health; information for consumers; support for small and medium-sized enterprises while REACH is being put into effect, by means of support for research; the creation of a powerful agency with genuine powers; the streamlining of procedures for small and medium-sized enterprises; and, finally, the importance of the OSOR (one substance, one registration) programme. Not too many exceptions should be provided for, since I consider that data sharing and the apportioning of costs constitute important elements for our small and medium-sized enterprises.
Finally, I believe that there should be specific and definite rules for imported products, since the rules for these products should be the same as those applied to European products.
Mr President, we have made a great deal of progress since the launch of the REACH project. We have discovered that we were using more than 100 000 chemical compounds without knowing what effects they have. We have understood that our fellow citizens have been made ill by toxic substances that contribute to our jobs, our comfort and our happiness. About 20 years ago, when toxicological studies first showed that polar bears were contaminated with dioxins, we were shocked and indignant, but, of course, we were not going to stop progress just because of a few polar bears!
Today, the medical profession is certain: it is humans, all over the planet, who are intoxicated. Recent studies have shown that we women, as mothers, are passing a toxic heritage on to our children through the umbilical cord. It is the future of the human race that is in danger, whatever some of my fellow Members here today may say. This is a matter of urgency, if we do not want to be responsible for a health disaster attributable to chemicals.
The initial REACH project allowed us to meet this challenge. Unfortunately, the blackmail of delocalisation and pressure from industry have poisoned our debates and misrepresented the ambitions of REACH. The rapporteurs’ compromise is an illusion, an imbalance between health and competition, because health is worth much more than high-pressure bargaining, and neither the Commission nor the Council has put a figure on the health costs of a weakened REACH.
Mr President, ladies and gentlemen, the forces opposing REACH demonstrate a sheer obstinacy that can be defined as anti-European. They are the forces of the uncontrolled market, of deregulation and of profits that speculate with public health and the environment. All these forces represent negative values that go against the underlying principles of a Europe harmonised in respect of social and environmental issues.
Frankly, we do not have a high regard for Mr Barroso’s conduct. We think that a firm and decisive response to these forces is called for. For this reason we did not share, and we strongly criticise, the bad compromises that have been reached: they run the risk of gravely weakening REACH, without even resisting the forces that would like to kill it off.
We are therefore – with the consent, in my view, of the vast majority who at this time are trying to ensure that this Parliament passes the best laws possible – retabling all the texts that are necessary for a strong REACH regulation, that is to say one that will be of genuine service to a modern Europe.
Mr President, buried deep in the committee opinions attached to the Sacconi report we find a slim contribution from the Committee on Budgets showing funding forecasts for the proposed European Chemicals Agency. Those forecasts appear as an admirably clear table covering the years 2006 to 2016 and allowing for EUR 78 million of taxpayers’ money over this period to support the Agency. Curiously, this amount is spread very unevenly over the ten years in question with most of it, more than EUR 50 million, concentrated in 2014 and 2015. Even curiouser, no one on the Budgets Committee, including the chairman, seems to know anything about these figures, even though they appear in the Budgets Committee’s opinion. Why is this? And why is the Agency expected to use two-thirds of its ten-year budget in only two years of the next decade?
Mr President, in view of the European Parliament’s first reading of the draft regulation concerning the registration, evaluation, authorisation and restriction of chemicals, and whilst we approve of the role to be played by the European Agency, we must take a cautious position, because this text, even with all the amendments made to it, is full of holes and is far from being a success.
In addition, it does not seem to strike the desired balance between the three fundamental principles: protection of health and the environment, the competitiveness of business, innovation and substitution. This lack of precision results from the cost distortions that such a regulation would cause, which apparently range from EUR 3 to 180 billion, and from the benefits, which are estimated to amount to between EUR 5 and 230 billion. This disparity in the costs announced by the Commission, just like the costs put forward by the industry, is enormous. However, we must not forget that these costs will be borne solely by the industry, that this directive affects 5 million jobs and that it will have serious consequences. That is why we will not allow ourselves to be influenced by purely political statements and why we will assess the various amendments put forward on a case-by-case basis.
Mr President, I would like to thank Mr Sacconi, the coordinators and the rapporteurs for the immense efforts they have made, but also the whole of the technical team and the officials, all of whom have allowed us to reach an agreement on such a complex issue. This is a sign that politics works and that this Parliament works when it comes to a truly important task.
We are dealing with a complex document, not just because it encompasses a huge number of policies, but because, furthermore — and this is what I am going to argue here — it is an open document. I believe that the issue is being dealt with as if the whole policy of chemical products ended with REACH; nevertheless, the policy on chemical products, if it is intended to promote the health and wellbeing of the citizens, must complement other Union policies and other policies of the countries and, therefore, we cannot take the view that everything begins and ends with REACH. And I believe that it will be the ideal instrument for producing consensus policies.
What are the advantages of REACH? I believe that it has created the basis for a common European policy in the chemical field and has been a victory for coordination and common policy in the field.
Secondly, it has created an Agency which is being given authority, competences, responsibility and the capacity to coordinate, which I believe is an extraordinary victory for the citizens.
Thirdly, REACH is entirely founded upon the recognition of science and the value of science and of studies, which guarantees objectivity for the future and also opens the doors to information for citizens and companies. I believe that that is the other important point we have to be pleased about.
Furthermore — and I would like to end here — I believe that it is absurd to believe that the responsibility for the health policy must fall entirely to companies; companies are being blamed for everything that happens in the world of health and chemical products. I believe that, in this case, they are being given greater responsibility than before and they are being obliged to carry out studies, but the health policy with regard to new chemical products can only be implemented if we combine good research by the States and good health research and if the Agency emerges, with a group of experts, as a receptacle for the information which has to be communicated to the industries.
Mr President, I see that we are all striving to create an effective, workable and successful system to improve the safety of chemical substances. To achieve this, it is crucial to ensure rapid implementation of pre-registration. This will enable the European Chemicals Agency to alert all manufacturers, importers and consumers at once if any new knowledge emerges regarding a substance.
At the same time, however, we must not allow the draft REACH directive to engender discrimination between manufactured and naturally occurring substances, between particular geographical areas, or between Member States – here I am thinking of the new Member States, where industry is less capital-rich – or between large and small enterprises.
REACH affects industry throughout the whole of Europe; in other words, we are talking about several million jobs. The statistical evidence confirms that one of the biggest dangers to human health and longevity is unemployment. The only kind of legislation that we can accept is one that creates at least as many new jobs as it might eliminate. Innovation, research and development are important for the discovery and economically efficient production of better quality substances. When tabling our proposed amendments, we in the Committee on Industry, Research and Energy were guided by a concern for protecting the environment, protecting health and safeguarding jobs. I call upon you to support these amendments. Lastly, if you will permit, I would like to give Guido Sacconi a much nicer – and much healthier – apple from my own garden!
Mr President, like most of the speakers before me, I very much welcome REACH, which should guarantee that the substances we use in daily life do not present risks to human health and the environment. The authorisation of a harmful substance must, in my view, be an essential stage in the regulation. How is the product used? How can it be identified? How can we prevent its use by an unsuspecting public? How, too, can we draw up a study plan with a view to the substitution of a dangerous substance?
REACH must also extend knowledge on chemicals by forming a European database and stimulate innovation by encouraging the substitution of substances of concern. REACH will be a good regulation if, based on the knowledge and expertise of the chemical industries, it gives rise to new technologies, new substances and new businesses. We will have succeeded if we adopt a proportionate, simple, effective system that is practicable for business. We will have succeeded if, on Thursday, we adopt a balanced text that enables businesses to retain their leading position at a global level and that protects the health of people and the environment.
Mr President, Commissioner, I should like to extend my sincere thanks to Mr Sacconi for his excellent work, even if it may well be the case that our opinions on the issue did not always coincide. At the same time, I should also like to thank Mrs Ek and Mr Nassauer for having drafted key opinions on behalf of other committees consulted.
If I may, I should like to comment briefly on the significance of REACH. I have had the pleasure of being a Member of this House for 17 years, and I believe that this is one of the largest and most significant reports that we have ever debated in this Chamber. This report will also have far-reaching implications for health – or at least we hope it will – and for industry. For once there is a point upon which Commissioner Verheugen and I do not see eye to eye, and I am glad that he is present in the Chamber again. The new Commission’s work on this dossier has been first-rate, but little information and few explanations were provided when this 1 200-page report was first put before the House. This meant that a very watered down and bleak version of the debate was presented over the following months by the other parties involved beyond the confines of this House. I am delighted that we are now well on the way to reconciling REACH’s two priorities, namely consumer protection and industrial policy, since this will ensure that the legislation is genuinely forward-looking and groundbreaking. It will be hard to ignore the implications of 1 200 pages.
I am delighted that we have managed to incorporate the concept of exposure to chemicals into the report, at least up to a limit of 100 tonnes. This is exactly the approach I believe should be adopted to draw attention to an issue that lies close to my heart, namely the testing of chemicals in tobacco and cigarettes. The issue at stake here is neither tobacco nor a ban on smoking; instead, I am calling for nothing other than for tests to be carried out on the hand-mixed chemicals in cigarettes and cigarette papers. We fear that these substances could be mutagenic, carcinogenic and addictive.
This issue is one of great concern to me, and I would urge the Members of the House to lend it their support. I should like to thank the rapporteur and draftsmen once again.
Mr President, I would like firstly to thank Guido Sacconi for the work he has done on such a complicated subject. I believe that Parliament has done good work, because REACH is an important regulation.
It should be noted that for many people it is bad that there is a chemical industry, but, if we think about it, in those countries in which there is no chemical industry, the average lifespan is approximately a half or a third that of the developed countries. I therefore believe that we should implement legislation which, on the one hand, guarantees quality of life and quality of products, but which, at the same time, makes it possible for this chemical industry from which we live and on which pharmaceutical progress depends to continue operating.
I believe it is a question of balance and that Guido Sacconi and the rapporteurs of the different committees have examined the different elements and I believe that next Thursday we will be in a position, here in this Parliament, to vote on a text that has the full support of all sectors of Parliament.
Mr President, in exactly two days’ time, Parliament will have a golden opportunity to reconcile Europeans with Europe by adopting this ambitious REACH directive, which really will protect our health and our environment. The choice is therefore simple: either we turn our backs on the concerns of the citizens by giving in to the wails of a certain industry or by voting in a traditional left-right split that is completely obsolete here, or the European Parliament transforms the draft produced by its Committee on the Environment, Public Health and Food Safety into a strong REACH project able to carry the hopes of the citizens and of the many innovators in the industry who have placed their bets on clean chemistry.
We therefore need an ambitious REACH, which will make it possible to stem the increase in the incidence of cancer and other diseases, as two million doctors in Europe are demanding, and which will also protect the millions of workers exposed every day. With an extra-small registration system and an extra-large opt-out from the OSOR, in other words with the maximum opportunities to evade a system of ‘one substance – one registration’, how can you talk today, Mr Sacconi, Mr Verheugen, about an ambitious compromise? Myself, I call that a defeat. I hope that, on Thursday, our Parliament will take the modern risk of combining health and sustainable employment instead of futilely continuing to set them up in opposition to each other.
I will conclude, if I may, Mr President, with a brief, friendly response to Mr Goebbels: I, as a liberal, do not feel particularly ‘green’ for making this choice, which is neither left-wing nor right-wing, but is a bet on the future.
– Mr President, Commissioner, the science of chemistry and the chemical compounds produced by this science have helped man in his life to resolve problems; that is a fact, just as it is a fact that today we have thousands of compounds and products which circulate and many of these compounds are dangerous and may cause damage to the environment and to health.
Consequently, the time has come for us to apply a policy in this sector and this policy is expressed in the REACH regulation. Similarly, this regulation gives us an opportunity to test in practice and to be tested on a series of questions of concern to the Union and its citizens. I refer to the questions of environmental protection and public health and to the need to adapt to the new circumstances being created with the introduction not only of quantitative but also of qualitative criteria, such as the dangers inherent in chemical compounds.
This regulation must also regulate matters relating to environmental protection and public health while, at the same time, allowing the European chemical industry to adapt during the planned transitional stage.
Basically, therefore, with this regulation we can have a tangible example of application in practice of the model of sustainable development, which supports and is supported by a harmonious combination of the three pillars which are, I would remind you, protection of the environment and public health, economic development, social cohesion and increased employment. I repeat, 'we can have a tangible example of application' mainly by expressing the expectation that the European chemical industry will respond in the way it knows best – in other words with innovation – so that not only will it adapt but also it will strengthen both its competitiveness and jobs.
Innovation, by which I mean the composition of new compounds which are friendly to the environment and to health, is the key to achieving the harmonious updating of the three pillars of sustainable development.
To close, I should emphasise that I have confidence in and I am relying on the codecision procedure in order to bring together all the aspects of this complex issue, so that we can achieve the best possible regulation.
Mr President, I should first of all like to express my warm appreciation and thanks to Mr Sacconi who has, I think, done an excellent job. The REACH proposal means that 30 000 substances must be tested. As such, it is a source of innovation, but also of simplification. Since 40 directives will be withdrawn when REACH enters into effect, it will benefit both the environment and innovation.
There are many fine amendments to make REACH more workable and less expensive, and to restrict the number of animal tests, but there are, unfortunately, still quite a few companies that are opposed to innovation and prefer to wallow in the unknown and do not feel like searching for safer and cleaner alternatives. Quite frankly, I think it is rather disappointing that they receive a good deal of political support. We all took up the challenge of Lisbon. Innovation is at the heart of European industry’s strong competitive position. Without continuing innovation to make products cleaner, safer and healthier, the European industry will end up losing out to China, India and the United States.
The Dutch Social Democrats cannot back the compromise that is now before us. It represents a huge setback, if instead of 30 000 substances, only 8 000 are subjected to the full test regime of REACH, for then the uncertainty among consumers will remain, and the risk of allergies, cancer, and illnesses contracted at work will be perpetuated unnecessarily and potentially toxic substances will remain in the environment. Last but not least, with this, an incentive for continuing innovation in European industry is also being thrown overboard.
Mr President, one of the key elements of this regulation is data requirements for registration. A very satisfactory compromise has been put before the House on this issue, and it has gained the support of the three main groups in Parliament.
In this context, and addressing my comments in particular to the Group of the Greens/European Free Alliance, I should like to reiterate the point that a compromise backed by such a large parliamentary majority is an entirely normal democratic procedure. Accusations that this House has been hypnotised by the chemical industry are insulting, and we should voice our protest at them.
The Group of the Alliance of Liberals and Democrats for Europe has always championed a workable version of REACH. Our key demand is a system that cuts costs significantly for businesses, especially small businesses, and avoids unnecessary red tape, without sacrificing the goals of environmental and consumer protection. As recently as one year ago, our position was branded industry-oriented; it is now the consensus view. It involves the introduction of exposure categories, a significant relaxation of the rules for low-tonnage substances and the granting of derogations for research and OSOR.
At the same time, however, the other key element of REACH, namely the authorisation of chemicals, must not fall prey to a political success story where registration is concerned. The point is that REACH does not only affect the chemical industry, and I say this particularly for Mr Nassauer’s benefit, since this is something he is wont to stress most emphatically. Instead, it affects all sectors that process chemical substances.
The Group of the Alliance of Liberals and Democrats for Europe has retabled the proposal of the Committee on Industry, Research and Energy concerning authorisation, since it is eminently sensible. Businesses need clear criteria in order to comply with legislation and plan ahead. Hazardous substances should only be replaced if scientific evidence indicates that safe alternatives exist. Furthermore, a flexible approach must be taken to the temporary authorisation of chemicals, with due consideration for sector-specific product cycles.
Mr President, ladies and gentlemen, the proposal that we are discussing today numbers the protection of human health and the environment among its main objectives.
Nevertheless it has also set itself the objective of maintaining and reinforcing the competitiveness of the European Union’s chemicals industry and of increasing transparency in the interests of consumers. This being so, we must emphasis the impact that this new regulation will have on small and medium-sized enterprises in the Member States, which more than most other concerns will be overburdened with the new administrative and bureaucratic costs arising from it.
What I have said should be linked to the economic role played by small and medium-sized enterprises in the chemicals industry. Ninety-six per cent of the 22 000 chemical firms in Europe are SMEs, which contribute 28% of total production. It is therefore necessary to reflect on the negative impact of production costs, which will turn out to be more onerous for SMEs. We should also reflect on the loss of competitiveness within and outside the common market owing to the greater cost of the finished products.
In the light of what I have said, I attach great importance to the application of the principle of OSOR (one substance, one registration) and the possibility of forming consortia of enterprises to enable cost reduction and fewer superfluous experiments; but at the same time I am suspicious about the numerous opting-out possibilities foreseen in the compromise proposal on registration, which seem to me to negate the principle itself.
Secondly, I consider it essential for the implementation of the priorities and objectives that REACH is aiming for that all imported products should be subjected to safety regulations that are equivalent to those in force for products manufactured in the European Union.
In this instance I should have liked the European Union, which in environmental matters is often in the forefront of difficult battles – we need only think about climate change and the Kyoto Protocol – to stand up for these requirements and to negotiate with the World Trade Organisation for an extension of these regulations to all countries that produce chemical substances and articles, insisting on the need to apply the principle of traceability of substances. That is why I am against the exemption for products intended for third countries.
Mr President, I should like to extend my warmest thanks to Mr Sacconi for his excellent work. Unfortunately, however, I have to say that I take a rather less optimistic view than him of the compromise on registration we have before us. I should also like to congratulate a large number of Members of this House on their clairvoyant powers, since they have voiced their wholehearted support for a priority list of chemical substances even though there is no way of knowing which chemical substances are hazardous and which are not.
I also find it hard to believe those Members who claim that what matters is the survival of small and medium-sized enterprises. If that is the case, it is hard to understand why some of the amendments and wordings in the compromise work to the disadvantage of these small and medium-sized enterprises. In my opinion, this is a clear-cut case of Members protecting the interests of big business.
I should like to conclude by drawing the House’s attention to a study carried out by the European Trade Union Confederation, which found that 50% of cases of occupational asthma and skin disorders would be prevented by a hard-hitting version of REACH. A Member pointed out earlier that millions of workers were employed in this sector. The same Members should be able to work out for themselves what savings would in that case be made by the state and by all of us.
Mr President, just like other speakers, I welcome the fact that we are obtaining stricter legislation in this area. It is curious – to put it mildly – that this area has been so relatively free from rules for such a long period. We are aware of the risks presented by chemicals. Each time we have come up against a serious problem, for example PCBs, DDT or CFCs – we have been taken completely by surprise. A very great deal of harm has been caused. We must therefore have a significantly more cautious approach. Companies must obviously accept responsibility both for providing information and for replacing hazardous substances by less hazardous ones, when such exist. I wish to emphasise that the substitution principle has operated well in Sweden for almost 15 years. I believe that this principle needs to form part of the new legislation. I hope that as many colleagues as possible, including in my own group, agree with me on this point.
The debate about REACH has been complicated. It is said that the devil is in the detailsIn few areas is that more apposite than in this particular one. There are masses of difficult details of which many Members do not have a good grasp, and this has made it that much more difficult to arrive at constructive solutions. The eleventh-hour compromise reached on the subject of registration is not perfect. It deviates in several respects from the line I myself would ideally have chosen. In the light of the requirements and of what the alternative might be – that is to say, a policy in which the main responsibility for gathering information were imposed on the chemicals authority, I must, in spite of everything, take a positive view of the compromise. I repeat that I am not satisfied, but the most important thing of all must, for all that, be for us to obtain a policy in this area that we can work with so that, step by step, we can put some order into the chemicals jungle.
I want finally to congratulate Mr Sacconi, who I think has done some excellent work over a very long period under complex conditions.
Mr President, tens of thousands of chemicals surround us in our everyday lives. They are everywhere. They are in our clothes. They are in our cars. They are in the ball-point pen I am holding. They are even in our children’s toys. Unfortunately, we do not know very much about the effects of these substances. We do not know what damaging effects they have on our environment. We do not know what damaging effects they have on our health. With REACH, this is something we now at last have an opportunity to set right. With REACH, we are being given the opportunity to obtain the basic data and to adopt a number of principles, which will be incredibly important.
For me, the most important principle is that of the reverse burden of proof whereby, before industry is given permission to market a substance, we shall in future require it to prove that the substance is safe. It will thus no longer be up to the authorities – as it is today – to prove that a substance is dangerous with a view perhaps to withdrawing it from the market. The second and very important principle whose implementation we need to arrange for is the substitution principle. If there is a substance on the market that is dangerous and another that is not so and is thus a better alternative, it shall be compulsory to exchange the dangerous substance for the less dangerous one.
Finally, I want to say that those who think there is a contradiction between competitiveness and sound, stringent chemicals legislation are mistaken. On the contrary, it is the chemical industry’s only hope for the future that REACH be worded with just such stringency and that it force the chemical industry to innovate, to invest in research and fully to commit itself to those parameters within which it will have to compete in the future.
Mr President, we need a strong and effective REACH, a REACH that protects both people’s health and the environment, that reduces the number of experiments on animals, and at the same time safeguards the competitiveness of the chemical industry and increases transparency, strengthening the internal market while at the same time complying with WTO regulations.
The question is whether or not there is a common denominator here. Can we achieve a radical improvement as regards our health without placing too heavy a burden on small and medium enterprises? REACH will only be a success if our answer is yes. This is why we need to support the British-Hungarian proposal referred to as OSOR (one substance, one registration) and must not allow it to be diluted. Common sense and the interests of small and medium enterprises suggest that data-sharing should be mandatory, while of course respecting commercial confidentiality in the strict sense of the term. The ultimate goal of REACH is the substitution and withdrawal of substances that pose a danger to health and the environment. This is why we must move forward as boldly as possible with legislation in this area.
As a chemist, I know that technological constraints impose limits on what we would like to achieve, but let us not shy away from being as rigorous as we possibly can within these limits. I also oppose the attempts that are being made to soften registration, and support the position of the Committee on the Environment, Public Health and Food Safety. I am convinced that this is the only way to ensure that our children and our environment are comprehensively protected.
The key to an effective and viable REACH lies in the ability of those affected to implement it. This is why I also support the proposal to limit expenditures on REACH to 0.2 per cent of annual income in the case of small and medium enterprises, as this will guarantee that the legislation can be implemented. There is no sense in exiling the European chemicals industry to other regions of the world, because at the global level this will not solve our problems, indeed quite the contrary. For this reason, we must go to the very limits of what is possible, and we must not stop short of this. I did not bring an apple for Mr Sacconi, but I ask him to accept my congratulations.
Mr President, the EU’s Chemicals Regulation (REACH) will ensure above everything else the protection of people’s health and standards of environmental protection that are as excellent as possible. Quite a big step backwards has been taken with regard to these principles since the Commission’s original proposal. This is mainly due to the fact that the political and ideological power relationships have clearly changed in all the institutions of the European Union since the last elections.
Amid this difficult situation, Guido Sacconi, rapporteur for the Committee on the Environment, Public Health and Food Safety, has to my mind done an excellent job, and the result obtained in the Committee was an indication of how valuable his work has been. I would have hoped that there would no longer be any need to go back from this compromise.
I wish to thank the country that holds the Presidency, particularly for promising to support tighter regulation than is contained in the Commission’s proposal for compensation for dangerous and harmful substances. This will help the chemicals industry and increase its capacity for innovation in Europe.
Mr President, in response to criticism that the existing regime for regulating chemicals – a complicated maze of some 40 separate directives – was slow, overly rigorous and stifled innovation, you only have to witness the 14-year saga on zinc-risk analysis, yet to be concluded, the European Commission proposed a new chemicals regime in October 2003, following extensive stakeholder consultation.
This REACH regulation aims to maintain a strong chemicals industry within the internal market, while providing a high level of protection for human health and the environment. It proposes to simplify the procedure for registering new and existing substances and it will increase our knowledge of their effects and ensure safe use at all stages in their lifecycle. Downstream users of chemicals, which include the vast majority of SMEs, will benefit significantly from this information.
With only two minutes available to me, I have to be selective. I support the compromise on registration, together with the amendment to limit the cost for SMEs, and the minimisation of animal testing. I also feel that inorganic substances must be handled differently to organic chemicals. We need the highest possible level of confidentiality for business, while not compromising human health and the environment, by allowing registrants to use third-party representatives where possible and by protecting against the publication of sensitive business information on the Agency’s website.
I would, however, like to focus on the proposal to include the chemicals used in tobacco products under REACH. It is very much in the interests of smokers to know exactly what chemicals are contained in tobacco products and for them to be able to exercise informed choice. Article 3 of the Tobacco Products Directive sets limit values for tar, nicotine and carbon monoxide only. It does not limit the use of the other 2 000 or so chemicals used in cigarettes. Article 6 of the same directive only requires cigarette manufacturers and importers to list the chemicals contained in cigarettes and to report on the toxicological data available to them to the Member States, who are then required to inform the Commission. This allows tobacco manufacturers to continue to plead ignorance of any detrimental effects on human health of these additives.
I will conclude, Mr President: this is why it is essential that each and every one of the chemicals added to cigarettes goes through the centralised registration and authorisation procedure envisaged in REACH. I urge you to support my amendments. We in the European Parliament, the Council and the Commission cannot renege on our responsibility here. I thank Mr Sacconi and all involved in this very difficult piece of legislation: a work in progress.
Mr President, the Commission’s proposal for a regulation contains a methodological flaw. Although the title refers to chemical compounds, Article 3 makes no mention of them, and instead gives a definition of a substance. This broadens the scope of the regulation substantially to include the kind of matter that, as we all know, is not energy. It also makes it less clear.
The second point I should like to make is that no definition is given of the subject of the regulation, or in other words hazardous chemical compounds and their chemical activity in living organisms.
Thirdly, the proposal fails to define hazard classes, for example on the basis of medical criteria. It would make sense to attempt to define hazard levels in terms of probability by assigning substances to different groups on the basis of tonnage if they all posed the same threat, yet this is by no means the case.
My fourth point is that a number of traditional products should be excluded from the scope of the regulation, since their chemical activity is almost zero under normal conditions.
There is an urgent need for the REACH regulation, but it should be limited to very narrow definitions of hazard classes for chemical compounds. It should also establish a European Chemicals Agency, which would draw up detailed specifications for chemicals and issue certificates and registrations in line with this interpretation.
Mr President, ladies and gentlemen, the proposal for a regulation we are discussing here is not only complex and far-reaching, but also very ambitious. And that is how it should be, for it is, after all, about health and the environment. In order to achieve those goals, we must not only aim high, but the proposal must also be made simple to implement and given a practical dimension. Mr Sacconi was right to mention balance and responsibility as being the two key words in this area.
The fact that we have an eye for the impact of competitiveness, for cost effectiveness, for the specific concerns of SMEs, for the innovativeness and competitiveness of our industry and for data protection with legal certainty is not going against REACH but forms an integral part of it.
A plethora of amendments have been tabled – too many, in fact, for a plenary sitting – but we have to take decisions at some stage. Let us therefore press for sound consultations from now until Thursday, so that we can reach a voting result that is consistent at all levels and is widely supported, because a widely supported voting result will also culminate in a balanced legal document.
In this area, we are deliberately – and rightly – opting for a common European approach. We should therefore capitalise on the European added value and give the Agency the necessary competences to reach a uniform approach without, however, overlooking the Member States’ know-how. Let us also ensure that when we come to enforce the regulation, the approach is sufficiently harmonised.
If we do a good job this week, then our environment in 11 years’ time will be quite different from now and we will have caused nothing short of a revolution in the Union. We will have information on all chemicals and we will use them far more sensibly. We will have contributed to better public health and a healthier living environment. Let us accept our responsibility to achieve those goals in an ambitious and realistic manner.
I would like to finish off by saying, as some fellow Members have already pointed out, that our political persuasion is really not relevant in this case. We should move away from that dimension and ensure that we vote wisely on Thursday.
– Mr President, benefits for public health and the environment, the production of safer products more friendly to man, benefits from the development of new innovative products, protection for the European chemical industry against competitors from third countries, improved transparency, increased consumer confidence in industry, benefits for small and medium-sized enterprises, which are the main users rather than producers of chemicals, protection for the health of workers in the chemical industry, fewer accidents, an anticipated regulatory system and reasonable implementation cost. This is REACH, this is Mr Sacconi's REACH of balance and sensitivity, this is the REACH of Parliament which we owe to European citizens. Citizens are entitled to REACH, which tomorrow we may need to redefine further to the left and make greener; but today we need REACH.
I thank the Commissioners and the Greek Commissioner for their support on this major issue.
Mr President, in most of what we use, there is a large number of chemicals, and we do not know how these substances affect us. We know, however, that cancer and allergies have become more common and that many industrial injuries are due to people having been exposed to chemicals in the workplace.
On Thursday, we shall have the opportunity to change this by voting in favour of safe chemicals legislation enabling us genuinely to detect and phase out the dangerous chemicals. I hope that a majority of us will take the opportunity to fly the flag for European competitiveness but, above all, to put an end to the experiment with people’s health and the environment constituted, in actual fact, by current legislation.
In common with the consumer, trade union and environmental movements, we Swedish Social Democrats shall not support the compromise on registration reached between the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the European People’s Party (Christian Democrats) and European Democrats. It exempts too many chemicals from testing, and such requirements for testing as are in fact laid down are not strict enough to enable hazardous chemicals to be detected and phased out. We cannot therefore support the compromise.
Finally, I wish to say a big thank you to Mr Sacconi who has done some sterling work on this matter.
Mr President, ladies and gentlemen, I should like to make just three very quick points. First of all I should like to respond to the criticisms made by various fellow Members including Mrs Breyer and Mrs Foglietta, who allege that I have expressed my personal viewpoint and not that of the Committee on the Environment, Public Health and Food Safety. It is possible that I have made a mistake and in that case I offer my sincere apologies.
However, as the principal rapporteur of Parliament I feel that I have a responsibility to the House to work towards the broadest and most solid majority that can be achieved. It is above all for this reason that I considered the compromise that we have discussed at such length to be useful, feasible and necessary.
To achieve REACH we have had to arrive at a compromise. Before assessing whether REACH is or is not a strong regulation – we shall have time after the vote to carry out a careful analysis – we urgently need to have a REACH regulation at our disposal; and we know how much deep-seated hostility it has attracted even in recent weeks.
On the other hand it seems to me that the points of principle that I have publicly declared to be insuperable have not been resolved, given that the burden of proof for lower tonnage bands has been maintained: this means that 30% of those substances must be covered by complete documentation. I challenge anyone to contradict my assessment on this point. In this connection I should like to cite the example of the principle of ‘one substance, one registration’, which for the first time, thanks to the compromise, is largely supported in Parliament, whereas hitherto it had been adopted only by the Committee on the Environment, Public Health and Food Safety. The criteria for opting out have certainly been retouched, but the final ruling on applications for authorisation not to participate in data sharing rests with the Chemicals Agency.
Finally I should like to thank all Members, especially the rapporteurs, but above all the extremely important staff that we should perhaps value more highly: namely Parliament’s officials and Secretariat. If we have got this far the credit must also, and perhaps principally, go to so many officials who have carried out this exceptional work.
. Mr President, this has been an excellent debate, with honourable Members speaking with knowledge, experience and passion. Sixty-one separate Members of the European Parliament have spoken and I have listened with care on behalf of the Council to all of them.
It is vitally important that the burdens which REACH imposes on industry are as low as possible. This is an industry that employs many hundreds of thousands of our European citizens, but it is important that the burdens are consistent with meeting our shared goals of protecting human health and the environment, and we believe that the emerging views of Parliament, the Council and Commission do this.
A focus of many speakers has been the needs of small firms in the chemical and related industries. The Council shares that concern, and in its compromise the Presidency has attempted to put forward a range of measures to help them. These include ‘one substance, one registration’, the role of the agency in assisting small firms and a number of measures to help them capitalise on their innovation.
Many Members have mentioned the word ‘balance’ this afternoon. REACH is in many ways a balancing act and we believe the emerging consensus between our three institutions represents the only achievable balance on this delicate, complex and very important dossier.
I very much welcome and share the widespread support expressed here today for the need to avoid unnecessary animal testing. Clearly, for now, non-animal alternatives do not exist for all the tests we need, so the role of ‘one substance, one registration’ to avoid duplicate testing is key. We also want the scope to amend the list of test methods approved as rapidly as possible as non-animal alternatives come forward.
In its amended form, REACH will target the most hazardous substances; PBTs, VPs and VBs will be registered early. They, CMRs and other substances of very high concern, such as endocrine disrupters, will be subject to a rigorous authorisation process, including substitution.
A key principle of the REACH approach is to lay the responsibility for demonstrating the safety of chemicals firmly upon the chemical industry. The reversal of the burden of proof will mark a positive and dramatic improvement on the current regime and is something that Member States and the Council have seen as vitally important. REACH is a significant improvement on the status quo. It will give us the information we need to address substances of concern. It will promote innovation in the industry itself through reducing the current existing burdens on companies wishing to introduce new and greener chemicals and through promoting substitution of older, more polluting substances. Europe has been debating REACH since 1998. We have come a long way in understanding both the substances and the concerns of all stakeholders. I argue that now is the time to seize this once-in-a-lifetime chance to agree on what is before us and overcome the problems of sound chemicals management.
The current regime for chemicals is flawed, bureaucratic and slow and, in too many circumstances, it is frankly ineffective. More than 40 laws, over 100 000 substances and almost 40 years after the EU first started to address chemicals, we still have not got there. Chemicals pose a huge challenge and a huge opportunity to modern society and we need to take this on now. REACH, as it is emerging in Parliament, the Council and the Commission, is the best tool we have to do this, hence its importance to us all.
. Mr President, ladies and gentlemen, the Commission too believes that this was an important and persuasive debate. At the risk of repeating myself, what mattered to us was to find a solution, or to help find a solution.
It is impossible to make everyone happy in a case such as this one. There can be no such thing as a true compromise between those who are afraid of losing their jobs and of what the future brings, and those who are worried about the health of their children. A perfect compromise is an impossibility, and indeed compromise by its very nature means meeting one another halfway. This comment is directed at those on both sides who voiced controversial opinions during this debate.
In my opinion, it would be wrong to want to lay down rules the like of which the world has never seen before with no thought for the competitiveness and future prospects of one of Europe’s most important industries. At the same time, however, it would also be wrong for us not to do everything in our power to achieve the best possible outcome for the health of our fellow citizens and for the environment in which they live.
The Commission would like to reiterate its belief that the compromise on the table strikes a good balance, and I must once again protest most vigorously against accusations that this proposal waters down the objectives contained in the Commission’s original proposal. As I see it, it should be left up to the Commission to decide what it thinks of the amendments that have been made to its proposal. We are debating a Commission proposal, and the Commission does not believe that the amendments that have been tabled before the House weaken or water down its proposal. Instead, it believes that the proposal’s real objectives have in fact been strengthened. I would point out that requirements have even been made more stringent in the low-volume, 1-100 tonne category, which covers the most substances and is therefore the most crucial.
At the same time, however, it is also true that practical tools have now been found that will make it easier for businesses, and especially for small and medium-sized enterprises, to contend with this extremely demanding body of legislation. Several of the speakers referred to the fact that the chemical industry in Europe is dominated by small and medium-sized enterprises. This is a point I should like to make to those Members who have responded to proponents of other views by saying that the compromise before us, or the solution laid out therein, represents a setback for the interests of the large-scale chemical industry in Europe. This is nonsense, not least because the chemical industry in Europe is not controlled by large companies. You will no doubt be amazed to hear that the average chemical company in Europe employs only 74 people. What this means is that the structure of this industry is very much dominated by small and medium-sized enterprises, and we must think very carefully about the demands we should and should not place on businesses.
No one anywhere has experience of implementing a body of legislation like this, and we should be aware from the outset that only practical experience will reveal whether our assumptions are right or wrong. We should remain open to improvements, not only during these debates, but also during the implementation phase that will follow them.
On behalf of the Commission, I can assure you that we will not shirk our responsibility, in particular as far as the agency is concerned. The latter will in fact have to carry out the bulk of the work, and the Commission will take the necessary steps to ensure that it can get down to work as quickly and as effectively as possible.
Mr President, I shall be very brief. First I should like to thank everyone who took part in this evening's debate, which was very important and very interesting and which will contribute towards the adoption of the proposal which we are debating for the benefit of the health of European citizens and the environment.
I should like once again to congratulate the rapporteur, Mr Sacconi, and Mrs Ek and Mr Nassauer, for the truly huge effort which they made to bring us to this compromise, which relates to one of the most important aspects of REACH.
The Commission fully supports this compromise and I am certain that equally extensive support will be expressed during the vote on Thursday.
There are of course certain other issues, such as the issue of authorisation and substitution, which are the concern of the European Chemicals Agency, issues on which I am certain that Parliament will decide with the same transparency.
The Commission welcomes the convergence being developed between Parliament and the Presidency and will work to facilitate the achievement of an agreement on REACH, so that REACH becomes law as quickly as possible.
Similarly, the Commission supports the rapporteur's amendments on the time limit on authorisations, but with the precondition that the limit will be determined on a case-by-case basis by the European Chemicals Agency.
As regards chemicals in products, the rapporteur is aiming for a more specific and operational solution which is similar to that sought by the UK Presidency and which the Commission will be able to accept.
Thank you very much for your attention and for taking part in such an important debate.
Mr President, I should like to thank the House for the serious debate that has taken place. I find it intolerable that an exhibition being held on Parliament’s premises should include an image of Mr Verheugen poisoning a child while Mr Barroso looks on, and I would call on the Conference of Presidents to remove this poster from Parliament without delay.
The debate is closed.
The vote will take place on Thursday.
, .   Due to problems of internal democracy within the Confederal Group of the European United Left/Nordic Green Left, I did not get the chance to speak during the joint debate on REACH. Of the total of 52 amendments I tabled, 30 have made it to the final vote, and these amendments have been welcomed by experts in the field. My goal was and is to strike a balance between the various approaches to the matter, and I am very much opposed to extremes of opinion.
The end effect of the position advanced by the Committee on the Environment, Public Health and Food Safety would be to prevent us achieving the Lisbon goals, and to weaken the position of small and medium-sized enterprises. Pressure will grow on the new Member States, which have traditionally imported goods from the countries of the former Soviet Union, to replace these latter with imports from Western Europe, which would mean extra costs. Several studies carried out in the Czech Republic indicate that as many as one fifth of jobs could be lost, with profits also falling in related sectors, such as the automobile industry.
I am glad that this initiative has emerged, but I believe that it must be implemented over an appropriate period of time. I would also call for the costs of testing to be met by public funding, as this is the only way to avoid negative repercussions, in particular on small manufacturing firms.
I am in favour of the compromise that was reached within the Committee on Industry, Research and Energy. REACH is not a confrontation between left and right; instead, it is a conflict of interests that raises the question of whether a balance can be struck between the economic, social and environmental aspects of the Lisbon Strategy.
The Commission can accept in full all the amendments of the PPE-DE/PSE/ALDE compromise package on registration, including the amendment on OSOR; these are amendments 367 to 413 (inclusive).
The Commission can also accept in full the following amendments: 40, 73, 74, 79, 117, 119, 125, 128, 148, 158, 273, 276, 291, 292, 317 and 324.
The Commission can partially accept amendments 10, 322, 327, 333, 335, 336, 340, 345 and 347.
The Commission can accept in principle amendments 4, 8, 11, 14, 16, 18, 21, 26, 34, 36, 39, 50, 59, 60 61, 62, 63, 64, 67, 68, 72, 76, 78, 81, 83, 87, 97, 101, 102, 104, 105, 107, 108, 115, 116, 120, 121, 123, 124, 126, 139, 140, 145, 146, 147, 149, 159, 171, 172, 175, 176, 183, 184, 185, 186, 187, 188, 190, 191, 193, 202, 203, 204, 205, 207, 208, 209, 211, 213, 215, 217, 220, 221, 235, 236, 248, 249, 259, 265, 270, 277, 278, 286, 293, 297, 299, 300, 301, 302, 306, 308, 310 and 323.
The Commission can accept in principle and in part amendments No. 19, 20, 41, 53, 65, 88, 89, 103, 122, 130, 132, 141, 142, 144, 157, 158, 161, 163, 180, 181, 192, 194, 195, 196, 197, 198, 199, 200, 201, 210, 285, 290 and 294.
The Commission cannot accept amendments 1, 2, 3, 5, 6, 7, 9, 12, 13, 15, 17, 22, 23, 24, 25, 27, 28, 29, 30, 31, 32, 33, 35, 37, 38, 42, 43, 44, 45, 46, 47, 48, 49, 51, 52, 54, 55, 56, 57, 58, 66, 69, 70, 71, 75, 77, 80, 82, 84, 85, 86, 90, 91, 92, 93, 94, 95, 96, 98, 99, 100, 106, 109, 110, 111, 112, 113, 114, 118, 129, 131, 133, 134, 135, 136, 137, 138, 143, 150, 151, 152, 153, 154, 155, 156, 160, 162, 164, 166, 167, 168, 169, 170, 173, 174, 177, 178, 179, 182, 189, 206, 212, 214, 216, 218, 219, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 250, 251, 252, 253, 254, 255, 256, 257, 260, 261, 262, 263, 264, 266, 267, 268, 269, 271, 272, 274, 275, 279, 280, 281, 282, 283, 284, 287, 288, 289, 295, 296, 298, 303, 304, 305, 307, 309, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 325, 326, 328, 329, 330, 331, 332, 334, 337, 338, 339, 341, 342, 343, 344, 346, 348, 350 and 351.
The Commission reserves its position on two linguistic amendments, namely amendments 127 and 165.
The Commission also reserves its position on all those amendments tabled on 9 November with the exception of those of the PPE-DE/PSE/ALDE compromise package as mentioned before. These are amendments 352 to 366 (inclusive) and amendments 414 to 1038. The Commission position will be made available after the vote on all those amendments which are adopted.
The Commission cannot accept any of the four amendments tabled to the proposal for a directive of the European Parliament and of the Council amending Council Directive 67/548/EEC in order to adapt it to Regulation (EC) of the European Parliament and of the Council concerning the registration, evaluation, authorisation and restriction of chemicals. These are Amendments 1 to 4.
The next item is the oral question to the Council (O-0093/2005 – B6-0337/2005) by Mr Leinen and Mr Lewandowski, on behalf of the Committee on Constitutional Affairs, on the draft interinstitutional agreement on the operating framework for the European regulatory agencies.
– Mr President, within the European framework, there is a large number of decentralised or quasi-independent operational bodies which are identified under the title 'regulatory agencies'. This situation refers to a conception of multilevel intergovernmentalism.
The conceptual approach and operational investigation of the regulatory authorities of the European Union is characterised by pluralism. Consequently, the challenge consists in establishing clarified and, where possible, uniform terms for the foundation, operation and supervision of this form of European intergovernmentalism, so that the regulatory agencies can become more transparent and cohesive than they are at present.
The excessive increase in the number of regulatory agencies will result, without doubt, in an increase in European regulatory intervention, in the separation and lack of transparency of European policies and, by extension, in difficulties with operational coordination.
The European Parliament considers that the provisions of the draft interinstitutional agreement submitted could constitute a minimum set of common principles and rules for the structure, operation and control of regulatory agencies, so that they can be harmoniously integrated into the framework of fundamental principles which derive from the Treaty system. It is therefore useful not only to adopt a framework for harmonising the operation of the European regulatory authorities, but also to harmonise their operation with democratic institutions. That is why we call on the Council to cooperate creatively in promoting the interinstitutional agreement.
. The question jointly submitted by the Committee on Constitutional Affairs and the Committee on Budgets involves an invitation to the Council to enter into serious negotiations on the operating framework for the agencies. I am sure that there is a well-recognised need here in the European Union to rationalise and standardise procedures for setting up and operating the regulatory agencies in the interest of transparency and in order to avoid the duplication of tasks and unnecessary expenditure. I am referring in particular to the agencies involved in executive functions, partly with respect to their functions disintegrating the operational responsibility of the European Commission. Setting up agencies is now a fashionable response to various challenges in the European Union. No wonder that there were five of them ten years ago and, by next year, there will be twenty-three. They are mushrooming and have ever greater budgetary implications because this is not only about operational expenditure; this is about expenditure of a more bureaucratic nature.
Now we have a very good basis for discussion in the Commission communication, namely the draft interinstitutional agreement of February 2005. Following the White Paper on European Governance, the European Parliament adopted its position in the form of a resolution of January 2004. We, and in particular the Budgets Committee, understand the significance of applying the principle of budgetary rigour to the setting-up and operation of the agencies, and we fully support the proposal by the Temporary Committee to ring-fence expenditure on the agencies and to regulate both existing and new agencies. However, that is not in the Commission communication.
Our oral question is in fact an expression of regret that the Council is not entering into these negotiations. The major question is whether the Council is ready and sees it as necessary and feasible to conclude the negotiations next year, that is, at the end of the current financial perspective.
. Mr President, in its conclusions of 28 June 2004 on the Commission communication on the operating framework for European regulatory agencies, the Council noted the existence of various decentralised Community bodies which fell within the broad heading of European agencies. It noted that, while these bodies had certain formal characteristics in common, they were in fact very diverse. The Council therefore called on the Commission to provide a clear definition of regulatory agencies according to their competences and tasks. It also considered that a future framework should identify which criteria should be applied when creating regulatory agencies. In particular, it was essential that any decision to create or maintain an agency be justified on the basis of real need and cost-benefit analysis, taking account of the availability of relevant expertise, and including impact assessment.
In February 2005 the Commission presented a draft Interinstitutional Agreement, an IIA, on the operating framework for the European regulatory agencies. This contains rules concerning agencies’ tasks, executive responsibilities, legal base, objectives and mandate, seat, structure and operation, evaluation and control. The Commission proposal suggests that an IIA would be appropriate ‘to ensure that the three institutions are involved from the outset in establishing the basic conditions to be met when acts are subsequently adopted to set up sectoral agencies’ and that ‘this type of legal instrument ... does not rule out the possibility of more detailed arrangements subsequently being concluded as part of a framework regulation’.
However, the draft IIA presented by the Commission goes beyond the establishment of arrangements for cooperation between the institutions as established in the Treaty, as it concerns the adoption of supra-legislative substantive legal rules which would have the effect of binding the legislature in the future by a procedure not laid down in the Treaty. The Council would like to refer the honourable Members to the declaration on interinstitutional agreements annexed to the Treaty of Nice, which states that interinstitutional agreements ‘may not amend or supplement the provisions of the Treaty’.
In its conclusions of 28 June 2004, the Council acknowledged that ‘the evolving and varying nature of the responsibilities’ of regulatory agencies justified the examination of all questions related to their structure, including the composition of management boards and the respective functions of their bodies. It added that ‘this examination should take into account, inter alia, the competences exercised by, and the nature of the tasks allocated to, each agency’.
Although an IIA may have certain binding legal effects in so far as its contents express the desire of the three institutions to enter into a binding commitment towards each other, this instrument cannot be used to adopt legislative or even supra-legislative rules. The proposals on this legal issue are therefore on the table for consideration by the Council.
The Council is ready to examine a horizontal proposal for agencies which addresses the legal issues that I have raised in my reply.
. – In the White Paper on European governance, the Commission is proposing that the European regulatory agencies should have a legislative framework. The objective is now to reach a much-needed interinstitutional agreement. After all, if there is one example of a political decision-making system crying out for rationalised and coordinated organisation, it is unquestionably the European regulatory agencies.
This is firstly due to the number and diversity of the vital spaces that it is intrinsically geared towards. It is also because the European institutional structure is fragmentary and in need of the integrating influence of a Constitution, which is why interim institutional agreements are required, along with a prudent and lasting organisational effort. Europe cannot turn a blind eye to the problem of governance arising from the enlargement and from its ambitions. Consequently, the regulatory agencies need Europe’s political institutions to take their share of responsibility.
An interinstitutional agreement will enable these agencies to be successful. It will plug procedural gaps and in so doing rationalise and improve the effectiveness of European policy implementation. After all, we must all admit that the entire body of European discourse is built on rational foundations.
. Mr President, my group views with concern the proliferation of agencies in recent years. The number has grown enormously. They seem to be spread like confetti around the Member States, more to ensure that each Member State has an agency on its territory than with a view to the need and benefits of having a separate EU agency to deal with the matter in question.
Our concerns therefore relate to a number of things: to the cost, of course; but more importantly, does not this proliferation of agencies undermine the executive role of the European Commission? There are politicians in some of our Member States who would like to see the Commission broken up into a series of specialised agencies to undermine the supranational executive that we have.
What of accountability? The Commission is at least accountable to this Parliament. Commissioners and their civil servants can very easily be brought in to be questioned and cross-examined. We vote their budget. If necessary – heaven forbid that it should be necessary – we can vote them out of office. However, when a matter is delegated to an agency with its own structure – usually intergovernmental – and its own board, which is accountable in a totally different way, then the accountability is inevitably lessened.
We therefore support the idea of an interinstitutional framework agreement to address some of these issues. It could at least correct some of the excesses. It could provide for proper accountability. It could have a standard structure. At the moment every single agency seems to have a different structure. Parliament could be involved in the appointment and scrutiny of the board.
I hear the Council’s answer that it does not like the idea of an interinstitutional agreement but instead would be willing to look at a horizontal proposal. I would like the Council to enlighten us as to what kind of proposal that might be. Would it be a framework regulation or legislative decision of some kind? We will not give up pursuing this matter. We liked the approach that the Commission put forward in its proposal and we will not let go in terms of ensuring that, if agencies are to exist, they must be properly accountable to the elected institutions of the European Union and not go off on a tangent by themselves.
Mr President, the first European regulatory agencies were set up in the 1990s, in response to developments in EU policy, consecutive enlargements and the European Union’s resulting new technical and scientific needs.
The White Paper on European Governance states that the European regulatory agencies help to implement and apply Community principles effectively, and that the role they play and the checks they carry out are of considerable significance in political and institutional terms. Nevertheless, there are currently 23 decentralised agencies, compared to 5 in 1995, and this steady rise in numbers is alarming in view of the fact that there is no common procedural framework. Citizens find the proliferation of agency names, remits, structures and control mechanisms hard to grasp, and the situation is not conducive to legal certainty.
The 2004 annual report of the European Court of Auditors highlights the agencies’ shortcomings with regard to their adherence to budgetary principles, their recruitment of staff and their public procurement procedures. In view of the fact that these agencies place an ever greater burden on the EU budget, a thorough analysis of the financial impact of each new agency’s activities should be mandatory.
In order to ensure that the EU of 25 Member States functions properly, more transparency and cohesion are needed in order to avoid the establishment of ever more diverse agencies, many of which would duplicate the responsibilities and activities of the relevant Commission services. In this context, the draft agreement between the Commission, Parliament and the Council, setting out common guidelines and a framework for the establishment of new regulatory agencies, deserves our full support. I find it impossible to understand why the Council has previously shown no sign of any political will to start negotiations on this agreement, although it is becoming apparent today that things may be changing.
. Mr President, I thank all those who have spoken in what has been an interesting and informative exchange of views. It must be said that some of the points made today have not yet been discussed by the Council, but I assure Parliament that they will be.
Let me respond to as many of the points raised as I can. Of course the Council agrees that we need transparent and effective agencies. It is important to ensure coherence, good governance, credibility and cost efficiency. We can see the advantage in any framework of retaining flexibility and not putting in place excessively rigid guidelines. I can also assure Parliament – in case there is any doubt about it – that the Council will return to this issue when it has fully reflected on the positions of both Parliament and the Commission.
The Council has noted the Commission’s proposal for a legally binding instrument for a horizontal framework for regulatory agencies. The Council believes that the current Commission proposal presents certain legal problems and is studying it carefully.
What should such a framework cover? The Council believes that any framework should address key issues in the creation, operation and supervision of regulatory agencies. In particular, it is important, as I have said, to ensure coherence, transparency, good governance, credibility and cost efficiency.
How should decisions be taken to set up such an agency? We believe agencies have a crucial role to play, but the Council agrees with Parliament that when a decision is taken to create an agency it has to be justified on the basis of an external, cost-benefit assessment, and we hope to work with Parliament in getting a satisfactory solution to this issue.
. Mr President, first of all I should like to say that the Commission shares the European Parliament’s sense of urgency and that we fully share the concerns expressed by the various speakers.
The Commission feels that an interinstitutional agreement is indisputably the most appropriate form for the legislation. Indeed, only an interinstitutional agreement will make it possible to involve Parliament in defining a common framework on an equal footing with the Commission and the Council. The generally recognised need for legislation obviously means that we cannot let this draft, which the Commission proposed eight months ago, come to nothing. The Commission would now ask its institutional partners to get down to the task right now, so that the tripartite discussions can be started as soon as possible. The essential thing is to examine the content of a possible agreement between the three institutions. Once the content of the instrument has been defined, it will be easier to decide on its form.
The debate is closed.
The next item is Question Time (B6-0339/2005).
We shall take a number of questions to the Commission.
Madam President, I am glad that Question Time is being extended to 8 p.m. because it is all too easy for the time allotted to it to be reduced, as has happened so often in the past.
My point of order concerns my own question, No 69, which I tabled specifically because Mr Mandelson was scheduled to address the House and take questions this evening. It is about the WTO, yet inexplicably it seems to have been listed as a general question. Could you explain why?
The only explanation I can give to you is that it is customary in this House for the Commission to decide which Commissioner answers each question. That is why your question has been listed under Part3 of Question Time.
I have a question for Mr Mandelson on the same issue, so perhaps he might oblige and answer the question privately?
That may well be one way of resolving the issue. Failing that, I can only give you the same answer I have already given to Mr Martin.
Is the Commission considering ways of preventing national measures on the taxation of passenger air traffic, such as a tax on tickets or aviation fuel, becoming an obstacle to the internal market?
. The issue of taxes on air traffic has been much debated lately, but it has been among the instruments considered in the search for new sources of funding for official aid to developing countries, in line with the UN Millennium Development Goals.
The honourable Member is no doubt aware that the Council has been actively considering the issue and that the Commission has produced several staff working papers on the technical aspects at the request of the Council. Two types of tax instruments have been considered: the taxation of aviation fuel and a levy on airline tickets, also known as a departure tax. From the internal market point of view, the legal setting is not the same for those two types of taxes.
Taxes on aviation fuel are covered by Community legislation in the form of the energy tax directive, 2003/96/EC. Although aviation fuel is, in principle, exempt from taxes, the Member States may choose to tax fuel for domestic flights. They may also tax fuel for flights between Member States, provided they agree bilaterally to do so. However, in practice there is no scope to tax fuel used by third-country carriers operating in the EC.
As regards a levy on airline tickets, there are no specific Community provisions. Member States are therefore free to apply such levies on the obvious condition that they comply with their commitments under the EC Treaty.
The honourable Member has asked whether the Commission is considering ways to prevent such taxes on air travel becoming obstacles to the internal market. I would first like to stress that the fact that a product or service is taxed does not mean that its free movement is obstructed. There is an obstacle to the internal market only if a tax is heavier on transactions between Member States than on similar transactions within a Member State. The Commission will make full use of its powers to enforce the Treaty against any discriminatory taxes on air travel, as it does for all other taxes. However, I understand that the discussions between Member States at this stage focus mainly on airline ticket levies. In this respect I must stress that, in the absence of Community rules, this is first and foremost a matter for the Member States themselves, acting within their fiscal sovereignty.
Nevertheless, the Commission has argued in its staff working papers that there are good reasons to prefer a common approach to ticket levies. The Commission has also declared that it is willing to work on the technical aspects with the Member States that intend to pursue this option. That would help to ensure compatibility with Treaty obligations.
I should like to point out that the Commission is continuously monitoring the functioning of the internal market. Taxes of the kind mentioned in the honourable Member’s question are still rare. Should the Commission identify a structural problem linked to the taxation of air travel, be it fuel taxes or ticket levies, it could ultimately make use of its right to propose appropriate legislation.
Mr Mandelson, while you are here, and bearing in mind that you are responsible for the European Union’s external field, I would like to ask you whether you are aware that the countries that would be most harmed by a tax on air tickets, for the benefit of globalisation, would be the countries of the third world, who largely depend on tourism for their progress, tourism being moreover one of their few activities?
Secondly, a tax on air tickets and on aviation fuels would harm States of an island or peninsular nature. This tax has been thought up entirely from a continental point of view and would in fact genuinely restrict the traffic between the continental areas of the European Union and the regions and countries of an island nature, particularly outlying ones or those furthest from the centre of the European Union.
I hope that you can communicate my concern to Commissioner Kovács.
. In response to your first question concerning tourism, increased taxation of air travel could in theory lead to a reduction in air travel demand. However, the increase in the price of the air ticket must be viewed in the context of the overall cost of a travel package – i.e. travel, accommodation and leisure spending – of which it is usually a minor part. The possible impact on tourism should also be set against the overall trend of a very strong growth in tourism demand. There are therefore good reasons for thinking that the overall impact on tourism will be moderate.
In answer to your second question about remote and peripheral regions, the increased cost of air travel may have a greater impact on regions that are highly dependent on air transportation. However, as air ticket taxes are primarily a matter for Member States, those who choose to apply such taxes will have latitude to design their taxes so as to provide correctives to take into account the special circumstances of remote regions and the social needs of their inhabitants.
The Commission has stated that it is prepared to work with Member States, as I have already said, on the technical aspects of airline tickets. This could include looking at various correctives for remote and peripheral regions within the framework of Community rules.
Commissioner, I agree that the States should take measures to strengthen the development policy in those countries which, precisely because they do not offer their citizens opportunities, send us more and more immigrants, causing serious problems in the European Union.
In this regard, I would like to ask whether the Commission has sufficiently analysed other alternatives to this same end, such as the proposal by the economist Mr Tobin of creating a tax on financial transactions, which would not affect tourism.
. The short answer to that question is that the Commission is not considering alternatives, for example the envisaged Tobin tax, which is a rather controversial proposal contested by many.
The proposals that the Commission has examined are those that have emerged from discussions amongst our Member States. They are, as I say, subject to staff working papers. They are not currently subject to the initiation of the Commission itself.
Obviously, should a so-called Tobin tax start to be canvassed or promoted by a large number of our Member States, that is no doubt something that the Commission could examine and bring forward views on.
Madam President, Commissioner, we are all aware that developing countries are particularly worthy of our attention and concern. Yet the question that always occurs to me is why we are not prepared to impose a tax on aviation fuel in the same way that we do on other energy sources, in particular fossil fuels. Turning to the matter of environmental pollution, I should like to draw the House’s attention to the major problems that are sometimes experienced under airport flight paths.
. The honourable Member has made a perfectly valid observation. It should be pointed out that although a fuel tax would have an impact on prices, it may in fact contribute to putting air travel on an equal footing with alternative means of transportation, such as road travel, for which taxes are currently paid on fuel, and which are often the only option for the less well-off traveller. The point made by the honourable Member will no doubt be taken into consideration by those interested in pursuing this matter.
In both the first and the second annual reports to the Council and the European Parliament (SEC(2004)0557 and SEC(2005)0839) on the activities of the Central Unit of Eurodac, the EU database on asylum-seekers, it was reported that this unit had registered a surprisingly high number of 'special searches'. This is a category intended for the implementation of Article 18(2) et seq. of the Eurodac Regulation, i.e for data-protection purposes in order to safeguard the right of the data subject to access his or her own data.
However, these special searches have been made without the national supervisory authorities being able to confirm that these cases did indeed involve persons requesting access to their own data. What action has the Commission taken in order to find out the status of these special searches? Has the Commission fulfilled its commitment to continue monitoring the application of the Eurodac Regulation in this respect? If so, what was the result?
. The honourable Member Baroness Ludford asks for clarification regarding special searches in relation to Eurodac and action taken by the Commission. I am glad to respond to this question, which falls within the field of responsibility of Commission Vice-President Frattini.
Firstly, a search is defined as special when it aims not to determine the Member State responsible for an asylum application, but to guarantee to each individual the exercise of his or her rights as provided for in the Data Protection Directive.
Article 18 of the Eurodac Regulation sets out the procedures for the exercise of the right to information and to access to, correction or erasing of personal data processed by Eurodac. These rights are granted by EU data protection legislation and they aim to ensure the protection of the right to privacy of the individual. Indeed, in accordance with Article 18(2) and under the Eurodac Regulation, any person residing in a Member State has the right to obtain in any Member State data relating to her or him that is recorded in the central database and that the Member State transmitted to the Central Unit. She or he can subsequently ask that Member State to correct data that was factually inaccurate or to erase data that was unlawfully recorded. It is worth noting that only a few Member States sent such searches to the Central Unit.
Under the system laid down by EU data protection legislation, the Member States’ data protection authorities and the European data protection supervisor are the competent authorities to monitor the lawfulness of personal data-processing activities by Eurodac. During a recent Eurodac users’ meeting, the Commission reminded Eurodac users of their legal obligations. At another meeting organised by the European Data Protection Supervisor, the Commission drew the attention of the EDPS and the national supervisory authorities to the high number of special searches noted in the Eurodac Central Unit.
The Commission is following this issue closely since it is important to clarify whether activities carried out by national authorities within the framework of Eurodac comply with our established data protection rules.
Thank you, Commissioner Rehn, up to a point. What you are saying is that the Commission knows no more than national data protection supervisory authorities why these special searches are being made. The reason that the topic is so important is that demand for access to EU databases is growing at a fast pace.
In the case of Eurodac, how do we know that these special searches were not unauthorised access by national agencies masquerading as searches on behalf of individuals checking their own data? If the Commission does not know the answer, what trust can we have in its watchdog function as data protection comes under increasing pressure? I would remind you that the Commission is responsible for the enforcement of the rules of this regulation.
. First, I will pass on your concerns to Commissioner Frattini. Second, the Commission has asked for further clarification from one Member State where a particularly high number of searches were noticed in a very short period of time.
You will understand that at this stage, without knowing the exact reasons for these numbers, I do not want to name and blame any particular Member States. I repeat that, even if we are surprised by these numbers, there is no evidence at this stage that the Eurodac Regulation has been incorrectly applied.
Is the participation of the European Union in negotiations on the future of Kosovo secure? And has a list been drawn up of subjects and problems in respect of which the European Union, and in particular the Commission and European Parliament, could make a substantive contribution, especially since existing documents of EU institutions on Kosovo specifically mention the prospect of possible future membership?
. Let me start by pointing out that the ultimate responsibility in decision-making to facilitate the political process to determine Kosovo’s future status is in the hands of the United Nations Secretary-General, in line with UN Security Council Resolution 1244.
The Commission is satisfied with the UN Secretary-General’s recent recommendation and its subsequent endorsement by the Security Council that says talks on Kosovo’s future status should go ahead. The Commission is also pleased with the appointment of President Martti Ahtisaari on 1 November this year as the UN Secretary General’s special representative or status envoy to lead the talks on the future of Kosovo. The Commission fully supports the efforts of the international community and of President Ahtisaari to prepare and work out a balanced and sustainable settlement in Kosovo and we shall obviously work closely with President Ahtisaari to achieve this objective. Concerning the EU’s participation and the Commission’s role, I would like to point out four things.
First of all, we must ensure that the outcome is compatible with the European perspective for Kosovo and covers the whole western Balkans region.
Secondly, we need to empower the local authorities, our future interlocutors and, at the same time, maintain a streamlined international presence as a security guarantee in Kosovo.
Thirdly, and I am sure that the European Parliament agrees with me on this issue in particular, our common goal must be ‘status with standards’. It is of paramount importance that the rights of minorities and the protection of cultural and historical sites are ensured in order to achieve a sustainable settlement that facilitates stability and the European perspective for the whole region.
And finally, economic development is crucial for the future of Kosovo. I shall soon present a joint paper on the EU’s overall policy on Kosovo with Javier Solana. In that document we will outline how we will facilitate the status process with appropriate financial resources, something on which the Commission would like to work closely with Parliament. I count on your support for this very important endeavour.
– Madam President, I want to thank the Commissioner and his staff for their reply and cooperation and simply to reiterate two points.
Firstly, it is very important to support the European prospects of Kosovo, as the UN ambassador, Mr Eide, says in several paragraphs of his report.
Secondly, it is very important, given that a joint paper is to be drafted with Mr Solana, as the Commissioner said, for the European Union to have specific negotiating tactics on specific points, so that we can help to address the problems which arise and, at the same time, so that all this together can constitute its European prospects.
. I would like to thank Mr Dimitrakopoulos for his question and for the follow-up question. I can assure him that we have indeed a common objective in ensuring that the European perspective is the future of Kosovo.
I agree that this was very much underlined in the report by Ambassador Eide on standards in Kosovo. In my view, the Eide Report is very professional, of very high quality, is very objective and realistic. It also underlines the need to ensure both standards and status as we make progress in this negotiation process. I can also ensure that, in the joint paper with Mr Solana, we outline our objective of a balanced and sustainable settlement.
Madam President, I could not agree more with the Commissioner when he says that Kosovo must be offered a European perspective. Even the local authorities agree that a military presence will be needed as soon as it has gained independence. I would like to ask the Commissioner whether this means that, in the fullness of time, when this independent status has been attained, the KFOR troops will be pulled out and will be replaced by European troops? If so, does he have any idea yet how much this is going to cost the European Union, and are the European Union and the Commission prepared to ensure that there are enough funds available?
. President Ahtisaari has just started his work and is engaged in shuttle diplomacy in Belgrade, Pristina and with the international community. Therefore, I would not like to jump the gun and predict the proposal of the UN envoy President Ahtisaari. In my view it is better to let him work, let him consult with the different parties and then, when the time is right, try to achieve a solution with the necessary determination. Therefore I do not think it wise to take a stand at this point on whether and in which format K-For should continue in Kosovo.
I want to say two things. First of all it is necessary for there to be an international presence in the future too, as a security guarantee. Second, we are starting our needs assessment work in regard to financing in Kosovo, so that we support the work of the international community and President Ahtisaari.
The FLEGT action programme to combat illegal logging focuses mainly on the legal aspects of logging, while largely neglecting sustainable forest management. Yet legal logging in itself affords no guarantee whatsoever of sustainable development of the developing countries concerned, of any improvement in the social situation of local people or protection of biodiversity and the environment. Does the Commission consider that, during the negotiations concerning partnerships under FLEGT, binding conditions should be agreed concerning development aspects (both social and environmental) in order to improve the living conditions of the local population, and is legality a basic precondition for access to the European market rather than an aim of FLEGT in its own right?
.  Madam President, ladies and gentlemen, the EU action plan known as FLEGT – Forest Law Enforcement, Governance and Trade – focuses solely on questions of legality and does not address the broader and more complex issues of the sustainable development of forestry. There is a clear difference between the two: legal timber can be harvested in an unsustainable way, for example through authorised land clearance; and illegal timber can come from sustainable sources, as in the case of timber harvested under indigenous management systems which are sustainable but do not comply with formal legal requirements.
In most countries, however, forest law is based on principles of sustainable development. Accordingly, improved governance and better implementation of the law will lead to more sustainable forest management. The partnership agreements to be concluded as part of the FLEGT action plan will also be a means of bringing together the parties concerned in order to address the broader aspects of governance in the forestry sector and, where applicable, to support the implementation of regulatory legislative reforms. The Commission hopes that these procedures will help to improve the quality and fairness of the law and governance in the partner States. In turn, I trust you will understand that, despite the importance attached to it, the issue of legality in the FLEGT action plan is not an end in itself but rather a means of working together with the partner States to improve governance in the forestry sector.
That being said, the EU’s FLEGT action plan is an initiative aimed at bringing about change through the commitment of the parties. It is therefore not a good idea to impose strict social and environmental conditions on potential partners; conditions that are too strict would be detrimental to their commitment to the partnership agreements. It is also true that, even though the EU’s FLEGT action plan places the emphasis on governance and legality, the Union remains determined to encourage sustainable forest management in developing countries. In the past ten years, the EU has earmarked more than EUR 700 million for sustainable forest management in Asia, Central Africa and South America.
Madam President, Commissioner, I thank you for your response and some of your observations. Obviously, cooperation with those partnership countries can be a good thing, but we all know that nothing will prevent possible partnership countries, including China, for example, from importing timber into Europe illegally via third countries anyway. Greenpeace reported very recently that it has discovered illegal networks extending from Congo-Brazzaville to Italy, from Papua New Guinea to China and then on to Great Britain. My question is therefore how the Commission, and the Commissioner in particular, intends to put a stop to practices of that kind?
. The Commission naturally understands, for example, the desire – I have been questioned recently on this issue – to see the application of a unilateral ban on illegally sourced timber. However, we must accept that, in practice, this measure would not resolve the problem of the illegal exploitation of forests. Firstly, by implementing a unilateral ban on importing illegally sourced timber into the Union, we would not be providing the customs authorities with an instrument enabling them to establish whether or not the wood is legally sourced. In itself, this ban would not therefore be sufficient to prevent illegally sourced timber from entering the Union. In order to distinguish between legally and illegally sourced timber – and this is the enormous problem facing us – we clearly need the full cooperation of the exporting countries.
Secondly, a ban at European level will not provide a means for dealing with the problem of governance in the producing countries. This is why the Commission has proposed taking an approach based on establishing partnerships with the wood-producing countries. This method will facilitate the required cooperation between the European Union and the producing countries with a view to tackling the problem of corruption and the deficiencies noted in the field of governance, which lead to the clandestine exploitation of forests. Without redoubling and combining efforts to eradicate corruption in the wood sectors of the producing countries, the measures intended to halt the trade in illegally sourced timber associated with the clandestine exploitation of forests will have no impact.
Thirdly, the approach based on partnerships is targeted and proportional. It will allow us to focus attention and resources on the countries most affected by this problem without affecting trade with the countries in which the clandestine exploitation of forests does not pose serious problems. The majority of trade in wood-based products is not subject to presumptions of illegality.
That being the case, we must agree on how to react, when exchanges with non-partner countries are subject to presumptions of illegality. This issue will be examined in more depth during a later evaluation exercise. I would like to emphasise that the measures examined in the case of this evaluation exercise are not intended to replace the recommended voluntary approach, laid out in the FLEGT action plan, but to complement it where necessary. I would also like to point out that we are talking about an evaluation exercise and that we have no intention of putting forward new legislative proposals at this point.
The Commission is committed to reviewing and analysing the feasibility of supplementary legislation to support the FLEGT action plan, as has been requested of me here. As I promised, therefore, I have communicated the message to the Council. Unfortunately, this work has been slowed down by the delays linked to the confirmation of the active participation of the Member States and by the decision that we have taken to focus the meagre resources on the implementation of the voluntary approach laid out in the action plan. The assessment is under way and it is being carried out in close cooperation with the Member States, since many of the potential measures fall within national competence.
The options studied include the policy in the field of public procurement, money laundering, stolen goods and anti-corruption legislation, as well as the feasibility of the practical aspects of the new legislation for controlling imports of illegally harvested wood.
I would like to end by telling you that, during the short time I was Commissioner for Research, I had the opportunity to visit the Commission’s research centre near Milan, and I saw some extremely interesting work being done there. This included satellite surveillance which makes it possible to monitor very closely both deforestation and reforestation. I therefore believe that it would perhaps be useful also to assess whether this may be a tool that will enable us at least, in our political dialogue with the countries, to urge them to be rather more inclined to help us. It is a technological resource that would allow us to monitor how this situation develops much more closely. I do not know whether you have been able to go and visit that centre, to go and see what it can do, but I can assure you that I was extremely impressed. It is entirely possible to carry out relatively precise monitoring of the sometimes dramatic and sometimes rather more optimistic development of this situation.
Commissioner, I am sure that Parliament wishes to strengthen your arm in terms of taking further action on the basis of the report which, under the Action Plan, was to be submitted by 2004.
One way in which we can strengthen your arm is to press for action under the very welcome summit agreement signed with China in September. Can the Commissioner state how he thinks that will help stop the laundering of wood in China and that region?
.  Mr Bowis, unfortunately, all I can tell you is that I am taking a proactive approach and that this issue will be on the agenda when we hold talks with our partners. I can only offer you my good intentions. There are two things that I should like to see happen. I should firstly like the Member States, by which I mean the Council, to be a little more proactive on this issue. I feel that it would help us if, for example, the examination of the requests we put together were not blocked, because I am not opposed to stronger legislation – far from it. We shall have to go through this at some stage, in any event.
I then mentioned an approach, which I would classify as technical, that would at least enable pressure to be brought to bear on the partner States and, naturally, on the Member States. What we actually need is a way – a scientific way, let us say – of identifying and classifying the origin of wood. This is something we managed to do on a technical level with diamonds, for example; there are now perfectly accurate ways of certifying the origin of a diamond. This is more or less the direction in which we should look to go.
Madam President, Commissioner, family-run forestry operations in Europe represent a convincing example of sustainable forestry practices that benefit the economy as a whole. I would ask the Commissioner whether he thinks it would be possible to provide on-the-ground support to the countries we are debating in the form of technical advice, in order to avoid having to react after the event yet again. You mentioned research, and this leads me to an obvious point, namely that in the future wood will continue to be a raw material used in the manufacture of many other products.
.  In all of our development programmes, it is clear that the action that you suggest in your question can fall under development projects. Furthermore it is perfectly eligible for similar projects, such as obtaining technical assistance, implants, and a number of other measures. Naturally, we are very attentive to this aspect of the issue. The question that you raise with regard to development projects is becoming an increasingly across-the-board one. Development projects affecting countries, regions or areas are perfectly eligible. Indeed, a number are already underway.
There has been a call to increase donor countries' overseas development aid (ODA) to 0.7% of their respective GDP. This would make it possible to achieve the Millennium Development Goals (MDGs) by the agreed deadline of 2015. For this to happen, national ODA needs to be increased in the following phases: a 'substantial increase' by 2006, 0.5% of GDP by 2009 and 0.7% of GDP by 2015.
In many countries, however, this percentage is calculated taking debt relief into account, meaning that no additional funding is provided, even though this funding is crucial to the achievement of the MDGs. What other elements are included in the calculation of 0.7% and how can a standard calculation basis be established? How can Member States be made legally accountable in this regard?
.  Madam President, ladies and gentlemen, it is perfectly clear that there must be a substantial increase in financial resources for development if the Millennium Goals are to be achieved by 2015.
As you are aware, the EU takes a serious approach to the challenges related to mobilising the budgetary funds required to reduce poverty by half by 2015. The EU accordingly set itself a first interim objective in 2002 of increasing development assistance in 2006. The Union as a whole would like to achieve a level of aid corresponding to 0.39% of GNP for official development assistance.
Last May, the Council adopted proposals to begin a new phase with the aim of jointly reaching a level of 0.56% by 2010, and subsequently 0.7% of GNP by 2015. I realise that these objectives are ambitious, but they are also realistic and have not been set by chance. I welcome the fact that four of our Member States have already achieved that level of aid, and that six others have indicated that they are seeking to achieve it by 2015.
There is a more precise definition of the term ‘official development assistance’, established by the Organisation for Economic Cooperation and Development (OECD) and recognised worldwide, according to which debt relief is deemed to be development assistance. This is justified by the fact that debt relief releases funds for the purpose of helping poor countries develop that had previously been channelled into servicing that debt.
Since the Monterrey Conference on financing for development, there has been an increase in the flow of aid from the EU aimed at reaching the 2006 interim objective. A sizeable proportion of that increase is due to debt relief measures.
According to the Monterrey Consensus, however, the debt relief initiative for highly indebted poor countries should, and I quote, ‘be fully financed through additional resources’. Accordingly, the Commission indicated in its 2005 annual follow-up report on the Union’s Monterrey undertakings that the impact of debt relief efforts on aid flows must be examined carefully. We shall of course be keeping a watchful eye on this matter in future annual follow-up reports. In this connection, I would point out that the EU is committed to mobilising around EUR 66 billion annually from 2010, which amounts to EUR 20 billion more than the figure set for 2006. In light of the amounts of assistance envisaged, the impact of debt relief on official development assistance will be limited in the short to medium term.
Commissioner, I note that you take it as read that we will achieve the interim goal in 2006. I would therefore ask when you will be able to submit a report on this issue, and what the consequences will be for those countries that do not achieve this goal, since if we do not achieve the first goal we will make only slow progress in achieving the second. What additional projects, by which I mean EU cofinanced projects, do you intend to propose to help countries achieve these goals, and what will their main emphasis be?
.  Perhaps I did not make myself clear in my first speech. I wanted to say that what has been promised for 2006 will not only be achieved but in fact surpassed. We will be doing more in 2006 than we promised, or, to put it another way, we are slightly ahead of schedule. In order not to lose that momentum, which is relative, I have proposed a new objective for 2010. I think I made this clear – it is fairly realistic to think that the 2010 objective will be met. Unfortunately, I do not have any stick with which to force Member States that backslide to honour their obligations.
That being said, I do feel that there is now an awareness of the fact that development policy is of central importance and that, whatever the circumstances, we no longer have any excuse not to honour our commitments. As regards the Millennium commitments, there are also no more excuses. If the will is there, the finances can be found, and I believe that the political will is indeed there. All that remains is to turn it into action.
The next question – and this is the question you are asking – is how additional resources are to be found. You are aware that some countries have already decided to operate a levy or to impose a surcharge on air tickets. You are also aware that we have spoken, and continue to speak, about the Tobin tax on financial transactions, although no consensus has been reached to give the go-ahead.
I should personally like to say that I am of course open to any new ideas on the subject. Some time ago I put forward the idea of a tax on the arms market. Yet there is a minor moral question that comes into play: the legal arms market accounts for USD 1 thousand billion per year, whereas the illegal market is put at more than USD 2 thousand billion. The problem is therefore whether to tax the legal arms trade while, unfortunately, the illegal market escapes?
As you know, in a few minutes Mr Rocard is set to ask a question on the creation of a worldwide lottery, an idea to which I am most open. You will also know that the proceeds from fines paid to the Commission for non-compliance with competition rules is under discussion. Why not set aside this money for development? There is a whole range of options that we are currently assessing to see if they are technically feasible.
I should like to inform you that I have other ideas, albeit subject to the Member States’ acceptance before they can be put in place. Most of these ideas will be neither useful nor genuinely effective if only three, four, five or six countries put them into practice. This has to be done on a far more widespread basis. In conclusion, I have the impression that we will be able to increase development assistance substantially in the years ahead.
At a time when the holding of free elections still poses many problems in Africa, the electoral process in the Democratic Republic of the Congo (DRC) should be closely monitored. Alarming news has been reaching us about the credibility of the future ballots, including the lack of transparency of the electoral body, mass fraud during registration on the electoral roll, intimidation aimed at deterring participation at election centres, predominantly in the east of the country, and the exclusion of large swathes of the population, including Congolese expatriates (including over 3 million in the European Union). These irregularities will inevitably lead to democratic political forces refusing to take part in the ballot and one can expect the results to be disputed.
The European Union has actively supported the holding of these elections and should keep a close eye on what is happening in the DRC. Therefore, what information does the Commission have on the organisation of the elections in the DRC? How does it plan to support the smooth running of those elections? What action would it take in the event of mass fraud?
. Madam President, together with the whole of the international community, the Commission is monitoring the election process in the DRC and its organisation by the independent electoral commission very closely. I personally carried out a mission to monitor the registration of voters at the end of August of this year with a view to observing the conditions in which that registration was being carried out. Despite the poor state of the country’s infrastructure, the number of voters registered to date has exceeded 21 million. This figure is largely consistent with the demographic projections calculated on the basis of the last general population census, which is currently the most reliable statistical basis on which to work.
Voter registration is governed by a specific law establishing the conditions for registration on a voluntary basis. Furthermore, the electoral commission had taken steps to guarantee that all registration centres were treated in the same way and that no region or zone suffered from the late opening of a centre. To give you a quick idea of the great technical difficulty faced, I must tell you that it has been necessary to distribute more than 10 000 registration kits throughout Congolese territory, despite the fact that, in certain areas, there are no more tracks, there are no more roads, and that helicopters have had to be used. You can perhaps imagine, therefore, what a huge job it is.
Furthermore, in order to prevent any danger of double registration or mass fraud as far as possible – since the question mentions it – the electoral commission, with the endorsement of the international community, opted for voter registration on the basis of biometric data, the immediate issuing of the voter’s card, the daily posting of lists of registered voters in each registration office, the use of indelible ink and the cleaning up of voter lists on the basis of biometric data. The Commission is supporting the organisation of the electoral process by means of a substantial contribution of EUR 149 million via a trust fund managed by the United Nations development programme. In this regard, it is participating actively in the steering committee of the project supporting the electoral process, which monitors the activities managed by the electoral commission within the framework of the project.
With a view to guaranteeing that the elections are carried out in accordance with international standards, the Commission has just decided to send a mission of electoral observers whose work will begin from the constitutional referendum of 18 December and will continue until the end of the electoral process.
At this point, there is no reason to suspect that there is mass fraud in the organisation and conduct of the elections. Naturally, when I say ‘mass’, I would point out that this must be viewed within the context of 22 million registrations. This afternoon I have received figures that indicate that fraud has been noted, that some of it is deliberate, that in some cases it is not clear whether it is deliberate, and that mistakes have also been made. People who work on this type of registration are generally Congolese citizens who have been trained by the company that has provided the kits and, when millions of people are being registered, we must of course expect a percentage of purely technical errors and handling errors. When a mistake is made with a name, once the machine has registered it, it cannot be removed straight away. Nevertheless, work can be done at central level. It is there that any duplications among these 22 million or so people who are registered at the moment are going to be eliminated. We may therefore assume that, once these duplications have been dealt with, there will undoubtedly be around 21 to 22 million voters legally registered, with no duplications.
In the event that irregularities that are sufficiently serious to jeopardise the transparency, credibility and representativeness of the process are noted by the mission of electoral observers, in accordance with the provisions of the Cotonou Agreement, the Commission is prepared to hold an enhanced political dialogue with a view to identifying corrective measures. That is not the case at the moment, we are far from that. I shall give you the figures.
The results of the deduplication – to use that very inelegant term – for the operational area of Kinshasa have been presented today at the meeting of the technical committee on the electoral process. Of a total of 2 963 101 voters registered in Kinshasa, 150 000 cases of duplications have been identified. There are 18 587 cases of technical duplications – which is what I was just talking about, handling errors – 10 490 cases of fraud and 121 000 cases of potential fraud. The total number of duplications therefore represents around 5% of the total number of registered voters.
With regard to the percentage of fraudulent duplications, it should be borne in mind that, once a duplication has been identified, each case does not involve one person, but at least two. That is why, even when we add up the cases of fraud and cases of potential fraud, there will be 2% of fraud at the most amongst the total number of cases registered. The figures relating to cases of potential fraud will be made known during next week, as well as the result of the deduplication for Lower Congo. So everything is going to be cleaned up at central level and there should therefore be an entirely correct general electoral list, with no fraud, so that it will be possible in any event to say that this election, if it takes place, will be conducted on an entirely correct basis in terms of registered voters.
I have also been able to observe how it was working on the ground, and I must tell you that it was rather impressive. All of those people who were registering and who wanted to register, who were very happy to do so, effectively were being given the opportunity for the first time to enjoy a legal status in relation to their State. For the first time they received a voter’s card which, to a certain extent, also served as an identity card, which was something new for those people who had never had any real papers. All of this was very impressive to see and the fact that more than 22 million voters have been able to register under those conditions – it is not yet entirely complete, since there are a few days left – is a very great success, a success also for the international community and in particular for the European Union, which has worked very hard to support the process.
Thank you, Commissioner, for your encouraging and highly technical comments. You are aware that development aid cannot be truly effective unless there are minimum levels of democracy and rule of law.
I would like to put a supplementary question about freedom of expression and freedom of the press. We are aware of a number of events that demonstrate that there are considerable difficulties in this field, which involve journalists and a number of members of the opposition attempting to express their views. Voter lists are one thing, but freedom of expression is quite another. Could you provide us with more information about what the Commission would do in the event that abuse is observed?
. The level of political dialogue that we have achieved with the Congolese authorities would allow us, if necessary, to intervene and certainly convince them to change course.
With regard to freedom of the press, Mrs Aubert, I do not know whether you have been following the Congolese press on the ground. If you like, I can supply you with a number of newspapers, including all the newspapers that appear on a daily basis in Kinshasa and other towns. I must tell you that, as a whole, the Congolese press is characterised by a degree of freedom of expression, a freedom to make accusations against anybody they like – which are sometimes at my expense, by the way – which is found in few democracies. So if there is one area in which truly substantial progress has been made, it is the freedom of the press, though there is plenty to say about other issues, in particular governance. For journalists in Kinshasa and elsewhere, there is complete freedom of expression. I must point out that their particular positions do not matter. The accusation is entirely unfounded and, therefore, while I am not saying that all of the press is like this, I can tell you that the press can criticise anybody, whether it be the President or anybody else. So, with regard to freedom of the press in Congo, I believe that it is not a problem. There are other problems, enormous problems, but, to be absolutely frank, I do not have the feeling that there are problems in relation to this particular issue.
With regard to the opposition, I must tell you that, for my part, at the moment and for quite some time, I have not heard of any member of the opposition being prevented from taking part in the elections or, for example, from creating a political party, provided that they conform to the criteria, of course. I do not believe so. What I am saying does not mean that everything is perfect. We must simply bear in mind the progress made.
I have been following the Congo problem for many years, particularly in my other capacity, and I must point out that, over recent years, we have never been so close to having the opportunity to lead that country towards free and democratic elections, and to provide it with a degree of stability. It is my fervent hope that the Constitution will be ratified at the end of December and that the election will take place from March or April, in accordance with the latest timescale set. I have not said that I am indulging in blind optimism. I am simply saying that we have never been so close to achieving the minimum conditions for restoring stability in Congo.
It is true that I am extremely committed to this issue because I believe that stability in the DRC would undoubtedly be an extremely powerful factor in terms of stability throughout the region. It should be borne in mind that Central Africa practically represents a continent in itself. When we look at the number of deaths since 1994, when we look, I believe, at the progress made in Rwanda, the elections that have led to an unproblematic change of government in Burundi – which was rather unexpected – when I see, for example, the initial gestures and actions of President El Nkurunziza in Burundi for example, I hope that we can see the same kind of development in Congo in a few months time.
Questions Nos 43 to 45 will be answered in writing(1).
Trade is a matter of exclusive EU competence. It is, therefore, essential that MEPs, as elected representatives, are able to give EU trade policy full democratic scrutiny. The use of an unelected secretive committee, such as the Article 133 Committee which reports to the Council of Ministers, to formulate trade policy erodes the legitimate authority of MEPs to act on behalf of their constituents. With suggestions that even the strongest supporters of the WTO's NAMA, like the UK Government, are having trouble in proving that ‘free’ trade will actually satisfy their rhetoric on both poverty and sustainability, and with criticism from the European Ombudsmen concerning the transparency of trade discussions and negotiations, what plans does the Commission have to improve public access to the WTO negotiations? In particular, is the Commission going to conduct, and report on the findings of, full impact assessments in all areas of NAMA, including sensitive areas such as fisheries and forests?
. The Commission is in favour of increasing the transparency and accountability of the WTO so as to reinforce the legitimacy of this institution.
On the functioning of the WTO, the EU has put forward a number of proposals for improvements, notably relating to the preparation and management of ministerial conferences, with the aim of facilitating more efficient negotiations and decision-making amongst an ever-growing membership. For instance, it should be possible to agree in the short term to a better definition of the role of the host of ministerial conferences. Equally, there is a need to improve the ability of smaller and non-resident delegations to negotiate effectively both in the Geneva process and at ministerial meetings.
Regarding parliamentary control, the Commission is in favour of granting the European Parliament more powers in terms of trade policy. It has therefore supported proposals putting the European Parliament on an equal footing with the Council in terms of trade policy-making in the Convention on the future of Europe.
Meanwhile, we are keeping the European Parliament fully informed of the conduct and conclusion of international negotiations by regularly taking part in formal and informal meetings of Parliament and transmitting policy documents to Parliament on a par with the Council, as well as consulting Parliament on the main trade policy orientations.
However, the Commission is bound to remain within the Treaty framework. The 133 Committee that is composed of representatives of the governments of the Member States is not a decision-making body, but a consultative body. Major policy decisions are taken by democratically elected ministers in the Council.
As regards transparency vis-à-vis the public in general, the Commission pursues a proactive policy of communication, amongst other things by putting relevant information on its website, through its regular dialogue with civil society and in replying to citizens’ requests for access to documents.
As far as sustainability impact assessments are concerned, they have already been conducted on the first batch of NAMA sectors in 2002/2003, i.e. textiles and clothing, pharmaceuticals and non-ferrous metals. The results have been available on the website of Manchester University since 2003, with suggestions for adjustment whenever imbalances have been revealed, both domestically or in third countries.
A study on forests has also been carried out and the results published in June 2005. A second batch of studies is currently being launched on another set of NAMA sectors and will include fisheries. The results of this second batch are likely to be published in the first half of next year.
I welcome what the Commissioner said about keeping Parliament informed. Will he specifically commit himself to keeping Parliament’s delegation to the negotiations in Hong Kong fully informed as the WTO talks develop, so that it can play an active part in those talks and serve as a conduit for relaying information to the public to ensure full transparency?
. That is very important. Extensive arrangements have been put in place for the European Parliament’s delegation, not only to accompany us in Hong Kong, but to meet us every day, to be regularly informed. In fact, I have just written to the Chairman of the Committee on International Trade, informing him that there will be daily briefings every morning.
It is very important to note that what we are doing in Hong Kong is not some obscure, abstract process. It is about the daily lives and employment opportunities of billions of people. Our job is to justify what we do so as to secure public understanding and support for what we are negotiating at that very important ministerial meeting.
Commissioner, could I ask you to focus your attention for a moment on an aspect of substance in the WTO talks, namely the perception by many that agriculture is being made the whipping boy and the sacrifice in those talks.
CAP reform was undoubtedly sold as a means to protect agricultural tariffs from future attack. We were then told agriculture would be safe in the WTO. Now we find that you have, maybe somewhat precipitately, made a unilateral offer to slice those tariffs by a further massive percentage. One really does wonder whether there is an appreciation of the dire jeopardy in which agriculture in many regions like mine, with which you are familiar, is now being placed if that is the process that is to be followed.
. It is all too tempting to say that if you were to persuade those with whom I am negotiating in the WTO that we are slashing our agricultural tariffs, then you will have done a better job of persuading them of the weight of our agricultural offer than I have. We have, of course, made a perfectly credible and serious offer concerning agricultural tariffs linked to proposals we have made in respect of domestic subsidies and the elimination of export subsidies. Those are proportionate, and are rooted very firmly within the envelope of the existing CAP reforms and do not go outside it. They are what we are required to do. We signed up to an original Doha mandate, and we then signed up to the framework agreement last summer which invites us to introduce measures that will bring about a substantial improvement in market access in agriculture. That is what I believe we are doing. However, we are not taking risks and we are not jeopardising or threatening the livelihoods of European farmers or farming communities. That is alarmist talk to which I do not subscribe.
Madam President, Commissioner, ladies and gentlemen, if the negotiations to be held in Hong Kong in accordance with the multilateral system break down – which is a distinct possibility, even if it is the last thing we all want – do you believe that it would then be easier or more difficult to establish a free trade area between Europe and America?
. I cannot think of anything more difficult or perhaps more painful than negotiating a free trade area between the European Union and the United States of America! However, I strongly believe there is scope for attacking some of the non-tariff barriers that stand in the way of growing trade and investment across the Atlantic.
As the honourable Member knows, this is something of great interest to me. I am particularly concerned about the regulatory differences, the lack of convergence and the obstacles that are thrown up because of the differences and frequent incompatibility between the different regulatory systems in Europe and the United States. However, both of those regulatory systems are rooted in tradition, past practice, and I suspect that we in Europe would have no greater luck in telling the Americans how to reform their regulatory systems than the Americans would have if they came over here and told us how to run our regulatory systems. Nevertheless, through patient dialogue and, I hope in due course, negotiation, we should be able to make some necessary and important improvements that will be of benefit to our respective business communities and, therefore, to jobs and livelihoods on both sides of the Atlantic.
The Commission has reduced tariffs on Thai prawns from 12% to 4.2%. It was originally planned to introduce the reduced tariffs on 1 July 2005 but the date was brought forward to 1 April as a result of the devastating tsunami. The hope is that, by reducing tariffs, the EU will help Thailand towards economic recovery. The Council previously agreed that EU aid to countries hit by the tsunami should help to reduce their vulnerability to any future natural disasters. Critics claim that the reduced tariffs on Thai prawns are contrary to the Council's agreement. The reason for this assertion is that prawn farmers cut down coastal mangrove forest to create lagoons. Mangrove forest provides important protection against storms, floods and giant waves. The Swedish Society for Nature Conservation has emphasised that the tsunami would have had less of an impact if mangrove forest had not been razed to make way for prawn farms.
Does the Commission consider that support for prawn farms, in the form of reduced tariffs, is consistent with the Council's abovementioned decision? Has the Commission analysed the implications of prawn farming in Thailand with regard to the clearance of mangrove forest?
. Under the current Generalised System of Preferences – GSP – the unilateral scheme of tariff concessions granted to 180 developing countries which still applies until 1 January 2006, imports of fishery products including shrimps and prawns into the EU from Thailand’s main competitors – Indonesia, Malaysia and Brazil – are benefiting from reduced duties: from 12% to 4.2%. Thailand has been excluded from GSP preferences for fishery products since 1 January 1999 on the basis of its high level of competitiveness in the EU market.
The new GSP adopted by the Council on 27 June 2005 is based on different criteria and is also more generous to all GSP beneficiaries, including, it was decided, tsunami-affected countries like Thailand. Thus, from January 2006 onwards, Thailand will again benefit from reduced duties on its fishery products under the new GSP. This is consistent with the Commission and the Council’s overall aim to help tsunami-affected countries.
The Commission is aware that concerns have been raised about the issue of prawn farming in south-east Asia and the effects of removing mangrove forests to create lagoons. The Commission therefore supports the sustainable development of coastal-zone management in Asia via the transfer of best practices and environmental solutions from Europe to Asia.
The Commission’s EuropeAid Cooperation Office has so far committed funding for three projects dealing with rehabilitation of mangrove forests in tsunami-affected areas of Indonesia, Sri Lanka and Thailand through the Asia Pro Eco post-tsunami programme. This, moreover, should help safeguard shrimp production – an eligible sector under that programme – which is to address the development of environmental management in coastal areas engaging in aquaculture.
As is well known, the footwear industry is currently undergoing grave problems thanks to international trade liberalisation. This is primarily affecting those Member States with more fragile economies, including Portugal, some of whose northern areas are now running the risk of high unemployment and the blockage of their development, as the author of this question has recently witnessed. A particularly grave factor has been the removal of quotas on imports from China, one of whose most visible results has been a fall in average import prices of approximately 50%.
Can the Commission state what action it is taking on the matter, especially with regard to the European Footwear Industry Confederation's request for an anti-dumping inquiry?
. The Commission is aware of the recent development of imports into the Community of footwear originating in China and Vietnam. In that context, the Commission received earlier this year complaints submitted by the EU footwear industry containing convincing data indicating that the EU footwear industry is suffering from adverse effects caused by dumped prices of imports of footwear into the Community.
The Commission has acted promptly by initiating two anti-dumping investigations. The first concerns imports of footwear with a protective toe-cap originating in China and India. The second concerns imports of footwear with leather uppers from China and Vietnam.
The aim of those investigations is to establish whether the imports in question are dumped and have had a negative impact on the economic situation of the Community footwear industry. The investigations will also have to assess the impact and the possible adverse effect of any measures on the other economic operators in the Community.
The investigation has made progress. The Commission is now analysing the question of market economy treatment of the exporters concerned, the definition of the different categories and models of the products involved, the question of whether there is dumping, the impact of these imports on the Community’s shoe-producing industry and the position of traders, retailers and consumers. All that is in progress. It is not a surprise that it is a highly complicated case. Given the enormous technical problems, with hundreds of economic operators and a product that consists of thousands of different models, it is too early to give any concrete indication about the possible outcome.
– There are many small and medium-sized enterprises that are already closing down or on the brink of doing so. The effect of this is to exacerbate the unemployment problem in the areas in question – as in my country, for example, and in a number of other southern European countries – and seriously to hinder development in these areas. If the process does not move forward soon, it may be too late. I should therefore like to ask you how long the worst affected areas will have to wait before practical, effective measures, such as the safeguard clauses, will be put in place.
. The investigation will be completed within the prescribed time, though I am unable to say precisely when that will be. Provisional measures can be taken by the Commission between two and nine months after initiation of the investigation.
I should stress that this really is a very complex matter indeed; much more so than was originally anticipated when we began the investigation. We have to be very careful that we assess precisely not only what the effect on the Community interest is, but what the impact would be if we were to take anti-dumping action on a variety of different producers and economic operators in this sector. Some Community producers are themselves partly producing outside the Community.
Former fully-fledged Community producers have kept their research, design and development activities within the Community, but are getting supplies from a variety of sources, like China and Vietnam, but also Romania, Bulgaria and Brazil as well as Italy, Slovakia and other Member States. Those former producers also provide a considerable amount of jobs through these other economic activities.
You can see from this – and I could also identify other issues complicating this matter – that we have to be very careful in our assessment. We do not have a single homogenous set of European producers with one set of clearly identifiable and quantifiable interests. There are a variety of different producer interests and we have to ensure, after our initial judgement on whether the alleged dumping practices have been substantiated, what the impact would be on a variety of different producer interests should any action follow.
I am pleased and relieved to hear the Commissioner’s response because I have been lobbied by European retailers who have invested considerable money in Asia, have improved health and safety conditions and working conditions in Asian countries, and are bringing economic benefits both to Asian workers and to European retailers. Would the Commissioner agree that it would be quite wrong if those companies were caught up in any anti-dumping duties?
. The honourable Member has identified one such type of European producer whose interests I have to take into account. It will clearly not be easy to find a balanced and equitable solution in this very complex situation and, frankly, the Commission will need a fair amount of ingenuity and flexibility in order to lead this case to a solution acceptable for the Member States and the economic operators.
Having said that, Member States will soon receive a proposal from my services not to grant market economy treatment to the Vietnamese exporters, since state interference, subsidies and other competitive distortions are still widespread. The Commission has not yet assembled any results on China.
Madam President, I also wish to thank Mr Mandelson for advocating free trade and speaking up for those industries that benefit from free trade. In specific connection with this matter, I should like to know why the anti-dumping investigation also extends to include sports shoes, which have been exempt from Regulation 467/98 and, overall, have been exempt from all import restrictions for many years. The kind of impression given is that the Commission has panicked at having been put under this pressure by forces in the EU that fear free competition. Can the Commissioner confirm that this is not the case?
. The honourable Member has put the finger on an important issue. She should not assume that anti-dumping duties will be levied on such sportswear producers. I have yet to satisfy myself that there is a direct Community competitor producing such sportswear. Therefore it is not yet clear to me as to what Community interest in that segment of the sector is being harmed. However, the investigation continues. I suspect that shortly we will be able to reach a view about the particular sector to which she refers.
Questions Nos 49 to 53 will be answered in writing(2).
Which means is the Commission using to forecast the restructuring of enterprises and future economic and labour developments in each sector of the market and in each type of job, particularly in island, agricultural and remote areas?
Do the EU's bilateral and international commitments affect these forecasts?
Which mechanisms is the Commission using to maintain the sustainable development of these regions and preserve their social fabric, in particular by helping workers adjust to the new employment situation and planning training arrangements for the younger generation?
. Madam President, ladies and gentlemen, the Commission’s activities in the field of restructuring are carried out on a pan-European basis. It does not have special instruments at its disposal for forecasting the restructuring of enterprises and future economic and labour developments in each sector of the market and in each type of job in island, rural and outlying areas. Whereas each Member State has access to instruments for monitoring individual sectors and its own labour market, the Commission can only monitor specific sectors or regions on an individual basis. The Commission communication of 31 March 2005 on restructuring and employment provided the social partners with an opportunity to make their views on this matter known to the Commission. Furthermore, in its communication of 5 October on industrial policy, the Commission referred to certain industrial sectors in which structural changes may take place over the next few years. It follows that we must be able to anticipate these changes and to facilitate them at regional, national and European level. The tertiary sector may also be affected by restructuring, and detailed studies of this issue are needed.
The Commission is working together with the Dublin-based European Monitoring Centre on Change and actively participating in its projects, which are targeted at various sectors and at the monitoring of restructuring. The commitments the European Union has entered into and the treaties it has concluded on a bilateral and international basis have an impact on certain key aspects of restructuring, such as the extent to which markets are opened up, access to markets, technological innovation and technology sharing, and the social clauses in this type of treaty. The Commission has certain instruments at its disposal to promote the sustainable development of the regions, including and in particular the European Employment Strategy, the European Social Fund in the case of investment in human capital and the European Regional Development Fund in the case of investment in infrastructure, productive investment and the development of endogenous potential.
Assistance is available from the Structural Funds in the shape of medium-term strategy programmes aimed at forecasting and better managing industrial developments, and minimising their impact on workers. With this in mind, the Commission’s proposals for the 2007-2013 programming period prioritise the monitoring and management of change, under the goals of competitiveness and employment. The result of this will be a focus on three key issues; the major inequalities that exist in the field of employment, the continuing fast pace of economic and social restructuring, brought about by globalisation and the development of a knowledge-based economy, and demographic changes that will lead to an ageing of the workforce.
Among other things, this regulation provides for a contingency reserve of 1% for convergence regions and 3% for other regions. This will enable Member States to make use of the Funds to better manage economic and social restructuring and to better deal with the consequences of global market opening. On top of this, the Commission recently proposed setting up a Globalisation Adjustment Fund, aimed at tackling any adverse effects of restructuring. If this Fund is set up, it will support workers hit by globalisation-related crises.
As far as the education of future generations is concerned, the European education programmes Erasmus, Socrates and Leonardo enable thousands of young people to study abroad. In addition, the framework programmes for EU-funded research make it possible to fund key projects at EU level, particularly in the fields of employment, education, vocational training and innovation, and these projects will pave the way for further measures.
– Madam President, I thank the Commissioner for his fairly elucidating reply.
I specifically wished to ask if you have planned where the financing for this planned fund to strengthen restructurings is to come from and if provision has been made to publicise all these auxiliary measures in order to strengthen the confidence of Europeans in developments and prevent them from becoming discouraged in the face of the phenomenon of globalisation.
.   It is of course the case that the funds currently at the Commission’s disposal mean that it can already respond to certain unexpected changes. To take one well-known example, 5 000 people were recently made redundant at Rover over a short period of time. The Commission made use of the Structural Funds to intervene, and this intervention has been widely acknowledged to have been a success. It goes without saying that this case was out of the ordinary, since it affected only one manufacturing plant in one country. The recent changes at Electrolux are an example of interrelated problems caused by major system restructuring, involving more than one country. At present we lack effective instruments to deal with cases of this kind, which is why the idea of a fund to tackle the effects of globalisation and restructuring has been mooted. Its aim would not be to protect non-competitive businesses, but to make it possible for people negatively affected by restructuring to find a new livelihood. To use a metaphor, if I may, our aim is not to save a sinking ship, but to rescue the crew and to get them to another ship or to dry land, so that they can carry on with their lives.
The fund will promote investment in human capital and in life-long learning, as well as the conclusion of agreements on employment and partnerships for innovation at national, regional and local level. It will also support the development of systems and instruments that make it easier to forecast social and economic change, encourage greater flexibility of workers and businesses affected by restructuring, and boost the administrative capacities and productivity of all stakeholders, for example by training managers involved in change. It will be possible to use instruments that already exist at Member State level, such as those used for the European Social Fund, to implement this fund.
At the end of September, the Commissioner for Employment, Social Affairs and Equal Opportunities, Vladimír Špidla, spoke on the subject of freedom of movement for workers at a meeting with social partners. Reports suggest that the Commission intends to lift the restriction on jobseekers from Eastern Europe as soon as possible.
However, the extremely high pay gap in the regions bordering the new Member States means that a delay in allowing the free movement of workers and services is of the utmost importance.
Does the Commission already have a firm plan to lift the restrictions for jobseekers from Eastern Europe? If so, how and when will this take place?
.   Ladies and gentlemen, when the treaties of accession were concluded, it was agreed that the ‘2+3+2’ policy would be adopted for the transition periods. One way of looking at these multiple transition periods, or intervals at which checks can be carried out in order to decide whether there is any point in extending them, is to view them as motivated by a desire both to sign the treaties of accession and to put an end to the transition periods, since the latter would make it impossible to achieve full freedom of movement for workers within as short a period of time as possible.
The Commission’s current obligation is to submit a report evaluating the impact of the transition periods in their first two years. Our aim is to draft a report which is credible and absolutely reliable in terms of methodology, and which takes all the surrounding circumstances into account, including the fact that some countries share borders with new Member States. I have to say that I attach a great deal of value to this report. As well as providing an authoritative basis for decision-making on such a sensitive issue, it must also serve as a platform for further work and evaluations in three years’ time. At this point decisions will again be taken in line with the treaty, since five years will have passed since the transitional period began, and there will be a great deal less room for manoeuvre then than after only two years. It is in our interest, not to say our supreme interest, to give due consideration to all the relevant circumstances surrounding this sensitive issue, including the geographical location of individual countries.
Madam President, I should like to extend my sincere thanks to the Commissioner for his comments, and for his assurance that the report will be balanced. I should like to put the following supplementary question. Why is it that the public statements made by yourself and your officials have intimated that a decision has already been taken, and why is there such a rush to grant freedom of movement?
We all agree that freedom of movement is our goal, and we too uphold this fundamental principle of the European Union. The key issue, however, is ensuring that the concerns of all parties affected are taken seriously. To repeat my question, therefore, why have you already taken your decision on this matter?
.   In a sense I have already answered this question in my previous response, but I believe that it is of such significance that it merits a more detailed answer. The treaty of accession divided up the transition periods into certain stages, on the assumption that these would be subject to in-depth evaluations. The implicit goal of these interim stages is to put an end to the transitional periods, and the sooner this happens the better. It is my firm belief that the free movement of workers is one of the major driving forces behind the European Union’s economic growth, by which I also mean job creation. It follows that this is therefore a matter of public interest.
Conversely, I am also very much aware that this is a highly sensitive issue. I would reiterate the point that our goal will be to submit a report that is regarded as authoritative, by which I mean that it will be above reproach methodologically speaking. Individual countries will naturally take their own decisions in line with the treaty, and they will be able to decide what is right for them on the basis of the facts. It is by no means the Commission’s intention to break up or bring about the destruction of the labour market in any country. The aim of the treaties of accession, however, is to create a common market and to achieve the free movement of workers within this common market, since this is one of the four key values which are upheld in the European Union and which underpin the concept of European integration. In view of this, I believe that we should act with due speed and with the necessary courage, after weighing up all the relevant information. It goes without saying that the responsibility for taking the decision lies with the governments.
Commissioner, thank you for restating your commitment to the principle of the free movement of workers. I very much agree.
However, I should like to ask you whether you plan to research or analyse, from the Commission point of view, the decision by the United Kingdom and other countries to open up their labour markets to free movement of labour immediately, as opposed to those countries which impose restrictions. Is this something that you plan to do and could you tell us if it is a feasible idea?
.   There can be no question that the experience gained by the United Kingdom, Ireland and Sweden is a valuable source of information when it comes to assessing the impact of any termination or non-enforcement of transition periods. Careful evaluation is needed of these experiences, and this may well involve using certain studies.
As the time allotted to Question Time is at an end, Questions Nos 56 to 90 will be answered in writing(3).
That concludes Question Time.
The next item is the Commission statement on Enlargement II.
. Mr President, a few weeks ago, I reported to you on the Commission’s findings concerning Bulgaria and Romania. Today, I am glad to present to you the Commission’s views on enlargement strategy as a whole, on the candidate countries Turkey and Croatia, and on the potential candidates of the Western Balkans.
Enlargement is one of the EU’s most powerful policy tools: it exemplifies the EU’s ‘soft power’, or the power of transformation, which has helped to transform countries to stable democracies and more prosperous societies, with higher levels of economic development and social welfare. It remains in Europe’s and our citizens’ fundamental interest to continue a carefully managed accession process.
The trademark of the Barroso Commission’s strategy on enlargement is consolidation. We have to be cautious about taking on any new commitments, but, at the same time, we must stand by the commitments that we have made, once the countries fulfil the strict conditions for accession. Conditionality is the key to our transformative power, but it is a two-way street: conditionality only works if the countries can believe in the EU’s commitment to their eventual membership.
Moreover, we have to communicate more effectively the objectives and challenges of the accession process and how we deal with the countries. Broad public support is essential for a sustainable enlargement policy, now more than ever. It is also up to the Member States in particular to make the case for and defend the policies they have agreed unanimously.
The Commission certainly does its part, and I am well aware of the very significant efforts of the European Parliament and of many of you back home.
With Turkey and Croatia, we started screening the chapters for accession negotiations some three weeks ago. The progress reports analyse where the countries stand, and the accession partnerships set both short-term and medium-term goals to address the problems identified.
It is a mixed picture, frankly. In Turkey, bold and significant reforms that enhance the rule of law and human rights have now entered into force, but at the same time their implementation remains uneven. The report underlines that Turkey must make further serious efforts in freedom of expression, women’s rights, religious freedoms, trade union rights, cultural rights and the fight against torture and ill-treatment, where a zero-tolerance policy must be applied in practice. The Accession Partnership for Turkey addresses these issues among the priorities for action in the short term.
On a positive note, the Commission now recognises Turkey as a functioning market economy, as long as stabilisation and reform measures are firmly maintained.
Croatia is doing well in transposing EU legislation, but it still needs to make important efforts to reform the judicial system, to fight corruption, to improve the situation of minorities and to facilitate refugees’ return, as well as to strengthen the administrative structures for the enforcement of the . Needless to say, Croatia must also maintain full cooperation with the International Criminal Tribunal for the former Yugoslavia so that the remaining fugitive is finally brought to justice; we shall monitor this commitment very closely.
The Commission’s opinion on the application of the former Yugoslav Republic of Macedonia for EU membership is an objective and fair assessment. Only a few years after being on the brink of civil war, the country has achieved remarkable political stability and democratic development, particularly thanks to the implementation of the Ohrid Framework Agreement. The former Yugoslav Republic of Macedonia is currently the only functioning multi-ethnic state in the Western Balkans, and thus a case in point that such a multi-ethnic model can really work. For these reasons, the Commission can recommend the status of candidate country for the former Yugoslav Republic of Macedonia; however, the country is not ready to start accession negotiations yet. Candidate status for the former Yugoslav Republic of Macedonia would be an important political signal for the whole region. At the same time, the Commission is not rushing ahead to recommend accession negotiations before the country is ready. We will assess the situation regularly and will recommend opening negotiations only once a sufficient level of compliance with the Copenhagen criteria is reached.
As regards Albania, Serbia and Montenegro, Bosnia and Herzegovina, the time has come to anchor our relationship more strongly by negotiating a stabilisation and association agreement with each of these countries. With Albania, we should be able to do so in the near future. For the other two countries, I expect that we may do so towards the end of 2006, if they make serious progress on reform. A stabilisation and association agreement is the first stepping stone towards the European Union, and it needs to be implemented rigorously before any further steps can be envisaged.
Following the objective report and recommendation of the UN Standards Envoy Mr Eide, the talks on the future status of Kosovo are about to begin. The Commission fully supports the efforts of the UN Status Envoy, President Ahtisaari, to prepare a balanced and sustainable settlement in Kosovo, and we shall of course work closely with him.
Our common goal must be a status with standards; it is of paramount importance that the rights of minorities and the protection of cultural and historical sites are ensured in order to achieve a sustainable settlement that facilitates the stability of the whole region. To this effect, I shall soon present a joint paper on the EU’s policy on Kosovo with Mr Solana. We also need to facilitate the status process with appropriate financial resources, and the Commission asks Parliament to work closely with it on that matter; I count on your support for this very important issue for the security and stability of Europe.
Each and every country in the Western Balkans is taking a step forward towards the European Union this autumn. Thus we send a clear message that the EU remains committed to their mid- or long-term perspective of EU membership, once each and every country meets our strict conditions. These are indeed two sides of the same coin: the prospect of EU accession comes closer step-by-step in response to real progress in fulfilling the EU’s conditions and criteria.
The Commission remains committed to the EU perspective on the Western Balkans. I am sure that I can count on your support in this very important endeavour.
. Mr President, Commissioner, ladies and gentlemen, I should like to thank the Commission for its attention to detail, and for its committed efforts to push the process forward. I should also like to thank the many countries that have endeavoured to meet the criteria. Yet there must be no mistaking the fact that the conditions must be met, and not merely put off to a later date. These conditions include the EU’s capacity to absorb new members, even though we are still waiting for an explanation of how this concept can be made operational. Following the debate held on 3 October, I hope that the Commission will soon put forward a proposal on this issue.
I concur with the Commissioner’s view that enlargement is one of the European Union’s most successful foreign policy strategies, since it has brought stability to Europe and contributed to the spread of democracy and the rule of law there. The prospect of EU membership is an important tool that enables countries to push through internal reforms that would in the majority of cases be otherwise impossible, in all likelihood for domestic political reasons.
Yet in view of the fact that the European Union has just undergone enlargement to include a further 10 countries, and may well shortly be joined by another two, I believe that we must make it quite clear that we need a period of consolidation, in the same way that any business needs to consolidate after a period of growth. The question we must ask ourselves is whether we want to restore the balance between deepening and widening, to reaffirm our plans to ensure that the enlarged European Union is able to act and to focus once again on the issue of political unity, or to allow the EU to wither away to nothing but a free trade area.
Although this report has been labelled a strategy report, I believe that it fails to clarify certain issues, including the question of what shape an overall strategy should take, and what the future internal structure and external borders of this EU of ours should be. It goes without saying that a report of this kind cannot give detailed answers to the latter question, because it relates to an ongoing process. In my opinion, however, it is high time that we had some idea of where we stand on these matters so that we can make progress, and so that we do not spend all our time dealing with isolated cases, which result in the kind of automated processes that place the European Union at risk. Thought should also be given to whether it would not be a good idea to find an alternative to full membership and the neighbourhood policy, at least on a short-term basis. This would allow countries the prospect of EU membership in order to focus their development efforts, but at the same time avoid any negative impact on the EU’s capacity for development. This alternative could resemble the European Economic Area of previous decades. I find it regrettable that the Commission has not proposed such initiatives, and is instead too caught up in the details, without daring to think big.
. Mr President, the successful integration of the Western Balkans into Europe is of great significance for that region and for Europe as a whole. In fact, it is one of the political priorities of my group, the Socialist Group in the European Parliament. Accordingly, we have drafted a position on the European future of the Western Balkans that has been recorded in an extended strategy paper, which has now been published. First and foremost, we will continue to give our full support to the Thessaloniki agenda. We need to attain sustainable peace, stability and prosperity in the Balkans within a process of integration in the European Union and with the prospect of ultimately joining, of course.
One priority within that process is that we endeavour to solve the problems that are endemic throughout that region. Whilst successful integration into the European Union is conditional on the consolidation of democracy and rule of law, economic development, immigration policy, cooperation with the Hague Tribunal and the fight against corruption and crime, these things are also closely related to regional security and stability in that region, which is still fragile. That is why these problems not only affect the bilateral relation between the Balkan countries and the European Union, but it is the countries themselves that stand to gain most in this process.
Consequently, the mutual cooperation between the countries of the Western Balkans is an essential component of our strategy. The EU must provide a solid framework, but the dynamic to solve these problems must ultimately come from that region itself. That also applies to the obstacles that are still around. Regional politicians will need to shoulder their responsibility when it comes to deciding on the state structure of Bosnia and Herzegovina, the relationship between Serbia and a probably independent Montenegro and on the status of Kosovo.
We must also acknowledge the positive developments, though, albeit with a healthy dose of cautious optimism. Bosnia has made a breakthrough in the reform of its police apparatchik, which was an important concession from the Serb part of that country. The fact that the Commission wants to give Macedonia (FYROM) the status of candidate country is indicative of the steady progress that country has made.
Finally, we support the Commission in its three Cs for enlargement, namely consolidation, conditionality and communication, but I hope to return to the latter point soon, for broad support, in our own countries too, for further enlargement is crucial to its success.
. Mr President, the most important outcome of the enlargement package is that it gives the countries of the Western Balkans clear prospects for the future. The section recommending candidate status for the Former Yugoslav Republic of Macedonia is particularly positive. In doing so it recognises the development that Macedonia has undergone and the efforts it has made in recent years. At the same time, it is appropriate that no date has been set for commencing accession negotiations, since neither Macedonia nor the European Union is ready for this at present. Let us hope that both Macedonia and Europe will be ready for negotiations to begin within a few years.
The European Union expects two things from the countries of the Western Balkans: that they should close the tragic chapter of their recent history, and that they should hand over war criminals – Ante Gotovina, Mladic and Karadzic alike – to the International Criminal Tribunal for the Former Yugoslavia in The Hague. It also expects them to do everything in their power to restore ethnic peace. In other words, they must enhance minority rights and ensure that this is done on a broad basis, be it in Vojvodina or Kosovo. We also expect them to intensify efforts to comply with the terms for accession, to explore the potential offered by regional cooperation, and to open up their borders.
The true measure of the Western Balkans’ capacity for integration is whether they are capable of cooperating with one another. I hope that they will be capable and that they will prove it by completing preparations for European integration.
. Mr President, I am convinced that many historians will write doctoral theses on what exactly happened in the spring of 2005 in Europe in terms of attitude, climate and the mood as regards enlargement. Was it the fact that we had not yet digested the enlargement of 2004? Was it the two no’s in the Constitutional referendums? I do not know, and it will not become evident until later on, but the fact is that the EU’s enlargement is under fire. Many people have the impression that the majority of the people of the European Union are opposed to it, and many politicians are only too pleased to hide behind those sceptical citizens.
That is why I am pleased, not only that the Commission has taken a firm stand, but also that it makes a reasoned case – which I endorse – for the EU’s enlargement, as we have seen it to date, being one of the EU’s success stories, and that it would therefore be extremely short-sighted on our part to go back on the promises that were made to Romania and Bulgaria, Turkey and Croatia, or the countries of the Western Balkans.
I am also pleased, though, that the Commission has drawn certain pertinent conclusions from the process we have known to date. The conclusions are that bringing enlargement into practice is more important than making promises, that – and I am echoing Mr Brok when I say this – the European Union itself should also be capable of including new countries and that an assessment per country must be based on facts and not on automatisms and finally, that future enlargement rounds will only succeed if politicians show political leadership and are prepared to defend enlargement in the face of the scepticism that may exist among the public.
If the Commission remains committed to enlargement of that kind – namely one that is based on facts, not on promises, not on automatisms, enlargement based on political vision and analysis rather than opinion polls – then my group, too, will back it wholeheartedly.
. Mr President, ladies and gentlemen, the second enlargement phase represents a further step towards the full reunification of Europe. 1 May 2004 is a date that has entered the annals of our continent, on account not only of the additional political weight that we have acquired but also of the cultural enrichment that we have gained from it.
It is important to continue on this road, but only after consolidating the present Union and without losing sight of the fundamental prerequisite for other countries to join: respect for the and the fundamental principles of the Union. This point is not a mere formality and becomes a matter of substance when the laws of countries that have applied for membership violate these principles.
As I emphasised in my written question of 26 October 2005, discrimination continues in Croatia against Italian citizens in access to the property market – access that is guaranteed to other Union states. Commissioner, I ask you if it is acceptable that a country wishing to join the Union should place preconditions on nationals of a Member State in clear violation of Community principles, and if the Commission is disposed to include recognition of free access to the Croatian property market for Italian nationals in the negotiations.
Discrimination has an incalculable human and civil impact, quite apart from its negative juridical significance. Institutions that practise it cannot be regarded as credible or trustworthy. The principle of equality before the law marks out civilised and democratic countries from those that cannot be so regarded if such a principle is not enshrined in their legal system.
We are not opposed to Croatia becoming a member of the Union, but only on condition that it respects the rules accepted throughout the West concerning real estate and that it finally settles the lengthy litigation with Giulian-Dalmatian exiles who are still awaiting justice.
Mr President, I am echoing the view of many when I say that enlargement has been one of Europe’s success stories, both for the new countries and the old Union. At the same time, we have to realise that an imbalance has, to some extent, been created between the deepening and widening processes. The deepening process should have been accomplished at Nice, but was not, while there was widening at a later date. We must be concerned about the fact that the deepening process is still outstanding. To my Dutch fellow-Member Mr Wiersma, I would like to say that 80% of my party were in favour of the Constitution. If his party votes similarly next time, then we might be able to do well in the Netherlands.
At the same time, before the enlargement process begins, we must regain a degree of credibility, and that means that we must take the enlargement criteria more seriously than ever. When criteria are stipulated, both for finances and enlargement, then these need to be met; if they are not, our credibility will suffer. One of the criteria is absorption capacity. We will need sufficient support, both institutionally and also in terms of support base, in order to make future enlargement possible.
I would now like to turn to the criteria of the countries themselves. At that level too, we must be seen to take those seriously. As far as Romania and Bulgaria are concerned, I truly hope that they will be able to join in 2007, but it will depend on the progress they make in the next six months. As for Turkey, if we want things to go well, we will need to make it clear that laws on personal expression and freedom of expression will need to be changed, that the problem involving Cyprus will need to be solved, acknowledging both sides of the story, and that in terms of religious freedom, for example, we cannot wait another few years until there is another election in Turkey before something is actually done in that area.
The Commission has now clearly stated that things can be done in the short term. We give the Commission our backing in this, and I think that the way forward is with prudence concerning the admission of new candidate countries at the moment. At the same time, we should put our own House in order and, above all, show that we take the procedures very seriously indeed. Commissioner, we as Europeans must all take a firm stand against the populists who alarm people about enlargement, but it would be wrong to mistake them for people who are genuinely concerned about the right balance being struck between deepening and widening.
Mr President, Commissioner, ladies and gentlemen, I should like to tell Mr Eurlings that part of the problem may well be that too many politicians talk about the difficulties and problems involved in enlargement, and too few about its advantages.
One point I will concede to him, however, is that we must plan the next enlargements carefully and using our best judgment. I should like to comment briefly on three Balkan states, starting with Croatia. As rapporteur on Croatia, I am delighted that we are opening negotiations with that country. Many challenges still remain, and the Commissioner has mentioned some of them. I should like in particular to add law enforcement to this list, since it is still a source of enormous problems in certain regions of Croatia, where jurisdiction and administration are not really up to today’s standards. While on the subject of today, I should also like to remind Croatia that now is not the time to talk about when accession will take place, since none of us know the answer to that question. Instead, we should be talking about taking the necessary measures to ensure that the desired date of accession can be achieved.
As far as Macedonia is concerned, I am aware that some of the country’s citizens may well be disappointed that negotiations have not yet begun. Yet they should in fact regard it as an incentive to take the steps that must be taken before negotiations can begin, and before a date can be set for the start of these negotiations. As I see it, the compromise reached by the various ethnic groups in Macedonia can rightly be considered a success, in particular with regard to the implementation of the Ohrid Agreement.
Moving on to Kosovo, I believe that the line taken by the Commissioner in his report is of absolutely critical importance, and I would ask him to continue to take this line. It is plain to see that this report is inspired by sympathy for the country, yet at the same time it voices criticism of the intolerable circumstances that continue to prevail there, both in political and economic terms and with regard to minorities. This is one of the few Commission reports to be genuinely critical and objective.
The question of status and standards crops up time and time again. In my opinion, we cannot grant any country independence or offer it a closer relationship with the European Union unless it meets European standards. I am very much in favour of our giving Kosovo a helping hand, but I am also very much in favour of it meeting European standards. This also applies to the majority in Kosovo, for whom we have fought so hard over the past years.
Mr President, Commissioner Rehn is right that a carefully managed enlargement process is one of the EU’s most powerful and successful policy tools. We have to try hard to enthuse our citizens. To be a bit frivolous, perhaps if we could feature gorgeous young men like the one that figures in the Polish plumber ads, we might find marketing enlargement easier, but I must not be sexist.
We must also offer citizens of aspirant countries some tangible reward for the tough effort that they have to make towards EU membership, but the EU visa regime in the Western Balkans is an overwhelming barrier to communication through travel. It stifles the very sectors of society that the EU should be doing its best to encourage.
In May of this year, Commissioner Rehn told a conference that he was optimistic about the prospects for progress on easing the visa burden. I hope that date is coming closer. I realise that full visa liberalisation is some considerable way down the line, but visa facilitation for certain groups, similar to that being discussed or negotiated with Russia, Ukraine and China, would surely go a long way towards demonstrating the EU’s commitment to future enlargement. In the short term it would boost the morale, the prospects and the horizons of those in the Western Balkans. The fact that 70% of university students in Serbia have never left that country must feed into the introverted political culture there.
EU considerations of internal security are important, but they must not be so overwhelming as to compromise wider regional security. Let us not make the criminal minority hold the rest to ransom.
Mr President, Commissioner, I should like to congratulate you on the conclusions you have drawn from the progress reports on the Western Balkan states. These conclusions reflect Parliament’s own position, which means that you are helping to ensure that Europe demonstrates reliability and continuity in standing by its previous decisions. As I see it, this is all the more important at a time such as this, when debates unfortunately focus all too often on the crisis in Europe, and the limits to its capacity to absorb new members. Europe’s attempts at crisis management in the former Yugoslavia in the early 1990s were a failure; it is in our own best interests now to provide the region with a roadmap towards future EU membership.
If I may, I should also like to make a few specific recommendations. Lessons should be learnt from the previous rounds of enlargement, and civil society building should be supported through programmes promoting education and democratisation. Citizens should be better prepared for EU membership than has been the case to date, and they should be involved from the very outset. It is to be welcomed that particular attention has been focused on the protection and integration of minorities, but if we are to safeguard such things in the long term we need new instruments to ensure that the EU continues to exert an influence and to have control mechanisms at its disposal in any post-accession period. As soon as association agreements are concluded, instruments that have already proved themselves to be efficient and successful should be implemented immediately to make local politicians real stakeholders. In this connection, I would draw your attention, , to Parliament’s decision that all the governments in the region should draw up national development plans.
– Mr President, as regards the dialectic relationship between consolidating, deepening and enlarging, Mr Brok has covered my point.
Allow me to focus my speech on the creative role of Greece, as a factor of political and economic stability in the area, a role which I trust is visible and known.
First, we gave real support to the accession of Bulgaria and Romania to the European Union. We were the first to ratify the accession acts of these two countries to the European Union.
Secondly, we supported the European orientation of Turkey, with the prospect of its complying with international law and the . Nonetheless, the occupation of territory in the Cyprus Republic, the , violation of Greek airspace, the campaign against religious freedom and the threats against the Ecumenical Patriarchate continue.
Thirdly, Albania is being largely maintained economically by the currency imported by its citizens working in Greece. Greece, as a host country for immigrants is, on a pro rata basis, the first country in the European Union, on the basis of the size of its population.
Fourthly, we support the European orientation of the Former Yugoslav Republic of Macedonia.
The Commissioner recently emphasised in Skopje that Greece is the biggest investor in this country; this is true and I was delighted to hear it. In return, Mr Swoboda, we are on the receiving end of intransigence on the question of the name, propaganda which disregards history and historical and cultural aggression.
Why do we support the European prospects of the countries in our region is the logical question. It is because we seek the diffusion and consolidation of peace, stability and prosperity in the area as a whole.
Ladies and gentlemen, full acceptance and application of the principles, values and rules of the Union are the responsibility of the countries in question. However, it is the right of the European Union, of all its political and institutional agencies and of its Member States to control the course of their integration.
It is a joint challenge.
I agree in the main with the Commission’s report because I am in favour of the further enlargement of the European Union. I note, however, the absence of any indication that the extent of the enlargement must be commensurate with the absorption capacity of the European Union.
The conclusion of the report also places recurring emphasis on the requirement for individual countries seeking membership in the European Union to meet all the conditions. I think that this requirement is both legitimate and just as it puts all the countries seeking accession to the European Union in an equal position.
I am, however, like many of my colleagues, convinced that the European Union itself must meet the conditions for further enlargement. Personally, I cannot imagine that an enlarged Union will be able to operate successfully unless it adopts the Constitutional Treaty beforehand or unless it, in some other manner, introduces the necessary amendments to the current treaties.
In order to avoid any misunderstanding, I am indeed in favour of the further enlargement of the Union, but at the same time I think that there is also a need for the European Commission, when producing reports on enlargement of this kind, to place a particular emphasis on the importance of the Union’s continued consolidation.
Finally, as we happen to have the Commissioner with us today, I would like to ask him a question with regard to Kosovo, to which he has devoted particular attention. Slovenian President Drnovšek recently submitted an initiative for the independence of Kosovo. The initiative, which I find valuable, sets a number of substantive conditions for Kosovo to attain independence. I would like to ask the Commissioner if he is familiar with this initiative and if he would like to make any comments on it.
Mr President, EU enlargement is a challenge that involves risks, but that is also worthy of our efforts. The EU has decided to undergo enlargement to include another two countries, Croatia and Turkey. Various objections have been voiced, mainly with regard to the latter, and it will be a long time before EU citizens, rather than the Commission or Parliament, come round to the idea of its accession to the EU.
The EU has taken special measures, which go by the name of pre-accession instruments, to support the transformations expected to take place in Croatia. The working group proposed that a separate instrument should be set up to promote human rights, but I regret to say that this proposal was rejected. It is a pity that this instrument was not put in place, because a democratic society and state can only be built upon a suitable foundation. It is frequently the case that this foundation is not a government or an elected parliament or president, but a nation of free and responsible citizens who love their homeland. A nation may well need to be given more assistance in forming subjective beliefs of this kind than in developing its economy or administration.
The second issue to which I should like to alert the Commission is Parliament’s role in formulating a pre-accession aid strategy and in monitoring the application of this strategy and the development of internal social, political and religious processes. With all due respect for the Commission’s capabilities, I should like to make it clear that it should not be solely in charge of the instruments and of the policy as a whole. At the very least, Parliament must be an equal partner with codecision rights, and it must play the role of an objective and reliable arbitrator wherever necessary. One could argue that it was enough for the Commission to follow the Council’s instructions, with Parliament playing only a small part, when the EU had only 15 Member States. Now that the EU has 25 Member States, however, and given that there will soon be 27 players on the European stage, further enlargements will be fruitless unless the elected representatives sitting in this Chamber are very much involved.
To sum up, I should like to make it quite clear that the Commission and the Council should and must take note of the suggestions, ideas, visions and criticisms voiced in this House, for the good of the citizens of the EU Member States. The final borders of the European Union have not yet been determined, and we must work together towards this goal.
– Mr President, the strategy of enlargement and integration into the European institutions is the only credible and effective proposal of the European Union, the only strong incentive which can mobilise the processes of change and reform.
Today, what we see in relations between the European Union and the candidate countries is a mutual distrust which has negative repercussions on public opinion in Europe. We cannot demand change and reform if the objective of future integration is not clear. At the same time, we cannot guarantee future integration if there is no sign of constant progress in the application of reforms. This applies to Turkey.
Today, as far as Turkey is concerned, we see a significant check on the momentum of reform from a serious lack of political will to implement specific commitments. How is the European Union thinking of reacting if Turkey continues this practice? The practice towards human and minority rights? The practice towards Cyprus. This is what is cultivating mistrust and the crisis of confidence among European citizens.
The European Commission, with its proposals to strengthen the European strategy of the Balkans, truly is moving in the right direction, reconfirming the strategy adopted by the European Council in Thessaloniki in 2003. Support for the European prospects of the Western Balkans, with the objective of their future integration into the European institutions, constitutes an investment in security for the European Union itself. The negotiations on the conclusion of stability and association agreements with Albania, Serbia, Montenegro and Bosnia-Herzegovina must proceed unimpeded.
Similarly, I would propose to the Commissioner that a clearer timetable for completing these negotiations is needed, as a strong incentive for these countries. The possible secession of Montenegro must not have a negative impact on negotiations with Serbia. Serbia has a decisive role to play in the stability of the Balkans. The European Union and the European Commission must have a high profile in negotiations on the final status of Kosovo, in accordance with the principles of international law. However, the European Commission must show a particular interest in the minority rights of Serbs in Kosovo.
To close, I should like to say that I agree wholeheartedly with the Commission proposal on the candidate status of the Former Yugoslav Republic of Macedonia. As far as the outstanding issue of the name is concerned, I would like to say that it takes two to tango and, unfortunately, the leadership in Skopje is encaged in an impasse from the past.
Mr President, Commissioner, in principle the Commission’s proposals are a welcome development, and its enlargement strategy for the Western Balkans is exactly right. The fact that the Commission has now formally confirmed that EU membership is a medium-term prospect for the Western Balkan states is also good news. This is enormously important for the future development of this region, since in the long term it is the only thing that will bring peace to this part of Europe, which has had such a difficult past.
At the same time, however, the European People’s Party (European Democrats) would urge the Commission to assess the fitness of each candidate country in the Western Balkans to join the EU on an individual and point-by-point basis before binding dates are set for the opening of accession negotiations, and before timetables are drawn up for accession. The Commission must not make the same mistake with the countries known as the Western Balkan states that it did in the case of Romania and Bulgaria, and particularly in the case of Turkey, when it named a date prematurely, before the criteria had been met in full. The European public’s reaction to such a move would be even greater opposition to other countries joining the EU, while at the same time excessive demands would be made of the Balkan states in terms of their capacity for reform. This is the last thing we can afford in this highly unstable region, parts of which were ravaged by civil war until recently.
As the Commissioner himself said, it is apparent that significant progress has been made with reforms. The Commission is right to maintain that Croatia and Macedonia have made the most progress, and have therefore already been recognised as candidate countries, or soon will be, as in the case of Macedonia. This should also act as an incentive for neighbouring countries that are lagging behind on the road towards EU membership for many different reasons.
Each of these countries has its own lot with which it must contend. Albania must recover from the decades it spent under the communism of Enver Hoxha, when the country resembled a high-security prison. Bosnia and Herzegovina must come to terms with the nightmare years of displacement, murder and war, and shoulder the burden of the Dayton Agreement, which was a monstrosity that ended the war but failed to establish a platform for good governance and cooperation. Serbia took a long time to free itself of its dictator, and it is currently unclear how long its state union with Montenegro will last. Finally, the status of Kosovo must be determined without delay, by means of an agreement between Belgrade and Pristina mediated by the international community. I was pleased to hear the Commissioner say that the Commission would present an initiative and a strategy on this matter.
The Western Balkans and our enlargement strategy for this region are a litmus test for our European policies.
Mr President, ladies and gentlemen, I share the thoughts that Commissioner Rehn has put to this Parliament concerning the countries in the area of the Stabilisation and Association Process. Various Members have pointed out that this area, though still fragile, is showing positive signs in taking a route that has already characterised the other instances of our Union’s enlargement.
Enlargement has been a positive process from the preparation stage. Just the prospect of opening negotiations has very often accelerated the transition of the Eastern European countries from totalitarian regimes to committed and prosperous democratic governments, as well as having inspired delicate and difficult reforms in Turkey.
I must nevertheless also consider what Mr Brok said. We are faced with an enlargement that consists of 10 countries that have already joined, to which we must add Bulgaria and Romania, countries to whom we should in my view express our appreciation for the efforts they have made, on the lines of what the Commissioner said in the presentation of his report last month.
In addition I think it is a good moment to reflect also on the new countries with candidate status. I noticed that the words of Mrs Muscardini provoked the mirth of certain Members, whereas they should rather be given serious consideration. I believe in fact that Croatia ought to demonstrate more consistency concerning the various problems that have been identified in relation to free access to the property market. This is something that should be seriously addressed, because in my view consistency has no geographical limits.
We call upon the countries wishing to join the Union to demonstrate this consistency, not only as regards full cooperation with the International Criminal Court, as the Commissioner has mentioned, but also by meeting all those preconditions that must be common to all countries that believe in the free market and democratic liberty.
Mr President, it is probable that another three new Member States – Croatia, Romania and Bulgaria – will join the EU before the decade is out.
Croatia has already done an enormous amount of groundwork, and accession negotiations with this country could be the fastest in the history of enlargement, provided that both parties are willing. Romania and Bulgaria still have a great deal of catching up to do in terms of justice and minority issues, with the latter above all a priority for Romania. Our task in spring will be to decide on a final date for accession, and we will take a critical but objective and open approach to this task.
Turkey does not belong to Europe and never will. Our aim is to offer this country a privileged partnership, but even then it would still need to meet the criteria. I would like to invite Mr Rehn to comment on the Law on Religious Foundations, for it is our distinct impression that minorities in Turkey, most of which are Christian, continue to face enormous discrimination.
There are three priority problems for us to tackle in South-East Europe. The first of these is the democratisation of Serbia, the second is constitutional and treaty reform in Bosnia and Herzegovina and the third is the issue of Kosovo’s status and its future independence. While on the subject, I should like to tell Mr Pahor that I am very much in favour of the Slovenian President’s initiative, which I believe is a step in the right direction.
It goes without saying that all these problems can only be resolved in a wider European context. If I may, I should like to put a question to the Commissioner in this connection; what does the European Union mean to us? Does it mean nothing more than a group of nation states that use the prospect of enlargement as a foreign policy tool to stabilise neighbouring nation states, or do we genuinely want a strong federal Europe that is capable of acting and in a position to assert itself on the global stage?
Since I believe that the latter should be the case, I should like to make it clear that I have always been in favour of enlargement, and continue to be today. Yet we need a clearly defined period of consolidation, as well as a clear idea of the future institutional basis for this European Union of ours and of its future borders. I should like to point out to the Commissioner that the two latter issues are of key importance in my opinion, since this is a debate that we have sidestepped to date.
. Mr President, firstly I should like to thank the honourable Members for their overall support for a carefully managed accession process, which aims to enhance stability, security, freedom and democracy in Europe. I also thank them for their feedback and pertinent questions.
I should like to speak on two or three main issues. I will group several comments or questions together in order to facilitate a more concise response.
Mr Brok, Mr Eurlings and others called for a balance to be struck between deepening and widening. I would certainly agree. It is the Commission’s policy to take care of both deepening and widening; both are important political objectives of the European Union. That is one reason why we have underlined the need to take into account the Union’s own capacity to absorb new members, so that any future enlargement will not weaken but strengthen the Union and will not make our decision-making weaker but stronger in the face of the major challenges that we are currently facing.
Looking at its recent history, the European Union has achieved the best progress when deepening and widening, if not hand-in-hand, then at least in parallel. Since 1989, since the tearing down of the Berlin Wall, we have deepened our political integration by creating the single market, the single currency and the Schengen arrangement on the free movement of people, and have reinforced the Common Foreign and Security Policy. At the same time, the Union has widened: our membership has more than doubled from 12 to 25. That parallel deepening and widening proves that it can be done and that it is also beneficial to the European Union.
In the near future, the continuation of constitutional reform is essential for the European Union, in my view, in order to make our decision-making more effective and efficient, to enhance democracy and openness, and to reinforce our common security and defence policy.
Concerning its relation to enlargement, we had better keep the time perspective in mind: we need solutions on constitutional reform relatively soon, in the next few years; we have to use the pause for reflection effectively; we also have to draw conclusions from the discussion and reflection and start acting.
We cannot wait for the conclusions of the negotiations with Turkey, which might take 10 to 15 years. That is, by far, too long a time perspective for our own internal challenges. Therefore, for the sake of Europe, we have to be able to solve our problems related to the financial perspectives or to our institutional questions long before the Western Balkans or Turkey join the European Union.
My second point concerns Kosovo. I can fully agree with Mr Swoboda that the best service the European Union can now provide so that the negotiations are successful and the settlement is sustainable is for us to be supportive but critical. The rule of law and the rights of minorities are at the heart of European values. Those values are fundamental to any progress on the European perspective on Kosovo or the Western Balkans.
The Commission’s role is to facilitate a balanced and sustainable settlement. We work closely with the international community and its Status Envoy, President Ahtisaari, in order to make sure that whatever the precise outcome of the status talks, it will be compatible with the European perspective on Kosovo and the Western Balkans.
Thirdly, Mr Wiersma, Mrs Pack, Mr Szent-Iványi and Mr Lagendijk made references to regional cooperation in the Western Balkans and progress made by individual countries. I would very much agree with Mr Wiersma that our conditionality works. Take Bosnia-Herzegovina, for instance: there, the policy formed is very much a consequence of the conditions we set for that country in order to conclude a stabilisation and association agreement. Likewise for Serbia and Montenegro: the significant progress made in relation to the International Criminal Tribunal for the former Yugoslavia has been the result of our conditions for starting negotiations on the stabilisation and association agreement. We have to strike a careful balance between conditionality and rewarding progress as regards our candidate countries.
Next year, I hope we will see new moves for the Western Balkans. The Austrian Presidency is planning to hold a high-level event during its period in office in order to take stock and decide on the next moves as regards how to enhance political cooperation, economic development and citizens’ issues – such as visa facilitation – so that we can make the European perspective as concrete and tangible as possible for the citizens and the countries of the Western Balkans region.
I can assure you that the Commission will fully support the Austrian Presidency. I trust that the European Parliament will do the same. I am very much looking forward to working together with you. I count on your support for a carefully managed accession process of the Union.
The debate is closed.
, . Far from taking account of the popular sentiment expressed at the recent referendums in France and the Netherlands, and not content with the already controversial opening of accession negotiations with Turkey and Croatia, the Commission and the Member States have developed a genuine passion for opening up the European Union.
Under strong pressure from the US, the Union is about to speed up dramatically its enlargement towards the Balkans: after Kosovo and Serbia, it will immediately spread to Bosnia and naturally Macedonia.
It should, however, be clear that to rush into opening the whole Pandora’s box of the Balkans at a time when the Union has no Constitution or budget and when all the governments of the large continental countries are weakened as a result of serious internal problems, is pure folly.
The French delegation in the Group of the European People’s Party (Christian Democrats) and European Democrats is not opposed to the principle of a new wave of enlargement in the medium term, but categorically rejects the prospect of such a hurried commitment to these new partners on the part of the Union.
The next item is the report (A6-0310/2005) by Mrs De Veyrac, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on the information to air transport passengers on the identity of the operating carrier and on communication of safety information by Member States (COM(2005)0048 – C6-0046/2005 – 2005/0008(COD)).
.  Mr President, Minister, ladies and gentlemen, following the Sharm el-Sheikh accident, the Commission submitted a proposal for a regulation on 16 February on the information of air transport passengers on the identity of the operating carrier and on communication of safety information by Member States. This proposal forms part of the priority objective set by the Barroso Commission to take practical measures aimed at meeting European citizens’ expectations.
The proposal comprises two complementary strands: first, the setting up of a Community blacklist of carriers which are banned or subjected to traffic rights restrictions for safety reasons, and second, informing passengers on the identity of the carrier operating the flight taken. The tragic accidents that took place in August demonstrated that we must be constantly vigilant and take firm action when it comes to air safety.
I should like to thank Parliament and in particular your rapporteur, Mrs De Veyrac, who worked in exemplary fashion with the Commission and the Council to facilitate the quick adoption of ambitious arrangements. The Committee on Transport and Tourism, in particular, has helped us to set up an operational instrument to impose Community-level bans and restrictions on any airline deemed dangerous. These measures can be imposed without discrimination on any carrier, regardless of whether it is European or from a third country, of whether its flights are scheduled or otherwise, charters for example, or of whether it is a traditional or low-cost airline. These measures are to be taken on the basis of common safety criteria applicable in all EU Member States, and the new regulation will thus give all passengers exactly the same guarantees on safety. The Onur Air case brought home the fact that Europe’s citizens could not possibly think that this was not the case.
These advances in safety should be accompanied by greater transparency. The publication of the list of airlines on which bans have been imposed will offer a number of advantages. It will reveal useful information for those wishing to travel outside the EU where flight bans cannot be applied. It will also offer more rights to passengers purchasing package tours including a flight operated by a blacklisted airline. Last but not least, the publication of the Community list will act as a deterrent by implementing a practical system of bans.
We must go further as regards information. In order to restore passenger confidence and to prevent public panic in the future, the right to information must be as comprehensive as possible. The identity of the carrier must systematically be known to passengers. This text forms part of a range of coordinated measures aimed at improving air safety.
I should like to remind you, if I may, of two measures that I announced on the Commission’s behalf during the plenary session at the beginning of September. Firstly, this afternoon the Commission adopted a proposal aimed at extending the common rules on air safety to cover air operations, pilot licensing and third-country aircraft, and the Commission has extended the remit of the European Air Safety Agency (EASA) to give it decision-making powers in these areas.
Secondly, we are working to strengthen the control mechanisms of third-country aircraft under Directive 2004/36 on the safety of third-country aircraft using Community airports, known as the SAFA (Safety of Foreign Aircraft) Directive. The EASA will soon be involved in coordinating inspection activities for these aircraft.
Mr President, Minister, honourable Members, thanks to Parliament’s outstanding work, the Council and the Commission have already managed to reach agreement at first reading only a few short months after the Commission adopted its proposal. This certainly sets a good precedent for the future. Let me state once again how much I appreciate Parliament’s crucial role in this proposal and I shall listen with great interest to what the Members have to say in the debate to follow.
. It is a great pleasure to be here this evening and be able to listen to this debate and the individual contributions from Members of Parliament. Can I also say to the Vice-President of the Commission that I found his speech most interesting and informative.
I would like to take this opportunity to congratulate the rapporteur, Mrs De Veyrac, and Members of the European Parliament, in particular those in its Committee on Transport and Tourism, for the hard work they have put into this important proposal. I would also like to thank the drafting committee from the three institutions which has made the agreement today so much easier.
The Council attaches the highest priority to aviation safety. It shares your determination that initiatives should continue to be taken to ensure that aircraft carrying Europe’s citizens around the world are safe. We were all shocked by the number of air accidents that occurred in August and September this year, in which too many of our citizens lost their lives.
In light of those events, Parliament seized the opportunity to amend the proposal from the Commission. You proposed amendments aimed at strengthening the scope for Community-wide action on the safety of airlines. Although the Council had agreed a general approach in April on the principle of information sharing, ministers expressed support for this new objective at the Transport Council on 6 October.
The Council believes that the procedures for assessing the safety of carriers set up by the regulation are the most appropriate. We considered whether a role might be given to the European Aviation Safety Agency but decided that this would be premature: the agency is still consolidating its structures and procedures and recruiting the staff necessary to carry out its present responsibilities. We should therefore be cautious about giving it new responsibilities too soon.
The expertise and experience in dealing with the safety of air carriers currently exists in the Member States and it is important to draw on this expertise so that it can be applied fully for the safety of our citizens. The process of banning air carriers and publishing this information is important, but we should not lose sight of the extra rights to be given to consumers.
The Council agrees that passengers should be given information about the identity of carriers they may book to fly with and that they be kept up to date on the changes in the carriers once bookings are made. The text today makes important contributions to both of those important safety and consumer objectives.
I am delighted that a deal has been reached and that it will allow concerted action to be taken in a timely, transparent and well-organised way. It will identify carriers that do not meet acceptable international safety standards and ensure that action is taken to ban them throughout the Community and that information about such action is published. It is a measure of the importance that we all attach to those objectives that Parliament, Council and the Commission have worked so constructively together to prepare the text.
Credit is due to everyone concerned, especially to the rapporteur for her inclusive approach to reaching early agreement. I understand also that the recently established drafting committee contributed to the swift and efficient way in which a first-reading deal was arrived at. Clearly, this is a valuable tool for future negotiations.
I would like to finish by saying that I am looking forward to the debate and the individual contributions and I am pleased to be here this evening.
. Mr President, before getting to the issue itself, I would like one day to be told how agendas are drawn up in the Conference of Presidents. I shall not give any examples, but we often discuss matters that interest almost nobody in the middle of the day but, when it comes to texts that concern many of our fellow citizens, such as the one we are looking at this evening, or the rail package – and I can see that Mr Jarzembowski and Mr Savary are here – we discuss them practically in secret late at night. That is what I wanted to say, though it in no way detracts from our pleasure at having reached an agreement on this text.
I would like first of all to thank the shadow rapporteurs and Parliament’s services, as well as the services of the European Commission and the Council, for their fruitful and – why not say it – friendly cooperation. We have all worked quickly and efficiently in order to reach an agreement at first reading and thus send a positive message to our fellow citizens.
As you have reminded us, the tragic events of last summer had increased the onus on us to adopt new measures to enhance air passenger safety and information. And that is a responsibility that we have all taken on together.
We are talking about air safety; I would like to reiterate, however, that air transport remains by far the safest means of transport. At the same time, we need to be realistic and bear in mind that there is no such thing as zero risk and that the dramatic increase in air transport over the coming years could lead to a rise in the number of air accidents. In order to prevent that from happening, we must resolve the shortcomings of the current system by providing a European mechanism which, in addition to the work of the ICAO, goes further in terms of strengthening air safety, and it was in this spirit that this report has been drawn up.
If we compare the European Commission’s initial position, that is to say the publication of national lists, with the text we have before us today, we can see that we have travelled an extremely long way and that is something that did not seem possible just a few months ago. Thanks to the impetus provided by Parliament, we are on the point of creating a single Community blacklist, drawn up on the basis of common criteria and applicable throughout Union territory. That will guarantee our fellow citizens the same level of safety, whichever Community airport they use and – why not say it – this text is a great victory for the European Union.
I would now like quickly to try to return to the proposed regulation in more detail and tell you how this list will initially be established. The Member States will have one month, from the entry into force of the regulation, to communicate the list of airlines banned from flying over their territory, drawn up on the basis of the common criteria annexed to this text. This could involve any company with the right to fly in the Union, as well as those which do not have that right but whose aircraft may be chartered in the European Union. Within a period of a maximum of one month, the Commission will call together the committee of experts and decide whether or not the carrier should be included on the list. And all of the airlines included on this Community list will be banned from flying throughout Community territory. This Community list will be updated at the request of a Member State or of the Commission, whenever that becomes necessary. Furthermore, this list will be made public and will be communicated effectively and widely to passengers, in particular by electronic means and by means of posters. Finally, passengers will have the right to reimbursement or rerouting in cases in which their carrier is placed on the list after reservation or in the event that it is replaced by a prohibited carrier.
That is what I have to say in relation to the black list, but there is also the section dealing with passenger information and this regulation imposes an obligation on sellers of tickets: to inform passengers of the identity of the airline with which they will actually be travelling. And that information must also be provided to passengers in the event of a change of air carrier. Finally, the Regulation leaves it to the Member States to impose sanctions in the event that the passenger information obligation is not met.
With regard to the procedure, the text should be ready for approval by the Council at the end of November, following verification by the lawyer-linguists of the two institutions.
Finally, Mr President, I would like to say a few words about the European Aviation Safety Agency, since I believe that this regulation forms part of a global strategy for improving air safety in Europe. The next stage of this process will therefore be to extend the competences of the EASA, in particular with regard to the certification of third-country aircraft, and I am truly delighted, Commissioner, that you have presented this proposal today. For the moment, the regulation that we are discussing this evening will provide the citizens with the European blacklist from the beginning of 2006 and I am pleased with this result. Europe is making progress towards increasing air safety. It is taking great strides.
. Mr President, Mr Vice-President of the Commission, Mr President-in-Office of the Council, I think we can all agree that the rapporteur, Mrs De Veyrac, deserves our congratulations for having achieved such a splendid outcome, and having helped the Council and Parliament to find a common solution to these problems within such a short space of time. As I see it, she has provided us with an excellent example of the way in which Parliament, the Commission and the Council can act promptly in similar situations, where there are indications that the safety of passengers is at risk.
I hope that the President-in-Office of the Council can give us his word that the Council will reach a final agreement in December at the latest, so that this regulation can enter into force at the beginning of next year.
It is crucially important for us to be able to demonstrate the added value of our endeavours where EU legislation is concerned, and the added value of this regulation is plain to see. Our agreement to the drawing up of a joint EU blacklist will avoid a situation in which the public would be left with the impression that Germany was demanding that an airline be banned from flying, while France was refusing to impose such a ban. This would not bring us any closer to our goal of common security. Joint blacklists will spell it out to the public that we are acting together to protect them, and this legislation is therefore an excellent example of European added value.
This is about more than just banning airlines from flying, however. Equal importance should also be attached to the second aspect of this issue, namely providing the public with information about what happens if they book a ticket and an airline subsequently intends to use a blacklisted plane. The passenger must be informed of this fact, and he must have a chance to act in response. It has been proposed that passengers should be able either to cancel their tickets and receive a full refund or to exchange their tickets, and these proposals show that we are being very flexible in protecting the public interest. This is a fine outcome.
Mr President-in-Office of the Council, we disagree on the matter of extending the powers of the European Aviation Safety Agency, but this difference of opinion can wait until the Commission communication is on the agenda. This Agency helps us all to gain a common perspective.
Mrs De Veyrac has been an excellent rapporteur, and this has been an example of very speedy lawmaking. I hope that the Evans report will follow suit, so that we can act just as promptly in the case of the treatment and care of airline passengers with restricted mobility, and show the public where our priorities lie.
Mr President, Commissioner, Mr President-in-Office, Mrs De Veyrac, ladies and gentlemen. First of all, I would like to congratulate Mrs De Veyrac very sincerely on her report and on the end result of her work. You have demonstrated in this case how real commitment can lead to agreement, and we expect that in the case of this dossier, which is vital for air safety, it will be possible to reach agreement at first reading – a very welcome outcome indeed. This is all the more remarkable given that this result has been achieved in a very short period, just three months. We have not only managed to reach agreement on this here in this House, but also, and this is the most remarkable thing, agreement has also been reached between Parliament, the Council and the Commission, which is very rarely possible in such a short time. On the other hand, this makes it all the more regrettable that such an important dossier is once again being debated just before midnight. The probable reason for that is that we are not just dealing with run-of-the mill resolutions, no matter how important they may be, but with a law that will probably ensure that many human lives are spared in the future.
With regard to its content, this report deals with and improves upon some very important provisions regarding increased safety in the air transport sector, and goes well beyond the Commission proposal. The key points needed to ensure greater safety for Europe’s air passengers are a single common list based on harmonised criteria combined with a flight ban for the airlines on that list, and of course comprehensive passenger information. The possibility of integrating airlines from third countries is also very important. I am also delighted that we have succeeded in taking account of the rights of airline employees in the regulation. The importance of this has been demonstrated by the case of the FlyAir pilot dismissed because of whistle blowing.
We have shown that by means of a European law we can effectively safeguard the interests of the public. I hope that this will serve as a model for further legislative proposals.
. Mr President, one uniform black list on the basis of common criteria is the only way forward. That is also the firm belief of my group, the Group of the Alliance of Liberals and Democrats for Europe. Whilst the proposal relating to this was well intended, this House’s Committee on Transport and Tourism quite rightly regarded it as too weak. Harsh though this may sound, the dramatic events of the past year seem to have served as a wake-up call to many, making us realise that it is pointless simply to bundle the national black lists. A ragbag, not automatically valid in law across whole of the EU, is a superficial gesture that provides no added value.
It may, of course, prove to have some value, for we in the Netherlands have a saying that roughly translates as ‘to promise and give nothing is comfort to a fool’, it is precisely this image we wanted to move away from. In this light, this proposal is typically an area in which the EU can demonstrate its added value, for let us be honest: the fact that, to take an example quoted earlier, Onur Air was at one point grounded in the Netherlands, only to be able to take off in Belgium, does, of course, remain absurd. Such practices will simply lead to confusion among travellers, not to mention to potentially unsafe situations.
Consequently, a uniform list, based on common European security criteria, is the only way forward, and is understandable to both travellers and European consumers. The many amendments demonstrate this House’s ambitious approach to improving air safety. Thanks to the Commission’s very helpful and willing attitude in this respect, combined with the Council’s decisiveness, we were able to swiftly table an agreement at first reading.
When the proposal was discussed in the Committee on Transport and Tourism, I repeatedly called for new rules for a black list being linked to the existing SAFA (Safety Assessment of Foreign Aircraft) Directive, and to expand the competences of EASA, the European Aviation Safety Agency. I am delighted with the results we have achieved together, and with the Commission’s pledges to table proposals in the very short term, in which the EASA’s competences will be expanded and strengthened. The Commissioner indicated a moment ago that those promises were honoured as early as this afternoon. This is again a step in the right direction, for which I am indebted to you, Commissioner Barrot.
We are committed to coherent and clear legislation, with the aim of increasing security and clarifying information for the traveller – something to which nobody can have any objection. Finally, I thank Mrs De Veyrac for all the work she has done in this area.
Mr President, ladies and gentlemen, I would also like to offer my heartfelt thanks, particularly to Mrs De Veyrac, who has demonstrated great commitment in her work on this dossier, the scope of which grew significantly during that process, which cannot have been any easy situation. She took suggestions on board where that was possible, and where it was not, she kept us informed in a fair-minded way. So the process was extremely positive.
With regard to content, I regarded the consumer protection aspect of this dossier as being particularly important. It is a crucial element in a world where consumers must also have adequate information to make choices as passengers. If that information is available, it will restrict another trend that could otherwise create difficulties for us, by which I mean the flagging out of carriers in order to circumvent strict safety requirements. I believe that if particular attention is paid to safety, we can halt this trend.
We have taken an important step with the black list, but the most important step, implementation, still lies ahead. I say that because a common list requires criteria, checks and checks on checks. It is particularly important for this to be enforceable in third countries and capable of extension to those countries. I regard that as key.
I am, however, pinning my hopes on the list having a more wide-ranging impact. Reputable travel companies will in future shy away from doing business with partners who cannot guarantee complete safety. This is an important issue for consumers and for the safety of every one of us.
. Mr President, unlike other modes of transport over land or by sea that can easily wait to be towed away in the case of a breakdown, an aeroplane is completely dependent on technology. Defects in the engines, in air pressure, in the oxygen supply or in the navigation system can result in the plane crashing and all its passengers being killed. A sector such as this one becomes particularly vulnerable if it is in the hands of the free market, where constantly new low-cost airlines try to attract the maximum number of passengers in cut-throat competition by keeping the operational costs and fares down. Enterprises that skimp on safety measures can proportionately cause many accidents.
So far, the EU Member States have not worked well together. If one Member State had banned unsafe airline companies from taking off and landing, this was hardly publicised and had no implications in the neighbouring countries. If subsequently, a Member State wanted to take measures promptly, it was at the risk of being hindered by the Union that had not reached the same level. I have urged for an active approach towards banning and providing information before. Dangerous enterprises and their legal successors must be excluded, and shortcomings of other enterprises must be firmly in the public domain for the benefit of their users.
This proposal is a step in that direction but resourceful enterprises will undoubtedly continue to find ways of conning the system. I would call on the Commission to table more proposals in the years to come in case that situation arises, so that passengers and people on the ground do not fall victim to short-sighted entrepreneurs.
.   Mr President, I believe that the amendments tabled by the rapporteur are a step in the right direction. Their aim is improved passenger safety, more transparent information on carriers and standard conditions for carrier companies from outside the Community.
The guiding principles upon which Mrs De Veyrac has based her report will go a long way towards improving the standard of services offered by airlines, which is what matters most for passengers. One can only hope that extending the remit of the European Aviation Safety Agency to allow it to issue certificates will not lead to corrupt practices, but instead genuinely help to improve passenger protection standards.
Such issues notwithstanding, I believe that the rapporteur’s demands are entirely legitimate, and I should like to lend my backing to her draft. I believe that if we adopt it as it stands, we will improve the quality of services and make it easier for passengers to choose the right carrier. This would automatically mean that companies that did not meet safety requirements would be forced off the European market.
I would therefore call on the House to vote in favour of this report, for the sake of all air transport passengers.
Mr President, I am pleased with the report by Mrs de Veyrac, which has the great merit of clearly proposing the principle of adopting a blacklist of unsafe, even dangerous, airlines. In view of recent repeated disasters resulting from the defectiveness of certain aircraft, it is essential that we act to identify them and ban them from flying. It is essential to the safety of all air passengers that they be aware of the identity of the airline carrying them and, furthermore, to know whether or not that airline is considered to be dangerous. This is an absolute right. This must be respected fully since it involves the lives of millions of people travelling across the world by air.
I would like to express one reservation, however. What will be the scope of the Community list of these airlines not meeting European safety criteria? For the time being, it appears that the Commission has not set any common criteria for the establishment of a Community list. Do you fear the diplomatic consequences in relation to certain sensitive countries? Is there fear, for example, of the reaction of the Turkish authorities to the recent flight ban of Onur Air only by the Netherlands, Belgium, France and Switzerland? Why are the other European countries not associated with this prohibition measure?
The text that has been presented to us proposes, amongst other things, increasing the competences of the European Aviation Safety Agency. Why not, if the objective is the strengthening of common criteria for inspection, prohibition and restriction of flying rights? Nevertheless, is there provision for measures to control this Agency and means for appealing against its decisions? We must legislate, of course, and quickly, but we must take care not to remove any of the Member States’ room for manoeuvre in such a crucial area as the safety of their citizens.
Mr President, Commissioner Barrot and particularly also Mr Darling – for at this late hour, the chair of the Council Presidency is invariably empty, and I very much appreciate the presence of the Council Presidency in this debate – it is good thing that we have managed to agree on a single European black list containing all airline companies that are banned across Europe. I particularly want to thank Mrs De Veyrac for all her efforts, not least during the negotiations with the Council, and congratulate her on the result achieved today, which means that, at first reading, we can put an end to the present, unwanted and ambiguous situation in which passengers are uncertain about, or unaware of, an airline company’s safety record. The recent, tragic air accidents this summer have underlined the need for this legislation.
This House is the driving force behind the plan, and should take credit for this, because the individual Member States were not initially keen on the idea. Similarly, the Commission’s proposal confined itself to the exchange of information only. By pulling together in a decisive manner, this House managed to get this European black list compiled after all. The European public are certainly entitled to it, for it is unacceptable that an airline should be allowed to land in one country not being allowed to do so in the neighbouring country. This once again underlines the importance of a European dimension and approach to this problem.
I have made an all-out attempt to clearly define the right of passengers to compensation in this regulation, because without this right, this legislation will not amount to anything. It is a good thing that that too was successful. I hope that this regulation will contribute to safety in the aviation industry and to improving the position of passengers in Europe.
Mr President, Commissioner, ladies and gentlemen, flying is safe in Europe, and we want it to remain that way in future, despite high growth rates in air traffic. That is the purpose of the regulation before us today, whose urgent adoption is backed across the political spectrum. I would like to thank the rapporteur for her excellent work.
A European black list based on common criteria will in future eliminate confusion around decisions on safety issues, as was the case with Onur Air. I am sure that publishing this list will put very strong pressure on airlines that show insufficient regard to international safety regulations, and also to travel companies that have worked with such airlines in the past. Inclusion in the black list will inevitably damage such a carrier’s image and probably drive it out of business, resulting in a clear gain in terms of safety.
The duty to provide passengers with information on the identity of the operating air carrier in cases where these has not happened in the past will lead to a marked strengthening of passengers’ rights. We can address small travel agencies’ fears that they will be overburdened by having to provide information by distinguishing between information relevant to safety and information on a change to another, safe airline, and by treating these two different types of information with differing levels of urgency.
I welcome Commissioner Barrot’s plans to extend EASA’s powers to support for third-country airlines with safety problems. If we want to achieve that we will of course have to free up a little more money.
Mr President, it is fitting, at this time of reflection on what the European Union actually stands for, that we should be discussing tonight this clear demonstration of EU added value, where the Union together is greater than the sum of its parts. I do not believe that the EU brings automatic added value in all its spheres of competence, but it clearly does in this instance.
Air travel forms such a large part of our interconnected Europe and our interconnected world that it is amazing, in many ways, that we have not passed proposals such as this before now. The Member States acting alone have not achieved a sufficient degree of consumer protection. The Union, acting now, will give its citizens the consumer protection they deserve. This EU action is both proportionate and appropriate. If an airline has been blacklisted in one EU state, people want to know about it, so I welcome proposals for a common EU framework. I myself have been booked on flights where I have only discovered the identity of the carrier at check-in, so I welcome proposals for greater consumer information and awareness.
I wish personally to congratulate the rapporteur for negotiating this complex issue. I hope that the House and our colleagues, when they arrive tomorrow, will unite around her.
– Mr President, Commissioner, better lawmaking does not necessarily mean fewer laws. Naturally, our objective is to legislate solely when necessary. Yet this debate demonstrates the need to take legislative action to enhance air transport safety to ensure a higher level of protection for passengers against the risk of accidents.
This will take the form of adopting a Community list of carriers to be banned from flying over EU territory and, in turn, disclosing this list to passengers. There are times when the facts speak for themselves. On 14 August, 121 people died when their aeroplane crashed near Athens. This was sadly just one of six air accidents that took place this summer, from Greece to Venezuela, which claimed the lives of 500 people and gave rise to a feeling among passengers that they were not safe. These circumstances demanded political debate.
Against this backdrop, it is entirely right that Parliament should hold this debate and adopt more rigorous and more detailed regulations on air transport safety. There is no doubt in my mind that this amounts to better lawmaking with an appropriate sense of responsibility.
The fact that air accidents are, fortunately, rare in Europe does not allay our concerns about flights operated by third-country carriers wishing to use our airports, or carriers taking EU citizens outside European airspace. We are also concerned about the measure designed to block companies that do not meet safety and maintenance criteria from operating.
Some Member States should indeed retain their powers, especially when it comes to emergencies, yet a carrier banned by four European countries was able to redirect its flights to another in which the ban was not in place, and this must not be allowed to happen. Our objective must be to redress these anomalies and to promote safe and transparent European and world air transport markets.
As this is our concern with this report – and I should like to take this opportunity to congratulate the rapporteur – we support the range of amendments to which all groups put their name, and which we hope will be adopted in Parliament and subsequently in the Council.
Mr President, I too would like warmly to congratulate the rapporteur on her tireless work and its magnificent result. Thank you, Mrs de Veyrac.
I believe that this text is a perfect example of interinstitutional cooperation. We must also congratulate the Commission – the Commissioner has taken a special and personal interest in this text and I believe that that has also brought results – Parliament, of course, and also the Presidency-in-Office of the Council and the Council as a whole. I therefore believe that this example of interinstitutional cooperation has allowed us, in record time, to achieve a text that guarantees rapid and efficient operation and guarantees viability.
Furthermore, we have achieved a text that strengthens the Community method, while also providing sufficient subsidiary flexibility, so that the most urgent cases can be dealt with while taking the citizens closely into account, but within a rigorous framework of Community guarantees.
This text achieves a perfect balance between the commercial interests and rights of companies and guarantees of their protection, without prejudice to passengers’ right to information in good time, full transparency and the defence of their right to safety, and it also promotes the use of the Internet as a positive element.
I also believe that this safety is an essential guarantee for a sector such as the air sector, in which the European Union is taking historic and forward-looking steps which require maximum safety and, therefore, also deterrent sanctions, such as those proposed in the text, strict prohibitions based on technical and objective rigour.
We are therefore delighted that the way has been opened to significant strengthening of the European Air Safety Agency and we are still concerned about finding solutions to the problems of safeguards for staff, in particular for pilots, indicating risk problems, guarantees of training, in order to prevent tragedies such as that prevented in Toronto, and the guarantee that the inspections are sufficient and proven to be effective.
I believe that the fact that there have been so many victims this summer has taught us a lesson.
Mr President, first of all, as a new person from a new Member State, I should perhaps first express my great appreciation to the rapporteur and the Community institutions, the Council and the Commission, for the work they have done and the way they have done it. It perhaps also sends a positive message to the citizens of the European Union that we are capable of responding quickly and achieving significant results. I congratulate the rapporteur and the three institutions for having managed to identify the appropriate levels in line with the principle of subsidiarity; in other words, for identifying what needs to be undertaken in connection with this issue at Community level, and what needs to be undertaken and resolved at the level of the Member States.
For humanitarian reasons, I will restrict myself to just one or two comments at this late hour. One is that I hope this agreement comes into effect as soon as possible. This is very important. Some components of it – setting out common criteria, getting institutions up and running – will take time, however, and we have to do something, and send a positive message to citizens in the meantime.
My other comment is that I agree wholeheartedly with the goals and the application of sanctions, etc. However, air carriers adversely affected by this regulation must be given a precise definition and details of how they can remedy matters. Likewise, I think we must draw up detailed terms and conditions for an air carrier’s name to be removed from the list. We have gone into great detail regarding the criteria for inclusion on the list, but it would be just as important to set out the criteria for removal from the list.
Concerning compensation for passengers, it is of course very important that a passenger should be offered the possibility of travelling with another airline or having his/her money refunded, but it is also very important to take into account the moral damage suffered in such cases by a passenger who has to cancel his/her journey at the last minute.
My final comment relates to ensuring that penalties for failing to comply with the obligation to provide information, which I also recommended, are effectively enforced. I agree that this should be carried out at national level, but Member States will thus have a huge responsibility to avoid asymmetries arising between Member States as regards the level of penalty applied. Thought will need to be given to this too at a later date. Once again, I hope that you will adopt this excellent report.
Mr President, I believe that this is a good agreement. It achieves most of what the committee wanted. It is also a good-news story, as Mr Twigg and Mr Smith said. It shows the strength of the EU acting together, acting to protect the consumer and, as has been emphasised by several people, acting with speed. Sometimes, however, there will still be differences between Member States. Airlines use different aircraft and different crews to fly to particular parts of the world. These variations will mean that standards vary. Indeed, opinion as to safety itself can vary, but this report sets benchmark standards. I hope and believe that this is not the end of the matter. I expect that some countries will want to go further and set higher standards and that this will push standards even higher to protect consumers.
More and more people are flying. I am told that some 30 million people in the UK – half the population – fly at least once a year. With the increasing use of the internet, they may not be aware of the carrier that they are allocated. They may book with company A and find that it is actually company B operating the flight. If company B is blacklisted for safety reasons, then, as Mr Jarzembowski said earlier on, they will have the possibility of not flying. No one at all, I suggest, will board a plane if it has been blacklisted. They will have the option and they will not take the option of getting on a plane that has been blacklisted. That will push up standards; it will improve things for consumers; it is a good-news story. I congratulate the rapporteur. We should be talking about it and explaining it, but not at eleven o’clock at night!
Mr President, some of us in this Parliament have lived through the dreadful experience of the and maritime disasters and have witnessed the lamentable spectacle of the Member States pushing aside the European Union. For once, in the field of air safety, Europe has had a head start on events – I do not know whether we should be delighting in this, however, unfortunately – since we created the European Aviation Safety Agency in 2002 and the Commission proposed this regulation to us back in February, before the tragic summer we have experienced.
I would therefore like to thank Mrs de Veyrac for the work she has done, since Parliament has considerably improved the text. For a long time it has vacillated between subsidiarity and Community added value. We are seeing genuine Community added value today since we have a Community blacklist, each Member State’s list will be distributed amongst all of the other Member States, and the European Union and the Commission have their degree of autonomy. This text therefore goes a long way.
I would like to hark back to the maritime field. It has taught us that it was not a question of carrying out inspections. It is a question of knowing how frequent those inspections should be. It is also a question of knowing who is responsible. We have done this in the maritime field, and tomorrow we will probably have to do so for air transport.
Finally, as you know, Commissioner, the human factor is very important in air accidents. The majority of them are the result of human failings. It is therefore very important that we provide for rules relating to the monitoring of the training of crews and a very high level of training that is harmonised at European level.
You have opened up the door by extending the competences of the European Aviation Safety Agency. I understand the Council’s reservations. I believe that you will have the support of Parliament, Commissioner, since this is the direction we must take if we are to take on our responsibilities towards the public and the users of air transport.
. Mr President, Minister, ladies and gentlemen, I would like once again warmly to thank Mrs de Veyrac and your Committee on Transport and Tourism for having supported and very much enriched the Commission’s proposal.
The amendments proposed by your rapporteur raise the Commission’s objectives and enable us, on the one hand, to restore air passengers’ confidence in the safety of the aircraft in which they fly and, on the other, to guarantee them greater transparency through informing them of the airline with which they are to travel.
Mr President, the Commission, which has worked in close cooperation with Parliament and the Council to reach an agreement at first reading, accepts all of the compromise amendments achieved following very positive negotiations amongst the three institutions. We believe the result of this work to be very balanced. It moves in the direction of effectiveness. In particular, I would like to mention the main measures that you have all highlighted: the establishment of a single Community blacklist, based on common criteria, the application of prohibitions throughout Community territory, the immediate entry into force of the regulation on the blacklist, as well as the subsequent rapid implementation of the part relating to passenger information and compensation, as Mr Jarzembowski has stressed. I also agree with what he has said about passengers with reduced mobility, a system of compensation in the event of cancellation due to the fact that a company included on the blacklist also flies in third countries, a comitology solution, which will enable us to act urgently and to prevent situations of non-decision and, finally, an extension of the duties adopted by the Commission this afternoon in Strasbourg, which includes the pilot qualifications and training mentioned by Mrs Ayala, Mr Leichtfried and, just now, Mr Savary. I would like to point out to the Presidency that this strengthening of the competences of the European Aviation Safety Agency in no way diminishes the need for close cooperation between the Agency and the civil aviation authorities of each Member State. It is as a result of this cooperation that we will ensure that the European sky is as safe as we would like.
Finally, I would like to acknowledge the speed with which you have dealt with this issue without compromising its quality. This is further evidence of the effectiveness of codecision and of our institutions, since there is the political will to succeed on both sides. I am absolutely delighted about this, and many speakers have made the same point.
Mr President, I would like to thank Parliament most warmly for its decisive contribution to this important dossier, which will increase our citizens’ faith in the safety of air transport, and I would like to end by adding that this text as a whole will strengthen the competences of the European Aviation Safety Agency, competences that it exercises in cooperation with the civil aviation authorities of each Member State. Finally, there is the launch next Thursday of a very interesting technological project which we call ‘Caesar’ and which will provide much greater safety in the management of air traffic as well. I believe that this provides us with all the elements we require to make the European sky one of the safest skies in the world.
Thank you very much, ladies and gentlemen, rapporteur. I believe that we have done some very useful work and, at this rather emotional time, I believe that, like me, your thoughts are with all of those people who have fallen victim to these disasters over the summer. We took the initiative, but the crucial thing was to complete it and we have done that thanks to all of you.
Thank you, Commissioner, we feel reassured as well as flattered.
. Mr President, I shall be very brief and respond to just a couple of issues. I have been very impressed with the contributions and the commitment and passion with which they have been expressed tonight. I wish to congratulate Mrs De Veyrac, the Members of the European Parliament and the Committee on Transport and Tourism for their hard work and cooperation.
Mr Jarzembowski asked whether the Council would now in turn accept the text. If Parliament proposes a consolidated text in its entirety, then the Presidency of the Council will bring it to the Ministers’ attention at the earliest possible opportunity and the Presidency will recommend it to the Council.
Another issue mentioned was the European Aviation Safety Agency. The Council will, of course, consider the Commission’s proposals concerning that agency.
This has been an impressive debate with many impressive contributions. The passion for this subject and the issue of safety and information for passengers have come over loud and clear this evening. Thank you for the opportunity to contribute to that debate.
The debate is closed.
The vote will take place tomorrow.
The next item is the debate on the following reports:
- A6-0282/2005 by Mrs Harms, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation on the implementation of Protocol No 9 on the Bohunice V1 nuclear power plant in Slovakia, as annexed to the Act concerning the conditions of accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (COM(2004)0642 – C6-0205/2004 – 2004/0221(CNS));
- A6-0279/2005 by Mrs Harms, on behalf of the Committee on Industry, Research and Energy, on the use of financial resources earmarked for the decommissioning of nuclear power plants (2005/2027(INI)).
. Mr President, first of all, let me take this opportunity to warmly thank Mrs Harms for the excellent reports she drafted on the two items under discussion tonight. I would also like to indicate my appreciation for the quality of the debates which have taken place in the Committee on Industry, Research and Energy. I would like to put the Commission’s proposals, and to some extent today’s discussion, into a broader context.
We are probably at the beginning of a long-lasting period of high oil and gas prices on the international markets, with a sharply growing demand worldwide. With regard to this new situation we have to react with determination and ambition. We already discussed the five-point-plan in earlier discussions with you. The immediate option for the EU is to act on the demand side, since the greatest room for manoeuvre in the European Union lies there.
Looking at the supply of energy, I want to stress that the choice of energy supply is up to each Member State. It is their individual decision as to which energy mix they prefer, of course within the framework set by the European Union, such as commitments for reduction of CO2 emissions, or promotion of renewable energy.
Nuclear energy today produces one third of electricity in the European Union. The role of nuclear energy is closely linked to a solid strategy dealing with security of nuclear material and non-proliferation, radiation protection, nuclear safety, reliable disposal of nuclear waste and the safe decommissioning of nuclear installations. Discussions tonight will address in particular not nuclear plants, but the decommissioning of nuclear installations, be it in relation to the end of their lifetime, or be it for power plants in new Member States, which could not be upgraded at affordable costs.
Financing of decommissioning is a complex issue, where the existence of various approaches in the Member States has been noted. The Commission has issued its report on decommissioning, which is considered today following the request of the European Parliament. It has recognised therein that there was an increased need for transparency and harmonisation in the management of the financial resources needed. Therefore, the Commission intends to adopt recommendations on funding schemes earmarked for decommissioning.
The cooperation established in the course of 2005 with Member States and via the fruitful debates launched with the European Parliament on the issues related to the decommissioning schemes will allow significant progress to be made in this important area.
On the more specific question related to the decommissioning of Bohunice, the Accession Protocol provides the framework for the early closure of Bohunice. The assistance to be granted to ensure the early closure of the two reactors at the Bohunice nuclear power plant is an expression of the Community’s solidarity with the Slovak Republic, underlining that the Commission and the Member States recognise the significant challenges posed by such an early closure.
The Commission’s responsibility is to monitor the closure commitments, and to deliver the support through the mechanisms available to it. This we have done for the 2004 and 2005 annual support commitments, and I do not foresee any difficulty with the 2006 contribution.
The Protocol associated with the Accession Treaty acknowledges that the decommissioning will have to continue for several years and it would cause a significant financial burden for Slovakia. Therefore, the decision on EU assistance after 2006 will take this situation into account.
Against that background, and in order to present its proposals for the next financial perspective, the Commission prepared the draft regulation on which you are now consulted. We felt that there was a need to continue providing support since the Commission recognises that decommissioning is a process. The level of support in our proposal is based on a continuation of the support already agreed during the accession negotiation in Protocol No 9. The amount of EUR 237 million is part of the financial perspectives currently under negotiation. Therefore the Commission reserves its position on any amendment related to funding, which is part of the financial perspectives.
I hope these few words concerning the two reports under discussion helped to set the scene and explained in which spirit and with which aims the Commission’s proposals were established and adopted.
Mr President, Commissioner, ladies and gentlemen, the reports I am presenting tonight concern financing for the decommissioning of nuclear power stations, both in general and in one specific case. I very much regret that we are debating this topic at night, because this issue is so serious and has gone so far off the rails that I would have liked it to be discussed in the clear light of day and with our full attention, as was the case when we recently discussed the REACH programme.
Earlier this year, the Commission brought forward its first communication on preparations for the financing of decommissioning and waste disposal for nuclear installations in Member States operating nuclear power stations.
This communication is incomplete, to put it mildly. However, for once it is not the Commission that is responsible for these omissions, but rather the governments of the Member States, which up to now have been very reluctant to reveal the truth about the nuclear industry’s inherited and future liabilities.
The Commission communication demonstrates to me how little the ‘polluter pays’ principle has applied to Europe’s nuclear industry up to now. Funds in which there is sufficient money to finance the decommissioning of nuclear power stations and the storage of nuclear waste are unfortunately the exception in Europe and certainly not the rule. By neglecting to set aside provisions for waste disposal, the eastern Member States have far more in common with the western Member States than many of us would like to admit. In France, the European Union’s leading nuclear country, the Court of Auditors assumes that the taxpayer will one day have to pay for EDF’s liabilities, that is to say the nuclear industry’s liabilities. In the UK, the government, that is to say the taxpayer, has taken on the knock-on financing for the decommissioning fund: EUR 1.5 billion according to the Commission’s estimates. And it will not necessarily be the last time that the UK nuclear industry has had to be bailed out by the public. The cost of decommissioning a nuclear power station is estimated at between EUR 200 million and EUR 1 billion. So you can imagine what may be yet to come.
Let us be clear about the financial dimensions of this whole issue: there are currently 149 nuclear power stations in operation in Europe, and in view of their age and technical condition the Commission is working on the assumption that over the next 20 years, 50 to 60 of these reactors will have to be taken offline. In the majority of cases there has so far been a failure to make adequate provision for decommissioning and disposal, if any at all.
When and how the decommissioning of a nuclear power station is commenced once it has been closed down, and how waste disposal is arranged is, however, vital when it comes to avoiding the impact of radiation on the environment, on neighbouring residents and on the workers carrying out the decommissioning. I believe that the decision as to how and when decommissioning takes place – and I believe that this is also the view of those who believe in a responsible environmental policy – should be guided solely by safety considerations, and safety should in no circumstances take second place to the financial interests of the nuclear industry.
This whole business is becoming very expensive, and this large sum of money, which is simply not available at present, is needed not just at a specific point in time, but may continue to be needed for many centuries to come. Given the number of companies that go bankrupt, and the growing hunger of international hedge funds for European companies, I can only urge the Commission to put pressure on the Member States finally to encourage their nuclear industries to get a financial grip on their liabilities. That is why I believe that actual funds need to be created.
In Germany, for example, we can now assume that EUR 30 billion has actually been set aside by the nuclear industry. However, it is hard to say where this money is at present, because this amount, EUR 30 billion, which is equivalent to the GNP of all the Baltic States combined in a single year, has been blown on shopping sprees both here in Europe and beyond. People like buying other energy supply companies, and also water supply or telecommunications companies, in fact companies in all sectors involving supply networks. If I argue about this, I am repeatedly told that we must make our money work for us. But even in Germany no one can guarantee at present that the billions that we will need in 2030, 2040 or 2050 will actually be available by then. I believe that we should be working towards the guaranteed availability of funding for waste disposal, and I also believe that it should be forbidden to use these provisions, which were collected from electricity customers to make provision for future liabilities, in a way that distorts markets and competition.
The aim of my compromise text, which I am presenting in this Chamber today together with my own-initiative report, and which we will be voting on tomorrow, is to encourage the Commission to take action on deficiencies in relation to provisions for waste disposal. I remain convinced that it is right for Member States to retain responsibility for nuclear waste. I am, however, equally convinced that here in Europe we lack strong uniform criteria for companies to set up funds. I believe that the polluter pays principle must be observed. Financial provision for decommissioning and waste disposal must also be guided by the highest safety standards. Decommissioning funds at company level, which are kept separate from the general operating budget and which are also externally audited, would both enhance nuclear safety and allow us to avoid the nuclear industry repeatedly making off with public money.
It is a pity that, although the Committee was able to reach agreement on the general direction in which decommissioning provisions should go, we could not agree on the detail and decide upon a set of criteria that we could recommend to the Commission when, as I hope it does, it adopts my overall proposals. If that is what the House still wants to bring about, then I ask it to support the amendment that my group has tabled, so that we can achieve what I have just proposed.
In concrete terms, however, we are not just discussing provisions in general, but the specific issue of the decommissioning of the Bohunice nuclear power plant. It has been decided to close down the Bohunice plant because of safety problems that cannot be overcome by retrofitting. Under the EU’s PHARE programme, EUR 240 million of EU funding has already been paid to Slovakia in connection with the closure of Bohunice. This money is intended to enhance safety in the area around Bohunice and also provide financial compensation for its early closure. Following this initial payment, the Commission is now proposing to pay a further EUR 237 million for closure measures and replacement capacity. On the basis of my own knowledge of the cost of closure and decommissioning measures, I regard this proposal as appropriate.
I do, however, wish to specifically reject the proposed increase in funding to EUR 400 million for which there have been calls on both the left and right of this House. False promises will neither help us to gain acceptance for European policy nor guarantee safety at Bohunice. I will work to ensure that the funding the Commission regards as appropriate is paid. I will also work to this end in the context of discussions on the financial perspective and in the budget debates for forthcoming periods. But at the same time I shall also be working to ensure that this money, which we would then be paying – and this still depends on the financial perspective – is actually used to benefit the safety of the public in Slovakia and elsewhere in the EU. I will very definitely oppose companies like Slovenské Elektrárne or ENEL in Italy using this money to build new nuclear power stations.
As the rapporteur, and as an opponent of nuclear energy, I would have liked to recommend that you support Amendment 18 from the Group of the European People’s Party (Christian Democrats) and European Democrats, which supported the Commission proposal with regard to the level of funding, but, as that amendment has, unfortunately, been withdrawn, I recommend – if you want to be realistic and honest towards Slovakia – that you vote tomorrow against Amendment 12 and make sure that Commissioner Piebalgs’ reasonable proposal is accepted.
. It is a generally acknowledged fact that, under political pressure from the European Union during the accession negotiations, Slovakia agreed to the early closure of its nuclear power plant at Jaslovske Bohunice, despite the fact that after upgrading all its security systems, the installation now meets all safety standards. This fact has been confirmed by the International Atomic Energy Agency. The costs of upgrading alone came to EUR 250 million. On the other hand, the European Union has undertaken to cover some of the costs. For the 2007-2013 period, the Commission has proposed a financial contribution of EUR 237 million, but this falls far short of the total costs calculated from the latest studies submitted by the Slovak Government.
The Commission based its calculation of decommissioning costs and the resulting size of its contribution on outdated and rather questionable methods, taking into account only the decommissioning process itself. Based on the latest studies the total direct costs amount to EUR 1.3 billion, the indirect costs EUR 1.8 billion, and losses due to the cessation of energy generation EUR 1.5 billion, assuming a lifespan for the installation continuing up to 2015.
The overall cost, including loss of output, thus reaches EUR 4.6 billion. Taking account of these facts, the parliamentary Committee on Industry, Research and Energy has proposed in its revised report to increase the EU's financial contribution for 2007-2013 to EUR 400 million. This proposal also represents a positive compromise for the Government of the Slovak Republic, which had requested financial assistance of around EUR 700 million. I am well aware of the complexity of the situation surrounding the EU's failure to agree on a budget for 2007-2013. The pressure for budgetary cuts from most Member States is strong and often legitimate. At the same time, Slovakia cannot put the safety of its population in jeopardy, and it needs sufficient financial resources to go ahead with safe decommissioning at the earliest date.
At a time of mounting crisis in the energy sector, coupled with increasing electricity consumption, the decision to push ahead with the early closure of a safe nuclear installation was perhaps lacking in foresight. It will result in Slovakia losing 19% of its production capacity and most probably becoming dependent on electricity imports in the near future. There are those within Europe, however, who clearly regard this as a satisfactory outcome. Everyone has to pay for their mistakes, but this time we will all have to pay. I hope that in the future lessons will be learned from such absurd mistakes.
. Mr President, I welcome the report by Mrs Harms, but at the same time I would like to remind you that the debate today is not about pro- or anti-nuclear issues; it must primarily be about safety. This includes on the one hand nuclear safety, and on the other security of energy supply.
We are all aware of the very high costs involved in carrying out decommissioning of nuclear power plants in a safe and professional manner. I am convinced that all European institutions, the Commission, Parliament and every Member of this House agree that we cannot skimp when it comes to nuclear safety. Alongside the ‘polluter pays’ principle, therefore, we must make room for the phrase ‘safety comes at a price’.
I would like to stress that the European Union must appreciate Slovakia’s unselfishness in this matter. It had to agree to close down two units of the Bohunice nuclear power plant when this requirement was added almost as an indispensable condition in the very last stages of the accession process. We knew then that this would involve a loss of production capacity, a shortage that Slovakia would have to meet with new investment and imports.
In our neck of the woods there is also a saying that ‘he who pays the fiddler calls the tune’. In this sense I think Slovakia’s request to the European institution to enable it to decommission the plant safely is perfectly reasonable.
In my view, there are at least three elements in European Union principles and policy that would provide adequate justification for supporting decommissioning out of European resources. The first is the principle of social, economic and territorial cohesion between Member States. Slovakia has made a major commitment for the sake of the European Union, and is fulfilling it, but it cannot go beyond its own limits, its own level of economic development.
The second is security of energy supply, which is as much a right of domestic and industrial consumers in Slovakia as in any other Member State of the European Union. Let us not forget that not so long ago we adopted a resolution calling for a 20% target for renewable energies in the EU's overall energy consumption by 2020; the situation today is therefore not the same as it was in the past.
The third is combating energy dependency. Early closure of viable energy generating capacity can only help in this regard if it is replaced by more efficient, economically sound capacity. Based on all these points, I call upon you to support Amendment 16, which has this as its aim.
. Mr President, on the particular issue of Units 1 and 2 of the Bohunice V1 nuclear power plant, the rapporteurs in the Slovak Government have both come forward with an estimate of the total cost of decommissioning for the two units as likely to be EUR 750 million. Against this, the Commission’s proposal for an appropriation of EUR 237 million for the period 2007 to 2013 may seem modest, but there are two very strong arguments in favour of keeping to the Commission’s figure of EUR 237 million.
Firstly, although Unit 1 is due to be shut down in 2006, major structural decommissioning will not begin until Unit 2 is shut down in 2008. EUR 237 million is a substantial sum of money for the first five years of a decommissioning period which is expected to last for 30 years.
Secondly, to increase the amount is to make a mockery of the budget which Parliament has already voted. We know that politically we are entering into a very sensitive period on the financial perspectives and it does not help if Parliament votes one thing one minute and another thing the next. We have to respect the vote on the budget. Nor should we be trying to force anyone’s hand on the budget beyond 2013.
The debate on any further money for Bohunice should take place in the context of the next round of budget discussions and in the light of whatever has happened on decommissioning up to that point. It is understandable, however, that the Slovak authorities want to know where they are with the funding over this 2006-2013 financial perspective, so the total sum of EUR 237 million needs to be fixed for that period without further review, although the yearly appropriation may vary.
On the wider issue of decommissioning, the key challenge is to ensure that, on the one hand, enough money is available to decommission nuclear plants safely and, on the other hand, that the financing of decommissioning does not become state aid by the back door. Paragraph 5 of the report is important in this respect. It is the nuclear industry – not governments – that needs to make provision in advance for decommissioning and ensure that the full cost is included in the balance sheet from the start. Too many times in the past the nuclear industry has got its sums wrong and then come begging for financial assistance. That is unacceptable because the failure of the nuclear industry to make proper provision for the cost of decommissioning distorts competition. If back-end costs are not calculated properly, then nuclear-generated electricity appears to be much cheaper than it really is. I hope that the Commission will ensure that such anti-competitive practices are not allowed to occur in future.
. Mr President, in the Committee on Industry, Research and Energy we decided to draft an own-initiative report on the use of financial resources earmarked for the decommissioning of nuclear power plants. The reason was that the management of these funds is included in a nuclear safety package on which Parliament delivered an opinion but which the Council could not come to terms with.
We are waiting for the Commission to issue a new proposal for a directive on the matter. It should ensure that nuclear plants are wound down safely and that there are sufficient funds to keep reactors cocooned from the environment for thousands of years.
Management of the decommissioning funds should in principle fall within the competence of national powers. We may nevertheless agree to common rules being drawn up, on the grounds that the winding-down of nuclear power plants impacts on the safety of employees and the health of people across state borders. A potential problem will always cross state borders.
Unfortunately, we cannot have much confidence in the way that all Member States will reserve funds so that we would be fully certain that there is enough money for many generations to come. An indication of this is the decommissioning of the Bohunice power plant, not to speak of Ingalina. EU financing is needed for these. If financial resources for decommissioning are not collected entirely through the price of electricity, competition will be distorted in the electricity markets. In that respect the funds will also affect the single market. The electric power produced in nuclear power stations should not be cheap, simply because it will fall to future generations to pay for decommissioning of the plants.
The rapporteur, Rebecca Harms, has done some painstaking work in the message she is sending to the Commission, in the form of these reports, asking it to draft a new directive.
Mr President, the operation and phasing-out of nuclear power are activities that may have cross-border effects in Europe. Unlike most other activities, they need, then, to be controlled at EU level. Nuclear power is, however, like other processing industries. Technical development often leads to reactors’ lives being extended. Even reactor tanks may be exchanged in the future. We do not therefore know for certain when a reactor has to be phased out. The output of Swedish reactors, which are now on average 25 years old, is now being considerably increased. Their remaining life is therefore considered to be significant.
Clearly, phasing out has costs associated with it, and resources need to be set aside to offset these. My own country, Sweden, where approximately half of all electricity is generated by nuclear reactors, has taken care of the relevant funding from the beginning. I think we can assume that all democratic countries have done the same. Detailed bureaucratic instructions for controlling this process are unnecessary. The idea that technocrats in Brussels might be needed to chaperone experienced nuclear power experts in the Member States seems almost absurd. The Member States’ governments and authorities are subject to democratic control and cannot expose people to risks.
It is, however, obvious that those Member States that were previously subject to undemocratic Communist regimes are in a significantly different situation. Their reactors were built in a different safety culture in which more risks were taken and in which not enough financial resources were set aside for phasing-out reactors. It would be a clear token of solidarity on the part of the wealthier Member States if the latter were to contribute resources for this process. In terms of how much money, though? The June List believes that, given that the financial perspective has not been adopted, funding in connection with Bohunice V1 in Slovakia should, to start with, be set at the amount proposed by the Commission, namely EUR 237 million for the period 2007–2013. Thus, we should not at present commit ourselves to subsidies from the Community budget for the period after this timeframe.
Mr President, Commissioner, ladies and gentlemen, the current debate is of strategic importance in the ambit of the policies of the European Union. The problem that has been brought to our attention is that of the nuclear power plant at Bohunice in Slovakia and the concomitant problem of the use of financial resources for the decommissioning of nuclear power plants.
The first problem relates to the application of Protocol No 9 on the Treaty and the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 of this Protocol envisages follow-up financial assistance for the decommissioning of reactors 1 and 2 of the Bohunice plant. We consider that the greatest possible amount of funds must be committed to make reactors 1 and 2 at Bohunice safe during their decommissioning.
Nevertheless the problem I want to bring up is that of the safety of our whole continent, and the related question of how such safety can be pursued together with suitable energy supply policies, applied with vigour. Such policies would need to guarantee a level of financial competitiveness in the European system commensurate with the challenges of innovation and development.
In Europe today there are 155 power-generating reactors, of which at least one-third will have to be decommissioned in the next few years. The decommissioning of 50 or 60 reactors will involve expenditure that realistically will be close to EUR 50 billion. Given that most of these reactors are situated in new Member States, and are therefore less sound both structurally and financially, the first problem that the Commission must confront is putting in place a systematic plan for helping and supporting such countries with their decommissioning.
A second problem concerns the need to set up an in-depth cost-benefit analysis of a nuclear plant, setting these indicators against installation and decommissioning costs in relation obviously to the average lifespan of the reactors that have been installed. On the basis of the results of such a study, it will be possible and proper to make bold, lasting decisions in one direction or the other.
A final problem, no less serious, concerns what happens outside Europe. Today there are 440 reactors in operation throughout the world, while 25 more are under construction. Post-Chernobyl, world public opinion has been astounded at the run-down state and the serious dangers posed to humanity by numerous reactors, many of which are situated in the former Soviet Union.
That being so, is it not the duty of Parliament to recommend to the Commission that negotiations should be opened with the United States and Russia and all affected states, to establish a policy to clean up the entire planet and make it safer?
Within the framework of the accession negotiations, the institutions of the European Union made the Slovak Republic consent to the early closure of two units of the Jaslovské Bohunice nuclear power plant, despite the fact that the International Atomic Energy Agency has confirmed that the plant meets the criteria for long-term safe operation.
The forced and politically motivated early closure of these nuclear facilities will worsen the energy problems of Slovakia, and the European Union as a whole. The Slovak Republic will not be able to raise the resources needed to finance safe decommissioning of the nuclear installations, even with the current level of support from the European Union. By way of comparison, consider the fact that the decommissioning costs estimated by the Union for the Lithuanian nuclear power plant in Ignalina are three times higher than those for the Slovak plant.
I would therefore ask you, esteemed colleagues, at least to back the minimum solution, whereby support for decommissioning the Bohunice reactors will be increased from EUR 237 million to EUR 400 million, as proposed by the ITRE Committee.
On behalf of the Group of the European People’s Party (Christian Democrats) and the European Democrats, I would like to address the question of financial resources for the decommissioning of nuclear plants.
Our political group is of the opinion that financial resources should be secured on the polluter–pays principle. We also advocate that such resources must be adequate and made available at the time envisaged by the decommissioning programmes of individual Member States. Provision of resources has to be secured before the end of the assumed service life of a given nuclear plant. Resources have to be used for their designated purpose, managed in a transparent way and employed in accordance with the European legislation on competitiveness.
Our political group finds it unacceptable that delay in the decommissioning should occur as a result of a shortfall in financial resources. We can, however, accept planned delays covering periods during which continuing radioactive decay reduces the radioactivity of materials and, consequently, the exposure of workers to radiation.
Because of our responsibility to the generations that follow, we have to find an appropriate mechanism at a European level to monitor and manage such financial funds. We have to be aware, however, of the need to strike a proper balance between the competences of individual Member States and the European Union in accordance with the Euroatom Treaty.
The document which is the subject of this discussion has been designed to ensure equal competition between nuclear power plants and other power plants. Since we are discussing nuclear plants separately, we have to be careful not to impose on them a burden which other plants are not subject to.
Commissioner Piebalgs, the point I am making is that we have to monitor our practice at a European level and ensure the implementation of the undertakings made and international standards adopted by the Member States and candidate countries – Bulgaria and Romania. At the same time, we also have to monitor closely the developments in countries which have commenced accession negotiations. By this I mean Croatia, which owns a 50% stake in the Krško nuclear power plant (otherwise located in Slovenia) and which undertook commitments similar to those of other nuclear countries.
Mr President, Commissioner, there is the same problem with closing the Bohunice nuclear power plant as there is with Ingalina. Both, according to the International Atomic Energy Agency, are at present in such a condition that they could still be used. Europe has an ongoing energy crisis partly because the price of oil is forever fluctuating arbitrarily on the markets. Consumption grows, and at the same time we will, in the end, have to take action to prevent the greenhouse phenomenon.
The new, small Member States, which do not have sufficient substitute forms of energy, will nevertheless have to close their power plants under pressure which came from the old Member States at the time they joined the EU. This pressure was partly due to a fear and suspicion of Soviet technology, and partly a quest to gain an economic advantage. It is right and just that Slovakia and the other new Member States in a similar position should receive adequate financial assistance to cover the costs of closure. We are proposing EUR 400 million. Closure, however, is likely to be carried out by companies from the large, old Member States. The problem will nevertheless remain: our consumption of energy will grow and there will not be enough time to fix the situation with renewable resources. Energy used for cooling, for example, has increased many times over in the last 10 years in Sweden. For cooling! China is swallowing up the growth in oil production. We need a new energy policy.
Under substantial pressure several years ago, pre-accession countries such as Slovakia, Lithuania, and now Bulgaria, were unconditionally forced to undertake the decommissioning of their nuclear power plants prior to the expiration of their design operating term. Such undertakings are difficult to substantiate economically or explain logically. We have to acknowledge that some unfounded political decisions had been made.
Most specialists recognise that the premature shutdown of nuclear power plants is a hard blow to the economies of the regions and a burden amounting to billions on European Union taxpayers.
A task of utmost importance is to help ensure the secure supply of power in these regions, since the forced decommissioning of nuclear power plants creates the threat not only of economic, but also of political dependence on other power suppliers. In this context I would like to specifically emphasise one vital prerequisite for decommissioning, namely the development of a common EU energy system and the supply of energy resources.
In this case decommissioning operations of nuclear power plants must be backed by sufficient and timely funding, and plants may not be shut down at each other's expense. The change of situation calls for the most prudent solution – the continued operation of power plants.
We must address the situation with a reasonable sense of reality.
Commissioner, ladies and gentlemen, the problem we face with regard to the Bohunice nuclear power station is that a new Member State committed itself to shutting down what amounts to a vitally important source of energy for the country. This power station has by no means come to the end of its useful life. What is more, a great deal of money has been spent on modernising it, and the International Atomic Energy Agency has confirmed that it meets the standards for similar nuclear plants of the same age. It is common knowledge that Slovakia was under a certain amount of international pressure to commit itself to shutting down Bohunice, but the then government took as its guiding principle the goal of joining the EU. The government now wants to make good on its commitment, even though this would be detrimental to the Slovak economy and would mean that the country would have to import energy at a time when energy prices are constantly rising.
I believe that we should back the conclusion reached by the Committee on Industry, Research and Energy, and vote in favour of the proposed increase in EU funding to accompany a safe decommissioning of the Bohunice power station, in order to ensure that the Slovak economy remains competitive. The people of Slovakia should not feel that they have effectively lost out as a result of joining the European Union and of complying with tough requirements that many believe to be somewhat unjustified.
Mr President, I wish to summarise the situation. Two nuclear power plants have grown old and unsafe and must be decommissioned. The cost of closing the plants is almost EUR 2 billion. The ongoing maintenance of the closed plants will require the employment of an expert team for several decades or maybe a century. It has to be done and we are being told that the EU has to do it. Past mistakes are expensive. The only positive value of this disastrous situation is as a lesson for the future. Will we treat it as such? Will we learn from the consequences of our romance with nuclear power?
In the countries that decide to privatise their plants or change ownership, a dangerous game of hot potato is played with the responsibility of paying the decommissioning costs. We know that a nuclear power plant will not last indefinitely, but do we consider this before they are built? Decommissioning costs should be calculated in from the very beginning and someone must then step forward and take responsibility for the financial and organisational burden of cleaning up the nuclear waste that will be left behind.
Twenty-eight years ago Des O’Malley, then Minister for Industry and Commerce, told us that Ireland would not survive without nuclear power. We were told that we would be sitting in the dark without lights, that we would have to abandon our milking machines and go back to milking by hand and that we would have electricity rationing. Because the Irish people thought about the future, they said no. They considered the kind of problems we now face in decommissioning the two plants we are talking about and many other ageing nuclear monsters.
Ireland did not shut down for lack of nuclear power. We still do not have nuclear power and we have the strongest economy in the EU. Ireland’s economy has developed strongly despite the fact the country does not have nuclear power. I want to pay tribute to the Irish anti-nuclear campaigners.
I would also like to use this opportunity to ask decision-makers to consider the lessons of Lithuania, Slovakia and Ireland before deciding to set up a new generation of nuclear power plants. There are better, safer and cheaper ways to keep the wheels turning and the lights on.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank the rapporteur for her very wide-ranging and in-depth analysis. We have always believed that nuclear power station security and safety is a European issue, and that such issues affect us all, because malfunctioning or other problems affect the public across Europe.
Decommissioning and final storage are clearly issues for competition law. We must make sure that funds are allocated in line with EU competition law, and I also believe that there must be legal provisions to prevent distortions of competition, by which I mean not only distortion in competition between the Member States, but above all between producers, and not only as regards nuclear energy but for all energy sources. That is why we in the centre believe that peer review is necessary, that is to say mutual checks and transparent implementation, and that we need to pay particular attention to ensuring that in future funds for closure, final storage and consumer security are available for each energy source.
The European Union, the Court of Auditors and the various other institutions must create a clear legal framework. It is a matter of presenting the situation as clearly as possible and of applying models that reduce costs to the consumer while at the same time optimising security, safety, final storage and decommissioning.
Mr President, I would basically feel a lot happier in a Europe without nuclear power stations and free of the associated risks. However, because that is a decision made at national level, as the Commissioner quite rightly said, we need to pay particular attention to safety. European rules and standards need to be applied here.
The only thing is that, in this case, we are talking about a power station that was built before accession to the European Union, one of the consequences of which is that it must now be closed down. We are talking about a power station in a not very wealthy country, a country with economic problems. That is something that I believe we must take into account, and that is why the Austrian Members in the Socialist Group in the European Parliament are seeking a higher contribution towards this power station’s closure costs. The PSE Group will therefore be voting for this higher contribution. I do not see any great contradiction with the financial perspective, because there is no problem about finding this funding in the long term.
Let me once again appeal to the House to support Slovakia in this instance and give it a real helping hand, so that we can, in the interests of Europe’s safety, close this power station down as soon as possible.
Mr President, we all seem to agree that the decommissioning of nuclear power plants is necessary on safety and environmental grounds, but the real question is who should pay for it, and should this cost not be taken into account when planning new nuclear power plants in the future?
We have heard that in the EU about 60 nuclear power plants need to be decommissioned in the next 20 years, at an average cost of EUR 500 million apiece. That means that a staggering EUR 30 billion will be needed over the next 20 years! That is about 30 times the annual budget of my country, Cyprus, and a cost the equivalent of building hundreds of hospitals, schools and other institutions of public value. My country has had nothing to do with nuclear material, apart from the disgraceful storage by Britain of nuclear bombs at the colonial British bases there.
Is it not fairer that countries which have benefited from nuclear energy production should themselves contribute far more significantly to decommissioning their nuclear power plants? And why should those who were responsible for building those stations – for example the Russian Government, as well as various multinational companies – not be called to contribute in accordance with the ‘polluter pays’ principle? Furthermore, would it not be fairer if that contribution came from EU countries which themselves benefit from nuclear energy production? It is my strong view that Member States which do not use nuclear energy should not pay for the decommissioning of nuclear power plants in other Member States.
Mr President, more than a third of the 150 European nuclear power stations must be decommissioned in the next 20 years. Who will be footing the bill for this: the taxpayers or the polluters? A lack of funds should not mean that obsolete stations are kept open longer. Waste is more than the radioactive material that is left over following decommissioning. Including the costs of the old fissile materials, transport and mining waste, the external costs are probably a good deal higher than the estimated one billion per nuclear power station.
Mrs Harms is right in suggesting that power companies should, on an annual basis, contribute to a fund covering all costs for decommissioning, processing and the storage of radioactive waste. By factoring these costs into it, the price of nuclear energy will no longer be kept artificially low by means of subsidies, and it will also be evident how low the economic yield is. To this day, the intransparent coupling of civil purposes to military ones still leads to the blatant distortion of competition and disguised export subsidies. We agree with the proposal that a list of decommissioning criteria be drawn up, linked to reserve funds into which electricity companies should pay sufficient funds for waste processing and decommissioning.
Ladies and gentlemen, I would respectfully request your support for the amended proposals of the Committee on Industry, Research and Energy concerning the early closure of the V1 nuclear power plant at Jaslovske Bohunice in Slovakia.
In its proposals, the Committee notes that Slovakia is duly fulfilling its responsibilities in this area. The proposals also acknowledge the substantial financial loss that Slovakia will suffer as a result of the early closure of the installation. The loss is due mainly to the fact that early closure of the plant means that the financial resources earmarked for its eventual decommissioning will not now be raised. In addition, the EUR 250 million that the Slovak Republic has recently invested into upgrading the plant in order to secure its long-term operational safety will have been wasted.
The proposed EU budget contribution of EUR 400 million towards the cost of early closure is therefore an essential precondition for meeting the commitments assumed by both the European Union and the Slovak Republic.
The issue of financing early closure of the Bohunice nuclear power plant is a key priority not only for the nuclear sector, but also for the entire energy policy of the Slovak Republic.
Slovakia is ready to meet its commitment set out in Protocol No. 9 to the EU Accession Treaty, despite the fact that it has invested EUR 250 million into modernising and improving safety at the Bohunice plant. This is in addition to the fact that, like several other EU countries, Slovakia has no important natural energy resources of its own, and the decommissioning of two units of this plant will significantly undermine its energy self-sufficiency.
Public opinion in Slovakia is currently against decommissioning the Bohunice installation. People in Slovakia are very aware of the consequences of the energy crisis and related increases in electricity prices. As a result of this, any denial of the request for more financial resources from the European Union would play into the hands of the opponents of decommissioning.
Backed up by the study that served as the basis for the discussions with the Commission, Slovakia has requested EUR 702 million, as against the EUR 237 million proposed by the Commission. The European Parliament’s Committee on Industry, Research and Energy has approved a compromise of EUR 400 million. I would like to take this opportunity to request that all of you display solidarity with my country, and lend your support to the proposal of the Committee on Industry.
During the EU accession process, the Slovak Republic did its utmost to ensure the continued operation of its VVER-type nuclear power plants, while improving their safety levels to meet European standards in order to protect people in Slovakia and across all the countries of the Union, in particular our neighbours.
During the period of the accession process we invested around EUR 250 million into two units of the Bohunice nuclear power plant, a substantial amount for a country whose GDP is only slightly more than 50% of the EU average, and, according to the International Atomic Energy Agency, we thus ensured the safe operation of the installation until 2015.
An outsider might ask: ‘If that is the case, why do you need the money to decommission it in the 2007-2013 budget period?’ The expert would answer: ‘Because Slovakia made a commitment during its EU accession process, under what we may call the pressure of circumstances, to decommission the two units in question in 2006 and 2008, respectively.’ No great mathematical skills are required to see that tens of millions of euro will thus have been wasted.
However, we were given assurances that the Union would help us with the decommissioning. If the total direct and indirect costs of decommissioning amounted to several million euro, then the sum of EUR 237 million proposed by the Commission would be quite low. Of course, as Mrs Harms suggests in her second report, Slovakia supports the creation of special funds for the decommissioning of nuclear installations, and is ready to cover a substantial part of the total decommissioning costs itself. Nevertheless, levels of economic development should also be taken into account. If, according to expert estimates, the assistance needed to meet the deadline is EUR 702 million, the compromise amount of EUR 400 million proposed by the Committee on Industry clearly seems acceptable, and there are a number of arguments showing that this amount should not be a problem even for the final version of the budget.
I believe that both the reports we have just discussed have one common denominator, which is the safety of nuclear installations. If there is a common aim in the EU to follow a specific timetable regarding this issue, there must also be a common aim to provide the necessary funding for this purpose. If these two aims do not go hand in hand it would, in my opinion, lead to the Union sooner or later having to face the consequences of such inconsistencies.
. Mr President, I will start by thanking the rapporteur for her very correct and deep analysis of the challenges concerning decommissioning.
As regards the Bohunice issue, firstly the decision to close the reactors was based on safety reasons. In the European Union, WENRA –the Western European Nuclear Regulators’ Association – decides on the safety requirements in particular Member States. It proposed that those types of reactors were not upgradable, not because they came from the former Soviet Union, but because of their technical characteristics. That was why the closure of those reactors was requested during the negotiations. That information was known early on, and so the negotiations took into account all the possible consequences. The decision was not taken in the last package: in many cases, including cases in the Slovak Republic, governments made early commitments to close particular reactors, for example those in Bohunice. That is why I reject the argument that political pressure was exerted: the decision was based on the analyses made by those responsible for nuclear safety in the European Union. That is a fact.
Negotiations have been conducted accordingly, and all possible implications have been taken into account, not just decommissioning but other issues too. That is also why we have different protocols for Lithuania and Slovakia.
I realise that decommissioning is a huge task, but I can clearly explain the basis for the Commission’s proposal: it was based on the results of the accession negotiations. Any other issue should be based on other considerations, but at this stage we are unable to move on to other considerations.
My services are in close contact with the Slovak authorities to discuss the challenge. However, this is clearly a commitment that was approved by the European Union citizens and the Slovak citizens in the accession negotiations and it must be honoured, not only from the EU side but also from the Slovak side. It is, therefore, a challenge that we should face together.
At the same time, there is a question mark over whether decommissioning funds should be used at a time when all the reactors have been operational and are still operational: if you do not have the decommissioning fund, the price is cheaper. But then, at the end of the day, who is paying? Taxpayers? Other citizens? This really is a global challenge.
The debate today, at this late hour, is very relevant. The Commission has already tried to make legislative proposals on the decommissioning funds because they are essential for competitiveness inside the European Union and for clarifying who will pay for them. I agree entirely that the polluter should pay. That element should be included in the price.
The Commission will prepare a recommendation and will insist on the sufficient and transparent use of decommissioning funds that should be available when required. That is the basic truth that we should confront when discussing nuclear energy. Competition issues definitely will not be excluded from the debate, because it is very important to know what support schemes we are providing for other parts of our energy mix. That is a very relevant issue.
I thank you very much for the debate tonight. I am really pleased it was so detailed. We should continue this debate when we discuss energy issues.
The debate is closed.
The vote will take place on Wednesday at 12 noon.